Case 2:19-cv-0092Qce-KIN Document 1 Filed 05 / Apo Page 1 of 382

FILED

LUCIO A. BARROGA, PRO SE

P.O. BOX 2516 MAY 22 2019
LONG BEACH, CA 90801 CLERK, U.S. DISTRICT COURT
Tel 562-243-1024 vn HNIA

DISTRICT OF “oe

Vv

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

LUCIO A. BARROGA, | CASENO. 2/ACY DFAITLN EFS
Plaintiff ! COMPLAINT FOR DECLARATORY po
V. | RELIEF UNDER CAL CODE OF CIVIL

. ! PROC. SEC. 1062 ON NEW OR SAME
BOARD OF ADMINISTRATION, ! ACTION BASED ON THE SAME FACTS
CAL PUBLIC EMPLOYEES’ ! WHICH OVERCOMES RES JUDICATA .
RETIREMENT SYSEM (PERS), !,

. Defendant(s) !

 

MEMORANDUM OF POINTS AND AUTHORITIES
THE U.S. DISTRICT COURT HAS JURISDICTION UNDER:

A) Violation of Constitution, Amendment 13, prohibition of slavery. ISSUE IV,
for Defendant PERS denying me benefits derived from the employer’s

contributions on my behalf which I had worked and toiled for.

B) Statute of limitation shall not apply, Cal Gov’t Code Sec. 20181(new
20164) see AUTHORITIES on p.6C, is quoted:.
Duration of obligation; limitation of actions
(b)(2) In cases where the system owes money to a member or beneficiary, .

the period of limitation shall not apply.

C) U.SCA. Constitution Amendment 14 Sec. 1 Supporting precedents:

{

 
Case 2:19-cv-0092@cE-KIN Document 1 Filed o5/AM Page 2 of 382

a) State action, for purpose of this clause, may emanate from rulings of
administrative and regulatory agencies as well as from legislative or judicial

actions. Moose Lodge No 107 v. Irvis , Pa. 1972, 92 S.Ct. 1965, 407 US 163

b) State has obligation to insure that actions of its agencies do not deprive
any person of equal protection of laws. U.S. v. State of Tex. 1970, 321 F.
Supp. 1043, 92 S. Ct. 675, 404 U.S. 1016, 30 L.Ed. 2d 663.

c) The action of state courts and judicial officers in their official capacities
is to be regarded as action of state within this amendment. Shelly v.

Kraemer, Mich. & Mo. 1948, 68 S.Ct. 836, 334 U.S. 1, 912 L.Ed. 1116.

E) State judges are members of PERS, even the Hon. U.S. District Court
Judge Florence —Marie Cooper recused herself on this case, because she was a
“participant of CalPERS”. EXHIBIT 21A. Also, see Notice on EXHIBIT 8,

Superior Court Judge McVittie gave judgment not consistent with the law, and said

"you know how to appeal. ."

F) Defendant PERS wants settlement Sept 27, 2012 EXHIBIT 152 Defendant’s
p.3 PERS STATUS REPORT, to quote:

13. CalPERS prefers to have a settlement conference conducted by someone

other than the district court judge and the magistrate judge assigned to this

matter.

G) California CONSTITUTION Article 3, Sec. 6(d), provides any resident

can sue the state, so there is no immunity, the reason of dismissal on judgment of

Dec. 19,2012 ,alsoonp.10, to quote:

d) Personal Right of Action and Jurisdiction of Courts.

Z

 
Case 2:19-cv-0092@PCE-KIN Document 1 Filed 05/ pe Page 3 of 382

Any person who is a resident of or doing business in the State of California
shall have standing to sue the State of California to enforce this section,

H) 28 USC § 1331. Federal question
The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States

Note: The issues in the complaint — ISSUES I, II, III, & IV are new and never
determined by any court, The December 19 , 2012 judgment had been immunity.

G) Cal Code of Civ. Proc. Sec. 657 Relief available on motion for new trial,
causes. .

4. Newly discovered evidence, material for the party making the
application, which he could not, with reasonable diligence, have discovered
and produced at the trial. (Calif Constitution Article 3, Sec 6(d), see above).

6. Insufficiency of evidence to justify the. . decision, or the decision is
against the law.

FACTS

After reaching 50 year old in April 1979 and retirable, I submitted an
application for retirement pensions from previous services with the City of El
Segundo, and later I went to Sacramento PERS office to follow up application.
PERS offered me two choices: 1) to receive a monthly pension of $135, or 2) as
alternative, to receive a lump sum of my member contributions (approx. 7% of
salaries), but the employer’s contributions on my behalf (approx. 7.75% of salaries
under Gov’t Code Sec. 20750.1 [new 20795]), will remain with PERS. I received
approximately $10,000 of my accumulated member contributions, with the

employer’s contributions on my behalf remaining in deposit with PERS.

Later in some years, I requested that the offered monthly pension shall pay

3

 
Case 2:19-cv-0092@cE-KIN Document 1 Filed 05/ apo Page 4 of 382

and redeposit for the withdrawn member contributions as a loan which PERS
maliciously omitted to inform the monthly pension can redeposit per statute (Cal)
Gov’t Code Sec. 20654 (new 20750) Redeposit of Withdrawals, and when the loan
or withdrawal is fully paid with interest, then monthly pension will start to me. But
PERS claimed the employer’s contributions which have remained with PERS are
NOT “normal contributions”, therefore I ceased to be a member when the member
contributions were withdrawn, and I am not anymore entitled any pension benefits.
I have contended that I am still a PERS member, because the employer’s
contributions on my behalf have remained in deposit with PERS and are “normal

contributions” under the laws, and therefore, I am entitled retirement benefits. .
ISSUES OR CAUSES OF ACTION

Proof that I am still a PERS member, because the employer’s contributions on

my behalf have remained in deposit with PERS, to quote:

(Cal) Gov’t Code Sec. 20390 (new 20340) Condition of cessation
A person ceases to be a member :

(b) if he or she is paid his or her “normal contributions”.

Therefore, IF the employer’s contributions which have remained in deposit

with PERS are “normal contributions’, then I am still a PERS member.

ISSUE I: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL
CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE, (CAL)
GOV’T CODE SEC. 20691? (New Issue, different from prior Issues)

(Cal) Gov’t Code Sec. 20691. Payment of member normal contributions by

contracting agencies or school employer

A.

 
Case 2:19-cv-0092@PICE-KIN Document 1 Filed 05/ ape Page 5 of 382

Notwithstanding any other provision of law, a contracting agency or
school employer may pay all or a portion of the normal contributions
required to be paid by a member. The payment shall be reported simply as
normal contributions and shall be credited to member accounts.

The employer’s contributions are explicit “normal contributions”, therefore I

am still a PERS member, entitled retirement benefits.

ISSUE II: IS PERS’S ALTERNATIVE OFFER FOR THE WITHDRAWAL
OF THE ACCUMULATED MEMBER CONTRIBUTIONS TO DEPRIVE
PLAINTIFF OF LIFETIME RETIREMENT ALLOWANCE AFTER PLAINTIFF
HAD QUALFIED FOR RETIREMENT AFTER REACHING 50 YEARS OLD, A
VIOLATION OF (CAL) GOV’T CODE SEC. 21203 (NEW 21259)?

(Cal) Gov’t Code Sec. 21203 (new 21259) Nonforfeiture after qualification

for retirement

Subject to compliance with this part, after a member has qualified as to .
.age and service for retirement for service, nothing shall deprive him or her

of the right to retirement allowance as determined under this part.

ISSUE III : IS PERS’S DENIAL FOR CONSIDERING THE WITHDRAWN
MEMBER CONTRIBUTIONS AS LOANS A VIOLATION OF PERS’S LOAN
LAWS WHICH ALLOW WITHDRAWALS AS LOANS? OR
DISCRIMINATORY?

(Cal) Gov’t Code Sec. 20654 (new 20750) Redeposit of withdrawals,
interest. .
. member may file an election with the board to redeposit in the
retirement fund, in lump sum or by installment payment (1) an amount

equal to the accumulated contributions.. .withdrawn, and (2) an amount

>

 
Case 2:19-cv-0092@IcE-KIN Document 1 Filed 05/ MaDe Page 6 of 382

equal to the interest. .,and (3) if he or she elects to redeposit in other than
one sum, interest on the unpaid balance at date of election to redeposit.
(Cal) Gov’t Code Sec. 20211 (new 20202) Natural disaster relief loan.
(Cal) Gov’t Code Sec. 20208.5 (new 20203) Security loan.
(Cal) Gov’t Code Sec. 20215 (new 20200) Home financing program.
(Cal) Gov’t Code Sec. 20201 Secured home loan.

ISSUE IV: AMENDMENT 13, PROHIBITION OF SLAVERY, IS VIOLATED.
PERS HAS DENIED PLAINTIFF RETIREMENT BENEFITS DERIVED FROM
THE EMPLOYER’S CONTRIBUTIONS TO THE RETIREMENT FUND ON MY
BAHALF, WHICH EMPLOYER’S CONTRIBUTIONS I HAD WORKED AND
TOILED FOR, to quote:

Amendment 13, Section 1. Neither slavery nor involuntary servitude . .
Shall exist within the United States, . .
If any of the ISSUES is YES, in fact, all are yes, then I am entitled retirement
benefits and the redeposit of the withdrawn member contributions.

Note: ISSUE I, ISSUE II, ISSUE III, and ISSUE IV are new and have no prior

determination or judgment from any court.
TABLE OF OTHER CITED AUTHORITIES
RETIREMENT ALLOWANCE STATUTE BUT WHICH PERS DISOBEY TED

(Cal) Gov’t Code Sec. 20393 (new 20731) . .retirement allowance. .
After qualification of the member for retirement by reason of age,. . the
member shall be entitled to receive a retirement allowance based upon the
amount of member‘s accumulated contributions and service , . .and on the
employer’s contributions held for the member and calculated in the same

manner as for the other members . . .

b

 
Case 2:19-cv-0092PCE-KIN Document 1. Filed 05/ ADD Page 7 of 382

STATUTE OF LIMITATION DOES NOT APPLY

(Cal) Gov’t Code Sec. 20181 (new 20164) Duration of obligation;
limitation of actions
(b)(2) In cases where the system owes money to a member or beneficiary,

the period of limitation shall not apply.
MEMBER

(Cal) Gov’t Code Sec. 20013 (new 20370) Member . .

“Member” means an employee who has qualified for membership in this

 

system and on whose behalf an employer has become obligated to pay

contributions.
RES JUDICATA DOES NOT APPLY UNDER DECLARATORY RELIEF LAW

(Cal) Code of Civil Proc. Sec. 1062 Cumulative remedy

The remedies provided by this chapter are cumulative, and shall not be
construed as restricting any remedy, provisional or otherwise, provided by
law for the benefit of any party to such action, and no judgment under this
chapter shall preclude any party from obtaining additional relief based upon

the same facts.

RELIEF AVAILABLE ON MOTION FOR NEW TRIAL
(Cal) Code of Civil Proc. Sec. 657 Relief available on motion for new
trial, causes. . :
4. Newly discovered evidence, material for the party making the
application, which he could not, with reasonable diligence, have

discovered and produced at the trial.

6. Insufficiency of evidence to justify the. . decision, or the decision is

7

 
Case 2:19-cv-000 MICE-KIN Document 1 Filed 05 MDs Page 8 of 382

against the law.
EXPLICIT “NORMAL CONTRIBUTIONS“, BUT THE COURT SAID IT IS
NOT, AND WRONGLY USED AS BASIS FOR RES JUDICATA (Former ISSUE)
(Cal) Gov’t Sec 20027 (new 20053) Normal contributions

(2™ Part) “Normal contributions” also include contributions required to be
paid by a member that are in fact paid on behalf of member by an employer
as defined in Sec. 20011 (new 20030) (In EXHIBITS 6, 17, 21, 29)

BEING CALLED A VEXATIOUS LITIGANT IS WRONG BECAUSE THE
ISSUES — ISSUE I, II, Il], & IV INTHE COMPLAINT ARE NOT FRIVOLOUS,
AND ARE NEW AND NEVER DETERMINED BY ANY COURT, VIOLATING
VEXATIOUS LITIGANT LAW,

Cal Code of Civ. Proc. Sec. 391:
(b) "Vexatious litigant" means a person who does any of the following:

(2) After a litigation has been finally determined against the person,
repeatedly relitigates or attempts to relitigate, in propria persona, either (i)
the validity of the determination against the same defendant . . as to whom
the litigation was finally determined or (ii) the cause of action, claim,
controversy, or any of the issues of fact or law, determined or concluded by

the final determination against the same defendant ..

L.R. 7-17 RESUBMISSION Of Motion Previously Acted Upon For Same Relief
If any motion, application or petition has been made to any judge of this
Court and has been denied. . .any subsequent motion for the same relief .
.whether upon the same or any allegedly different state of facts, shall be

presented. . If presented to a different judge, it shall be the duty of the

G

 

 
Case 2:19-cv-0092Q@ICE-KIN Document 1 Filed 05/ ape Page 9 of 382

moving party to file and serve a declaration setting forth the material facts

and circumstances as to each prior motion .. claimed to warrant

 

relief.(emphasis added.)
DISQUALIFICATION OF JUSTICES, JUDGES, OR MAGISTRATE JUDGES
Title 28 Sec. 455 Disqualification of justices, judges, or magistrate judges
Any justice, judge, or magistrate judge of the United States shall
disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.

RISTRICTION OF PREJUDICIAL JUDGE TO TRY A CASE

Cal Code of Civ. Proc. Sec. 170.6 Prejudice against party , attorney or
interest there of:

(a) (1) No judge, . . shall try any civil or criminal action or special
proceeding of any kind or character nor hear any matter therein that
involves a contested issue of law or fact when it shall be established as
hereinafter provided that the judge. . is prejudiced against any party or
attorney or the interest of any party or attorney appearing in the action or

proceeding.

DISMISSAL ORDERS NOT “FILED” ARE INEFFECTIVE AND INVALID

Code of Civil Proc. Sec. 581d

All dismissals ordered by the court shall be in the form of a written order
signed by the court and filed in the action and those orders when so filed
shall constitute judgments and be effective for all purposes, and the clerk

shall note those judgments in the register of actions in the case.

CALIFORNIA CONSTITUTION PROVIDES RESIDENT CAN SUE THE STATE,
AND STATE AGENCIES, AND THEREFORE THERE IS NO IMMUNITY

q

 
Case 2:19-cv-0092 MPCE-KIN Document 1 Filed 05/ Ma Page 10 of 382

Cal Constitution Article 3, Sec. 6:

(d) Personal Right of Action and Jurisdiction of Courts.

Any person who is a resident of or doing business in the State of California

shall have standing to sue the State of California to enforce this section,
FEDERAL RULE OF APPEAL PROC. SEC 60, GROUNDS FOR RELIEF

(b) GROUNDS FOR RELIEF FROM A FINAL JUDGMENT, ORDER, OR PROCEEDING

(2) newly discovered evidence that, with reasonable diligence, could not

have been discovered in time to move for a new trial . .;

(4) the judgment is void;
(d) OTHER POWERS TO GRANT RELIEF. This rule does not limit a court's

power to: (3) set aside a judgment for fraud on the court.

Title 28 Sec 351 COMPLAINT AGAINST JUDGES
(a) FILING OF COMPLAINT BY ANY PERSON.—
Any person alleging that a judge has engaged in conduct prejudicial to the
effective and expeditious administration of the business of the courts, ..,
may file with the clerk of the court of appeals for the circuit a written

complaint containing a brief statement of the facts constituting such conduct.

PLAINTIFF, PERMITTED TO CONDUCT HIS CASE PERSONALLY, IS
ACCORDED THE SAME RIGHT AS COUNSEL UNDER TITLE 28 SEC. 1654 ,
THEREFORE RESTRICTING PLAINTIFF TO FILE A COMPLAINT WITH
NEW ISSUES NEVER DETERMINED IS VIOLATION OF THE LAW IN SUCH
NUMEROUS NOTICES AND ORDERS BY CHIEF JUDGE COLLINS, IN
EXHIBITS 44, 48, 54, 66, 72, 75, 77, 90, 92, 94, 97, 100, 108, 110, 114, & 122.

Title 28 Sec. 1654: In all courts of the United States, the parties may plead

and conduct their own cases personally or by counsel as, by the rules of such

|O

 

 
Case 2:19-cv-0092 @CE-KIN Document 1 Filed 05/2 Page 11 of 382

court, respectively, are permitted to manage and conduct causes therein.

A JUDGE IS PROHIBITED TO DESIGNATE A MAGISTRATE JUDGE TO
HEAR AND DETERMINE MOTIONS FOR RELIEF AND MOTIONS TO
DISMISS UNDER TITLE 28 SEC. 636 (b)(1)(A):

A judge may designate a magistrate judge to hear and determine any pretrial
matter , , except a motion for . . relief, for judgement on the pleadings, for. .

judgment . .to dismiss. .

A JUDGE HAS DUTY TO DECIDE
Cal Code of Civ. Proc. Sec. 170 decrees that “‘a judge has the duty to

decide any proceeding in which he or she is not disqualified.”

CONCEALMENT, REMOVAL, MUTILATION GENERALLY UNDER 18 USC
§ 2071.

(a) Whoever willfully and unlawfully conceals, removes, mutilates,
obliterates, or destroys, or attempts to do so, or, with intent to do so takes
and carries away any record, proceeding, map, book, paper, document, or
other thing, filed or deposited with any clerk or officer of any court of the
United States, or in any public office, or with any judicial or public officer of
the United States, shall be fined under this title or imprisoned not more than

three years, or both.

(b) Whoever, having the custody of any such record, proceeding,. , book,
document, paper, or other thing, willfully and unlawfully conceals, removes,
mutilates, obliterates, falsifies, or destroys the same, shall be fined under this
title or imprisoned not more than three years, or both; and shall forfeit his

office and be disqualified from holding any office under the United States.

I!

 
Case 9:19-cv-0002MRCE-KIN Document 1 Filed 05/8 Page 12 of 382

CODE OF CONDUCT FOR UNITED STATES JUDGES, CANON 2:
A judge should respect and comply with the law . .

PROCEDURAL BACKGROUND

After a May 3, 1990 administrative hearing (EXHIBIT 7), an administrative
law judge determined on Sept. 21, 1990, “the evidence failed to establish that
respondent is eligible to redeposit his retirement contributions. .”, from Feb. 25,

1998 (B115924) Cal Court of Appeals judgment, p.3 EXHIBIT 9.

1. Feb. 14, 1991 case KC03981 EXHIBIT 1, Complaint for Breach of Contract
and Fraud — to correct error or omission under (Cal) Gov’t Code Sec. 20180.
PERS request for judgment on the pleading was initially denied, then after request

for reconsideration, was granted on Oct. 14,1992, EXHIBITS 2, 9.

2. Jan. 25, 1994 case BO77855 EXHIBIT 2, Cal Court of Appeals AFFIRMED,
because of untimely filing, but found, “ Appellant makes a valid point in arguing
that plaintiff's pleading. .as plaintiff states facts entitling him to some type of relief.

3. Apr. 12, 1994 case S038365 EXHIBIT 3, Cal Supreme Court, INBANK

Denied petition for review.

4. Sept. 5, 1995 EXHIBIT 4, In letter, Dep. Gen. Counsel K. Gillan, wanted
the case tried in court, to quote: p.2 ““We cannot grant your request. . .We cannot
change this position unless and until we are ordered to do so by a court. . I sincerely

urge you to seek the counsel of an attorney. .

5 Apr. 18, 1996 EXHIBITS 5. In letter, Dep. Exec. Officer and Gen. Counsel
Koppes, supported, Deputy Gen. Counsel Gillan, argued in determining

membership that the employer’s contributions are NOT “normal contributions”.,p.1.

|Z

 

 
Case 2:19-cv-00924@PE-KIN Document 1 Filed 05/2@ Page 13 of 382

Notice. PERS’s arguments were wrong, because the employer’s

contributions are explicit “normal contributions” as shown in the complaint.

6. Jan. 10, 1997 case KC 0024567 EXHIBIT 6, Complaint for Declaratory
Relief, whether the employer’s contributions are “normal contributions” under
statutes Gov’t Code Sec. 20027 (new 20053) Normal contributions and Gov’t Code

Sec. 20750.1 (new 20795) Miscellaneous members. . normal contributions.

7. Aug. 11, 1997 EXHIBIT 7, Superior Court ORDER, “. . this proceeding is
barred by doctrine of res judicata. . “, p.2.

8. Sept. 19, 1997 EXHIBIT 8, p.2 Superior Court Order , “Employer’s
contributions to the system are not ‘normal contributions’ as defined in Gov’t Code
Sec. 20053 and 20011 .” (See Table of authorities, for 2" part) which is wrong.
Employer’s contributions are explicit “normal contributions“, which is the title.

Later Court Orders wrongly used the above wrong decision as basis of res judicata.

Notice. During the hearing on Aug. 22,1997, I read the statute on whether the
employer’s contributions are normal contributions, then I asked the Hon. Judge
McVittie whether the employers’ contributions are normal contributions. He said
NO, so I said, Your Honor, but that is not consistent with the law. Then he said, I
know, but I have to give a decision I feel comfortable with. Then he said, you

know how to appeal.
9. Feb. 25, 1998 case B115924 EXHIBIT 9, Cal Court of Appeals Affirmed.

10. May 13, 1998 case S069199 EXHIBIT 10. Cal Supreme Court Denied

petition for review.

11. May 1998 case 98-5585 EXHIBIT 11, U.S. Supreme Court, filed was

ie,

 
Case 9:19-0v-0002 MBCE-KIN Document 1 Filed 05/2 Page 14 of 382

petition for writ of certiorari, later Denied the petition and then Denied petition for

rehearing, 142 L.Ed 2d 210.

12. Mar. 12, 1999 EXHIBIT 12, In his letter , Sen. Staff Counsel Plasencia
argued wrongly interpreting statute Gov’t Code Sec. 21259, “. . after you received
a refund. . . you were no longer a ‘member’ of CalPERS.” But PERS was wrong
because the law (Cal) Gov’t Code Sec. 21203(new 21259) is mandatory. After I
was 50 years old and qualified to retire, “. . after a member has qualified as to age
and service . . nothing shall deprive him or her of right to retirement allowance.. .”

And I am still a PERS member because the employer’s contributions to the

retirement fund on my behalf have remained in deposit with PERS.

13. Apr. 30, 1999 case KC030508 EXHIBIT 13. Complaint on Intentional
Tort on violation of Gov’t Code Sec. 21203 (new 21259) Nonforfeiture after

qualification for retirement. p.1.

14. July 12, 1999 case KC030508 EXHIBIT 14. Superior Court ORDER .

39

Dismissed, “. .complaint is barred by doctrine of res judicata. . .”.

12,1999. Prefiling Order.

Also on July

15. Sept. 17, 1999 case 99-09457 EXHIBIT 15, Petition For Leave Of
Presiding Judge Of Court Where Any Litigation Against Defendant PERS Is
Proposed To Be Filed For Call For Determination Of Identical Question Of Law,
Which The Superior Court Refused To Interpret Because Of Its Claim That The
Action Is Barred By Doctrine Of Res Judicata And The Superior Court Dismissed
The Action, on issue: whether PERS’s alternative offer for the withdrawal of the
accumulated member contributions to deprive plaintiff of retirement allowance a
violation of statute Cal Gov’t Code Sec. 21203 (new 21259) Nonforfeiture after

qualification for retirement. A

 

 
Case 9-19-cv-0002PCE-KIN Document 1 Filed 05/8 Page 15 of 382

16. Dec. 8, 1999 case 99-09457 EXHIBIT 16. District Court Order dismissed
action for lack of subject matter jurisdiction under 11" Amendment. .in absence of

consent of suit, without prejudice. p.5.

17. Oct. 27, 2003. CV03-07673 EXHIBIT 17, Complaint for Declaratory
Relief Under Amendment Fourteen Of Constitution On Cal Retirement Laws

 

PERS Wrongly Interpreted, And Cal Courts Wrongly Interpreted Or Refused To
Interpret By Reason Of Res Judicata, on 3 issues: whether PERS’s alternative offer
for the withdrawal of the accumulated member contributions to deprive plaintiff of
lifetime retirement allowance a violation of statute Cal Gov’t Code Sec.21203 (new
21259) Nonforfeiture after qualification for retirement, and whether the employer’s
contributions are “normal contributions” under statutes Cal Gov’t Code Sec. 20027
(new 20053) Normal contributions, and Gov’t Code Sec. 20750.1 (new 20795)

Miscellaneous members. .normal contribution.

18. Feb. 25, 2004 case CV03-07673 EXHIBIT 18. 1° Plaintiff’s Request for
Entry of Default.

19. May 6, 2004 EXHIBIT 19. 2” Plaintiff's Request for Entry of Default.

20- Jun. 25, 2004. EXHIBIT 20. District Court Order Dismissed complaint
without prejudice, because “Plaintiff failed to file an application for entry of

default”.

Notice. This order was very wrong, because there were two prior applications

for entry of default on Feb. 25,2004 and May 6,2004 EXHIBITS 18 & 19..

21. July 30, 2004. Case 04-06315 EXHIBIT 21. Complaint For Declaratory
Relief Under Amendment Fourteen Of Constitution On Cal Retirement Laws PERS
Wrongly Interpreted, And The Cal Courts Wrongly Interpreted Or Refused To

| 5”

 
Case 2:19-cv-0092Bre-KIn Document 1 Filed 05/24 Page 16 of 382

Interpret By Reason Of Res Judicata, on 3 issues: whether the alternative offer of
PERS for the withdrawal of the accumulated member contributions to deprive me
of lifetime retirement allowance a violation of statute (Cal) Gov’t Code Sec. 21203
(new 21259) Nonforfeiture after qualification for retirement, and whether the
employer’s contributions are “normal contributions” under statutes (Cal) Gov’t
Code Sec. 20027 (new 20053) Normal contributions and (Cal) Gov’t Code Sec.

20750.1 (new 20795) Miscellaneous members. .normal contributions.

21A Aug. 12, 2004 EXHIBIT 21A. U.S. Dist. Judge Flor.- Marie Cooper

recused,
22. Oct. 18, 2004 CV04-06315 EXHIBIT 22. DEFAULT BY CLERK.
23, Nov. 9, 2004 EXHIBIT 23, Application for Default Judgment.

24 Dec. 8, 2004 EXHIBIT 24. Minute Order Denying application for default
judgment, for lack of acknowledgment of receipt required by FRCP for mailing
services of summons and complaint.. Note: Minute Order not signed by Judge

violates Cal Code of Civ. Proc. Sec. 581(d) and is invalid.
Notice: This order was wrong, because there was DEFAULT already,

25. Feb. 22, 2006 case 05-55232 EXHIBIT 25. U.S. Court of Appeals judgment:

lack of jurisdiction, because “district court’s Order did not end proceeding“.

26. Apr. 13, 2006 CV04-06315 EXHIBIT 26. District Court’s Motion To

Relieve Defendant From Default.

27. May 11, 2006 EXHIBIT 27. MINUTE ORDER RELIEVING
DEFENDANT FROM DEFAULT, Note: This Minute ORDER not signed by a
judge violates Cal Code of Civ. Proc. Sec. 581(d)

|G

 
Case 2:19-cv-0002MPCE-KIN Document 1 Filed 05/28 Page 17 of 382

28. June 2, 2006 CV04-06315 EXHIBIT 28 Order Dismissing action for

failure to properly serve defendant without prejudice.

 

29. June 14, 2006. case CV 06-3696 EXHIBIT 29. Complaint for Declaratory
Relief Under Amendment 14 Of Constitution On Cal Retirement Laws PERS
Wrongly Interpreted, And The Cal Courts Wrongly Interpreted Or Refused To
Interpret By Reason Of Res Judicata, on 3 issues, whether the alternative offer of
PERS for the withdrawal of the accumulated member contributions to deprive me
of lifetime retirement allowance a violation of Gov’t Code Sec. 21203 (new
21259) Nonforfeiture after qualification for retirement, and whether the employer’s
contributions to the retirement fund are “normal contributions” under Gov’t Code
Sec. 20027 (new 20053) Normal contributions and Gov’t Code Sec. 20750.1 (new

20795) Miscellaneous members. .normal contributions.

30. Sept. 25, 2006. Case CV06-3696 EXHIBIT 30. ORDER OF DISMISSAL,

is quoted:

A) p.6 1) Court lacks subject matter jurisdiction because CalPERS is a state
agency entitled to immunity under Eleventh Amendment. .in absence of
consent of suit, and p.7, 2) Plaintiffs claims are barred under doctrine of res

judicata by plaintiffs prior lawsuits seeking pension benefits.

B) .. If plaintiff wishes to file a complaint against CalPERS with this

Court, he must first file a motion for leave to file a complaint.

Nov.14, 2006. CA Case 06-56415 Appellant’s Brief and Appellant’s Excerpts of
Record filed.

31. May 23, 2007 case 06-56415 EXHIBIT 31. U.S. Court of Appeals
AFFIRMED.

 
Case 2:19-cv-0092:@PE-KIN Document 1 Filed 05/24 Page 18 of 382

32. Jun 4, 2007 case 06-56415 EXHIBIT 32. Appellant’s Petition for

Rehearing is quoted:

Res Judicata does not apply, because the law on declaratory relief is a
cumulative remedy based upon the same facts in the same or new action in
Cal Code of Civil Procedure Sec. 1062. Cumulative remedy (Please, see

provision on Table of Authorities.)
33. July 5, 2007. EXHIBIT 33. U.S. Court of Appeals ORDER is quoted:

The petition for panel rehearing is denied. No further filings will be

accepted in this closed appeal.
Notice. Circuit R 28-1(b) Prior appeals should not be referred to.

Notice. This order was wrong, because it denied rehearing and did not respond
to the issue of res judicata in my APPELLANT’S PETITION FOR REHEARING ,
even if the panel decision conflicts with statute Cal Code of Civil Procedure Sec.

1062, thus violating RULES on rehearing, FRAP 35.

34. EXHIBIT 34. DETERMINING PENSION BENEFITS AND
REDEPOSITING WITHDRAWALS.
Cal Gov’t Code Sec. 21354.3 defines an applicable method of calculating pensions
for local miscellaneous members. After payment of the withdrawal, the
Accumulated Pension from May 1982 to December 2016 is $2,831,975.84 , and the

monthly pension starting in January 2017 is $5,308.97 accruing and accumulating.

35. Sept. 14, 07 EXHIBIT 35 Typical letters to 44 judges of Court of Appeals
regarding violation of FRAP 35(b) (A) for not responding to issue of res judicata in
Appellant ‘s Petition for Rehearing.

(8

 

 
Case 2:19-cv-0092 @JCE-KIN Document 1 Filed 05/2 Page 19 of 382

36. July 14, 08 Case no. 06-3696 EXHIBIT 36. Motion For Leave To File A
Complaint For Declaratory Relief

36A. July 15, 08 EXHIBIT 36A. NOTICE OF DOCUMENT DISCREPANCIES

Judge Collins Ordered document to be filed, signed; then changed her mind, and
Ordered document Not to be filed, unsigned, because of no proof of service.
Note: Motion For Leave to File A Complaint was for the Judge’s judgment only

needing no proof of service. Anyway, a Motion was served with proof of service.
39A. Sep 4, 08 EXHIBIT 39A. EX PARTE APPLICATION
39. Sep 4,08 EXHIBIT 39 EXPARTE ORDER DENIED Application

40. Jan 6, 09 Case no. CV09-056 EXHIBIT 40 COMPLAINT FOR
DECLARATORY RELIEF UNDER AMENDMENT 14 OF CONSTITUTION
WITH CAL CODE OF CIVIL PROC.SEC. 1062 ON NEW OR SAME ACTION
BASED ON THE SAME FACTS WHICH OVERCOMES RES JUDICATA with 3
issues: whether employer’s contributions are “normal contributions under Gov’t
Code Sec. 20691 Payment of member Normal contributions. .; violation of Gov’t
Code Sec. 21203 (new 21259) Nonforfeiture after qualification for retirement; and
violation of lending laws Gov’t Code Sec 20654 (new 20750) Redeposit of

withdrawals and other lending laws.

43. Jan 28, 09 EXHBIT 43 MOTION UNDER L.R. 7-17 RESUBMISSION
FOR LEAVE TO FILE A COMPLAINT FOR DECLARATORY RELIEF . .
WITH CAL CODE OF CIV. PROC. SEC. 1062 CUMULATIVE REMEDY
BASED ON THE SAME FACTS WHICH OVEFRCOME RES JUDICATA citing:

(Cal) Code of Civil Proc. Sec 657 Relief available on motion for new trial

\4

 
Case 2:19-cv-0092@cE-KIN Document 1. Filed 05/2 Page 20 of 382

44. Feb 2, 09 EXHIBIT 44 NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT, to quote:

Motion for leave to file a complaint for declaratory relief.
Disqualification of justices, judges, or mag judges.
Court order is needed to file a complaint.
Written authorization from Chief Judge is required before filing of any

document.

IT IS HEREBY ORDERED that plaintiff may not file the document
presented in the above reference matter. (Signed Judge A.B. Collins)

Jan. 29, 2009”

NOTICE: Plaintiff is not a vexatious litigant, because the issues in the complaint

are new and never determined by any court.. See TABLE OF AUTHORITIES.

45. Feb 23, 09 Case no CV09-056 EXHIBIT 45 Request For Authorization To
File A Motion For Leave To File A Complaint , or To File A. Complaint.

46. Mar 3, 09 EXHIBIT 46. Minute Order DENIED Plaintiff's Request For
Authorization To File A Complaint with court entry of judgment Mar.5,09.

47. Mar 12, 09 EXHIBIT 47 Request for Reconsideration for authorization to
file a complaint, citing violation of Amendment 13, prohibition of slavery, an new

issue.
48. Mar 16, 09 EXHIBIT 48 Minute Order Denying reconsideration

49A. Apr 9, 09 EXHIBIT 49A Letter to all judges of Court of Appeals for
request for exercise of its supervisory power over district court judge whose

judgment is against the law for not disqualifying herself under Title 28 Sec 455..

Zo

 
Case 2:19-cv-0092:@PE-KIN Document 1 Filed 05/2 Page 21 of 382

49. Apr 23, 09 EXHIBIT 49 From Court of Appeals, Complaint of judicial
misconduct Docket No. 09-90071 against Chief District Judge Collins

50. May 11, 09 EXHIBIT 50 APPELLANT’S INFORMAL BRIEF.

53. Sep 24, 09 EXHIBIT 53 REQUEST FOR COURT TO STATE IF CITED
LAW TITLE 28 SEC. 455 DISAQUALIFICATION OF JUSTICES, JUDGES OR
MAG JUDGES APPLIES, citing Chief Justice John Roberts and Justice Sotomayor.

54. Sep 24. 09 EXHIBIT 54 Notice and Order Re Filing by Vexatious Litigant,
by Chief Judge Collins, to quote: "No filings are to be accepted in this case by

plaintiff or anyone. ." an abuse of discretion showing prejudice..
55. Nov 10, 09 EXHIBIT 55 Judicial Misconduct Order : DISMISSED
59. Jan 11, 10 EXHIBIT 59 Judicial Council Order, AFFIRMED (by 10 judges)

60. Jan 19, 10 EXHIBIT 60 09-55595 Court of Appeals Order, " . .questions
raised. . insubstantial" "All pending requests are denied as moot." Affirmed.
65. Mar 22, 10 EXHIBIT 65 Returned COMPLAINT FOR DECLARATORY
RELIEF UNDER AMENDMENT 14. . WITH CAL CODE OF CIV. PROC. 1062

66. Mar 22, 10 EXHIBIT 66, NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT by Chief Judge Collins, to quote: “ Complaint. Court

order is needed to file a new action."

71. Apr 21, 10 EXHIBIT 71 Returned Complaint For Declaratory Relief with

Cal Code of Civ. 1062, overcoming res judicata.

72. Apr 22. 10 EXHIBIT 72 NOTICE AND ORDER RE FILING BY. .”Motion

for Leave to File a New Complaint” “Court order is needed to file a new action.”

Z|

 
Case 2:19-cv-0092 QP E-KIN Document 1 Filed 05/2 Page 22 of 382

73. Apr 28, 10 EXHIBIT 73 Motion for Leave to File a New Complaint

 

74. Apr 28, May 4, 10 EXHIBIT 74 Returned Complaint for Declaratory
Relief with Cal Code of Civ. Proc. Sec 1062 overcoming res judicata

75. Apr 28, 10 EXHIBIT 75 NOTICE AND ORDER, identical as EXHIBIT 72.

76. May 10, 10 EXIBIT 76 Motion for Reconsideration For Leave to File a New
Complaint. Pres, Obama is quoted: Rule of Law.

77. May 10, 10 EXHIBIT 77 NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT by Chief Judge A. Collins to quote: ’ Written
authorization from chief judge is required before filing of any document”

Note: This unusual restrictive requirement is proof of prejudice.

79. Jun 24, 10 EXHIBIT 79 PETITION (TO JUDICIAL CONFERENCE OF
US) UNDER 28 U.S.C. SEC. 357 & 358 TO REVERSE OR OVERTURN THE
JUDICIAL COUNCIL ( OF 10 JUDGES) ORDER OF JAN. 11, 2010
REGARDING JUDICIAL MISCONDUCT AGAINST DISTRICT COURT CHIEF
JUDGE AUDREY B. COLLINS FOR NOT DISQUALYING HERSELF UNDER
28 U.S.C. SEC. 455 FOR PLAINTIFF TO FILE A COMPLAINT

81. May 6, 11 EXHIBIT 81 REQUEST FOR AUTHORIZATION FOR
LEAVE TO FILE A NEW COMPLAINT

82 May 12, 11 EXHIBIT 82 NOTICE AND ORDER. .by Judge Otero

(unsigned)

87. Jun 28, 11 EXHIBIT 87 REQUEST FOR COURT ORDER FOR LEAVE
TO FILE A NEW COMPLAINT

 
Case 2:19-cv-0092 QHCE-KIN Document 1 Filed 05/2 Page 23 of 382

88. Jun 30, 11 EXHIBIT 88 NOTICE AND ORDER by Judge King:

“No showing made that new proposed action is different from prior action”.

89. Jul 12, 11 EXHIBIT 89 MOTION FOR RECONSIDERATION FOR
COURT ORDER FOR LEAVE TO FILE A NEW COMPLAINT showing in detail

issues in proposed complaint are new and different from prior actions.

90. July 14. 11 EXHIBIT 90 ORDER STRIKING FILED DOCUMENTS
FROM THE RECORD by Chief Judge Collins

91. July 21, 11 EXHIBIT 91 MOTION FOR LEAVE TO FILE A NEW
COMPLAINT; THE ORDER OF JUDGE KING SHOULD BE RESPECTED, “.
-QUESTION: ARE THE ISSUES — ISSUE I, ISSUE II, ISSUE Tl AND ISSUE
IV IN THE COMPLAINT, OR CAUSES OF ACTION FRIVOLOUS? . . Your
Honor Judge . .Collins, because your order declared me a vexatious litigant, the

above question requires your answer, please? A direct question, but not answered.

92. Jul 25, 11 EXHIBIT 92 NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT, “Complaint/Petition . may not file the document . .”
by Chief Judge Audrey Collins

93. Aug 3, 11 EXHIBIT 93 REQUEST FOR RECONSIDERATION OF
MOTION FOR LEAVE TO FILE A NEW COMPLAINT: THE ORDER OF
JUDGE KING SHOULD BE RESPECTED

94. Aug 3, 11 EXHIBIT 94 NOTICE AND ORDER RE FILING by Chief
Judge A. Collins, .“.Court order is needed to file a new action. Court order is

needed . in subsequent pleadings”

1.4

 
Case 2:19-cv-0092,CE-KIN Document 1 Filed 05/2 Page 24 of 382

95. Aug 11, 11 EXHIBIT 95 Letter to Judicial Conference of US reporting of
Order Striking of Filed Document from Record

96A. Aug 23, 11 EXHIBIT 96A Returned Complaint for Declaratory Relief

98A. Sept. 2, 11 EXHIBIT 98A Motion: Stop Using Vexatious Litigant Form.
Request for Leave to File a Complaint. Title 28 USC 351(c) Chief judge whose
conduct is complained of is disqualified for transmittal of complaint.

98B. Sep 2, 11 EXHIBIT 98B Returned Complaint, same as EXHIBIT 96A.
100. Sep 6, 11 EXHIBIT 100 Notice and Order, by Chief Judge Collins. .”

plaintiff may not file documents presented..”

101, Sep 16, 11 EXHIBIT 101 Letter to Judicial Conference for violation of
Title 28 Sec 351(c) Transmittal of complaint to a different judge

104. Oct 11, 11 EXHIBIT 104 Letter to Clerk Terry Nafisi. . . has
responsibility to enforce . .Title 28 Sec. 351 (c) Transmittal of complaint must go

to a different judge,.

107. Oct. 24, 11. EXHIBIT 107 Motion For Leave To File A Complaint
107A. Oct. 24, 11 EXHIBIT 107A Returned Complaint For Declaratory
Relief Under Cal Code of Civ. Proc. 1062.

108. Oct. 26, 11 EXHIBIT 108 Notice And Order..”. .plaintiff may not file

documents”

109. Nov. 3. 11 EXHIBIT 109 Motion For Reconsideration. .citing Title 28
Sec. 354 (b)(2)(B). .misconduct not amenable to resolution, 28 USC Sec 355
impeachment. ., and 28 USC Sec. 352(2) . .appropriate corrective action. .

Li

 

 
Case 2:19-cv-0092@ceE-KIN Document 1 Filed 05/ A> Page 25 of 382

110. Nov. 3, 11 EXHIBIT 110 Notice And Order by Chief Judge Collins, ”.
-Court order is needed to file new action” .”Plaintiff may not file document

presented.”

113. Dec. 5, 11 EXHBIT 113 Motion. .To File A Complaint With Title 28
Sec. 359. Restriction of Judge Collins whose conduct is the subject of

investigation.

114. Dec, 5, 11 EXHIBIT 114 Notice And Order.by Chief Judge Collins,
“ , plaintiff may not file the documents presented. “

Notice: Judge Collins did not disqualify herself.

116. Dec. 19, 11 EXHIBIT 116 Letter to Judicial Conference of U.S. on judicial
misconduct , violations of Title 28 Sec 351(c) Transmittal to a different judge, ;

Title 28 Sec. 359 Restriction of judge whose conduct is the subject of investigation.

120. Feb. 23, 12 EXHIBIT 120 Motion To File A Complaint Under Title 28
Sec.1654 . . .With Same Right As Counsel, therefore, court orders that required,
“Court order is required to file new action”, and “. .plaintiff may not file

document presented”, restricting plaintiff's rights, violate the law.

122. Feb. 27, 12 EXHIBIT 122 NOTICE AND ORDER by Chief Judge
Collins, “ ..plaintiff may not file the documents presented. .”

129. May 2, 12 12CV1179 EXHIBIT 129 Complaint for Declaratory Relief
Under Cal Code of Civ. Proc. Sec. 1062 In New Or Same Action Based On The
Same Facts Which Overcomes Rea Judicata with no prior judgments on new issues
p.3-5: ISSUE I, ISSUE III, and ISSUE IV, and, with prior wrong judgment on
ISSUE II.

145 Sept 11, 12 Defendant’s Motion to Dismiss

La

 
Case 2:19-cv-0092 @ce-KINn Document 1 Filed 05/2 Page 26 of 382

151 Sept 25, 12 EXHIBIT 151 Plaintiff's Objection to Dismiss

152. Sep 27, 12 EXHIBIT 152 Defendant’s PERS Status Report p.3,
“CalPERS prefers to have settlement conference conducted by . . others than the

judge . .assigned. .”
153. Sept. 29. 12 EHIBIT 153 Plaintiff’s Status Report

162. Oct 25, 12 EXHIBIT 162 Magistrate Judge FINDING AND
RECOMMENDATION , Notice: NOT FILED, INVALID under p.9 Cal. Code of
Civ. Proc. Sec. 581d.

165. Nov. 9, 12 EMAIL from Dep. Atty. Brenda Ray, “ Because of. .

recommendation to dismiss, client will not entertain settlement at this juncture.”

176. Dec 19, 12 EXHIBIT 176 Dismissal ORDER by Chief Judge C.
Morrison England Jr. was NOT “FILED”, INVALID under p.9 Cal Code of Civil
Proc. Sec. 581d.

186 Feb 11. 2013 EXHIBIT 186 No. 13-15084 Appellant’s Brief to US Court
of Appeals

187 May 10, 2013 EXHIBIT 187 Appellee’s Answering Brief

188 May 21, 2013 EXHIBIT 188 Appellant’s Reply Brief

195. Jun 19, 2013 EXHIBIT 195 Court of Appeals Memorandum, AFFIRMED
196. Jun 25, 2013 EXHIBIT 196 Petition for Panel Rehearing

201. Nov. , 2013 EXHIBIT 201 ORDER denied Panel Rehearing.

291. July 17. 2017 EXHIBIT 291 Motion For New Judgement Because Prior
Dismissal Order Not Filed Is Invalid, Per Cal Code of Civ. Proc. Sec. 581(d)

Zp

 
Case 2:19-cv-00921QE-KIN Document 1 Filed 05/24 Page 27 of 382

305. Sept. 26, 2017 EXHIBIT 305 ORDER denying motion, by Magistrate

Judge Nueman without authority

313 Jan 29, 2018 EXHIBIT 313 Letter to Atty. General Becerra requesting

settlement

320 Mar 21, 2018 EXHIBIT 320 US Court of Appeals for Federal Circuit/
Petition For Motion For Relief

321 Mar 26, 2018 EXHIBIT 321 Letter from Federal Circuit transferring
Petition to US District15084.” Regarding “... post-judgment order entered on
Sept. 27. 2017, the appeal is dismissed because the magistrate judge’s September
27, 2017 order denying appellant’s motion to enter a new judgment was not a final

appealable order with dispositive effect. .”.
329 Apr 25. 2018 EXHIBIT 320 Court of Appeals ORDER , dismissed

330 May 9, 2018 EXHIBIT 330 PETITION FOR PANAL REHEARING, to

quote:

“NOTICE: The dismissal order of December 19, 2012 was not FILED and
therefore void or invalid per Cal Code of Civ. Proc. 581 (d) and the appeal No.
13-15084 that is based on the void ORDER of December 19, 2012 is therefore

void.”.

“NOTICE: Relief is available when final judgment is void and no time limitation is

required to file relief under FRAP (60) and therefore appeal is timely, To quote:.

GROUNDS FOR RELIEF FROM A FINAL JUDGMENT, ORDER OF
PROCEEDNG

(4) the judgment is void. “

27

 

 
Case 2:19-cv-00921@E-KIN Document 1 Filed 05/24 Page 28 of 382

“NOTICE: Magistrate Judge Newman, without authority and in violation of
law 28 USC 636 (A)(B), rendered judgment ORDER on the motion for new
judgment denying motion, which ORDER is fraud.”

“NOTICE: . . Federal Rule of Civ. Proc. Sec. 60. OTHER POWER TO GRANT
RELIEF 3) set aside a judgment for fraud in the court. “

332 May 17, 2018 EXHIBIT 332 MANDATE
“The judgment of this court, entered April 25, 2018, takes effect this date.”
333. May 21, 2018 EXHIBIT 333 Re-MANDATE objection to MANDATE
“Federal Rule of Appeal Procedure.41(b) is the right procedure, to quote:

When Issued. The court’s mandate must issue 7 days after the time to file a
petition for rehearing expires, or 7 days after entry of an order denying a

timely petition”.
336 May 31. 2018 Order showing misplaced Petition for panel rehearing

346 Oct 2, 2019 EXHIBIT 346 Appeal ORDER closed case, giving its reasons,

to quote:

“The court’s April 25, 2018 order dismissed this appeal for lack of jurisdiction
and the mandate issued May 17, 2018. ...The motion to recall the mandate is
denied because there are no ‘extraordinary circumstances’ to support such relief.”
Notice: The court failed to consider the mandate law in the PETITION FOR
PANEL REHEARING and the Re-MANDATE and that is fraud in the court
(FRAP 60) and that is violation of the Code of Conduct for U.S Judges, Canon 2,
A Judge Should Avoid Impropriety . , ,A judge should respect and comply with the

2.6

law. .

 

 
Case 2:19-cv-009MCE-KIN Document 1 Filed 05/ Ps Page 29 of 382

CONCLUSION

 

On p.4- 6 in this Complaint, ISSUE I regarding Cal Gov’t Code Sec. 20691,
employer’s contributions are normal contribution; ISSUE II Cal Gov’t Code Sec.
21203 (new 21259) Non forfeiture after qualification; ISSUE III on loan laws,
Cal Gov’t Code Sec. 21203 (new20654) which allows withdrawals as loans, and
ISSUE IV, Amendment 13, prohibition of slavery, are new and have no prior
judgments that determined from any court, so res judicata does not apply to these
issues in declaratory relief action in new or same action based on the same facts,

Code of Civ. Proc. Sec. 1062, see p,7.

STATUTE OF LIMITATION DOES NOT APPLY under Cal Gov’t Code Sec.
20181(new 20164) , see p.6.

On Sept. 27, 2012 EXHIBIT 152 on Defendant’s p.3 STATUS REPORT,
PERS wanted settlement, Plaintiff appreciates tt very much if Honorable Judge
will encourage settlement which Defendant PERS wanted. Defendant PERS just

pays me the values asked for in the complaint and that settles everything.

(Cal) Code of Civil Proc. Sec. 657 Relief available on motion for new trial with
material causes for newly discovered evidence: the Cal Constitution Article
3, Sec. 6 (d), see p.10, provides any resident can sue state and therefore state
agencies, so there is no immunity under 11 Amendment that is the ground for
dismissal of the judgment of Dec. 19, 2012..
FEDERAL RULE OF APPEAL PROC. SEC 60, GROUNDS FOR RELIEF

(b) GROUNDS FOR RELIEF FROM A FINAL JUDGMENT, ORDER, OR PROCEEDING
(2) newly discovered evidence that, with reasonable diligence, could not

have been discovered in time to move for a new trial . .;

ZY

 

 

 
Case 2:19-cv-0092@CE-KIN Document 1 Filed 05 Mio Page 30 of 382

(4) the judgment is void;
The new discovered evidence, California Constitution Article 3 voided the
judgment of 11 Amendment immunity of .December 19, 2012 with no tme

limitation to file relief.

From the foregoing, res judicata does not apply in declaratory relief action, this
Court has jurisdiction, see on p. 1-3. for the many above reasons cited. CalPERS is

in violations of the California public employees’ retirement laws, the equal

 

protection clause of Amendment Fourteen and Amendment 13, on p.6 prohibition
of slavery. Therefore, Defendant Board of Administration, PERS shall pay Plaintiff
Barroga the accumulated pensions, see EXHIBIT 34, in the amount of
$3,565,573.45 up to December 2018 and a monthly pension of $6,192.39 starting

from January 2019, accruing and accumulating.

The Complaint for declaratory relief is entitled precedence because Defendant

PERS is a state agency, under Cal Code of Civ. Proc. Sec. 1062.5(2), to quote:

The action shall be set for trial at the earliest possible date and shall take

precedence over all cases other than those in which the state is a party.

Date: May L220 19 ey submitted,

Va,
Lucio ees 3 Ae Wan ope

ATTACHED ARE THE CITED EXHIBITS , Vol. I, & Vol. II. The first page
bottom of documents has its date.

40

 
 

Case 2:19-cv-0092 QP E-KIN Document 1 Filed 05/2 Page 31 of 382

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CASE NO.
LUCIO A. BARROGA
V.

BOARD OF ADMINISTRATION
CAL PUBLIC EMPLOYEES’ RETIREMENT SYSTEM (PERS)

LUCIO A. BARROGA, PRO SE
.P.O.BOX 2516

LONG BEACH, CA 90801

TEL 562-243-1024

EXHIBIT YoL J
    

. Cog pe YO. KIN Document 1 Filed resell Page 32 of 382

ere > -
a Fite Ca SaRTY WHHOUT ATIOANEY re Co - fy AODAE SSI TELE: ( oo FOR COURT USE OMLY

| ices #. KOPFES, Chief Counsel |
h R SaVIER PLASENCIA, Staff Counsey — 926-926-3666
PUBLIC EXPLOYEES' RETIREYENT ‘STSTEX

> Lincoln Flasa, 400. "P* St. ae tee ray
F REP rae teal. Ck 9422962707 Public Exployess' Hetirepent seen,

p ineart names ot court, udicist cisvict or branch court. # any, and postofiics and steet scores:

. SUFERIOR COURT q
f 400 Civic Center Plaza , Pomona, Ci 91766 . . 198%

,OLAINTRE:
. upero A. BARROGA ° ,

3 63 3. Calera Bete. Apt. BS
 aAxage, CA 912702

- a
[OEFE

. BOARD oF ADMINISTRATION

LIC EMPLOTEES® RETIREMENT SISTEN
I - Eincoin Flase; 400 "P* St., Sacramento, Ca’ 94229-2707

| Co does 1 70 ee
. : CARE NUMRE

» + CONTRACT : kC003981

({JICOMPLAINT [ICROSS-COMPLAINT

1, This pleading, including attachments anc exhibits, consists of tha following number of pages: ... 15.

 

 

 

 

  
   
    
   
   
  
   
   
  
  
 
 
  
  
  

 

 

 

 

. 2. a. Each piaintitt named above ia 5 compstent adult « Tee
' C] Except plsinttil (name): -

Mi. (Cc) a corporation quaiilied to do business in Caiifornia -

 

 

 

, oy (Jan unincerporaiad entity (cescribe):
() other (specity):
7
, b, (7) Plaintitl (narne)-
[3 has complied with the fictitious business name isws, and is Going business under she fictitious name
' of (specify:
pom meee CJ has complied with an lieansing requirements as a tcansed (spacity):
' €. [] information about additional piaintitts whe ere not competent aduits is shown in Compiaint—Anachment a.
} 3 8. Each cefencant named above & a Nature! person
(Fj Except catencant (name): . Co Except defendant (nama):
} () @ business organization, form unknown: () 8 business organization, jorm-unknown —-
. (_} s corporation - () 8 corporation
) CC) an unincorporated entity (osacgbe): C2) 8h unincorporated anthy (describe):
‘ a public entity (dascribs): & public entity (cescriba):
b MBLC a (oreeey serinement systey " ’
} (J other (specify): [2D other fapecity):
b b. The true names snd capacities of defencants sued as Does are unknown tp pisintiff, —_—_
} ¢. (J Intermaton about additions! Sefencants who are not nature! persons it contained in Compininio .
\ Atlachment 3¢ FE
= Detencants who are joined pursuant fo Coce of Civil Procedure section 382 are (namest x iH
, 7 af J

   
  
 

   

t

__ (Centinved). ’ on
+S Uber OF 6 CIOSS-<COREIBM, Diginih Masns Crosb-LomBbyeena One Ostencana mbe a ! 7 FL
: ?
a

y . (
Case 29-0v-08¢ce-KIN Document 1. Filed (B- Page 33 of 382

», , ~

\ & ft * oe

 

SHORT TITLE: - oT case NUMBER:
COMPLAINT ON DENJAL OF RETIREMENY BENEFITS FROM PERS

 

 

 

COMPLAINT—Contract Pape tw

4. () Pleintit is required to comply with a claims statute, and
s. (__} plaintiff has complied with applicabie cisims statutes, or
b. (} pisintitf fs excused from complying because (specify):

«
a

5. () This action is subject to [—) Civii Code section 1612.10 (—] Civil Code section 2084.4.

6. This action is fled inthis (Xj county (7 judicis! cintrict because
®. () @ defendant antered inte Ihe contract hare.
b. (1) a defendent lived here whan the contract was entered into.
c. [_] # defendsnt tives here now.

d. [} the contract waa to be pertormad here.
» © 8 defendant la @ corporation or unincorpofaied association and its ptincipal piece of business is here.

tf. (} rant property that ls the subject of this action ts located here.
g- (7) other tanec: Plaintiff lives here,

7. (C) The toliowing. iparagtaphe af thia pleading are alleged on information and bellel (specify paragraph numbars):

COMPLAINTS:
6. CX) Other: L,)' PERS ceprives we of ratirement benefite derived from esployer's

contetbutions rensining in deposit with PERS ix ny pehalt.
_. 2 ) PERS terminated ay “memberahip, even if the employer's contributions still

renains with FERS,
.* 4. ) PERS deprives we of lifetine pension derived from personal. contributions,
a witharawi when PERS caitted to offps. other svaiiable alternatives in which
vwitharewal could be had and revepositeu with pension beneSita, ani wéitam payniverts t
. i@ still the pension for life.
0. The following causes of sction are atiached and the statements above apply to each; (Each complaint must have
so one of more Cauges of action attached.) . ¥Gu i} is ee id Ai
Breach of Contract . C7) Common Counts

Other (specty): Fraud. ~_ ; . .

10, PLAINTIFF PRAYS
’ Fer judgment for costs of sult; for such selief ag is tair, just, and equitable; and for
damages of §
interest on the damages () according to proof [7 at the rate of
from (date):
. op aliorney lees (jot $ [—) eccerding te preat.
‘3 CX other (specity): 1.) Pension oeriveu from enployers contritutions,

a - «2,)> Reusposit of withdrawn contributiona by deducting from pension benefits ‘
applied retroactively until there ia full payment , then pension wili start
’ to me. = t° correct errurs and omission under Govr. Code Sec. 20180,

“ .
ee, ats

a 1 Bed Coumt coset apd any. required by court, . 08

2
Ne con Ad. bona

i OMAR. we wee
Lucio . A. * i Fea oS nemay (Signature bl Skil of allorney) 7

(il you wish fo verity this pleading, attixa vet Bnod. 2 Fe bruary 4 , 1298

 

percent per year

 

 

Fagutwo |

~R
 

fc

—

Ex Zed hitb Wes KJN Document 1 Filed of Bs Page 34 of 382
(recat

appeal

NOT TO BE PUBLISHED
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
| SECOND APPELLATE DISTRICT
DIVISION TWO

LUCIO A. BARROGA, 5077655

Plaintiff and Appellant,-

v.

BOARD OF ADMINISTRATION,
PUBLIC EMPLOYEES’ RETIREMERT
SYSTEM, .

FILE

Defendant and Respondent. JOSEPH A. LANE

 

Neal Sal Ca Nag ll Neal? Yap Wat? Maal? Ye Yen Meat Noell

(Super. Ct. Ne. KC003981)

COUNT OF APPEAL . StCONB ts},

D

JAN 25 1994

Clark

 

APPEAL from a judgment of the Superior Court of
Los Angeles County. Gregory C. O’Brien and Theodore D.
Piatt, Judges. Affirmed.

“enut Mert

Lucio A. Berroga, in pro. per., for Plaintiff and a

Appel zant.

Richard H. Koppes, General Counsel, and F. Javier

Plasencia, Senior Staff Counsel, for Defendant and Respondent.

Jaa LIVIA

EXH 2.
P12, 5)5,F

 

 
— ~~ _ — —_ _ _ — - — -— — eee eee oe —_
.

i . ; f

Case 2:19.0v-008{Mice-KIN Document 1 Filed Qh» Page 35 of 382

~
>

4

‘* ‘Se!
. 2.

The trial court gave judgment on the plesdings to
respondent Board of Administration, California Public
Employees’ Retirement System (PERS) on the grounds that
appellant Lucio Barroga head failed to follow the proper
procedure for obtaining review of respondent's decision to
deny appellant monthly pension benefits. Barroga had filed a
suit for damages against PERS instead of filing a petition
for a writ of mandate. Barroga --who is acting in propria
persona-- later sought to litigate the substantive issues

raised in his complaint by way of a pest-judgment motion for

reconsideration, without success.

FACTS
. _ Appellant wes an employee of the City of El Segundo

We affirm.

from 1969 until 1977. ‘In 1979, appellant asked respondent
for s refund of his retirement monies. Respondent remitted
appellant's contributions of nearly $10,000 to him, and
terminated his membership in PERS. In 1988, sppellant wrote
to respondent and stated that he withdrew his contributions
by mistake, that he wanted respondent to treat its refundé@ of
his monies af a loan. He also applied for retirement
benefits. Respondent informed appellant that the refund

could not be treated as a8 loan, and that appellant was not

 

 
f

i. {
Case >-19-cv- 00 BiCE-KaN Document 1 Filed oss Page 36 of 382

oF vs

“e | L $.

before the matter is submitted for decision. (code Civ.-
Proc., § 632.)

Here, the matter heard by the court on March 29,
1993, lasted less than one dsy and was immediately ruled
upon. Appellant failed to make s request for s statement of
Secision until April 2, 1993. Accordingly, his request was
untimely as s matter of Jaw, ind was properly denied.
3. Motion for Reconsideration

The motion appellant sought to have reconsidered was
essentially an effort by appellant to have the trial court
reach the substantive issues raised by his case. Appellant's
motion was ekin to a trial brief. Howevet, by the time the.
trial court heard appellant's motion, and his ister motion
for reconsideration, it had already determined that
appellant's case hed to be dismissed on procedural grounds
because appellent’s only remedy was a petition for s writ of
mandamus, rather then a complaint. for bresch of contract and
fraud. . | |

‘Appellant mekes s valid point in arguing that a
plaintiff's pleading neeé not be in the form of a petition
for mandamus or certiorseri to defeat a general demurrer, 50

Jong as the plaintiff states facts entitling him to some type
of relief. (Boren v. State Personne) Board (1951) 37 Cal.24

 

 

 
;

fo
¥ -~_
Case 219-0v-008@Qce-K3N Document 1 Filed od Do Page 37 of 382

~

Co C

634, 637-638; Scott v. City of Indian Wells (1972) 6 Cel.3a

541, 546.) A motion for judgment on the pleadings is like a
Gemurrer. (People v. £20,000 U.S. Currency (1991) 235
Cal.App.34 682, 689.) |
Unfortunately for appellant, he failed to take a
timely appeal from the judgment against him. Judgment in

favor of respondent was rendered on December 23, 1992, snd

notice of entry of judgment pursuant to Code of Civil

‘Procedure section 664.5 was served on sppelilant on January 6,

1993. Appellant had 60 days after the date of service of the
notice of entry of judgment in which to appeal the judgment
sgeinst him. (Cal. Rules of Court, rule 2(8).}) He 434 not.

' do so. Instead, he made several ineffectual post-judgment

motions attempting to litigate the merits of his claima even
after the trial court rejected his case on procedural grounds.

We heve no jurisdiction to review the trial court's
ruling rejecting eppellant's case on procedural grounds.
Appellant's failure timely to seppeal the judgment deprives us
of that power. Appellant's post-judgment attempts to

‘litigate the substantive issues posed by his case are

unavailing.

 

 
} J
( : by
Case 2:19-cv-00 @ice-Ksn Document 1 Filed SQ Page 38 of 382

. .
. . . ~

‘ b *s .
Cee Co
= 2,
DISPOSITION
The. judgment is affirmed.
yor JO BE PUBLISHED.
BOREN, P.J.

We concur: —

‘ule et

os

 

 
GX 4 y hileh sch @ ice KIN Document 1 Filed oh: Page 39 of 382

eeprene L CEN O

Second Appellate District, Diviston Teo, Ho. BO77855
$038365

IN THE SUPREME COURT OF THE STATE OF CALIFORNIA

 

 

 

IN BANK
LUCIO A. BARROGA, Appellant
» ” iL ED
BOARD OF ADMINISTRATION PERS, Respondent APR 12 1994
Roberz Wendruty Clerk
pe
Appellant's petition for review DENIED.
5
LUCAS
~ Chief Justice

Apr, 12,1714

nanan

 

 

EXxH 3

 
x of _
Bo 19-c v0 @ vice- KJN Document 1 Filed Br Page 40 of 382

| _=RERS a | Qg se

 

{

Legal Office

P.O. Box 942707

Sacramento, CA 94229-2707

Telecammunications Device for the Deal - (916) 326-3240
(916) 326-3673

Telecopier: (916) 326-3659

September 5, 1995 _.

Lucio A, Barroga
P.O. Box 662006
Mar Vista, CA 90066

Fie: Appeal of Lucio A. Barroga Regarding Cancellation of Refund and
Request to Redeposit for’a Retirement Allowance

Dear: Mr. Barroga: .

This ig a follow-up to our meetirig of August a1, 1995, and your letter of August 22,
1995. As we discussed when we met, PERS Is applying the Public Employees’
Retirement Law in making its decision regarding your request. Among those
decisions, supported by law, are decisions of who qualifies to be a “member* of PERS
and what happens to that person when he ar she withdraws their member
contributions. PERS is applying these laws the same way to you as it has to all other —
people, fike you, who have withdrawn their member contributions. .

Unfortunately, you misunderstand the statutes as they apply te you. You also paint to
one sentence out of a paragraph where the court of appeal! discusses a procedural
matter, and you take # out of context to suggest that the court said that you are
entitled to some type of relief. in my view, your interpretation of that sentence is
wrong, As you recall, the court denied your request. Had the court actually thought
that you were entitled to refief, the court would have granted your request.

“Normal contributions” means contributions required to. be paid by the member. As

the statute states, it also includes contributions required to be paid by a member

which are in fact paid on behaif of a member by an employer. in your case, your

employer was not required to, and did not, pay any “member” contributions on your

behalf; you had to pay them yourself. Your employer only paid the ‘empfoyer”

contributions that it was required to pay under the law. Those types of “member*

contributions, whether paid by you or your employer, are considered norinal

contributions. . However, “employer’ paid contributions, which are always paid by the

employer, aré not "normal contributions.” All normal contributions to your credit were

paid to you in response to your request for a refund. Upon this payment, you Pe, XY &

to be a “member” of PERS.
Sept 5,119 °F

£/1 2

 

 
(
Vv .

Case 2:19-cv-00 I CE-KIN Document 1 .Filed os Page 41 of 382

“a °
*

ee &

Lucio A. Barroga 2 September 5, 1995
You should also recall that your case was heard by an administrative law judge and he
ruled that PERS wes correct in its application of the law.

We cannot grant your request since it is contrary to the Public Employees’ Retirement
Law, as well as the orders of all of the courts who have, to date, ruled on the matter.
We cannot change this position unless and until we are ordered to do.so by 8 court.

‘Mr, Barroga, as | said in our. meeting on August 21, | sincerely urge you to seek the
counsel of an attorney.

Sincerely,
KAYLA). GILLAN
Deputy General Counsel
KJG:FPV:em

 

 
ER endl Popes a KJN Document 1 to Page 42 of 382
ok

 

aa" Office
P.O. Box 942707
Sacramento, CA 94228-2707
a Telecommunications Device far the Deaf - (916) 326-3240
~ (916) 326-3673
Telecapier: (916} 326-3659

. April 18, 1996

Lucio Barroga
P.O. Bax 662006
Mar Visia, CA. 20066

Re: ‘in the Matter of the Application of Lucio A. Basroga for Cancellation
at Refund and Redepoi of Contributions Withdrawn from PERS, _
LUCIO A. BARROGA, Respondent, and CITY OF EL SEGUNDO,

.Bespandent. Case No. XXX-XX-XXXX, OAH No. L4siog

Dear Mr. Barrogs:

lam in receipt of your letter dated February 6, 1996. i have reviewed your letter, the

authority that you cite and the attachments. in reviewing the applicable law, | must |

‘inform you that employer contributions are not considered “normal contributions”

under the law. | have also read the correspondence from Oeputy General.Counsel,

Kayla J. Gillan, and Senior Staff Counsel, F. Javier Piasencia, and | agree with their
_, interpretation and expisnations provided regarding “normal contributions”.

 

© @ we

In 1979, you requested a lump sum paymert at retirement and you withdrew your.
‘normal contributions” (Le. those contributions that you paid into the system). The
contributions made by an employer are not “normal contributions* and cannot be
withdrawn from PERS, Also, the empioyer contributians do not remain on account of
8 member when they withdraw thelr normal contributions, as you did. In response to .
your election to receive 3 lump sum payment, PERS provided you a refund and
informed you that your membership in the retirement systerh was terminated. it was
not until approximately ten years later that you claimed that a mistake occurred and
that you wished to have your refund to be considered a loan and ‘be redeposited with
PERS. This was not-an option then or now. Redepositing a refund is not an option —
uniess you become a PERS member again, and redepasit while you are a PERS
member. You have never become a PERS member sinca your membership was
terminated in 1979, consequently, you have never had the option of redepositing your

refund. | ; Exit EZ

. {
It is Unfortunate that | cannot provide you with a more favorable respanse, how

the Public Employees’ Retirement Law does not allow PERS to do what you request | Le
do not believe that | nor anyone eise at PERS can assist you anymore on this matter.

-o | Aer 18, (7-46.

 

 
7, @¢ w fe

ver “eee :

/

Case 2:19-cv-009@ByiCE-KIN Document 1 Filed sis Page 43 of 382

.

Lucio Barroga +e April 18, 1996

! also note that previous correspondence to you from the legal office suggest that you
seek the assistance of an attomey to review your case. | urge you to do the samé,
although | believe that their review of this matter will provide you with a similar
interpretation of the law.

RICHARD H. KOPPES
Deputy Executive Officer and General Counsel

cc: Kayla J. Gillan

 

 
 

 

ATIOANEY

 

ry

(

Case 2:19-cv-0098

RPAATY MHTMOUT ATTORNEY (NAME AND ADORESS):
KAYLA J. GILLAN, General -Counsel
“PUBLIC EMPLOYEES’ RETIREMENT SYSTEM
Lincoin Plaza, 400 *P" Street,
Sacramento, CA 94229

Go

 

a

J ATTORNEY FOR (NAME): :
“Insert name of court, judicial cistrict oF branch court, if any, and posi office and stree] eddrass: wt
“SUPERIOR COURT . gS
400 CIVIC CENTER PLAZA, POMONA, newts
%

DEFENDANT: KAYLA J. GILLAN, General Counsel
BOARD OF ADMINISTRATION

 

 

375 N. CITRUS AVE. gi
AZUSA, CA 91702 we ‘

PUBLIC EMPLOYEES! RETIREMENT SYSTEM

LINCOLN PLAZ
CASE NUMBER:

 

:
CE-KJN Document1 Filed 07 Page 44 of 382

— EX’ s/o
Uf lOL47 | _ - ;
erases Compe... uk 5

TELEPHONE: | FOR COURT USE ONLY

egpwe es ceil Sy YAN 19 i
oer me 0 18: “Flop on
f OURy

rBLAINTIFE:
LUCIO A. BARROGA «
# 679 epe

 

 

(_] DOES 1 TO

CONTRACT FOR DECLARATORY
: RELIEF

[XJCOMPLAINT [_JCROSS-COMPLAINT

 

~ KC02456'7

 

 

4. This pleading, including attachments and exhibits, consists of the following number of pages: 8+20=28

2. a. Each plaintiff named above is a competent sdut ye 5 .

{_] Except piainiifi (name):
(J « corporstion qualified to do business In California
‘Coan unincorporated entity (describe):
(J oiher (specify): 7,

b. (7) Plaintiff (name):
(J hes complied with the fictitious DSusiness name tewa and is doing business urider the fictitious nama

- of (specify): .
(_) has complied with ali licensing requirements as a licensed (specify):

c. (] intormation shout sdcitional plaintifis who are nol competent adults is shown in Compisint— Attachment 2¢.

4. a. Esch defendant named above is a naiurat person : ;
(J Except defendant (name); (__) Except defendant (name):
@ business organization, form unknown {7} 8 business organization, form unknown
(} # corporation [2 # corporation
{-) an unincorporated entity (describe):

‘—) an unincorporated entity (describe):

(XK) a public entity (describe):
PUBLIC EMPLOYEES’ RETIREMENT SYSTEM
(Cj other (specity):

rr other (specify): ;
t. "ne true names snd capacities of cefendanis sued as Does sre unknown to plaintiff,

ome!

Jam (0,1997

 

("7 8 pubile anthty (describe):

¢. 7 Infermation aboul adaditions! cefencants who are not natural persons ig contained in Complaint=

. Attachment 3c.
d. (7 Detendants who are jomed pursuant to, Code of Civil Procedure section 382 sre (names):

EXH &
| ple

 
 

ee

Case 2:19-cv-009h1Me-KN Document 1 Filed See Page 45 of 382

«\.
4
U

. te sh 4 ty . ma . v : we 4
' set " Li Nob ‘ ,

 

 

TTITLE: - CASE NUMBER:
SHOR BARROGA v. BOARD OF ADMINISTRATION.

PUBLIC EMPLOYEES’ RETIREMENT SYST ;
COMPLAINT—Contract : rere”

 

 

 

 

- 4. (C3 Plaintiff is required fo comply with a claims statute, and |
a. () pisintft has complied with applicable claima statutes, or my
> : b. CJ piaintitt is excused from complying becauas (specify): Lo, ‘ a

 

5. (=) This sction ls subject to ((_} Civil Code section 1812.10 (C~jCivil Code section 2884.4,

&. Thig ection ia filed in this (Z") county [Judicial district beceuse
a. () 8 defendant entered into the contract here, ;
b. [8 defendant lived here when the contract was entered into.
c. (C) 8 defendant ives here now. ,
a. ("} the contract wes ta ba performed hare. . .
eC. defendant is.a corporstion or unincorporated association and its principal place of Dusiness |s hers. 1
t. ([] real property thet is the subject of this action is located here. .

g. CX) other (specify): Plaintiff’ lives here

7. (Xj the toltowing paragraphs of this pleading are alleged on information and bellet (apecity paragraph numbers):
An actuai controversy has arisen between plaintiff and defendant PERS {
& Cj One: relating to their legal rights and duties because plaintirf® .--
contends and defendant PERS dispute that: the contributions which
the employer isa required to pay on behalf of the member are "normal
_° contributiona" under definition of Government Code Sec. 20027,

. second paragraph, with "“employer* defined under Gov't Code Sec.

’ 20011, and "member" cefihed under Gov't Code Sec. 20013,(the above
‘elted Sec. numbers are in lst cause of action, page 3}; and under
Gov't Code See. 20750.1 (in 2nd cause of action, page 3).

5. The following causes of action sve atisched and the sisiaments above apply to each: (Eech complaint must have
one or more Causes Of selion stiached.)
Breach of Contrect Declaratory Relief | ([1Gommon Counts
Co} Other (specify): (3)

10, PLAINTIFF PRAYS
For juagment for costa of suit; for such reiief as is fab, just, and equitable; and tor
(3) camages of $120,894.69 Accumulated pension from Aug.1983 to Dec. 1996.

n the damages according to proof at ihe rate of gg percent par year
CX) Interaet on tuge1 9837 10% ietereat paid to PERS on Onpaid balance of
(TJ attorney teas (“ot $— Cjeccerding to proot, Withdrawn contributions,5/79~7/
Ch] other (specify: Monthly pension of $812.06 (Eight hundred twelve + 6/100)
from Jan. 1997, sceruing and accumulating.
A declaration that the employer contributions are “normal contribu-.
tions"; plaintiff Barroga i8 a member Of PERS and is entitled

monthly pension and redeposit of withdrawn contributiens.
And for such other reiief and cost which the Court may deem just

 

 

and proper. ;
Lucio A. Barroge Janvary 10.1997 Akg A ° Bunrgo—
Se ye oe pean nama) ° (Signature ot paweh wr auarey) fF,
rit wou wish to verity fi . afta a verification.) 7 7 /

eee —te
 

. =. . ( ‘ oa

E. x [ ase 2:19-0v-00gtce-Kn Document 1 Filed 0p Page 46 of 382
8/1/77 : “

Ge a Creda - :

eT iD oo?

1} DANIEL E. LUNGREN, Anorney General
of. the State of California

 

 

zi FLOYD SHIMOMURA,
Senior Assistant Anorney General
3 LINDA CABATIC, =~
Supervising De ny Attorney General. .
4 RISTOPH . FOLEY, ORIGINAL FILED
Deputy Anorney General
5 ION M. ICHINAGA, Bar No. 137290 AUG11 1997
Deputy Antorney General
6 i 300 South Spring St. .
Los Angeles, CA 90013
7, Telepbooe: (213) 897-7594
Fax: (213) 897-1071 .
8 . : ,
orneys for Defendants Public Employees’ t
9 Recremen System and Kayla A. Gillan
10
li. - + SUPERIOR COURT OF THE STATE OF CALIFORNIA |
12 ' COUNTY OF LOS ANGELES - EAST COURT DISTRICT
13 | LUCIO A. BARROGA, ) Case No. KC 024567
375 Ne Cs on byRorderpi ORDER GRANTING
14 | Azusa, } DEFENDANTS’ MOTION FOR.
15 Plaintiff, } SUMMARY JUDGMENT AND DENYING
: ) PLAINTIFFS’ MOTION
16 v: 2)
N, General Counsel } Depts O"
YLA J, GILLAN, Genera nse’ _ Dept: *O”
Jv SOARD OF ADMINISTRATION __}_ Time: N/A
18 | PUBLIC EMPLOYEES’ RETIREMENT } Date Filed: 1/10/97
SYSTEM Lincoln Plaza. wm "p” Sweet, Trial Date: None Set
SRAMENTO, CA ‘
19 SACRA ) Honorable William ]. McVittie
20 Defendants.
21 |
22 The motions by the Public Employees’ Retirement System ("PERS") and Kayla J.

23 1 Gillan ("Gillan") (“defendants”) and by plaintiff Lucio Barroga for summary judgment
24 | came on seguiarly for bearing before ibis Court in Department O, the Honorable William

25 | J. MeVinie, Judge presiding. Jon M. Ichinaga, Deputy Attorney General, appeared as

 

26 | anorney for defendants and Lucio A. Barroga appeared in pro per.

cas . - XH
After full consideration of ibe evidence, separate statements of each parry, and the W

 

authorities submitied by the panies, as well as counsel's oral argument, the Court finds y 3
' /

Aug M1411

 

 

 
oo Ww AO tw fe YW NY ~

MON NK RD Ree eet
> WwW NHN = © WO M7 DY O&O WwW a WwW NHN & OC

25

Tar

 

Case 2:19-cv-006{CE-KIN Document 1 Filed 0p 9 Page 47 of 382
CC C.
there is DO triable issue of material fact in this action and that the defendants are entitied
to judgment as a matter of law for the following reasons:

1. The rights which Mr. Barroga seeks 10 vindicate in this proceeding, were the
subject of an administrative bearing conducted on ar about May 3, 1990. ("the PERS
administrative proceeding” ). After bearing the evidence the Administrative ‘Law Judge
issued a written decision, finding against Mr. Barroga, and deciding Mr. Barroga was not
entitled to redeposit withdrawn contributions in order to obtain a PERS’ pension. (Exhibit
"B” to Request For Judicial Notice).

9. Mr. Barroga appealed the decision of PERS by filing the action entitled, Barroga
y. Boar of Administration Public Empiovees Retirement System, KC 003981, in this
Coun on‘or about February 14, 199] (“the prior proceeding").

3, Pursuant io a motion by PERS, in the prior proceeding, this Court granted
judgment on the pleadings in favor of PERS. (Exhibit "G", 10 The Request. For Judicial
Notice). .

4, Al}though Mr. Barroga filed an appeal, the Court of Appea) found that Mr.
Barroga failed 10 perfect his appeal in a timely manner and, accordingly, the judgment of
the Superior Cour became final. (Exhibit "A", to the Request for Judicial Notice).

5. Mr. Barroga initiated the present procecding on or about January 10, 1997. The

- allegations of Mr. Barroga's complaint establish that he’seeks to relitigate the same factual

and legal issues which were the subject of the prior proceeding. - |

6. In response to PERS’ motion for sumumary judgment, Mr. Barroga submitted the
following documents: Appellant's Appendix in Lieu of Couri’s Transcript; Respondent
Public Employees’ Retirernent System's Brief, Declaration of Javier Plascencia in Support
of Motion For Time Extension To File Respondent PERS’ Brief; A copy of the Court of”
Appeal Decision. These documents do not establish a wiable issue of material fact.

7. Barroge’s motion for summary judgment lacks merit because the undisputed

facts establish that upon separation fron the City of E} Segundo he réceived al! of his

normal contributions and thus ceased being a PERS member. In the absence of any

ye 8

semen «

 

 

 
. .
yo

+

wrwwweweewerwwrwTerwFrweerewerweewewrewrwerewweeoewewewewwwewee wwe vw eT SP ew TFT SP ew Owe oe we
“ : . : :
. « . oi ’

t t

oon A waw nh -

 

 

(- c
Y/ Le
Case 2:19-cv-00g@CE-KIN Document 1 Filed 09/@o Page 48 of 382

evidence establishing that Barroga remains 2 member of PERS, he is not entitled to
redeposit his contributions.

Accordingly. this. proceeding is barred by the doctrine of res judicata or collateral (
estoppel which bar litigation of the issues previously and finally decided in the PERS' |
administrative proceeding and, in any event, Barroga's position is erroneous as a matter of
law.

IT 1S THEREFORE ORDERED, that PERS* and Gillan’s Motion For Summary
Judgment is granted and judgment shali be entered forthwith in favor of PERS and Gillan

and against Barroga. Barroga's motion for summary judgment is denied.

Dated: ST yy) Yugi a pte

Honorable William J. Mc Vittie
JUDGE OF THE SUPERIOR COURT OF CALIFORNIA

 

 

 

 
Ue.

wu

wo won A Ww & YW WN

> FP HD BD OO ON OR OR meee tt
aoe we A AW hk WwW HR me Oo Oo mw OH Ow fe UN Um UO

 

a

(idee ~

DANIEL E. LUNGREN, Atorney General

f the State of California
FLOYD SHIMOMURA,
Senior Assistant Anomey General

LINDA CABATIC Atiorn General
rvisin |!
cifusrobs HIER C. FO

ttorn

ion M. ICHI Ga Gar No. 137290

ty Attorney Gen

South Spring St.
Los Angeles, CA 90013

Telephone: (213) 897-7594
Fax: (213) 897-1073

Attomeys for Defendams, Public Employees’
Retirement System

Case 2:19-cv- “e MCE-KJN Document 1

f

Filed @Pbi9 Page 49 of 382

ore i ae AE

“aeTEMED COPY

ORIGINAL FILED
. SEP 1 9 y997

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF LOS ANGELES - EAST COURT DISTRICT |

- LUCIO A. BARROGA, — )
a3 N. Citrus Ave. #679
’ Azusa, cA 91702

Plainsff,
Vv.

KAYLA J. GILLAN, General Counsel
BOARD OF ADMINISTRATION
PUBLIC EMPLOYEES" RETIREMENT.
SYSTEM Lincoln Plaza, 400 “P* Street,
SACRAMENTO, CA 94229,

Defenaumns.

ee? Sse? Neat gee See? Nee ee! eae! ge Sone Were Meet! Ninel Soar! “eg

 

‘Case No, KC 024567

RDER DENYING
UCIO A. BARROGA'S

MOTION TO VACATE COURT'S
RULING ENTERED JULY 10, 1997
GRANTING DEFENDANT'S MOTION
AND DENYING PLAINTIFF'S MOTION
FOR SUMMARY JUDGMENT BECAUSE
OF ERRONEOUS LEGAL BASIS, CCP
663; FOR A NEW JUDGMENT B
ENTERED THAT PLAINTIFF'S MOTION
FOR SUMMARY JUDGMENT IS

GRANTED, AND DEFENDANT'S
MOTION FOR SUMMARY JUDGMENT
1S DENIED

Date: N/A
Dept: “O"
Time: N/A
Date Filed 1/10/97
Trial: N/A

 

 

 
ee eee le

wo won OA eA &» WwW Ww

—
o

ws

wae

o_
med

NR A RD OR Re tet
wb wD) HN =~ OG wo 2 7 BD A & WwW

‘ll William J. McVintie, presiding. Plaintiff appeared in pro per and defendants Public

 

C fo
Case 2:19-cv- sce KJN Document 1 Filed Q: Page 50 of 382

CG

Plaintiff Lucio A. Barroga’s ("plaintiff") Motion to Vacate Court's Ruling

™
Cy

Emered July 10, 1997 Granting Defendant's Motion.aod Denying Plaintiff's Motion for
Summary Judgment Because of Erroneous Legal Basis, CCP 663; for a New Iudgment Be
Entered that Plaintiff's Motion for Summary Judgment is Gramed, and Defendant's Motion
for Summary Judgment is Denied ("the motion") came on regularly for hearing on August
22, 1997 in Department "O° of the Los Angeles County Superior Court, the Honorable

Employees’ Retirement System and Kayla J. Gillan (“defendants”) appeared and were
represented by Daniel E. Lungren, Anorney General of the State of California by Jon M.
Ichinagaz, Deputy Anorncy General.

Aher considering all of the papers filed by both plaintiff and defendants, and
upon hearing the argument of counsel, the court denies the motion. The court finds that
plaintiff is not currently a member of the Public Employces" Retirement System ("PERS")
because upon separation from PERS-covered employment, he elected 10 receive ail of the
contributions which he made into the system pursuant to Government Code section 20340.
Employ er contributions to the sysiem are not “normal contributions” as defined in |
Government Code sections 20053 and 20011. Accordingly, because plaintiff is not currently
» member of PERS, plaintiff is ineligible to panicipate in the redeposit program as required
by Government Code section 20750. :

For al} of these reasons, and for all. of the reasons set forth in the Order
Granting Defendants’ Motion for Summary Judgment and Denying Plaintiff's Motion filed on
August 1}, 1997, the motion is denied.

It is so ordered.

SEP 1° 1997
Dated:

 

 

Wa , yn tthe

“Honorable William MeVine” .
Judge of the Superior Court of :
California

 

 

 
ge -
rr {

Fx Pe se KJN Document 1 Filed oso Page 51 of 382

SS

A epee .
(i \
NOT TO BE PUBLISHED

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

 

 

 

 

SECOND APPELLATE DISTRICT
DIVISION FOUR
LUCIO A. BARROGA, ~ B115924
Plaintiff and Appellant, | (Super. Ct. No. KC024567)
Vv.
KAYLA J.GILLAN etal, - F - ara i
Defendants and Respondents. FEB 2 si3: 78)

JOSEPH AL LANE Ciern
Deputy Clash

APPEAL from a judgment of the Superior. Court of Los Angeles County,
_ William J. MeVittie, Judge. Affirmed.

Lucio A. Barroga, in pro. per., for Plaintiff and Appellant.

Daniel E. Lungren, Attorney General, Linda Cabatic, Senior Assistant
Attomey General, and Jon M. Ichinaga, Deputy Attorney General, for Defendants

and Respondents. | —™~
ae EXH ¢
Eel ’ 2-5, 49% | prrsé

 
(
Case 2:19-cv-0 ‘Q< KJN Document 1 Filed (Q Page 52 of 382

Exe fag |
Caf op Om ES | oe

Second | Appellate District, Division Four, No. 8115924
SO59199

IN THE SUPREME COURT OF CALIFORNIA

 

LUCIO A. BARROGA, Appellant | SET ED.
a oo | MAY 1.3 1998
KAYLA J. GILLAN Et Al., Respondents Rodtrt wanorint Clerk

 

Spe ees
cer wae

 

Appellant's petition for review DENTED.

GEORGE

 

Chief Justice

May l>,(97B Ext (0

 

 
 

   

<< ;
“y G- Do pheame Cow a

a
2

 

 

 

 

 

 

 

U.S. SUPREME COURT REPORTS 142 L Ed 9a
No. 98-6584, Michael Bautista, Peti- No. 98-5692. Thomas J. Paul, Jr,,. i No. 98-5604, I
tioner v United States. Petitioner y Commissioner of In. t tioner v C:
tern: venue, ; lifornia |
525 US 911, 142 L Ed 2d 210, 1998 US eect ab
LEXIS 6227, 119 S Ct 255. 526 US 912, 142 L Ed 2d 210, 1998 US
LEXIS 6231, 119 S Ct 256. § 525 US 912,
October 5, 1998. Petition for writ of LEXIS 6235, 1
certiorari to the United States Court of | October 5, 1998. Petition for writ of :
Appeals for the Tenth Circuit-denied. certiorari to the United States Court of } October 5,
Appeals for the Third Circuit denied. ; certiorari to t.
Same case below, 145 FSd 1140, Appeals for th
Same case |
No. 98-5595. Darryl Jerome Bryant
No. 98-5535. Lucio 4. Barroga, Peti- and Gabriel Miguel Torrens, Peti- . .
tioner v Kayla J. Gillan, ct al. tioners v United States. No. 98-6606.
525 US 911, 142 L Rd 2d 210, 1998 US/|| 525 US 912, 142 L Rd ad 210, 1998 US tioner v !
LEXIS 6228, 119 § Ct 255, reh den 625\}\LEXIS 6232, 119 $ Ct 256. ture.
‘\ US 1049, 142 L Ed 24 851, 1998 US , , "525 US 91!
$ October 5, 1998. Petition for writ of 4
; LEXIS 7686, 119 § Ct 620. certiorari to the United States Court of LEXIS 6236,
1] October 5, 1998. Petition for writ o Appeals for the Fourth Circuit denied. October 5,
7 certiorari to the Court ppeal of C; certiorari to
; fornia, Second Appellate District, denied.|] | Same case below, 155 Fad 563. F Appeals for t
i
. . . No. 98-5597. Charies Crehore, Pett 5
No. 96-5596, Jimmie Lee Kennedy z No, 98-561/
aka James Kornegay, Petitioner ’ tioner v United States. 5 Fetitione
United States. _ 625 US 917, 142 L Ed 2d 210, 1998 9 en.
526 US b11, 142 L Bd 24210, 1998 US He bee da f° Bd na abo 1998 US eas, U8 8:
LEXIS 6229, 119 S Ct 255. LEXIS 1252, 119 8 Ct 467. ! 6237
* oe October .
: ’ October 5, 1998. Petition for writ of 5, it of : 7"
: certiorari to the United States Court of certiorari to'the United States Court of j toda dena
- Appeala for the District of Columbia
. Chest denied. Appeals for the Sixth Circuit denied. ‘
, g . ;
case below, 328 US App DC 190, ame case below, 148 F3d 577 i
188 FSd 53. i No. 98-56:
. tloner v
. . cal Ce
. No. 98-5600. Dennis B. Reagan, Pet em
tioner v United States. 925 US:
No. 98-5591. Abelardy Samboy, Peti- LEXIS 62:
tioner v United States. 525 US 912, 142 L Ed 2d 210, 1998 US Us 1636,
LEXIS 6234, 119 S Ct 256, LEXIS 75¢
525 US 912, 142 L Ed 2d 210, 1998 US
LEXIS 6280, 119 S Ct 256. October 5, 1998, Petition for writ of October
certiorari to the United States Court of certiorari
October 5, 1998. Petition for writ of Appeals for the Third Cireuit denied. Court of a
certiorari to the United States Court of ’ -
Appeals for the Second Circuit denied. Same case below, 129 F3d 1257. Same ¢
210

May .

 

 

 
 

 

 

PAC gO posed KJN Document 1 Filed «@ Page 54 of 382
pews" bf oe lose — “7

_=PERS
P.O. Box oe 942707
Sacramenta, CA 94223-2707
Jelscomrmnunications Device for the Deaf - (916) 326-3240

(916) 326-3673
. FAX (916) 326-3659

March 12, 1999

Lucio A. Barroga .
844 W. Eight Stréet
Stockton, CA 95206

Re: in the Matter of the Application of Lucio A. Barroga for Canceltation of
Refund and Redeposik of Contributions Withdrawn from CalPERS

‘Dear Mr. Barroga:

CalPERS’ General Counsel, Kayla J. Glan, has asked me to review and respond to
your letters of March 3 and March 4, 1999. Pursuant to your letters, you are again
requesting a retirement allowance from CalPERS, urging that Government Code
sean iencnnetn comphence That section reada, in part, as foows:

The aforementioned statute explicitly states thet “Subject to compliance” nothing shat
deprive the member of a retirement allowance. As you have been previously informed,
after you received a refund of the member coniribufions, you were no longera
‘member of CalPERS. Also, by having withdrawn your contributions and no longer
employed by a CalPERS’ covered agency, you were no longer eligible (and therefore
not in compliance) with the Public Employees’ Retirement Law ta receive a retirement:
allowance. You must understand that after you requested and received.a refund of
your member contributions, you were no longer a member of CalPERS. \|

We have carefully considered your request and find no merit in your argument. Again,
we must reiterate that given the facts and the taw in your situation, you are not entitied
to any relief. As you are well aware, you have taken this matter through the judicial
system up to the U.S. Supreme Court and.ne court has granted the relief that you
request. This matter is now closed in the Legal Office.

 

 

 
 

Ex by a "Case 2:49- -cv-009
Cen ?? aert
[a Tealenal 5 fart

 

ent OAT a

ATTOANEY OF PARTY BATHOUT ATTOANE ¥ (NAMIE ANO ADORE SS):

AZUSA, CA 91702
Te. 626-806-4069

ATTORNEY FOR (NAME)

 

sacl narre Of Court peScial Sarit of Branch cout, any, and post office snd sitwet ecdreae

SUPERIOR COURT ~ EAST DISTRICT
400 CIVIC CENTER PLAZA, POMONA, CA 91766

aE

CIO A. BARROGA

375 N. CITRUS AVE. #679
AZUSA, CA 91702

TELEPHONE: | FOR COURT USE OMY
LUCIO A. BARROGA
375 N. CITRUS AVE.° #679

SUPERIOR CQUAT

 

on
CE-KJN Document1 Filed 05

  
 

19 Page 55 of 382

RIGINAL FILED

APR 30 1999

 

 

N .
DEFENDANT: OD OF ADMINISTRATION
PUBLIC EMPLOYEES'

RETIREMENT SYSTEM
LINCOLN PLAZA, 400 "*P* STREET, SACRAMENTO,
CJooes1T°

 

CONTRACT

 

CA‘ 99814

 

COICOMPLAINT. CICAOSS-COMPLAINT

 

CASE HUMGER:

 

_K CO30508
1. This pleading, including attachments and exhibits, consists of tha following number of pages!:

2, a. Each piaintift named above is a competent adult Yes.
(] Except piaintitl (aamey:.

[7] a corporation qualified to do business in Callforqiay

C=] an unincorporated entity (describe): A SE ASSIGNED FOR
CJother (spect): . _ ALL PURPOSES To:.
| . JUDGE ROBE
b. (7) Plaintitt (aame):-

 

SEP OBERT A. DUKES

Ci nee. compe’ wah. ne fictitious putiness name laws and @ doing business under ine Ncttious name

() has comptied with alt Her asing requirements as 4 licensed (specify):

¢. (} Information sbout additional piaintiffa who are not competent adults Is shown in Complaini—Attachment 2e.
3. a. Each defendant named above is 8 natural person

(XJ Except defendant (name):

(_] Except datendant (name):.
(J 6 business organization, form unknown [J a business organization, torm unknown
[] & corporation (7] 4 corporation.
(] at Unincorporated entity (desczibe); (} an unincorporated entity (describe):
[XJ a public entity (describe): ("] # public entity (descrine):
PUBLIC EMPLOYEES’ RETIREMENT SYSTEM | “"y wes
(] other (specify)

(J other (specify):
b. The true names and capacities of defendants suad 28 Does are unknown to plaintiff,

6. (7) information about additional defender.ts who are not natural persone is contained in Compiaint—
| Aftachment 3c.

4. (_} Oetendants whe are joined pursuant to Code of Civil Procedure section 382 are {rames)

 

ipa Py

 

 
f . won
\ a !

er Case 2:19-cv-009.

  

CE-KJN Document1 Filed a Page 56 of 382

 

 

 

 

“ ™

> " wy
SHORTTITLE: == BOARD OP. ADMINISTRATION CASE HUMBER:

BARROGA VS- pygiic EMPLOYEES' RETIREMENT SYSTEM

COMPLAINT—Contract Pgs toe

4. CZ} Pleintitt ie required to comply with 4 claims statuie, and
&.. (7) plainut has complied with spplicabie claims statutes, or
b. (C} plein a excused trom complying because (specify):

5. (Ci This action Is subject to (] Cv Code section 1812.10 (} Civil Code section 2984.4.

6. This action le filed in thie (KI county (judicial district because
s. CJ a defendant entered into the contact here.
6.) a defendant tved here when the contract was entered intc.
c.. (_]} 2 defendant lives here now.
d. [7] the contract was to be pertormed here,
#. (] a defendant is & corporation or unincorporated association end ite principal place of business is here..

t. (CJ real property thai is the subject of this action ie located here.
9. CA] other (specify Plaintiff lives. here.

. th am ..
7. Cx Pe peow ines Fe ae quatit: ie “tor ret veuent™” { WADEL I LOTOe eek ng
8 50 years old on Apr. 22,1979, the law provides: exclusive
‘eeivement allowance for plaintiff. Is PERS's alternative offer of
the withdrawal of the sccumulated member contributions to deprive
plaintif£® of retirement allowance a violation: of Gov't Code Sec,.
‘21203{new 21259). Nonforfeiture after qualification. for retirement,
Subject to compliance with this part, after a menber has qualisied
alto. .age and-service for retirement: for service; nothing s%ali
deprive (him) or her of retirement allowance under this part? _
9. The following causes of action sre attached and the statements above apply to esch: (Each complaint must have-
one of more causes of action attached.)
- Sreach of Contract ‘ 7] Common Counta
CX} Other (apecty: Intentional Tort.

10, PLAINTIFF PRAYS:
For judgment for costs of suit; for such retlef as Js far, just, and equitable; and for '
x damages of $.162.060.10 Accumulated pensions from Aug.«1983 to Dec.1998. ——

on ihe dam: according to atthe rate of Ao
Oo intoreet on yatg 11883108 iaeerest pala. ta PERS on unpaid balance of
(73 attommey fees (jot 8  Cllacezrding ta proorsWithdrawn contributions, 5/79~7/83,
Ci] ather (apeciyMonthiy pension of $947.18 (Nine hundred fourty seven
+ 18/100) from Jan.1999, accruing and accumulating.

A declaration that PERS violated Gov’t Code Sec. 21203{(new 21259)
Nonforfeiture after qualification for retirement, and therefore |
plaintiff shall recover losses and damages from defendant PERS
pursuant to Civil Code Sec. 3281. Damages: person suffering detriment.

Lucio A. Barroga Date: Apedl 30, /997 Kuerp A \ favoqa
(Type or print ame) + {Signaiure al piaimdll or atlorney} f
(if you wish ta verify this pleading, affix @ verification.)

 

Page bre

 

 

 
4

(

EX F oo eg Document 1. Filed prs Page 57 of 382°

 
 
  
    
    
   
  
 
 
  

Oo fof uw OW WH & | HN

VN AN WR N WwW NHN: KN KR S| —_— —_
osu &k& BDRERRBSRSESBBREESIS

Cader ,. PIS ING aT
. ‘£2505 08 , Ce

BILL LOCKYER, Attorney General ! , \
of the State of California : L
LINDA CABATIC, Senior Assistant

PAUL SON, Supervising Deputy Attorney General toe mee IL Ep

KYUNGAH SUK, State Bar 92 Le
Deputy Attomey General s SUEERIOG an,
300 South Sprin Sweet, Room 5212 UL far
Los Angeles, California 90013 Jj 2 1999
Telephone: (213) 897-9176 OH 4, Cure

Fax; (213) 897-9395 - h Seoumv, aa
ttomeys for Defendant, Board of Administration We sid OFFIC,

Public ployess Retirement System

IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES.

. Case No.: KC030S08

LUCIO A. BARROGA

Plaintiff, )

ORDER OF DISMISSAL
v" ET SWING SuSTaInina oF
DEMURRER WITHOUT LEAVE TO

BOARD OF ADMINISTRATION PUBLIC ) | AMEND (CCP Section 581 (f) (1))
EMPLOYEES’ RETIREMENT SYSTEM, - } |

Defendant. }

 

' DEFENDANT Board of Administration Public Employees’ Retirement System’s
urrer to the Complaint and Motion for a Prefiling Order Prohibiting Filing of New Litigation
on regularly for hearing on July 1, 1999 in Department “R” of the above-entitled court,
ore the Hon. Robert A. Dukes, Judge.

Plaintiff LUCIO A. BARROGA appeared in propria persona, Kyungah Suk,
Deputy Attorney General, appeared as counsel for defendants. The demurrer was submitted to the

‘uly watt FX

[PROPOSED] ORDER OF DISMISSAL FOLLOWING SUSTAINING OF DEMURRER WITHOUT LEAVETO -
AMEN ICP Service cas ASIN

 

(h

 

 
on

ow eo DA wv & |

~ Ww Ww fF ARON ON ORD on ane epee
yor ara BREBORYrREBESPSeUTARRUH ES

(| i .
Case 2:19-<v- GY MCEKIN Document 1 File 12 Page 58 of 382

~

| | or

1. The complaint is barted by the doctrine of Res Judicata. sO P ;
The case is dismissed pursuant to Code of Civil Procedure § 581 (f) (1).

IL 12 98 =

Dated: Jule on. A. es,
Judge of the Superior Court

2. p

[PROPOSED] ORDER OF DISMISSAL FOLLOWING SUSTAINING.OF DEMURRER WITHOUT LEAVE TO
AMEND (CCP Section S21 (fh cis :

 

 
Exe
a Pasi 2y0 fon fegve—Ta

—

woo NY A WwW & Ww WN

ee ee ee ee ee ee]
“Ny ®& wa & WN =

18
19
20
21
22
23
24
25
26
27
28

(-
Gera gov CE-KJN
OFFS 7

LUCIO A. BARROGA
375 N. CITRUS AVE. #679
AZUSA, CA 91702
Tel 606-806-4069

ATTORNEYS FOR PLAINTIFF(S)

UNITED STATES DISTRICT COURT

’
i

Document 1. Filed (QD: Page 59 of 382

 

CENTRAL DISTRICT OF CALIFORNIA

LOCTO A. RARROGA,

PLAINTIFF

v.

=Y- |
BOARD OF ADMINISTRATION, Cail

PUBLIC EMPLOYEES*® RETIREMENT SYST

(PERS).
DEFENDANT(S)

 

of

 

DIVISION

 
  

PETITION FOR *LEAVE OF

PRESIDING JUDGE oF
RAERE ANY LITIGATION AGAINST
_e «DEPENDANT (PERS) rs
PROPOSED TO BE FILED",

(Prom Cal Superior Court
Prefiling Order filed July 12,
1999, Case No. . KC030508'),

POR CALL FOR DETERMINATION OF
TDEWTICAL QUESTION OF LAW,
WHICH THE SUPERIOR COURT
REFUSED TO INTERPRE? BECAUSE
OF ITS CLAIM THAT THE ACTION
IS BARRED BY DOCTRINE OF RES
JUDICATA, AND THE SUPERIOR te
DISMISSED THE ACTION.

MEMORANDUM OF POINTS AND AUTHORITIES .

1.) A complaint in the Caiifornia (Cal) Superior Court, ‘filed

on April’ 30,1999,. case NO. KCO30508, had a cause of: action for

interpretation of the lav. After plaintiff has qualified for : /3

Us ple V7, ik

 

Plas TEX,

 

 

 

 
wo em 8k AO NH em CUNO

vt heal
v= OG

13-

Original action {ts gurranteed by law. . Cal Code of Civ. Pro. 1060.

 

C o i
_ Case 2:19-ov- 0A HUCE-KIN Document 1 Filed Ce Page 60 of 382.

so ¢
2
* . ss ow,

Petition “Cer et

oe

retirement in April 1979 vith the Cal Public Employees? Retirement

Syatem (PERS), being 5O years old on Apr. 22,1979 (already 70 years

old), the law provides exclusive retirement allovance for retirees
auch am plaintiff. Ta PERS's alternative offer of the withdraval
of the accumulated member contributions to deprive plaintiff of they
retirement allowance, = violation of the statute:
Gal-Government Code Sec. 21203 (new 21259) Nonforfeiture :--
after qualification for retirement
Subject to compliance vith this part, after a menber has
quaiified amsg:to . .ag@ and service for retirement for serv: -
vice, nothing shall deprive (him) or her of retirement atio~
wance ander thia.part. See EXHIBIT I- Complaint. |
2.) A‘ Notice of Defendant CalPERs' Demurrer; Memorandum of:
Pointa and Authorities, dated: June 46,1999 argued, "plaintifet fails
to state a cause of action because his sction ts barred by the
doctrine of res judicata." See EXHIBIT 2~ Demurrer.
3.) A.Wotice of Defendant CalPERS’ Motion for Prefiling order
Prohibiting Filing of New Litigation, dated Jun 8,1999. EXHIBIT 3.
4.) Plaintiff's Opposition to Defendant PERS' pDeumurrer to the
Complaint, KCO30508, filed Jun 17,1999, argued that res judicata
does not apply for the folloving reasons, see EXHIBIT 41
(1) The issue on the complaint is new and have not been
determined or tried in Court before «Cal Code of Civ. Proe.:1911./
Judgement item adjudged. .—
(2) Because of the controversy on the interpretation of the

statutes, (¢€21) Gov't Code Sec. 21203 (new 21259) Nonforfeiture

after qualification for retirement, res judicata does not apply.

Page 2

 

fC _TE__<$_ OE

 
1 Aye

f

(. ( :

Case 2:19-cv-0@Mce-KIN Document 1 Filed (@r0 Page 61 of 382

ae

. ” ~ ~
. t ‘

Vey . . AY

   
 
  
  
  
  
 
   
  
  
  
  
    
  
 
    
   
 

Claim of Retirement Allowance Unlawfully Deprived by PERS! Alter-
native Offer For The Withdrawal of The Accumulated Member Contri-
butions At Retirement, of which alternative offer is a violation
of statute, Cal Gov't Code Sec. 21203(new 21259) Nonforfeiture

after quaiification for retirement. «© <

a.) I request that earliest consideration is given because

I an already 70 years 014, which is given preference under Cal

ee ee aad

Code of Civ. Pro. Sec. 36, and the state agencies are parties,

CalPERS and the State Attorney General, which normally are CalPERS'

—_— pee
= ©

attorneys, have precedence over others, Cal Code of Civ. Proc.

Sec. 1062.5.
Date: September/ 3.1999 Respectfully submitted,

Lies, Ap Bariga.

a ee
a& Ww WN

Lucic

-o 8=—
rn wv

EXRIDITS NUMBERS: '

3. Complaint in Cal Superior Court, KCO30508 filed Apr. 30,1999
_ with attached letter from Cal PERS General Councal Giilan by
Sen. Staff Counsel Javier Plssancia dated Mar. 12,1999.
. ,, &@ EXHIBIT @, - . 7
2. June §,1999 Notice of Defendant CalPERS'Denurrer .
3, June #,1999 Nolice of Defendant CalPERS' Motion for Prefiling
Order Prohibiting Filing of’ New Litigation
A, June: 47,1999 Piaintiff’s Opposition te Defendant PERS' Demurrer
ta the Compiaint:
5. June 17,1999 Piaintiff's Answer to Defendant PERS' Motion for
Prefiiing Order Prohibiting Filing of New Litigation
6. Order of Dismissal Yolicwing Sustaining of Deaurrer Without
Leave to Amend, filed July 12,1999. oe
7. July 12,1999 Prefiling Order To Prohibit Plaintif¢ From Piling
New Litigation, whith provides to obtain leave of the presid-—
ing judge where litigation is proposed to be filed.

bo
oe w~

19

a get . e

8. Mar. 12,1999 Letter from CalPERS General Counsel Gillan, by
Sen. Staff Counsel Javier Plasencia, see EXHIBIT 1.

Page 5

 

 

 
Ones an Por

wo my aw & w NH

NuOoOUNUNNOUWNMDUNDUNDUNDCUNDUEUDRLUraDLUr a OURO
~ A MW *#2 WwW NN FY GA wv eS HO OW leklUhwhlUNhlUrlCDf

N
a

 

=

ree

  

Plaintiff,

BOARD OF ADMINISTRATION,
CALIFORNIA PUBLIC EMPLOYEES’

RETIREMENT SYSTEM,
Defendant.

THIS CONSTITUTES NOTICE OF ENiity
AS REQUIRED BY FRC, RULE 77(g},

 

 

;

. é
Ex ake 4 sn MCE-KJN Document1 Filed (Qs Page 62 of 382

 

 

cv 99-9457 ABC (RCx
ORDER GRANTING DEFENDANTS!

  

MOTION PURSUANT TO FED. R. CIV.

P. 12 (6) (1)

After reviewing the materiale submitted by the parties and the

case file, it is hereby ORDERED that Defendants’ motion puravant to

Fed. R, Civ. P. 12(b) (1) ia GRANTED.

//
4/
//
ff
ff
ff

 

 

 

EXA

PUL

 

 
wo euwnu * ww NP

10
12
12
13
L4
iS
16
17
18
19
20
22
22
23
24
25
26
27
28

 

(- C

Case 2:19-0v- Go MCEKIN Document 1 File P19 Page 63 of 382

™~, *
+ 2 .
‘ : : to
Mme

Rooker v. Pidelity Trust Co., 263 U.S. 423, 425 (1923) (district
courts may not exercise appellate jurisdiction over state courts);
Allah v- Superior Court of State of California, 871 F.2d 687, 851 (3th
Cir. 1989); Worldwide Church of God v. McNair, 805 F.2d 988, 890-91
(och Cir, 1986); see also 28 U.S.C. § 1257. Furthermore, where
allegations underlying a state court’ s judicial: decision are.
"inextricably intertwined" with issues presented to a federal court,
the federal court has no jurisdiction over those issues, even if those
challenges include constitutional claims. Feldman, 460 U.S. at 426.
A *federal claim is inextricably intertwined with the state-court
judgment if the federal claim succeeds only te the extent that the -
state court wrongly decided the iasuea before it.* Pennzoil Co. vy.
Texaco, Inc. 481 U.S. 1, 28 (1987) (Marshall, J., concurring in the
judgment. } .

Plaintiff requests that we review the “identical question of law”
passed upon by the Log Angeles Superior Court. (See Pl.'s Pet. at 1,
4-5.) Ag such, Plaintiff asked thie Court to engage in appellate
review over the judgment of the Los Angeles Superior Court, Rooker-
Feldman prohibits this Court, or any other federal ‘trial court, from
go doing. Accordingly, thie Court lacks jurisdiction over Plaintiff's
claim.

Cc. Eleventh Amendment Tommity .

“It ig clear, of course, that in the absence of consent a suit in
which the State or one of its agencies or departments is named as the
defendant is proscribed by the Bleventh Amendment. ° Peanhurst State
School & Hosp. v. Halderman, 465 U.S. 389, 100, (104 S. Ct. 900 (1984).

-Thig jurisdictional bar applies regardless of the nature of the

 

5

 

 

 

 
ee ee ee ad w

1a
11
12
13
14
15
. 26
17
18
19
20
21
22

23

24
25
26
27
28

 

{ CC

Case 2:19-cv-00(@§Ce-KIN Document 1 Filed Page 64 of 382
KN \.

a ‘eo te

relief sought.” Id.

Plaintiff, however, argues that he can gue Defendant in atate
court because a suit challenging the constitutionality of'a state

official's action is not one against the State. See id., at 102-103

| {noting that a federal court can enjoin prospective conduct by state

officials that would violate the Constitution). But Plaintiff mikes
™ showing that Defendant is a state official and not a state agency.
Moreover, Plaintiff is not asking this Court to enjoin prospective
acte. He seeks a declaration concerning prior conduct and damages
based on that prior conduct. Thus, Plaintiff’s suit would be barred
by the Blevanth Amendment, even if Defendant were a state official.
See id. Accordingly, the Eleventh Amendment precludes this Court from
hearing Plaintif£s claim.

Itz, Conclusion

For the reasons articulated herein, the Court GRANTS Defendane’s

motion and ORDERS Plaintiff's action dismissed with prejudice for lack

of subject matter jurisdiction. .

SO ORDERED.

DATED: QD +, 1593

 

Gy BC

TUDREY B. COLLING
UNITED STATES DISTRICT JUDGE

 

Ahan nee ne ese

 

 

 
an

(

a ‘7 (eaeifea: Qc Document 1 Filed (OQ Page 65 of 82 ©
maphnl or, ~

LUCIO A. BARROGA
P.O”. BOX 2325 -

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

21 cLenpora, CA 91740 —
3 Tel. 626-806-4069 CLEAK, U.3. DISTRICT CouRT
4 . - | OCT 2 7 2003
ATTORNEYS FOR PLAINTIFF(S)
5 " DISTRIGT OF CALIFORNIA
. DEPUTY
6
7
g UNITED STATES DISTRICT COURT
? CENTRAL DISTRICT OF CALIFORNIA
10
DIVISION
1
12 _ LUCEO A. BARROGA,
13
rd ”“ d
14 PLAINTIFFS) CASE NOCH 53> Tel? aaK(ea
15 COMPLAINT FOR
16 . | DECLARATORY RELIEF UNDER
“ve AMENDMENT FOURTEEN OF CONSTI-
17 BOARD OF ADMINISTRATION, Cal TUTION ON CAL RETIREMENT LANS
PUBLIC EMPLOYEES' RETIREMENT SYSTEM |PERS WRONGLY INTERPRETED;
18 (PERS) + AWD THE CAL COURTS WRONGLY.
INTERPRETED OR REFUSED TO
19 DEFENDANT (3) INTERPRET BY REASON OF RES
20 - JUDICATA.
2)
- 22
23 MEMORANDOM OF POINTS AND AUTHORITIES ,
Pb 2- / q
2471. «The us District Court has jurisdiction of this cage under the
25] equal protection clause of the constitution ame Eo }'7
261 2- This complaint for declaratory relief seeka {fo ENTER ON MS
27 interpretation of the California (Cal) public emplove@€] 30 7003
28 retirement laws which the Cal Public Employees’
, ‘ Page 1
6 vt LT to Y

 

 

 
oe wel &® Ww & Ww Ww

w .
BE BSses auras as

24

25
26
27
28

 

 

. fo
o /
>

Case 2:19-0v- 00 APIcE-KIN Document 1. Filed Qs Page 66 of 382

(PERS) wrongly interpreted, and which the Cal courts wrongly
interpreted or refused to interpret by their. reason of res
judicata, thus denying plaintiff me retirement benefits from
PERS. And on the same question of law, the US District Court
Order, (EXHIBIT 3M) case no. 99-O9457ABC(RCx) (item 26), dismissed
‘a complaint for lack of subject matter jurisdiction under the
conatitution amendment eleven. The issue: whether PERS violated
Cal Government (Gov't) Code Section (Sec.) 21203(new 21259)
Nonforfeiture after qualification for retirement.(Superior Court
case no. KC03508 dismissed by res judicata, EXHIBIT 3M-6).

And earlier issues of denied by rea judicata complaint for
declaratory relief (Superior Court case no. KC24567) [EXHIBIT 1M.
APPENDIX(AP.) BE] are added for consideration, which issues are:
whether the employer's contributions to PERS retirement funds are
“normal contributions" under statutes Cal Gov't Code Sec. 20027
(new 20053) Normal contributions, and Cal Gov't Code Sec. 20750.1
(new. 20795) . .normal contributions. . These issues determine

membership to PERS and qualification for retirement benefits.

3. Supporting precedents from USCA, constitution amendment 14,

Sec. 1 that US district court has jurisdiction, are quoted:

Ad State action, for purpose of this clause, may emanate
from rulings of administrative and regulatory agencies as
well as from legislative or judicial action. Moose Lodge
No. 107 v. Irvis, Pa. 1972, 92 S.Ct. 1965, 407 US 163, 32
L.Ed.2d 627. | .

B) State has obligation to insure that actions of its
- agencies do not deprive any person of equal protection of

law. U.S. v. State of Tex.,D.C.Tex.1970, 321 F.Supp. 1043,

Page 2

 

 

 

 
EN 1S OB 4 =MCE-KJN Document 4 ook es Page 67 of 382°

5 “or Lnfing t a,

  

LUCIO A. 12, .
P.O. BOX 2325 |
GLENDORA, CA 91740 geen TTP, 5 FAL
Tel. 626-806-4069 oat
: ~Lir-

S _——

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

LUCIO A. BARROGA, Case No. CVO3~ 7673 ABC (RCx)

soeoenuntre @®@® wen we WW ~*

 
  
  
  
  
  
  
  
  

PLAINTIFF'S REQUEST FOR ENTRY

Plaintiff
OF DEFAULT

v.

we °
o-

BOARD OF ADMINISTRATION,
CALIFORNIA POBLIC EMPLOYEES’
RETIREMENT SYSTEM (PERS),

= =
wu

)
)
)
)
)
}
)
}
)
}
)

Defendants

we
a

PLAINTIFF'S REQUEST FOR ENTRY OF DEFAULT

—
m=

SUMMONS AND COMPLAINT FOR DECLARATORY RELIEF ONDER AMENDMENT

FOURTEEN OF CONSTITUTION ON CAL RETIREMENT LAWS PERS WRONGLY
AND THE CAL COURTS WRONGLY INTERPRETED OR REFUSED TO

-—
~a

INTERPRETED,
INTERPRET BY¥ REASON OF RES JUDICATA, were served to Defendant

=
-

19
29 | Board of Adminiatration, Cal Public Employeea' Retirement System,
1 by first clase mail on October 27,2003. The Summons requires an
‘9a J answer to the complaint within 20 days after service, but
3 defendant haa defaulted by its failure to anaver. therefore,
"4 plaintiff requests entry of default against Defendant Board of
35 Administration, California Public Employees ' Retirement System.
36 Date: FebruaryZg7 2004 Pas A. Baws submitted,
Fae, A A. Sr Plaintiff L&

EX#
pi

 

Feb 25, L008

 

 

 
 

 

 

 

Cor ae
ex LF [Yo4 im ua .
GaSe 2:19 cv-00 CE-KJN Document1 Filed b@re Page 68 of 382
1 OF (Pt av
wee C nae,
Zi p.o. BOX 2325
GLENDORA, CA 91740
3} vel. 626-806-4069
4
5
6
7
al UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10 LUCIO A. SARROGA,
H Plaintiff } Case Ne. CVO3- 7673 ABC (RCx)
) . :
Ve ) PLAINTIFF'S REQUEST FOR ENTRY
i2 ) OF DEFAULT
BOARD OF ADMINISTRATION, )
13 | CALIFORNIA PUBLIC EMPLOYEES' )
14 RETIREMENT SYSTEM (PERS),
Defendant(s) }
15 .)
16 PLAINTIFF'S REQUEST FOR ENTRY OF DEFAULT
17 SUMMONS AND COMPLAINT FOR DECLARATORY RELIEF UNDER AMENDMENT
18 | rouRTEEN OF CONSTITUTION ON CAL RETIREMENT LAWS PERS WRONGLY
-19 | INTERPRETED, AND TBE CAL COURTS WRONGLY INTERPRETED OR REFUSED TO
20 | INTERPRET BY REASON OF RES JUDICATA; were served to Defendant
211 poard of Administration, Cal Public Employees’ Retirement System,
224 by first class mail on October 27,2003. The Summons requires an
23 f answer to the complaint within 20 days after service, but
7A fi defendant has defaulted by its failure to answer. Also, the Court
254 order docketed on Feb. 12,2004, is quoted: .
26 The Court will consider as a satisfactory response the filing
, a
27 of the following on or before the date shown above inaren 7,
‘ of pi
28 23,2004).
, ExH ||
1100 +}
Page ji

§

 

 
10

12
13
14

15°

16
17

18.

19
20
21
22
23
24

26
27
28

 

eo wo nN DN OH Be WY ON

 

S - i
Case 2:19-cv-008@MIcE-KIN Document 1 Filed os 9 Page 69 of 382 .

Answer by defendants Board of Admin Cal Public. -
Stipulation and Order extending time to respond to
complaint
Defendant PERS did not response to the Court order.
Therefore, plaintiff requests entry of default against

Defendant Board of Administration, California Public Employees’

Retirement Systen.

pate: May & 2004 esnecs ty submitted,
; oe . Sait, Ki atrogPF wraintite

Page 2 -

 

 

 
-~+~wrwewwewewvevservodaebrsetsieseeeaedteteteeeeteeags.

t

~~

 

o . ( ro
4

« tye “oon ~ f
SHO OL eo Oy ¢ @ :
CO Bata MASE Of IIE" $MGE-KJN Document1 Fil ae!
YS nossa O3 de: | iled OR Y19 Page 70 of 382

Priortty:
Send

Enter é
Closeg 4 *
38-2463

Scan Only ——~

 

 

UNITED STATES. DISTRICT COURT
CENTRAL DISTRICT. OF CALIFORNIA

LUCIO A. BARROGA, | = GV 03-7673 ABC (RCx)

 

Plaintiff ;: / ORDER DISMISSING COMPLAINT

 

Ve. ENTER ~
CLERK: US. DISTRICT COURT

 

BOARD OF ADMINISTRATION,
CALIFORNIA PUBLIC EMPLOYEES‘ SL 13m
RETIREMENT SYSTEM, 13 20M

 

 

 

 

Defendant... . | CENTRAL DISTRICT OF Cane -
. ° sy rie. ORNIA

THIS CONSTITUTES NOTICE. OF ENTRY
*$ REQUIRED BY FRCP, RULE 77(d).

 

 

 

On Gctober 27, 2003, Lucio A. Barroga ("Plaintif£e*) filed a
complaint in this case. Since then, Plaintiff has requested entry of
default judgment on five separate occasions. However, despite. being
informed by the Clerk of Court that his requests have been premature
due to his failure to file an application for entry of default,
Plaintiff continues to file requests for entry of default judgment.

On April, 28, 2004, the. Court ordered Plaintiff to file an

 

application for entry of default, as required by Federal Rule of Civil

Tsk Jon reall wa, (F

~ EX 2A |

  

 
 

ww f§

10

rif

12
13
14
15

16y

17
18
19
20
21
22
23
24
25
26
27
28

Plaintiff fail to comply with Federa

 

C o£ _
Case 2:19-cv-0 Gy mce-KIN Document 1 Filed Oy: Page 71 of 382

Procedure 55{a). The Court indicated that failure to file an

application for entry of default by May 28, 2004 would constitute {7

consent to dismissal of Phaintiff’s case. ri
Gl
Plaintiff failed to file an application for entry of default w*

Accordingly, the Court DISMISSES Plaintiff's WITHOUT PREJUDICE to his

refiling within twenty-one (21) days of the entry of this Order.‘

 

UD!
UNITED STATES DISTRICE JUDGE

 

he suit without prejudice; should
1 Rule of Civil Procedure 55{a) in

the Court will dismiss Plaintiff’ s complaint with

iAlLthough the Court dismisses +t

a subsequent suit,
prejudice.

 

 

 
 

Pa Al = SM - at. to 6 Dee peEe cy -
aie CH-KIN Dgcument 1 Flea ps@e Page 72 of 382

SEND

CLE i, US, Oernict court

 

 

 

 

 

 

 

 

 

 

 

 

| || ae ari
UNITED STATES DISTRICT COURT. CENTRAL DISTINCT OF CALIFORNIA
CENTRAL DISTRICT OF CALIFORNIA SY ee DEPUTY
LUCIO A. BARROGA, }
CASE NUMBER: CV 04-6315 FMC(EX)__
PLAINTIFF(S),. . .
v. ORDER TO REASSIGN CASE DUE TO
SELF-RECUSAL PURSUANT TO
BOARD OF ADMINISTRATION, CALIFORNIA. SECTION 3.3 OF GENERAL ORDER 224

PUBLIC EMPLOYEES’ RETIREMENT SYSTEM,

 

DEFENDANT(S)..

The undersigned Judge, to whom the above-entitied casa was assigned, |s hereby of (he opinion that
he or she should not preside. over said case, by reason of (please use additional sheets if necessary}:

_The undersianed Judge Is a participant in CALPERS,

 

 

 

 

IT IS HEREBY ORDERED that this case be reassigned by the Clerk in accordance ‘with Section 3:3 of
General Order 224,
This.self-recusal has been Ordered:

@ within 120 days of the Court being assigned sald case.
C1] after 120 days of the Court being assigned said case.

pate Go-foey

——

NOTICE TO COUNSEL FROM CLERK:

This case has been reassigned to Judge____ oR, Gary Kiauener On al documents -
subsequently filed In this case, please substitute the initials. RGR after tha case number in: place of tt of the:
initiats of the prior Judge.so that the case number will read: CV 04-6315: RGK. (Ex) .

This Is very important because documents.are routed to the assigned Judge by means Sif the: initials. 2 [ A.
GV-52 (10/98) ORDER TO REASSIGN CASE OUE TO SELF-RECUSAL (Sec. 3.3 of GO 224) EX Hit

  

UNITED STATES DISTRICT JUDGE

 

et ES

 

ENIFRED NEN i ial

 

 
 

 
 
   
   
  
  
  
   
  
  
  

fe a
t ‘

(om ne
EX 2g [pq © ¢- C/ ie os Co
a ‘Spi pivif-or-000AMADE-K3N Document-1 Filed 05/22) Page 73 of 382

| Gig) na | |

 
   
 

 

 

 

 

 

 

 

 

 

 

LUCIO A. BARROGA
P.O. BOX 2325

2 GLENDORA, CA 91740

4] Tet: 526-806-4069 '

4 .
6g ATTORNEYS FOR PLAINTIFF(S) |
i
) 6 ;

} 2 j
? a, a x.

y T oem = ,

’ 8 UNITED STATES DISTRICT see 7

9 an3 = ‘in
, CENTRAL DISTRICT OF CALIFO ps6 = 6
> 10 - = = :
s | DIVISION; 5s %

’ ig i ™ a

> 12 . LUCIO A. BARROGA,

3 13 . i P ’
: 4-06315 iif

; 14 PLAINTIFFS) cab ha? 65!

8 - THREE-JUDGE--COURT |
> ond COMPLAINT FOR
3 16 ye DECLARATORY RELIEF UNDER
a AMENDMENT FOURTEER OF oe RE

17 BOARD OF ADMINISTRATION, Cal TUTION OM CAL RETIREMENT LANS~
0 PUBLIC EMPLOYEES’ RETIREMENT SYSTEM | PERS WRONGLY INTERPRETED,
oKcRr)"8 (PERS) « AND TBE CAL COURTS WRONGLY

INTERPRETED OR REFUSED TO
o 19 DEFENDANT(S) INTERPRET BY REASON OF RES
a 20 JUDICATA.
; _ DOCKETED ON CM
» AUG ~ 4 2004
2 oo jj
- MEMORANDUM OF POINTS AND AUTHORITIES
é om, py E719
» ‘l. The US.District Court has jurisdiction of this case under the
° 254 equal protectian clause of the constitution amendment fourteen.
a 396} 2- This complaint for declaratory relief seeks for
® 27 | interpretation of the California (Cal) public employees!
. 28 retirement laws which the Cal Public Employees’ Retirement System
- On| ERR

 

dul 36, hop press 1

ee
a a
Case 21-0080 E10 Documént‘1 Filed 05/22 Page 74 of 382

(PERS) wrongly interpreted, and which the Cal courts wrongly
interpreted or refused to interpret by their reason of res

. 2
judicata, thus denying plaintiff me retirement benefits from

PERS. And on the same question of law, the US District Court

 

i
2
3
4
5 Order, (EXHIBIT 3M) case no. 99-O9457ABC(RCx) (item 26), dismissed
6 ‘a complaint for lack of subject matter jurisdiction under the
7 constitution amendment eleven. The issue: whether PERS violated
8 Cal Government (Gov't) Code Section (Sec.) 21203(new 21259)
9 Nonforfeitore after qualification for retirement. (Superior Court
case no. Kc03508 dismissed by res judicata, EXHIBIT 3M-6).

And earlier issues of denied by res judicata complaint for

2 Geclaratory relief (Superior Court case no. KC24567) (EXHIBIT im-

13 APPENDIX(AP.) E] are added for consideration, which issues are:

 

14 whether the employer's contributions to PERS retirement funds are
15 "normal contributions" under statutes Cal Gov't Code Sec. 20027
| 16 (new 20053) Normal contributions, and Cal Gov't Code Sec. 20750.1
: 117 (new 20795) . -normal contributions. . These issues determine

18 ‘ membership to PERS and qualification for retirement benefits.

19 3- Supporting precedents from USCA, constitution amendment 14,

20 Sec. 1 that US district court has jurisdiction, are quoted:

rT A) State action, for purpose of thia clause, may emanate

1 from rulings of administrative and regulatory agencies as

23 well as from legislative or judicial action. Moose Lodge

ou No. 107 v. Irvis, Pa. 1972, 92 S.Ct. 1965, 407 US 163, 32

35 L.Ed.2a 627. | i
36 B) State has obligation to insure that actions of its

27 - agencies do not deprive any person of equal protection of

- law. U.S. v. State of Tex.,D.C.Tex.1970, 321 F.Supp. 1043,

Page 2

Se

 
 

 

ore.

ol

oo S |
Case 2-19.0v-0092 MBE-KaN Document 1 Filed 5/2 Page 75 of 382

contributions, p2.

30. . PERS reply letter dated Aug. 5,2003 by legal Staff Counsel
William J. Gersten,; (EXHIBIT 7M) stated, “As your appeal is long
ago final, we cannot entertain your renewed request."

31. My reply letter of Aug. 21,2003 (EXHIBIT 6M) stated, the
statute of limitation of thia case does. net apply, citing Cal
Gov't Code Sec. 20181(new 20164), "In cases where the system owes

money to a member or beneficiary, the period of limitation shall

not. apply.*

32. PERS response of Aug. 28,2003 (EXHIBIT 9M) stated, "The

legal doctrine of res judicata, or in simple terms, finality of
litigation, precludes you from again raising your claim. ."
33. Therefore, plaintiff is taking a declaratory relief action
for interpretation of the Cal Public Employees’ retirement laws,
which PERS wrongly interpreted, and the state. courts wrongly
interpreted or dismissed by reason of res judicata, in violation
of the equal protection. clause of amendment 14 of the
constitution.
DECLARATORY RELIEP ISSUES

34. ISSUE Is (From item 12, complaint for declaratory relief,
case no. KCO24567, EXHIBIT 1M-AP. £).

Are the employer’s contributions to the Cal Public Employees

Retirement System, “normal contributions" under the following

statute?
Cal Government Code Section 20027(new 20053) Normal

contributions
Page 10

 

 
/ ELAL (of 18 [Of fo (

>
D
D
»
D
4
»
D
D
>
b
»
»
>
D
»
,
>
,
»
>
>
»
>
p
»
)
b
'

b

°

 

PTL

ow
MCE-KJN Document1 Filed of Gps Page 76 of 382

 

 

 

 

 

 

. a :¥9-cv-0
SEND :
' UNITED STATES DISTRICT COURT
. CENTRAL DISTRICT OF CALIFORNIA
LUCIO A BARROGA. CASE NUMBER
CV04-6315 ABC(RCx)
PLAINTIFF(S}
: ¥. :
BOARD OF ADMINISTRATION,
CALIFORNIA PUBLIC EMPLOYEES ce BY SeeRK
. a
RETIREMENT SYSTEM DEFENDANTS} :

 

It appearing frorn the records in the above-entitled action that summons has been served upon the

defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise

defend in said action as directed:in said Summons and as provided in the Federal Rules of Civi] Procedure:

Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
hereby entered: ; ;
BOARD OF ADMINISTRATION CALIFORNIA
PUBLIC EMPLOYEES RETIREMENT SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

_

Clerk, U. S. District Cougt =

| BeCherso ue
iorts2004 By Eleanor B Lopez ! | 3 00 | pe ‘
Sue | ” Deputy Clerk ro ao “Fu; ‘23
DEFAULT 5 BLCLERKFRCHP. 350) a — ~

LD¥-97 (161)

ad

but [6 L604 x

 

 

 
io # 19-¢v- odevice- KJN Document 1 IEEE 77 Of 38: 382 oO
Wesfen Ja Depa y/? Vitae \ dep? ha

4 LUCTO &. BARROGA

fo
SY

1

P.O. BOX 2325 —
GLENDORA, CA 91740
Tel. 626-806-4663

   

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT. OF CALIFORNIA

LUCIO A. BARROGA:. Case No. C¥O4-6315 ABC (RCx)
THREE-JUDGE COURT
Plaintiff
Vv. APPLICATION FOR DEFAULT JUDGMENT

; ‘BY THE COURT
BOARD OF ADMINISTRATION,. CAL (Ped. Rules Civ. Proc. 55 62}
PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM (PERS) >.

‘

Defendant (a)

Summons and complaint were served to Defendant Board of
‘Administration; Cal. Public’ Employees' Retirement System by first
class mail on July 30.2004. The Summons required an:.answer to the
complaint within 20 days after seryice, but. defendant hag
defaulted by ita failure. to answer. A default on defendant was
entered on Ock. 18,2004
Therefore, Plaintiff submits application for default judgment
by the court under FRCP 55b2.
Enclosed is Affidavit Gn Amount Due In Recovery
Benefits, and Proposed Default Judgment. |
pate: Nevemdes 2, LP Ae: sepegt egy submitte ra _. |
Ae a he CEG a fe ¢ QU
Attached: Affidavit On Amount Due In Recovery Of Pension Benefits Az
Proposed Default Judgment Cse pared. i? EAC
PROOF @FFERVICE 3 MAIL RECE/PTS. fale 4 4

 

 

 

 

 

 

 

 

i Nov, 9, hee ©

 

 
 

UNITED STATES DISTRICT COURT
CENTRAY, DISTRICT OF CALIFORNIA

CIVIL MINUTES~-GENERAL

Case Ne.: CV 04-6315 ABC (RCx) Date: Cecember 7, 2004

 

 

Daphne Alex Not present
Deputy Clerk . Court Reporter

“ WPTORNEYS PRESEME FOR PLAINTIFF: ATTORMEXYS PRESENT FOR DEFENDANT:
None None

PROCEEDINGS: Order Re: Plaintiff’s Application for Defatlt
Judgment (In Chambers)

On November 9, 2004, Lucio A. Barroga (“Plaintiff”) filed an
application for default judgment. On November 29, 2004,.
California Public Employees’ Retirement System (“Defendant”)
opposed the application on the grounds that Plaintiff never
served Defendant with the summons and complaint. Plaintiff filed
a reply on December 6, 2004. The Court finds the matter
appropriate for submission without oral argument. See Fed. R.
Civ. ‘P. 78; Local Rule 7-15. Accordingly, the hearing date of
December 13, 2004 is VACATED. Upon consideration of the parties’
submissions and the case file, the Court DENIES Plaintiff's
_applicaticn for default judgment. ’

     
 
 

 

 

Federal Rule cf Civil Procedure Rule (“FRCP”) -4(j} sets Zz
“orth the means of effecting service of a summons and complaint #
cn a state or other governmental organization: EX/

Service upon a state, municipal corporation, . _ #4
scther governmental organization subject to su OCH =. Ud
shall te effected cy delivering a ccpy of che] | ae

 

Jr.68,b004

 

 

 

 
 

a
f vos
Case 2:19-0v-00X@\cE-KIN Document 1 Filed oy Qs Page 79 of 382

'

summons and of =he complaint to its chief
executive officer or by serving the summons ard
complaint in the manner prescribed by the law cz
that state for the service of summens or other
like process upon any such defendant.

Fed. R. Civ. PF. 4(3) (2).

Thus, service that is effective under California law is aiss
effective under the FRCP. Under California law, service may Le
effected by: (1) personal delivery of a copy of the summons and
complaint (Cal. Civ. Proc. § 415.10); (2) substituted service to
someone at the defendant's dwelling, usual place of abode, usual
place of business, or usval mailing address by leaving a copy of
the summons and complaint and thereafter mailing a copy of the
summons and complaint (Cal. Civ. Proc. § 415.20(a)-(b); (3) by”
mail service coupled with acknowledgment of receipt and a return
envelope addressed to the sender, postage prepaid (Cal. Civ.
Proc. § 415.30); or (4) by publication (Cal. Civ. Proc. §.

415.50) a

The Court finds that Plaintiff’s service of. the summons and
complaint on Defendant was defective. In order for mail by
service to be effective in California, the summons and complaint
must be accompanied by: (1) notice’ and acknowledgment of receipt
of summons; and (2) a return envelope addressed to the sender,
postage prepaid. Here, Plaintiff failed to include an
acknowledgment of receipt of service with his mailing of the
summons and complaint, and Defendant never executed any such
acknowledgment. See Declaration of William J. Gersten q 2.
Moreover, Plaintiff fails to provide an acknowledgment of receipt
executed by Defendant.? :

A federal court may not exercise personal jurisdiction over
a defendant unless that defendant has been served in accordance
with the FRCP. See Jackson, et al. v, Havakawa, et al., 682 F.2d
1344, 1347 (9th Cir. 1982). Moreover, the fact that a defendant
has actual notice of an action or is named in a complaint does
not confer personal jurisdiction without proper service pursuant
to FRCP 4. See Benny v. Pipes. et al., 799 F.2d 489, 492 (9th
Cir. 1986). Bécause Plaintiff’s service was defective, the Court
lacks personal jurisdiction over Defendant, and Plaintiff's
application for default judgment is DENIED.

 

1 In his reply, Plaintiff submits a receipt to show that

the summons and complaint were sent via certified mail. However,
this is different from the acknowledgment cf receipt required by

FRCP 4. * -. .
2

 

 

 
EX 2 Kost fecef 6 Qice-KIN Document 1 Filed og Qe Page 80 of 382

" CA Meno 279 Missal | |
oO . NOT FOR PUBLICATION _
a FEB 22 2006
UNITED STATES COURT. OF APPEALS CATHY A, GATTERSON, CLERK

 

FOR THE NINTH CIRCUIT
LUCIO A. BARROGA, | No. 05-55232
‘Plaintiff’ Appellant, D.C. No. CV-04-06315-ABC
Vv.

MEMORANDUM *

BOARD OF ADMININSTRATION .
CALIFORNIA PUBLIC RETIREMENT

SYSTEM,

 

Defendant - Appellee.

 

Appeal from the United States District Court
for the Central District of California
Audrey B. Collins, District Judge, Presiding

Submitted February 13, 2006 ™ -

Before: FERNANDEZ, RYMER, and BYBEE, Circuit Judges.
Lucio A. Barroga appeals pro se from the district court’s order denying his

request that a three-judge panel of the district court consider whether he properly

 

This disposition is not appropriate for publication and may not be
cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3. y
The panel unanimously finds thig case suitable for decision without EK E =
oral argument. See Fed. R. App. P. 34(a\(2). 2
fob ‘ os > | LOO G ~ P ’

 

 
/
i

Ve
of

Case 2:19-cv-04@MCE-KIN Document 1 Filed (Bris Page 81 of 382

served the summons and complaint. Barroga’s request-for a three-judge panel
followed the district judge’s denial of Barroga’s motion for entry of default
judgment. As the district court's order did not end the proceedings, and is not an
appealable interlocutory order, we dismiss this appeal for Jack of jurisdiction.

DISMISSED

 

 
 

 

( / Nee
Ve

£-X A eaadfld loons ern Document 1. Filed re) Page 82 of 382.

* (fe Nolen 7° J eye Priority
. | ; UNITED STATES BISTRICT COURT «Send
CENTRAL DISTRICT OF CALIFORNIA Closed = —__
. . JS-$/J8-6 —
CIVIL MINUTES - GENERAL Scan Onty —

CaseNo. CV 04-631$ ABC (RCx) Date April 11,2006 2
v, Bo ‘nistrati ifomia Public Employees’ Retirement «=

re
i
“

v4 .
=

Title
System

Prvh Sot Send’

Present: The
Honorable

Daphne Alex
Deputy Clerk
Attorneys Present for Plaintiffs:

Audrey B. Collins
Not Present N/A
Court Reporter / Recorder Tape No.

Attomeys Present for Defendants:
None None

Proceedings: ORDER RE: SCHEDULING CONFERENCE AND COURT’S MOTION
TO RELIEVE DEFENDANT FROM DEFAULT (In Chambers)

It has come to the Court's attention that several matters related

to this case must be addressed, in order for this Court to centrol its
docket and ensure as just, speedy, and inexpensive a determination in
this matter as possible, given the unnecessarily drawn-out history of

these proceedings. ~
First, on March 10, 2006, the Court issued an Order re:
Conference, setting a pretrial/scheduling conference for May 1, 2006.
On April 10, 2006, Plaintiff Lucio Barroga (“Plaintiff”) filed a Joint
. Rule 26(£) Report in response to the Court’s‘Order. However, the
) Order re: Conference was issued in error, as this Court had previously
held that it ‘lacked jurisdiction over Defendant Board of 7

?
?

0

?

?

3

3

?

3

>.

> SS
» ,
»

»

»

p

>

,

D

>

>

»

,

»

)

)

)

  

 

(See Order Denying Plai

with the summons and comlaiat..
T, 2004).

Application for Default Judgment, Dec.

Accordingly, the Court hereby STRIKES the following

Court's Order re: Conference, issued on March 10, 2006; and 2)
Plaintiff’s Joint Rule 26{f) Report, filed on April 10, 2006. The Z2¢

Court further VACATES the scheduling conference set for May 1, 2006. B=

Second, the Court notes its extreme displeasure in the fact that Z-
Defendant has taken absolutely no action to remove the default entered
against it in this case almost eighteen menths ago. As the Covrt /
| ‘stated in its Order of December 20, 2004, “Defendant should note thar >
| default was entered by the clerk on October 18, 2004. Accordingly

Defendant must seek relief from the entry of default before filing «py
other motions, including a motion to dismiss.” (Order Denying

Aer. 14 Abo, mn Ce 26 -af3

Stee

 
EX 27 Ftfoe TT

ASE 2:19-cw oot -KJN. Document 1 Filed osibol Page 83 of 382

2 en tu/, 7 Priority we

Send

UNITED STATES DISTRICT COURT. . Enter =
CENTRAL DISTRICT OF CALIFORNIA ised ‘

. . IS-2/38. 3 a:

CIVIL MINUTES - GENERAL ’ Sean Only

Case No. CV 04-6315 ABC (RCx) Date May 15,2006 =

5 ¥: ‘
”

 

Title i v, of inistrati ifornia ic E yee

System
NOTICE OF ENTRY
AS REQUIRED BY FRCP, He}. '

 

 

 

 

Present: The ;
Honorable Audrey B. Collins
Daphne Alex - Not Present . NIA
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: ‘Attomeys Present for Defendants:
None ‘ None
Proceedings: “ORDER RELIEVING DEFENDANT FROM DEFAULT AND ORDERING
i PLAINTIFF TO SHOW CAUSE WHY THIS ACTION SHOULD NOT

BE. DISMISSED (In Chambers) reo,

On April 11, 2006, this Court issued an Order in which ith -
sua to.set aside the entry of default against Defendan
CaiPERS (“Defendant”) in this case, on the grounds that the deg
was void for lack of jurisdiction. See Kingvision P p
v, Lake Alice Bax, 168 F.3d 347, 352 (9th Cir. 1999) (holding t da

   
  
   
 
 
  
   

R. Civ. Pro. 55(c). Plaintiff filed an opposition to the Courd’ if

motion on 2006. Defendant, by special appearance, filed a replya&
May 10, 2006, in support of the Court’s motion.

Having considered the materials submitted by the parties and the

case file; the Court GRANTS the motion to set aside the default.
Plaintiff has not provided any evidence to justj
this Court’s prior finding that Defendant ‘has n
served, nor has Piaintiff£ re-served Defendant.
hereby VACATES the default entered against Def

2004, NL

Defendant. As set forth in this Ccurt’s prior order of Decbrber 7,

2604, proper service pursuant to beth California law and the FRCP may

pe effected by: ({1) personal @elivery of a copy of <he summons. and

cemplaint (Cal. Civ. Proc. $ 415.10}; (2) substituted service to ExX<H
somecne at the defendant’s dwelling, usual place of akode, usual place :
of business, or usual mailing address oy leaving a ccpy cf the summens 27
aid cempiaint and thereafter mailing a copy of the surmons and pl Zz

7

 

  

 
f

van a a
Case 2:19-0v-0092efME-KIN Document 1 Filed 05/§ 2 Page 84 of 382

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA.
CIVIL MINUTES - GENERAL cls
Case No. CV 04-6315 ABC (RCx) Date May 15,2006 =.
Title . io A; . inistration, California Public Emplovee. it

 

 

 

complaint (Cal. Civ. Proc, § 415.20(a)-(b); (3) by mail service

‘ coupled with acknowledgment of receipt and a return envelope addressed
to the sender, postage prepaid (Cal. Civ. Proc. § 415.30); or (4) by
publication (Cal. Civ. Proc. § 415.50). Plaintiff continues to assert

‘in his opposition to the instant motion that his prior service by mail
was proper, and again attaches a receipt to show that the summons and
complaint weré sent via certified mail. The Court reminds Plaintiff
that proof of mailing is not the same as the acknowledqment of
receipt, executed by Refendant, required by FRCP 4,

Plaintiff’s response to this Order may be either proof that
Plaintiff has properly served Defendant, or a separate writing. The
Court advises Plaintiff that the Court will not again reconsider its
prior finding that Plaintiff's previous service of Defendant was
defective, thus any. further argument regarding such prior service will
be disregarded. The failure to file a response by the deadline -
ordered herein shall be deemed Plaintiff£’s consent to dismissal of
this action. In.that Caser the Court shall dismiss this action
without further notice.}.. , .

IT IS SO ORDERED.

 

_ Initials of Preparer Pp. i,

 

'The Court again reminds Cefendant that it might wish to consider
eringing a motion to dismiss on ali appropriate grounds if it seeks to

ecure dismissal with prejudice.
= CIVIL MINUTES - GENERAL . ~~ Page 2 of 2

 
au Loe t

Ps Jy oi al Bey @ MCE-KJN Document 1. Filed BQ: Page 85 of 382

an ww NHN P&P

ut

“_

Faslwe [eo

Priority . an
Sand ZS PL, cs | ,
etoes 7 : vas wets. uy
i oie ‘| Fee ug Oe tes cours
elles mene : 7 ES !
Scan Only Ss

o + ON ~ | 2g [”?

* CENTRAL SISPRICT OF EX
THIS CONSTITUTES NOTICE OF ENTRY | o Kaos ‘

AS REQUIRED BY FRCP, RULE 77(d}. . Bocketed

od . %

ONITED STATES DISTRICT COURT ww JS» =P

CENTRAL DISTRICT OF CALIFORNIA ~—- CLSD

 

 

 

  

 

 

 

 

4

CASE NO.: CV 04-6315 ABC (RCx}
LUCIO A. BARROGA, . .

Plaintiff, ORDER DISMISSING ACTION FOR
FAILURE TQ PROPERLY SERVE

DEFENDANT 2. - ee

 

Vv.

 

BOARD OF ADMINISTRATION, .
CALIFORNIA PUBLIC EMPLOYEES’
RETIREMENT SYSTEM (PERS),

~DOCKETED ON CM

Se Nee eer eet ee et ee tet ee ee eet

 

Defendant.

 

 

 

 

on May 15, 2006, the Court ordered Plaintiff to show cause why
this action should not be dismissed for failure to properly serve

Defendant. Plaintiff filed his response to the Court’s Order to Show

 

Cause. (“OSC”) on May 30, 2006. As discussed below, the Court finds
that Plaintiff[’s response does not satisfy the Court’s osc, and
therefore DISMISSES this action WITHOUT PREJUDICE.

-In his response, Plaintiff centinues <o assert that he properly

 

served the summons and complaint upon Defendant by certified mail on

suly 30, 2904. In support’ cf this argument, Plaintiff again attaches |

oy!

| both che receipt 29 show that the sumnens ard complaint were sent via

 

certified mail and the, return receipt signed on August 2, 2004. Ai2g

J AW 4,4 008 : ph

 
 

ua

WN

Py

ow owt n wm

10
ii
12
13
14
15
16
17
18
19
20
21

22°

23
24
25
26
27
28

 

 

Nee

Case 2:19.0v-000k ee. KIN Document 1 Filed @ Page 86 of 382

acknowledgment executed by. Defendant. In Fact, Plaintiff has not even
ea

alleged that he provided Cefendant with tne required form, instead 3}
centinuing to insist that the certified mail return receipt ‘ sf

. . . o . or
constitutes the reguired acknowledgment of receipt. However, despite

Plaintiff’s unsupported assertions to the contrary, 4 postal service

‘return receirt does not suffice as a substitute for an executed

‘acknowledgment required under § 415.30. See Tandy Corp. v. Superior

Court, 117 Cal. App. 3d. 911, 913 (1981).

Accordingly, in light of Plaintiff£'’s failure to meet the
requirements of § 415.30, this Court held on December 7, 2004 that
Plaintiff’s service of the summons and complaint on: Defendant was
defective and that this Court therefore lacked personal jurisdiction
over Defendant. In the face of Plaintiff’s continued insistence that
he properly served Defendanc=, this Courz reiterated its prior holding
that such service was defective on December 20, 2004 and again on May
15, 2006. ‘However, despite these repeated warnings by this Court,
Plaintiff has failed to take any additional steps to properly serve >
Defendant or to offer any additional evidence that the initial service
was proper. Therefore, the Court finds that Plaintiff has failed to
sufficiently respond to the OSC. The Court hereby DISMISSES this

action, WITHOUT PREJUDICE.
SO ORDERED.

AUDREY 5. COLLINS
UNITED STATES DISTRICT JUDGE

DATED: : een Upto
CU

 

 

 
BLED, of/4es

 

Cr 9g 2: oyliy @eceion KJN Document 1 “i ~ Page. 87 of 382

   
   

 

 

 

 
  
  
  
  
  
  
  
  
  
  
  
  
  

 

<a RT |
. sone rt RT Tas
MT cucra Ae BARROGA ! ° -
P.Q. BO 4
21 Grenpora, CA 91740 | ih | 4 2008-
TEL NO. 626-367-5858 i ot Jul '
34 | wha caves er Caraga |
. ras nineinen aim
4 , .
, | ATTORNEYS FOR PLAINTIFF(S)
6 ‘
7 . .
8 UNITED STATES DISTRICT COURT
$ ‘CENTRAL DISTRICT OF CALIFORNIA |
10
DIVISION
11
Ze LUCIO A. BARROGA, 0G— 3696
3 - Loe
CY0G- 3696
14 PLAINTIFFS) CASE NO. -¢ zo. (yak
5 COMPLAINT FOR
16 ays | DECLARATORY RELIRY UNDER
7 AMENDMENT FOURTEEN OF COoNSTI—
BOARD OF ADMINISTRATION, Cal TUTION OW CAL RETIREMENT -LANS
q | PUBLIC EMPLOYEES’ RETIREMENT SYSTEM | PERS WRONGLY INTERPRETED,
18 (PERS) > | AmD TES CAL COURTS WRONGLY
NTERPRETED OR REFUSED TO
i? DEFENDANT(S) INZERPREE BY REASON OF RES
JUDICATA.
20
21
22
23 MEMORANDUM OF POINTS AND AUTHORITIES . .

~~ 2
a wa

27

Un 14, 6 o (,Face 2

 

2. This complaint for declaratory relief seeks for

interpretation of the California (cal) public employees!

 

 

1. The US District Court has jurisdiction of this case under the

| equal proteccion clause of the constitution amendment fourteen.

EX
29

Cetirement Laws which the Cal Public employees! Retirement system

Pl,

|

 

 
 

" .Cagse 2:19-cv-009@MYICE-KIN Document,1 Filed 0 Qo Page 88 of 382°

(PERS) wrongly interpreted, and which the Cal courts wrongly
interpreted or refused to interpret by their reason of res
° oy

judicata, thus denying plaintiff me retirement benefits from

PERS. And on the same question of law, the US District court

Order, (EXHIBIT 3M) case no. 39-O9457ABC(RCx) (item 26), dismissed

‘a complaint for lack of subject matter jurisdiction under the

constitution amendment eleven. The issue: vhether PERS violated

Cal Government (Gov't) Code Section (Sec.) 21203(new 21259)

Nonforfeiture after qualification for retirement. (Superior Court

cage ne. Kco3508 dismissed by res judicata, EXHIBIT 3M-6).

‘And earlier issues cf denied by res judicata complaint for
declaratory reliet (Supericr Court casé¢ no. KC24567) {EXHIBIT 1M~
APPENDIX(AP.) E] are added for consideration, which isavues are:
"whether the employer's contributions to PERS retirement funda are

“normal contributions" under statutes Cal Gov't Code Sec. 20027

(new 20053) Normal contributions, and Cal Gov't Code Sec. 20750.1:

(new 20795) . -normal contributions. . These issues determine

membership to PERS and qualification for retirement benefits.

3. Supporting precedents from USCA, constitution amendment 14,

Sec. 1 that US district court has jurisdiction, are quoted:

, A) State action, for purpose of this clause, may emanate
from rulings of administrative and regulatory agencies as
well as from legislative or judicial action. Moose Lodge
No. 167 v. Irvis, Pa. 1972, 92 S.Ct. 1965, 407 US 163, 32
L.Bd.2d 627.

8) State has obligation to insure that actions of its
- agencies do not deprive any person of equal protection of
law. U.S. v. State of Tex.,0.C.Tex.1970, 321 F.Supp. 1043,

Page 2

 

 

 

 

 
Fx 4O
WA fo%

'
Lad

ww Ff

nA WwW ws

10
Ll
12
13
14
15
16
17
_ 18
19
20
21
22
23

 

24
25
26
27
28

(
Seisia

i Case 2:06-cv-03698-ABC

ae

 

 

/
\

be
CE-KJN'~Bocument 1 Filed Ore, Page 89 of 382

RC Ooccument20_ Filed 09/25/2006 Page 1 of 13

 

 

 

 

 

 

 

 

ENTERED Priority
CLERK, U.S. DISTRICT COURT Send Z tas —
Enter CLERK. US DISTRICT aa
Closed: > syetigte
3S- § : .
18- sa —— : .
tA, Ss rn f—_— ‘ .
CENTRAL DISTRICT OF CALIFORITY can Ce
5Y pif

 

 

 

THIS CONSTITUTES NOTICE OF ENTRY
2S REQUIRED BY FRCP, RULE 77(q).

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NO.: CV 06-3696 ABC (RCx)
LUCIO A. BARROGA,

ORDER DISMISSING ACTION AND
PROHIBITING PLAINTIFF FROM FILING
FUTURE ACTIONS AGAINST CALPERS

Plaintif®,

Vv.
BOARD OF ADMINISTRATION, se
CALIFORNIA PUBLIC EMPLOYEES’
RETIREMENT SYSTEM (CalPERS),

ee a Nt ee ee ee el eel el Seer cage

Defendant.

 

Pending before this Court are two motions filed by Defendant . 7
Board of Administration, California Public Employees’ Retirement
System (“CalPERS”). The first, CalPERS’ Motion to Dismiss was filed

on August 31, 2006 and set for hearing on September 25, 2006. The

 

 

 

(

(Spy, 27, ‘Leth

 

second, CalPERS’ Motion for Sanctions Prohibiting Plaintiff from
Filing Future Actions Against CalPERS, was also filed on August 21,
. Ais
2006 and’set for hearing on September 25, 2006.’ The Court found the 30
matters appropriate for. consideration without oral argument and .took
~, EMH
' Additionally, on September 1, 2006 Plaintiff filed a Request | 30
for Entry of Default. The Court, finds that the Request for Entry of
Default is moot in light of the Court’s dismissal of Plaintiff's case.4/1,3
Thus, the Request for-Entry of Default is DENIED. ‘ Ae
Olt

13

 
m Ww NF

wo Oo IF mm tr

10
1d
12
13
14
“15
16
17
18
19
20
21
22
23
24
25
26
27
26

i {
ei

@: Page 90 of 382
:wJ6 4©Page 2 of 13

» base Zde<q:cnegcrecon,, Document iki ou

the motions under submission on September 15, 2006 and September ale

2006, respectively. . bf

After considering the materials submitted by the parties and (1 e
case file, and for the reasons indicated below, the Court hereby
GRANTS CalPERS’ Motion to Dismiss. The Court also GRANTS CalPERS’
Motion for Sanctions Prohibiting Plaintiff from Filing Future Actions
Against CalPERS.

I. FACTUAL AND PROCEDURAL HISTORY

By this Order, the Court imposes upon Lucio Barroga (“Plaintif£”)
sanctions barring him from filing future lawsuits in the Central
District of California against CalPERS without first obtaining leave
of court. Given the nature of this sanction, the Court finds it
necessary to give a detailed accounting of the facts and circumstances
that brought Plaintiff to this point.

Plaintiff's claims stem from his participation in a retirement
system maintained by CalPERS as a result of his employment by the City
of El Segundo from 1969 to 1977. After qualifying for retirement
benefits in April 1979, Plaintiff accepted CalPERS’ offer to withdraw
the accumulated mamber contribution and withdrew nearly $10,000.00.
This action terminated his membership in the retirement system. In
1988, Plaintiff wrote to CalPERS and requested retirement benefits.
Plaintiff contended that he had mistakenly withdrawn his
contributions, and that he wanted CalPERS to treat his withdrawal as a
loan - i.e., that Plaintiff wanted to repay the money previously
withdrawn and then become eligible to receive a pension.

CalPERS denied Plaintiff's request and informed him that because
he was not a member of CalPERS, he could not re-deposit the money

previously withdrawn. CalPERS also informed Plaintiff that

 

2

 

 

 
 

ee, a th

_. @ WHO Ww

10

1l

12
13
24
15
16
17
18
19
20
21
22

24
25
26
27
28

$

 

( (.

Case 2:19-<V-00RQIFICE KIN Document 1 Filed 0B Page 91 of 382°
Case 2:06-cv-0369 C-RC ODocument20 Filed 09/25..u06 Page 3of 13

Plaintiff's withdrawal of his accumulated member contribution could
. fd

not be treated as a loan. Plaintiff appealed this decision at an 7}
administrative hearing. | #
; te

After losing the administrative hearing and subsequent

administrative appeal, in 1991 Plaintiff filed a lawsuit against

cal PERS in California Superior Court. SBarroga v. CalPERS, Case No.
KCO03981. Plaintiff asserted claims for breach of contract and fraud
against CalPERS. .CalPERS’ answer asserted the affirmative defense
that Plaintiff's sole remedy was a petition for administrative
mandamus under Cal. Code Civ. Proc. §1094.5. The Superior Court
agreed and granted judgment on the pleadings. Plaintiff appealed this
decision to the California Covrt of Appeal, which affirmed the
decision of the Superior Court in an unpublished opinion filed in
January 1994. Barroga v. CalPERS, Case No. BO77855. Plaintiff then
appealed to the Califernia Supreme Court which denied Plaintiff's
petition for review on April 12, 1994. Barroga v. CalPERS, Case. No.

.§038365.

In January 1997, Plaintiff filed a declaratory relief action
against CalPERS in Superior Court, making essentially the same claims
he had already made in his administrative action and the first lawsuit
in the Superior Court. Barroga v. Gillian, et al., Case No. KC024567.
Plaintiff and CalPERS filed cross-motions for summary judgment, and |
the court ruled in CalPERS favor. Plaintiff again appealed the
decision from the Superior Court to the California Court of Appeais.
The Court of Appeals affirmed the decision of the Superior Court in
February 1998. Barroga v. Gillian, et al., Case No, B115924.
Plaintiff then filed a petition for review which was denied by the

California Supreme Court in May 1998. Barroga v. Gi tal.,

3

 

 

 
Ee

 

oo eo ss MD WH SP WD NN

nN KR MB KR BR A&B NH WN RO Fe Fe pw RO rt es
ausna &® Ob 8S BF 6 bw eo OnlOlenlekhlhlUueUuae OU 2

1

 

ar .
Case 2:19-cv-00@MICE-KIN Document 1 Filed ~@ Page 92 of 382
Case 2:06-cv-D3696-485C-RC Document 20 . Filed 09/25, ’ Page 6 of 13

the issue of whether Plaintiff is entitled to a pension. CalPERS .

»

A

2

filed the instant Motion to Dismiss and Motion for Sanctions

As

Prohibiting Plaintiff From Filing Future Actions Against CalPERS oi

Ss

August 31, 2005. Plaintiff opposed both motions on September 11,
2006. |
IZ. DISCUSSION

A. ‘The Court GRANTS CalPERS’ Motion To Dismiss.

1. |The Court lacks subject matter jurisdiction because
CalPERS is a state agency entitled to inmunity under
the Eleventh Amendment.

CalPERS argues that Plaintiff's complaint’ should be dismissed
pursuant to Fed. R. Civ. Proc. 12(b) (1) because this Court does not
have subject matter jurisdiction over Plaintifé’s claims. CalPERS
contends that the Court is lacking subject matter jurisdiction because
CalPERS is entitled to immunity under the Eleventh Amendment to the
United States Constitution. The Court agrees.

Plaintiff claims that this Court has jurisdiction in this case
“under Amendment Fourteen, because CalPERS and the California Superior
Court wrongly interpreted the public employees’ retirement laws to
deprive Plaintiff of lifetime pension.” (Opposition at p.. 5).

However, as this Court previously explained to Plaintiff, this
Court does not have jurisdiction to hear a claim against CalPERS as
CalPERS is a state agency entitied to immunity under the Eleventh
Amendment. See Order Granting Defendants’ Motion Pursuant to Fed. R.
Civ. BP. 12(b) (1), December 9, 1999, Barroga v. CalPERS, Case No. CV
99-9457, As the Court explained in its December 9, 1999 Order, “[iJ}t
is clear, of course, that in the absence of consent a suit in which
the State or one of its agencies or departments is named as the

defendant is proscribed by the Eleventh Amendment.” Id., citing

6

 

 

 
 

Ww NN fF

AN tm

10
il
12
13
14
15
16
1?
14
19
20
21
22
23
24
25
26
27
28

 

i f

_Caseame,oscal Qh26-« vecurewannt rieraaess Qiorazerecs sai 382

Pennhurst State Schoo) & Hosp, v. Halderman, 465 U.S. 85, ve §

“This jurisdictional bar applies regardless of the nature of the
relief sought.” “Id, Thus, because CalPERS is a state agency, calgEns
is clearly immune under the Eleventh Amendment from suit in federal
court. -See City of Anaheim vy. State of California et al., 189 Cal.

App. 3d 1478. 1482 (1987).?

Therefore, as this Court lacks subject matter jurisdiction to her

8} Plaintiff's claim against CalPERS, the Court GRANTS CalPERS’ motion

and DISMISSES Plaintiff’s claims WITH PREJUDICE.

' 2, Plaintiff’s claims are barred under the doctrine of. res
judicata by Plaintiff£’s prior laweuits seeking pension
benefits.

Though the lack of subject matter jurisdiction provides
sufficient grounds for dismissing Plaintiff£’s claims, for the sake of
completeness and clarity the Court will also address the parties’ ~--

arguments regarding res judicata.?

 

 

2 Further, to the extent that Plaintiff may be attempting to re-
hash its previous argument that this Court should review the various .
decisions made by the Los Angeles Superior Court and/or the California
Court of Appeals, the Court again refers Plaintiff to its December 9,
1999S Order. In that Order, the Court explained that a United States
District Court has no authority to review the final determinations of
a state court. Further, this Court does not have jurisdiction to
decide Pesues that are “inextricably patertwined” with a state court

judgment. Pennzoil. . Te 481 U.S. 1, 25
(1987). such. determinations may be reviewed only by the United States
Supreme Court. District of Columbia Court of Appeals v,. Feldman, 460

U.S. 462, 482 (1983}. Therefore, to the extent that Plaintiff seeks
to have this Court review the previous decisions by the Los Angeles
Superior Court or the California Courts of Appeals, this Court lacks
jurisdiction. See Order Granting Defendants’ Motion Pursvant to Fed.
R. Civ. P. 12{(b} (1), December 9, 1999, Barroga v. CalPERS, Case No. CV
99-9457,

* CalPERS also contends that Plaintiff failed to properly serve
the summons and complaint, and thus the complaint should be dismissed
pursuant to Fed. R. Civ. Pro. 12{b) {5}. This Court has on several

(continued...)

 

 

 
ae

—- we oe

 

aI OH Wt & Ww NW

wo oo

10

11

12
13
14
15
16

“17

18
19
20
21
22
23
24

25

26

-27

28

 

 

533. 322, qnanb ACE IN. Dosrmet de lg of Ge, bang 99! 282

8B. The Court GRANTS CalPERS’ Motion For Sanctions Prohibiting
Plaintiff From Filing Future Actions Against CalPERS. f

CalPERS argues that this Court has authority under Fed. R. cf.
Prec. 11 to sanction Plaintiff by preventing Plaintiff from filing
future actions without leave of court. CalPERS cites Ketchum y. Cruz.
in support of this proposition. Ketchum vy, Cruz, M.D., 775 F. Supp.
1399 (Dist. Colo, 1992} (plainti€e, pro se, filed numerous repetitive
actions to the district court resulting in the district court ordering

that the plaintiff could no longer initiate a civil action unless he

was either represented by an attorney or first obtained leave of court

—
aa

to file the action pro se). a

The Court agrees that-ft has authority to issue a sanction of
this sort under Fed. R. Civ. Proc. 11. Further, the Court also has
the authority to issue pre-filing injunctions pursuant to 28 U.S.C.
$1651. See Wood v. Santa Barbara Chamber of Commerce, Inc., 705 F.2d
1515, 1524 (9th Cir. 1983) (“district courts do have the power to
reinforce the effects of [collateral estoppel and res judicata] by
issuing an injunction against repetitive litigation"}, cert. denied,
465 0.S. 1081 (1984). “There is strong precedent establishing the
inherent power of federal courts to regulate the activities of abusive

litigants by imposing carefully tailored restrictions under the
appropriate circumstances.” Tripati v. Beauman, 878 F.2d 351, 352
(10th Cir. 1989); see also De Long v. Hennessey, 912 F.2d 1144, 1147-
48 (9th Cir. 1990); Johns v. Town of Los Gatos, 834 F. Supp. 1230,
1232 (N.D. Cal. 1993); In re Oliver, 682 F.2d 443, 445 (3d Cir. 1982);
ire Ha Textile Group, 681 F.2d 895, 897 (2d Cir. 1982).

An injunction preventing the relitigation of claims has the —

,effect of restricting an individual’s access to the court system. As

_ 10

 

 

 
 

av

Dm Ww NM

wo wo 47 HO WM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DATED: leet 95, ort

 

f f

caearndesaconeh Qos Kddcuianv ae" ried dot MBN sp aBe4g Shigt 382

_ it is ORDERED that the Clerk of this Court shall not accept ‘e
filing any further complaints by Plaintiff Lucio A. Barroga eseiney
CalPERS without first obtaining leave from a Judge of this Court. ult
Plaintiff wishes to file a complaint against CalPERS with this Court,
he must first file a motion for leave to file a complaint.. Plaintiff
must submit a copy of this order and a copy of the propased complaint
with any such motion. If the Court does not grant Plaintiff written
permission to file a complaint within 30 days of the date of his

motion, permission will be deemed denied.

It I8 SO ORDERED.

Cty Colts

AUDREY B. COLLINS
UNITED STATES DISTRICT JUDGE

13

 

 

 

 
f (

EX 3/ od Qpice-con Document 1 Filed Qs Page 96 of 382

f "5/2 [6 ase 2:19-cv- ‘ . } FILED

 

CAM Emo
NOT FOR PUBLICATION MAY 23 2007
UNITED STATES COURT OF APPBALS 9 US/SounV or reas
FOR THE NINTH CIRCUIT
LUCIOA.BARROGA, — > No. 06-56415
Plaintiff - Appellant, D.C..No. CV-06-03696-ABC
v. |
| | MEMORANDUM’
BOARD OF ADMINISTRATION OF
THE CALIFORNIA EMPLOYEES’ ;
RETIREMENT SYSTEM,

 

Defendant - Appell ee.

 

Appeal from the United States District Court
_ for the Central District of California
Audrey B. Collins, District Judge, Presiding

Submitted May 16, 2007 ™

Before: PREGERSON, REINHARDT, and TASHIMA, Circuit Judges.
Lucio A. Barroga appeals pro se from the district court’s judgment

dismissing his action and prohibiting him from filing future actions against the

 

" This disposition is not appropriate for publication and is not 21
precedent except as provided by 9th Cir. R, 36-3.

_The panel unanimously finds this case suitable for decision without *H 3 /
oral argument. See Fed. R. App. P. 34(a)(2). |
oo T Plt

M4 a4, 4

 

 
fo . f
/ - 4

Case 2:19-cv-008@ice-KIN Document 1 Filed 6@:2 Page 97 of 382

. California Public Employees’ Retirement System (“CalPERS”). We have
jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals based on res
judicata. See Western Radio Servs. Co. v..Glickman, 123 F.3d 1189, 1192 (9th
| Cir. 1997). We review for an abuse of discretion the imposition of a pre-filing
review order. De Long v, Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990). We
affirm. |
The district court properly concluded this action was barred by res judicata
because it restated claims raised in Barroga’s prior lawsuits seeking pension
benefits from CalPERS. See Western Radio, 123 F.3d at 1192 (doctrine of res
judicata serves to bar a claim where there is an identity of claims, a final judgment
- onthe merits, and an identity of parties). |
The district court did not abuse its discretion in imposing a pre-filing review
order, where the district court gave Barroga notice and an opportunity to respond, |
developed a record for review, made findings regarding Barroga’s prior harassing
and frivolous lawsuits, and narrowly tailored the remedy. See De Long, 912 F.2d
at 1147-48.
Barroga’s remaining contentions lack merit.
All pending motions are denied.

AFFIRMED.

 

 
EA 3
Pet iffo ender, =CV- coo es KJN Document 1 Filed siz Page 98 of 382

Heh agers 9

CASE -NO. 06-56415

IN THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

LUCIO A. BARROGA Ve BOARD OF ADMINISTRATION,
CALIFORNIA PUBLIC EMPLOYEES'

Plaintiff~Appellant RETIREMENT SYSTEM (PERS)

Defendant~Appellee

ON APPEAL FROM U.S. DISTRICT COURT,

CENTRAL DISTRICT OF CALIFORNIA

CASE NO. CV-06-03696 ABC The Honorable Judge Audrey B. Collins

APPELLANT'S PETITION FOR REHEARING
(Fed. R. App. P. 40; 9th Cir. R. 40-1)

PRO SE
LUCIO A. BARROGA

P.O. BOX 2325
GLENDORA, CA 91740
_ TEL. 626-367-5858

Jun A, A OT EX 32

Pp?

 

 
Notes: (p is page on EXCERPTS CF KECORD)
(Bp is BRIEF page)

Case 21s Beeson Document 1 Fic D9 Page 99 of 382

06-56415

PETITION FOR REHEARING

GROUND FOR REHEARING

1) A material point of fact or law overlooked in the

decision. °
hilak May 23, 22007
In its AFFIRMED decision,, the Court of Appeal is quoted:

The district court properly concluded this action was barred
by res judicata because it restated claims raised in
Barroga's prior lawsuits seeking pension benefits from
CalPERS. . .(doctrine of res judicata serves to bar a claim
where there is an identity of claims, final judgment on the

merits, and identity of parties).

Res judicata does not apply, because the law on declaratory
relief is a cumulative remedy based upon the same facts in the

same or new action, to quote:
(Cal) Code of Civil Procedure 1062. Cumulative remedy
Tne remedies provided by this chapter are cumulative, and
shall not be construed as restricting any remedy,
provisional or otherwise, provided by law for the benefit of
any party to such action, and no judgment under this chapter
shall preclude any party from obtaining additional relief

based upon the same facts.

Precedent is quoted:
Party seeking Geclaratory relief will not be barred from

seeking coerceive relief by further proceedings in the same
or new action. Lortz v. Connell (1969) 78 Cal. Rptr. 6. 273

Cc. A.2a 286.

Therefore res jucicata does not apply.
2) An apparent conflict with another decision of this Court

from Moore's Federal Practice 3d Ed., as precedent:

Gregory v. Brown, 844 F.2d 664, 666( 9th Cir. 1988) (new
evidence of disability was sufficient to avoid claim
preclusion based on prior determination of administrative
law judge that claimant was not entitled to Social Security

disability benefits).

of Appeals,

3) From Moore's Federal Practice 3D, Sec. 57.102(2), “under

Declurutory Relief Act, . .-abuse of discretion standard of review

 
UNITED STATES COURT OF APPEALS

>

FOR THE NINTH CIRCUIT

 

LUCIO A. BARROGA, No. 06-56415

Plainnff- Appellant, DC # CV-06-03696-ABC

Central California
¥, (Los Angeles}

BOARD OF ADMINISTRATION OF THE

CALIFORNIA EMPLOYEES’ ORDER
RETIREMENT SYSTEM,

Defendant - Appeilec.

 

 

efore: PREGERSON, REINHARDT, and TASHIMA, Circuit Judges

fo

The petition for panel rehearing is dented.

No further filings will be accepted in this closed appeal.

tee

vuly § ,2O?/

 

wy
t= xp 33

po

   

 
Case 2:19-cv-0092 @cE-KIN Document 1 Filed 05/2 Page 101 of 382

_ we
|
( !
C.
é

DETERMINING PENSION BENEFITS AND REDEPOSITING WITHDRAWALS

Gov't Code Sec. 21354.3 Combined current and prior service pensions; local
miscellaneous members; here attached with tabulation of ages and fraction,
defines an applicable method of calculating pension for local miscellaneous
members, to quote:

The combined current and prior service pensions for local
miscellaneous members is a pension . . to equal the fraction of one-fiftieth
of the member's final compensation set forth opposite the member’s age
at retirement. .to the following table, multiplied by the numbers of years of
current and prior service.

2) Therefore, the pension at age 50 (when the $10,000 withdrawal was made .
in April 1979) equals to fraction. . 1.000 from table, of 1/50 of $1733 final
compensation, multiplied by 8.223 years of service ,

1979 Pension = 1.000 of 1/50 of $1733 X 8.223
= 1.000 X 1/50.X $1733 X 8.223
= $285.01 per month starting in May 1979.

3) The $1733 final monthly compensation can be found from PERS’s response
to discovery dated May 1, 1992, item 4, showing yearly gross income in three
months from 1/77 to 3/77 equal to $5,199 divided by 3 equals $1733 per month.
At the bottom of the same page, PERS used 8.223 as the number of years of
plaintiff's service. The attached Calculation of Payment of $10,000 withdrawal
shows interest of 10% of unpaid balance. The Calculation of Accumulz:.ed
Pension shows also interest of 10%.

4) After withdrawal was fully paid, the Accumulated Pensions from May 1982to:
December 2018's $3,565,573-45, and the monthly pension starting January 2019':
is :$6,192.39 accruing and accumulating.

Attached Cal Gov't Code’Sec.-21354.3 and CALCULATIONS OF PAYMENT OF
$10,000 WITYDRAWAL and CALCULATION OF ACCUMULATED PENSIONS

/ :

 

 

 
Case 219-0100 BE Document 1 Filed QD 20102 of 382

 

a

States ©>64,1(3)},
Weulaw Topic Ne. 360.
CIS, Siates § 113 to 116, (18.

§ 21354.3. Combined current and prior servics pensions; local miscellane-
. membera

ous
ta) The combined current end prior service pensions for a local misceliane-
ous member is a pension derived from the contributions of the employer
: 36 .

. ‘sufficient, when added to the service retirement. annuity that is derived from the

accumulated normal contributions of the member at the date of retirement, to
equal the fraction of one-fiftieth of the member's final compensation set forth
oppasits the member's age st retirement, taken to the preceding completed

quarter year, in the following table, multiplied by the number of years of

current and prior service except service in a category of membership other than
that of local miscellaneous member with which the member is entitled to be

. 10125
1.0375

(b) The fraction specified in the above table’ shall be reduced by one-third as

applied to that part of final compensation that does not exceed four hundred
dollars ($400) per month for all services of a member any of whose service has

ax *

 

ap}
dal

 
30 Veta pac oh 212s

 

ye :
¥ .
if ‘ ¥ags.o1|92, 220-08 40% 72.4 771679 WB AUT

 

 

|
Z fit ada of SQ IL Fat. 80F307-8) iotiee 41? 1? p 479.42. Ps 278- Of
5 vit ce sie 34 pg F984: 43°4 I8. tes 288 $5 P 28468 (talt. 73 J
J vin eb 4 fee 59 (I54- otf Hit. 08 71g. se ~
fi CALCULATION oF ACLUMy TES Peysengs
tos #, 38 [ # ¥ 6 oz
fe Pat pie 3 | $557.62 FO, E7216 ! .
Bat VGA 11 {28-72 Eat 14 Pp 65 E88 ( 3H ABIt tn
bo vette Eph 12 E51 OLT 718-76 Ceres pret WIS C1B6y
7 fare-beeB5|/2 7 93.50% S24 eis | '  Byserec P2esernsy
P a/get-DO8G 12. 09S PALS. “4! 5 iH-2 £24076 723,367.44
7 Ny Deo t7}12 £51. ot {rsaslt ee LBSnN, = 437,470-Fx
10 An -Pecd 1--Tée Be 549-729 6A bbe BVATCE 849,05 4-5
MD Ma-pecdt IE GZ5- bE FOL G-70PL IBLE, FAGPT- 26 FCG LAF. 62
1% Van-ee98) i. Mone PccasiPytrazy | P6048 Fo Fr 24-22
13 Var -PO0-41 | (2 PSS. LGPL TCHNT, 18: LE | Z 424-22. 890 278.60
DL pt- AZ| |WETT AUP TIFF, L4ol- eB Zeor.Ge cB, oer.
i yo-ric 43:12 TO2- of priofactsts FATS $124,575.44
¢4 te weta IBY Cag? P04. o71G bbe (L.95435 9i5% Ft9-28
1 a he DEGA6, |B 235 PF resol Ure S359 37 9/30, 461.85
; 5 in-beet Id Thi POTENZA 16, 656:14.. B Bell aSBb
IF hd-oecty 12.) aaa (3887 rscied PLAGT: BE PLAS 829,92
BE per 98 ZT 41-11 PL see UT 5976 F 24, 5§ 2-58 F285 USI

jot lit poets! 12 PSH! 138594054 BLE Kobo PIL 623.12
At a-deconl2@eLtt miAs Pe etldd = #42, 9g F574, Sola?
23 vin-der- 24 A 7 N5q ta 119,50 oh 1497, tho. tz. 9AM, STAI?

7“ " Iaet= BC 8 2 It ‘18. rr7 409 cde F 45, 031. ah 9904,072 2?

  

ry PApeed 12% 34. 71 MTEC Fe8 Sfo,0e7. 03 ly 571,788.38

26 ty fecal 12 PLGA SEN ITE \*Snrbe+ it esasgeoc

{65238 -F 974% M$ 4)

f AUTaX 4324, 535-2F

29 t 96 er rite 14582 bg ons . ASA, 45 3] #75 Lae R70

30 Jurtee 08 8112 Y {770 245 AMGDG, 7 fy. 37 II 086-208.35°
ek, JOR CZAR 41S 1, 22724375

PCT 72)" waz, 9246 57)$ LAB 397-82

Wissiross &/ #1, 568 410-50

Pe he, 3

“ye28

   
 

  

 

adeno "yt by ez ries 3 Bs
3 fen 12 FL GF-6093,6126

 

 
Case 2:19-cv-0092§ICE-KIN Document 1 Filed 05a Page 104 of 382

CALCULATION OF ACCUMULATED PENSION

1

33 Jan-Dec 11:
34 Jan-Dec 12:
35 Jan-Dec 13:
36 Jan-Dec 14:

37 Jan-Dec 15:

38 Jan-Dec 16:
39Jan 2017:

38 Jan-Dec 16
39 Jan-Dec 17
40 Jan-Dec 18
41 Jan 19

2 3 4

12 :$247.78 :$3,345.09 :
12 :$267.60 :$3,612.69 :
12 :$289.01 :$3,901.70 :
12 :$312.14 :$4,213.84 :

12 :$337.11 :$4,550.95 :

12 :$364.76 :$4,915.71 :

1 :$393.26 :$5,308.97

112 :$364.76 :$4,915.71 :
:12 :$393.26 :$5,308.97 :
112 :$424.72 :$5,733.69 :
:1 :$458.70 :$6,192.39 :

6 7 8

$40,141.08 :$138,933.58 :$1,568,410.50
$43,352.28 '$156,841.05 :$1,768,603.83
$46,820.40 :$176,850.38 :$1,992,284.61
$50,566.08 :$199,228.46 :$2,242,079.15

$54,611.40 :$224,207.91 :$2,520,897.56

$58,988.52 :$252,089.76 :$2,831,975.84

:$58,988.52 :$252,089.76 :$2,831,975.84
$63,707.64 :$283,197.58 :$3,178,881.06
$68,804.28 :$317,888.11 :$3,565,573.45

 

 
| _ BR age 2:19.0v-005@QYICE KIN Document 1 Filed of): Page 105 of 282 of -
e/07 ball To Creep Ap pr]

P.O. Box 2325
Glendora, CA 91740
September /Z, 2007

oN
5 .

Honorable Judges of Court of Appeals for the 9th Circuit

Senior Judge Cynthia Holcomb Hall
603 Court of Appeals

125 S. Grand Ave.

Pasadena, CA 91105

RE: CASE NO. 06-56415
BARROGA V. BOARD OF ADMINISTRATION, PERS

Sir/Madam:

I am bringing my case directly to the Honorable Judges for
review, because of the way my APPELLANT'S PETITION FOR REHEARING
was responded, and APPELLANT'S PETITION FOR REHEARING EN BANC
rejected to get filed by Clerk's office -. in a way that far
departed from accepted and usual course of judicial proceedings,
or sanctioned as to call for exercise of this Court's supervisory
power.

Important records are the following:
Nov. 14, 2006 served was Appellant Brief and Appellant's Excerpts
of Record. ,

Dec. 19, 2006 served was Appellee's Brief.

Dec. 29, 2006 was Appellant's Reply Brief.

Filed May 23, 2007 Court of Appeals Memerandum of AFFIRMED,
is quoted:

This district court properly concluded this action was
barred by res judicata. . . AFFIRMED

Served Jun. 4,2007 is Appellant's Petition for Rehearing, to
quote:.

Res judicata does not apply, because the law on declaratory

relief is a cumulative remedy based upon the same facts

in the same or new action, to quote:
(Cal) Code of 7tivil Procedure 1062. Cumulative remedy

». The remedies provided by this chapter are cumulative,
and shall not be construed as restricting any remedy,
provisional or otherwise, provided by law for the benefit
of any party to such action, and no judgment under this
chapter shall preclude any party from obtaining additional
relief based upon the same facts.

Precedent is in Petition for Rehearing, p 1, in case Lortz
v. Connell (1969) 78 Cal. Rptr. 6, 273 C.A. 2d 286.

Filed July 5, 2007 is Court of Appeals ORDER to quote: . EXH a5

moe TPL £ooy rue

“a

 

 
 

now

oe NSN DH mh Ow EB

a G8 = 6S

AZO

P.O.

GLENDORA,CA 91740

Tel.

TOTO LOCP IO
LUCIO A. BARROGA

f

@-009@CE-KIN Dociment1 Filed 06M@HM9 Page 106 of 382
BOX 2325

626-367-5858

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA _

 

 

BOARD OF ADMINISTRATION, CAL
PUBLIC EMPLOYRES®

}  CASENUMBER CYOG-3C96
LUCIO A. BARROGA,

PLADTIERAS) | MOTION FOR. LEAVE TO FILE A

ve COMPLAINT FOR DECLARATORY RELIEF
UNDER AMENDMENT FOURTEEN OF -
CONSTITUTION WITH CAL CODE OF CIVIL
PROC. SEC. 1062 CUMULATIVE REMEDY.

 

 

 

 

RETIREMENT SYSTEM (PERS), ON NEW OR SAME ACTION BASED ON
THE SAME FACTS WHICH OVERCOMES
DEFENDANTS pes JUDICATA REGARDING DEFENDANT .
PERS’S VIOLATIONS OF RETIREMENT
LAWS
Date. and eh Eafe Man [0:01 A
Place: Depfi ba? f ego
Judges ‘ek. Anddnes op COL)
. ; RECEIVED | |
MEMORANDUM OF POINTS AND AUTHORITIES. » ° §8T MOT FILED ae

The ORDER. OF DISMISSAL of Sept. 25,2006 by the How. Judge|Auggey 4 ong

   

CVO6 #2696 ABE

 

B. Collins is quoted: | GHEE US. OE sTWICT COURT

WESTERN DIVISION
1. The Court lacks subject r matter jurisdiction because CAPERS TS a State.

agency entitled to immunity under the Eleventh Amendment. ..in absence

of consent of suit.

2. Plaintiff's claims are barred under the doctrine of res judicata by

Plaintiff's prior lawsuits seeking pension benefits. ,

if plaintiff wishes to file a.complaint against CalPERS with this Court , he

must first file a motion for leave to fife a complaint, a.
. EXH 36

/u| yt 208

 

/

 
gy’ BRAS sgt i OW te en Be
, = s- eee nA
F/OG = ¢ , wets tei? vhs 8

=i + tf?

     

 

 

 

 

 

 

See SS ee Satin ES ve a
a a
30%

 

- — ae = oe : "ase oan .
VA J drceming ib ba Hc esl proceso: he ing ts ORDERED i dip hone wa spa

Le Sener i te *Coumsel* ts adie tat ny fhe i to orp ete Lea RA
feeb pean pein BSE EDS SRE

aed
we .

«

 

 

 

“TED eA POR agen ae 2 .:

decane fs NOE toe rbd, But istend mnstcred, ‘and ts ORDAREE. turned.io. pousisel. $Covinscl shal
Jr ‘nadiceanr srlting, ot ymitcs previ served it he tach document i etme be nok

“+. ybrey bouts _— _
3 Diseit Tage Whoa Te 7 cn:
* is usedd hereis sue ayy. Sée Local Rulf 1-3. ran

7}

 

 

Be - Exp sc -

 

Gil us covenmanr prerius OF FICE 200 e72573, 2B

 

ttt . Pha aS
2 Paes . . . ae

July /5, L008

 

 

 

 
av gg re
“ys ot isso E-KJN Document 1 Filed s/o Page 1d8 of 382

a

Agomeys for Plalocifs)

Lucio A’ BARRA
pro - Bex LIBS

 

 

 

CALENPPRA, CA YI'Ty
2 Teak G2 & Bez- Si SP
Pi) 3 7 UNITED STATES DISTRICT COURT
2, = 254 CENTRAL DISTRICT OF CALIFORNIA
~~ o5g
4 5 a “SHucfo A. BARROGA, ~—E_) ne SE UMBER fig Peg 3696 ABC (RCx)
bio 3x3 manmexs) ) ORDER VACAT € Sora DATED
6§ = .2” ) AUGUST 26,2008 DENYING PLAINTIFF'S
|S 3s og, _ ) morrow TO RECONSIDER AND YACATR
. BoAKe” OF -ADMINISTRATIO§, CAL MINGTE ORDER DATED AUG. 13,2008
3] PosLic exPLoyegs' | DENYING MOTION TO FILE A COMPLAINE
RETIREMENT SYSTEM (PERS), AND VACATING MINUTE ORDER OF
? DEFENDANTS). ) PLAINTIFF'S MOTIOM TO FILE A.
10 ) COMPLAINT

 

 

i

 

Upon consideration of Plaintiff's Ex Parte Application filed
on September Afr, 2008 seeking EX PARTE ORDER to vacate Minute .
Order dated August 26,2008 Denying Plaintiff's Motion to.
Reconsider and Vacate Minute Order Dated Aug. 13,2008 Denying
Motion to File a Complaint, and to vacate Minute Order of Aug.

13,2008 Denying Motion to File a Complaint, and’ to grant

 

Plaintiff's Motion to File a Complaint,

IT IS HEREBY ORDERED:
1. The Minute Order of August 26,2008 Denying Plaintiff's
Motion to Reconsider and Vacate Minute Order of August
13,2008 Denying Motion to File a Complaint is VACATED.
2. The Minute Order of August 13,2008 Denying Motion to File
a Complaint is VACATED.

3. Plaintiff's Motion to Pile a Complaint is GRANTED.

yfafor : beh Colin, |
U.S O udge— EM 39

/ Dyl, Leck

Dated:
oma

eww HO A em ww OY

eee eee =
wx anwdaw bbe

19

Case 2:19-cv- 0 fPcex KJN ‘Doc ment 1 Filed 23 ABD Peel gp of 382

Agormeys for Plaintiffs)
LUCIO A. BARROGA

 

| RETIREMENT SYSTEM (PERS),

DENYING Plaintiff's Motions.

P.O. BOX 2325 : “104 Se° }
GLENDORA, CA 91740 cles. AN IT ye
TEL 626-367-5858 | CENTS
. . Cisp noe >
: ; tos Angers Calie’’
¥.
UNITED STATES DISTRICT CO

CENTRAL DISTRICT OF CALIFORNIA

) CASE NUMBER CVO06--3696 ABC (RCx)

)
PLAINTIFF(S) ) Bx PARTE APPLICATION (L.R. 7- 19)

LUCIO A. BARROGA,

Place: Roybal Bldg. 680
Judge: Hon. Audrey B. Collins

¥.
BOARD OF ADMINISTRATION, CAL
PUBLIC EMPLOYEES'*

DEFENDANT(S).

 

MEMORANDUM OF POINTS AND AUTHORITIES

REASONS FOR SEEKING EX PARTE ORDER TO VACATE MINUTE ORDER
DATED AUGUST 26,2008 DENYING PLAINTIFF'S MOTION TO RECONSIDER AND
VACATE MINUTE ORDER DATED AUG. 13,2008 DENYING MOTION TO FILE A
COMPLAINT, AND TO VACATE MINUTE ORDER DATED AUG. 13,2008:
"Manifest showing of failure to consider material# facts

presented to the Court before such decision" (L.R. 7-18(c) for

First, the Minute Order dated Aug. 26,2008 giving its reason
for DENYING Plaintiff's "Motion to Reconsider and Vacate Minute
Order Dated Aug. 13,2008 DENYING Motion for Leave to File a
Complaint for Declaratory Relief under Amendment Fourteen of
Constitution with Cal Code of Civil Pro. Sec. 1062 Cumulative
Remedy on New or Same Action Based on the Same Facts Which

Overcome Res Judicata Regarding Defendant PERS's Violation of

Retirement Laws”, is quoted:

 

The Court expects no opposition because Plaintiff has not

served Defendant. The Court finds this matter appropriate

 

ELHSGA

ply ROO’ pane 1 PITS

cs
. . ‘
- r w

fA a ' , - “ 5 +.
Case 2:to ov. og MicE-KIN Document 1. Filed ®@: 9 Page 110 of 382

Payment of member normal contributions by contracting agencies or
school employer? .

on ISSUE III, the Court should interpret if PERS violated its
lending laws. |

A copy of motion was served to defendant. Attached is proof
of service by mail filed Aug. 18,2008, and an amended proof of
service filed Aug. 19,2008, showing certified mail receipt. U.S.
Postal Service delivery to Attorney General was on 08/20/08.

Again, the Court has jurisdiction under Amendment Fourteen of
Constitution, Title 28 § 1331 Federal question, and also under
Eleventh Amendment of Constitution, because, there was consent of
suit by PERS, when on Sept. 5,1995 letter, EXHIBIT 4, Dep. Gen.
Counsel K. Gillan stated, “%. -until we are ordered to do so by a.
court". - “IT urge you to seek. .an attorney." This overcomes the
Court's objection, “in absence of consent of suit”.

On Local Rule 7-15 and Fed. R. Civ. Pre. 78, there can be
"motions without oral hearing" but "upon brief written statements _
of reasons in support and opposition,” which were none. .

From the foregoing, the Court should issue an Ex Parte Order
Vacating Minute Order dated Aug. 26,2008 Denying Plaintiff's
Motion to Reconsider and Vacate Minute Order of Aug. 13,2008,
should vacate the Minute Order of Aug. 13,2008 Denying Motion to
File a Complaint, and should grant the Motion to File a

Complaint. A proposed Order is here attached.

Date: Spiember 4 2008 ewe be Pase y submitted:

ucio 244.

Attached: Proofs of service and Postal Service Delivery
Propséd =X PARTE ORDER
Befendant's Attorneys address

Page 3

 
Case 2:09-cv-00056 _ ' Document 1 Filed 01/06/09 Pac _ of 110 Page ID #:1 “
Case 2:19-cv-00924EE-KIN Document1 Filed 05/2 Pag aay ph sa/

 

 

 

 

Fee FILES
Adorpeys for Plainciff(s) 9 A ERK, U.S. DISTRICT COURT
LUCIO A. BARROGA at
P.O. BOX2325
1 | GLENDORA, CA 91740
Tel 626-367-5858
2
3 UNITED STATES DISTRICT COURT
4 ' CENTRAL DISTRICT OF CALIFORNIA
LUCIO A. BARROGA
: ABPOF 00056 Sse |G.)
6 PLAINTIFNS) COMPLAINT FOR DECLARATORY
Vv. RELIEF UNDER AMENDMENT FOURTEEN
7 | BOARD OF ADMINISTRATION, CAL lop CONSTITUTION WITH CAL CODE OF
PUBLIC EMPLOYEES’ CIVIL PROC. SEC. 1062 ON NEW OR
g | RETIREMENT SYSTEM (PERS), SAME ACTION BASED ON THE SAME
FACTS WHICH OVERCOMES RES JUDICATA
° 9 DEFENDANTS). |AND WITH NEW ISSUES
10

 

 

 

MEMORANDUM OF POINTS AND AUTHORITIES

{ JURISDICTION

15 The U.S. District Court has jurisdiction of this case under amendment fourteen

of constitution. Supporting precedent from USCA constitution amendment 14, |
| ad Sec. 1, are quoted:

A) State action, for purpose of this clause, may emanate from rulings of
administrative and regulatory agencies as well as from legislative or
judicial actions. Moose Lodge No. 107 v. Irvis, Pa. 1972, 92.S.Ct. 1965, 407
US 163, 32 L.Ed. 2d 627.

B) State has obligation to insure that actions of its agencies do not deprive
any person of equal protection of laws. U.S. v. State of Tex. 1970, 321 F.

Supp. 1043, supplemented 330 F. Supp. 235, affirmed 447 F. 2d. 441,
certiorari denied 92 S. Ct. 675, 404 U.S. 1016, 30 L.Ed. 2d 663.

~ San, 2004 46

 

 
\ . , A 2
Case 2:19-cv-009MICE-KIN Document 1 Filed 05/ eo Page 112 of 382

C) The action’of state courts and judicial officers in their official capacities is
to be regarded as action of state within this amendment. Shelly v.

Kraemer, Mich. & Mo. 1948, 68 S.Ct. 836, 334 U.S. 1, 912 L.Ed. 1161.

State judges are members of PERS, even the Hon. U.S. District Court Judge
Florence ~Marie Cooper recused herself on this case, because she was a
“participant of CalPERS”. EXHIBIT 1A .The U.S. Court of Appeals MEMORANDUM
of May 23,2007, EXHIBIT 31 stated ,”We have jurisdiction under 28 U.S.C. Sec.
1291”, so should the District Court. And PERS wanted to settle in court, when on
_Sept.5,1995, EXHIBIT 4, Dep. Gen. Counsel K. Gillan said “. .until we are ordered /.
to do so by acourt”.. “l urge you to seek, ... an attorney”.

Therefore, the District Court has jurisdiction also under Amendment 11,
because PERS wanted the case tried in court.

RES JUDICATA DOES NOT APPLY

RES JUDICATA does not apply, because the law on declaratory relief is a

cumulative remedy based on the same facts in the same or new action, to quote:
(Cal) Code of Civil Procedure Sec. 1062. Cumulative remedy

The remedies provided by this chapter are cumulative, and shall not be
construed as restricting any remedy, provisional or otherwise, provided by
law for the benefit of any party to such action, and no judgment under this
chapter shali preclude any party from-obtaining additional relief based

upon the same facts

Precedent:

 
 

 

2 Pagé 113 of 382
| m Filed 05

| @Qre-Kan Document 1

2

:19-cv-009

Case 2:1

i ra)
lief by further proceedings in the same
re

F NEW action, Lortz y.
8s.
(1969) 78 Cal Rptr.5, 275 C.A. 2a 2

Y 15 to I 7}
. > SCE pages

Fd

. layer’s contributions to the retirement fund on behalf of

i, Whether emp conttbunese under Gov't Code Sec 20691, Payment of
members are norma hatte, by contracting AZencies o- Schoo} employer
member ellesrament for provision )-to determing Membership
(please seeTa .

r P ff t f he withdrawal of
I RS’s o e ort

Whethe E

2,

: member Contributions after
s . ri lainti
f¥ reaching 50 years old to deprive Plain i
inti TF
ptas

Of lifetime retirement
tCode Sec. 2

nce is a violation of statute Gov’

a

allow

N

denial to consider the withdrawn Member Contributions as 3
en |
3, WhetherPERS f the lending laws which allow, Withdrawals as loan, Gov Code
° : 2 ry e
a violation o " | .
mem 654 (new 20750) Redeposit of withdraw
20
Sec.

-interest, Gov't Code Sec,
. lef loan, Gov't Co.
| disaster relief
20202) Natura
20211 (

de See, 20208.5 (new 20203)
ty W 202
loan, and Gov't Code Sec. 20215 (ne
Securl ' |

00) Home financing Program,
BLE OF AUTHORITIES
TA

ICATA DOES NOT APPLY BECAUSE THE LAW ON
D .
ee LATIVE REMEDY BASED UPON THE SAME FACTs
U
on THUS THE DISMISSAL CONFLICTS WITH THE LA
N
ACTIO .

DECLARATORTy RELIEF js

IN THE Sane OR New
W,

) Code of Civil Procedure Sec. 1062. Cumulative remedy
(Cal) Code

3

 

 

 
Attorneys for Plaincif{s)  -

M11 BIC Ow

Fre tae Ro Frag epics: NM, bea Filed 2 Page 114 of 382
Ca |] Pe

LUCIO A. BARROGA
P.O. BOX 2325
GLENDORA, CA 91740

 

 

 

I 2

Tel 626-367-5858
2 .
3 UNITED STATES DISTRICT COURT :
4 CENTRAL DISTRICT OF CALIFORNIA . - |

;
‘ LUCIO A. BARROGA, CASBNUMBER C O79 - OFbCAEY
6 PLAINTIFRS)
MOTION ONDER L.R. 7-17 RESUBMIS-.

7 v. SION POR LEAVE TO FILE A

BOARD OF ADMINISTRATION, COMPLAINT FOR DECLARATORY RELIEF
88 CAL PUBLIC EMPLOYEES‘ UNDER AMENDMENT FOURTEEN OF

RETIREMENT SYSTEM (PERS), CONSTITUTION WITH CAL CODE OF
3 DEFENDANTG@). CIVIL PROC. SEC. 1062 CUMULATIVE .

REMEDY BASED ON THE SAME FACTS IN A
10 NEW OR THE SAME ACTION WHICH
i" OVERCOMES RES JUDICATA
12 Time and Date:
Place:
* 3 Judge:

 

 

(Pages // to/4 is Motion DENIED and is resubmitted.)
Title 28 Sec. 455 Disqualification of justices, judges or

—— ¢ : . magistrate jadges

(a) Any justice, judge, or magistrate judge of the United
| .
| States shall disqualify himself in any proceeding in which his
|
|

: impartiality might reasonably be questioned.

ae L.R 7-17 Resubmission of Motion Previously Acted

Upon

’

If any motion, application or petition has been made to any judge
of this Court and has been denied, . .any subsequent motion for the

sume celief, . whether upon the same or any allegedly different state of EX4A3

l Jan h4,400]  ° AS

 

 
‘ \ a 3 |
Case 2:19-cv-009@MCE-KIN Document 1 Filed A Bic Page 115 of 382

facts, shall be presented. . If presented to a different judge, it shall be

the duty of the moving party to file and serve a declaration setting
rier
forth the material facts and circumstances as to eact/motion, including

 

the date and judge involved in the prior motion, the ruling, decision or.

order made, and the new or different facts.or circumstances claimed to

warrant relief. ©
» L.R. 7-18 Motion for reconsideration .

A motion for reconsideration of the decision on any motion may be
made only on grounds of (c) manifest showing of a failure to
consider material facts presented to the Court before such decision.

“Cal Code of Civil Procedure Sec.657 Relief available on motion
for new trial, causes. .. | |

“1. abuse of discretion .. ..

“4. Newly discovered evidence, material for the party making the
application, which he could not, with reasonable diligence, have discovered
and produce at the trial. |

“6 Insufficiency of evidence to justify the verdict or other decision, or
the verdict or other decision is against the law,

“7. Error iniaw..“

It is against the law to close the case because of res judicata and

a

 

 
 

ak.

Case 2:19-cv-00@MCE-KIN Document 1 Filed oS Page 116 of 382

lack of subje-ct matter jurisdiction, because res judicata does not apply in

declaratory relief action with new discovered law, Cal Code of Civil Proc.

Sec. 1062 Cumulative remedy based on the same facts in new or same

action. And the Court has jurisdiction under Amendment !4 of Constitution,

and Amendment t1, because PERS wanted this case tried in court.
Plaintiff is not a vexatious litigant.

Filed on June 14,2006 was a COMPLAINT FOR DECLARATORY
RELIEF UNDER AMENDMENT FOURTEEN OF CONSTITUTION ON
CAL RETIREMENT LAWS PERS WRONGLY INTERPRETED, AND
THE CAL COURTS WRONGLY INTERPRETED OR REFUSED TO ,
INTERPRET BY REASPON OF RES JUDICATA on 3 issues: whether the .
employer’s contributions to the retirement fund on behalf of members are
“normal contributions” under (Government) Gov’t Code Sec. 20027 (new
20053) Normal contributions and Gov’t Code Sec. 20750.1 (new 20795)
Miscellaneous members ..normal contributions, and whether the alternative
offer of PERS for the withdrawal of the accumulated member contributions
to deprive plaintiff of lifetime retirement allowance a violation of Gov‘t
Code Sec 21203 (new 21259) Nonforfeiture after qualification for
retirement, (EXHIBIT 27 attached to proposed COMPLAINT.)

~ Filed Sept. 25,2006 is ORDER OF DISMISSAL to the Complaint,

3

 

 
 

Ye LODGED

2003 JAN 28 PK I: 57

“GER “BURT
RAR DIST ‘cr
A et
By

- nT ED STATES DISTRICK COURT

CENTRAL DISTRICT OF CALIFORNIA

an, ‘ . ‘)
NT wo BORA oie Kan Document 1 Filed 05's Page 117 of 382

FILED

ag FEB -2 PHIZ* 46

CLEAR vb: yin f Sunt
CE raAE OI pis ut

ef —

 

 

 

 

 

Lucio A. Barrogs CASE NUMBER
CV09-56-ABC
PLAINTIFF(S)
¥.
Board Of Administration, et a}; - :
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barrogs , plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of:

(1 Complaint / Petition

 

According to court records, plaintiff bas been identified 2s a vexatious litigant who is not permitted to file any pleading

without the following:
Bond in the amount of §
from a US. district jadge of magistrate judge.

Court order is needed to file a new action,
Court order is needed to file subsequent pleadings.

OOB8sB8O oo

noust be posted with the filing af any new action.
No petition for writ of habeas compus is to be filed without payment of filing fee and/or writien authorization

Written authorization from the Chief Judge is required before filing of any document.
No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

 

zaES

IT IS HBREBY ORDERED that plaintiff

OO may-
DX may not

file the document presented in the above-referenced matter.

N aes Cftotha

)y, deer

Dae (f United States District Judge / Magistrate Judge

Ext ey

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

CV-115 (599)

Feb 4,004

 

 

 
 

1 . “ye HY ns ye
KON 4 ?

te /~ ro —_— ;
LE YEE ap 0092 ; CE Koh D £1 Filed 05/2ffMp Pact 118 Page

S : -QV- - ocumen le age © . O 4

P23 é 5°05: i/o LIF East ys

emple St yx

rol

 

 

 

Aomeys for Plaindff(s b aes
LUCIO A. BARROGA Reval Belg. Aa-DPpDurti? Lt A
P.O. BOX 2325 L-O¢ /AA- 7 ew FO a qT Count

1 | GLENDORA, CA 91740 NOT TO BE FILE 7 CA 7S / Za
Tel 626-367-5858 /
, : MGdeP—7fafe\y
3 UNITED STATES DISTRICT COURT
4 CENTRAL DISTRICT OF CALIFORNIA
5 LUCIO A. BARROGA, CASE NUMBER cvo9-056
( To CHIEF JUDGE:
6 PLAINTIFAS) ( REQUEST FOR AUTHORIZATION TO FILE
, y A MOTION FOR LEAVE TO FILE A
: COMPLAINT, OR TO FILE A COMPLAIN

BOARD OF ADMINISTRATION, ( .
8 — CAL PUBLIC EMPLOYEES' (

RETIREMENT SYSTEM (PERS), (
9 DEFENDANT(S).(
LO (

 

~~
—

REQUEST FOR AUTHORIZATION TO FILE A MOTION FOR LEAVE
TO FILE A COMPLAINT, OR TO FILE A COMPLAINT
| Feb. 02,09 NOTICE AND ORDER RE FILING BY VEXATIOUS

LITIGANT on Motion for leave to file a complaint for declaratory relief.
Disqualification of justices, judges, mag judges, is quoted: |

1. “Court order is needed to file subsequent pleadings”

2. “Written authorization from Chief Judge is required before filing of
any document.”

VEXATIOUS LITIGATION is defined by Barron’s Law dictionary, as

“civil action shown to have been instituted maliciously and without

probable cause, and one which maybe protected against by injunction”.
I EXH 45

FL24LG
Teh. 7.3, 20R9

 

 
| v (
Case 2:19-cv-009QMICE-KIN Document 1 Filed 0519 Page 119 of 382

This case is NOT vexatious litigation, and plaintiff is NOT a vexatious

litigant, because the causes of action are valid. The letters dated Sept.5,1995
by Deputy General Counsel Kayla Gillan, EXHIBIT 4, and Apr.18,1996 by
Deputy Executive Officer and General Counsel Richard Koppes, EXHIBIT
5, here attached shows there are genuine issues.

ISSUE I: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS AND WHICH
REMAIN IN DEPOSIT WITH PERS, “NORMAL CONTRIBUTIONS”
UNDER THE NEW DISCOVERED STATUTE, CAL GOV’T CODE SEC.
20691? (to determine membership and qualification for pension).

(Cal). Gov’t Code Sec. 20691. Payment of member normal
contributions by contracting agencies or school employer

...The payment shall be reported simply as normal contributions and
shall be credited to member accounts,

(Cal) Gov’t Code Sec. 20390 (new 20340) Condition of cessation

A person ceases to be a member:

(b) if he or she is paid his or her “normal contributions’.

Because the employer’s contributions in my behalf, which have
remained in deposit with PERS, are clear and explicit “normal

contributions“, therefore J am still a members of PERS, and J am entitled

z

 
 

af feb ns 2:19-cv- co@hince KJN Document 1_ Filed 010 Page 120 of 382
ITED STATES DISTRICT COU

yar infe OF eGo SEORA DISTRICT OF CALIFORNIA

   
  

CIVIL MINUTES-GENERAL
Nia”. CV 09-0056 SJO (SSx) Daté™_March 3, 2009

 

 

Audrey B. Collins, Chief Judge

 

 

Daphne Alex Not Present N/A

 

Deputy Clerk Court Reporter / Recorder — Tape No.
Attomeys Present for Plaintiffs: Attormmeys Present for Defendants:
None None
Proceedings: Re: PLAINTIFF'S REQUEST FOR AUTHORIZATION TO FILE A
COMPLAINT (In Chambers)

The Court is in receipt of Plaintiffs request to file a new complaint, which is hereby DENIED.

 

 

 

IT IS SO ORDERED.
Initials of Preparer AB for DA
i *  CV-90 (06/05) CIVIL MINUTES - GENERAL Page | of 1 P “Ze

Pan 7, POF

 

 
EO ‘ {
£ al2[P8 Case 2:09-cv-0Q@.,u-SJO-SS Document 11 Flea 12/2009 bpge 4, Zou

      

 

 

 

 

r Re F BN pe MCE-KJN Documenti1 Filed O 19 Page
ce 7 oO .
f. purr * £55 East Temple S7., hm C80
i Anormeys for Ptaincitf(s) Kay dal Pidg., U-S. Dislaréf Curt
E LUCIO A. BARROGA Los Angeles, CA PoelR
; 4 | GLENDORA, CA 91740 a
: Tel 626-367-5858 NOT TO BE FILED 1 ERK ys PED
STRICT Coup
% 2 : . r
: 3 UNITED STATES DISTRICT COURT : j | 2 cus
; 4 CENTRAL DISTRICT OF CALIFORNIA ee a
F CALE Ry
- 14
5 LUCIO A. BARROGA, CASE NUMBER cvos 056 4 DEPUTY
6 PLAINTIFFS) ——
¥ )To CHIEF JUDGE AUDREY B. COLLINS:
7 , )REQUEST FOR RECONSIDERATION
BOARD OF ADMINISTRATION, })OF MAR. 3,2009 MINUTE ORDER

: 8 § CAL PUBLIC EMPLOYEES’ )DENYING PLAINTIFF'S REQUEST POR
RETIREMENT SYSTEM (PERS), )AUTHORIZATION TO FILE A COMPLAINT
9 DEFENDANTS). ) -
RO
: 10
Ou

 

REQUEST FOR RECONSIDERATION OF MAR. 3,2009 MINUTE
ORDER DENYING PLAINTIFF'S REQUEST FOR AUTHORIZATION
TO FILE A COMPLAINT

It is requested that the Mar. 2,2009 REQUEST FOR AUTHORIZATION
TO FILE A COMPLAINT be read again.

The ORDER DENYING the Plaintiff's REQUEST FOR
AUTHORIZSATION TO FILE A COMPLAINT violated the Judge own
ruling on the September 25,2006 Dismissal Order , to quote:

“under Ninth Circuit test, ‘any restrictive prefiling order must be as
narrowly tailored as possible’... Here, under the Court’s order, Plaintiff will

be required to submit to a pre-filing review before being allowed to file

a EXH 47
KL Bee
M IZ, 4 oye

 

 

 

 
: i \.. |
 ~  c&eass. 2A ecu A R610.88 ‘Document! 1Filetrites @B)n2/20092 1 PAgé Bet 3’

future cases against CalPERS in the Central District..”

The issue, the employer’s contributions to the retirement fund on my

behalf have remained in deposit with PERS, and PERS has deprive me of

 

benefits derived from that employer’s contributions. I had worked and toiled
; for the employer’s contributions, and being deprived of benefit from the fruit
of my labor is slavery. The U.S. Constitution, Amendment 13 prohibits

slavery. And as protector of the constitution, the courts should not allow any

form of slavery.

From the foregoing, this REQUEST FOR RECONSIDERATION OF
ORDER DENYING REQUEST FOR AUTHORIZATION TO FILE A
COMPLAINT should be granted.

Date. March // ,2009 cio a submitted:
ua

 

Pp am A
ane f Barroga, Plaintiff

Attached:

Mar. 3,2009 Minute Order Denying Request For Authorization To

File A Complaint

 

 

 
Pade clenze ye
Aw Ri OBIS MARS DesTReKCOMBY 19 Page 122 of 282
CENTRAL DISTRICT OF CALIFORNIA

Sera

CIVIL MINUTES - GENERAL
CV 09-056 SJO (RCx)

arroga v. Board of Administration. California Public Employees’ Retirement

  

 

March 16, 2009

 

Audrey B. Collins, Chief Judge

 

 

 

Daphne Alex Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attommeys Present for Defendants:
None _ None
Proceedings: Re: PLAINTIFF'S REQUEST FOR AUTHORIZATION TO FILE A
COMPLAINT (In Chambers)

The Court is in receipt of Plaintiff's request for reconsideration of the Court’s minute order
denying his request to file a complaint against CalPERS, issued on March 5, 2009. The motion for
reconsideration is hereby DENIED.

IT IS SO ORDERED.

 

 

Initials of Preparer DA

FHI 48

 

CV-90 (06/05) CIVIL MINUTES - GENERAL Page 1 of I

 

Mar [b,2009

 

 
Y °F :
shell leds Ceeigcu ili NSE: $3: sit een page 1 Sise

 

 

 

 

 

 

(9)
Ap peal CLERK, US. JISTRICT COURT ECr
| we -9 208 | | ‘hah aad
: - s
P.O. Box 2325 | : APR 09 2n09
Glendora, CA 91740 CEN Gaur OANA FILED
. DOCKETED

April 7 ,2009 ——

Honorable Judges of the Court of Appeals of the 9" Circuit

Judge Cynthia Holcomb Hall

U.S. Court of Appeals Bldg.
125 S, Grand Ave.
Pasadena, CA 91109

RE: Lucio ABarrogav Board of Administration.,
Cal Public Employees’ Retirement
System (PERS) .
Case CV09-056 SOO ($9)

Your Honor:

I am bringing my case directly to you, the Honorable Judges for
request for your exercise of the Court of Appeals’s supervisory
power over district court judge whose judgment is against the law.
I wanted to file a complaint, and after her repeatedly failure to.
consider material facts, cited in my Jan 28,2009 Case 09-056
EXHIBIT 43 Motion Under L.R. 7-17 Resubmission For Leave To
File A Complaint For Declaratory Relief Under Amendment 14 Of
Constitution With Cal Code Of Civil Proc. Sec. 1062 Cumulative
Remedy Based On The Same Facts In New Or Same Action
Which Overcomes Res Judicata is:.
Title 28 Sec. 455 Disqualification of justices, judges,
or magistrate judges
Any justice, judge, or magistrate judge of the United States
shall disqualify himself in any proceeding in which his
impartiality might reasonably be questioned.
Against law, instead of disqualifying herself according to law,

pre Tee 7 ey ags
(
Case 2:19-cv-O@-MCE-KIN Document 1 Filed 2/19 Page 125 of 382

Judge Audrey B. Collins issued a NOTICE AND ORDER RE
FILING BY VEXATIOUS LITIGANT filed Jan 28,2009
EXHIBIT 44 , restricting the filing of any document, to quote:
Motion for leave to file a complaint for declaratory relief.
- Disqualification of justices, judges or mag judges.
Court order is needed to file subsequent pleadings.
Written authorization from Chief Judge is required before
filing of any document.

A Mar 3,2009 Minute ORDER DENIED a Request For
Authorization To File A Complaint of Mar. 2, 2009,EXHIBIT 46.
Then, a Mar 16,2009 Minute ORDER DENIED a Request For
Reconsideration To File a Complaint of Mar 11, 2009.

During the senate hearing for his confirmation, the Hon.
Chief Justice John Roberts said: judgment strictly under the law
and" ‘without fear or favor”.

FACTS

After reaching 50 years old and retirable in 1979, I submitted « an
application for retirement pension from previous services with the
City of El Segundo, and later I went to Sacramento PERS office to
follow up my application. PERS offered me two choices: to
receive a monthly pension of $135, or 2) as alternative, to receive a
lump sum of my member contributions (approx, 7% of salaries),
but the employer’s contributions on my behalf (approx. 7.75% of
salaries under Gov’t Code Sec. 20750.1 (new 20795)), will remain
with PERS. I received approximately $10,000 of my accumulated
member contributions, with the employer’s contribution on my
behalf remaining in deposit with PERS.

Later in some years, I requested that the offered monthly
pension shall pay and redeposit for the withdrawn member
contributions as a loan which PERS maliciously omitted to inform
the monthly pension can redeposit per statute (Cal) Gov’t Code
Sec. 20654 (new 20750) Redeposit Of Withdrawals, and when the
loan or withdrawal is fully paid with interest, then monthly pension

ZL

 
Case 2:19-cv-O0@-MCE-KIN Document 1 Filed /19 Page 126 of 382

will start to me. But PERS claimed the employer’s contributions
which have remained with PERS are not “normal contributions”,
therefore I ceased to be a member when the member contributions
were withdrawn, and I am not anymore entitled any pension
benefits. I have contended that I am still a member of PERS,
because the employer’s contributions on my behalf have remained
in deposit with PERS and are “normal contributions” under the
laws.

ISSUES
Proof that I am still a PERS member, because the employer
contributions on my behalf have remained in deposit with PERS.

(Cal) Gov’t Code Sec. 20390 (new 20340) Condition of
cessation

A person ceases to be a member:
(b) if he or she is paid his or her “normal contributions”.

Therefore, IF the employer’s contributions which remain in
deposit with PERS are “normal contributions”, then I am still a
PERS member.

ISSUE I: ARE THE EMPLOYERS’S CONTRIBUTIONS TO
THE RETIREMENT FUND ON BEHALF OF MEMBERS
“NORMAL CONTRIBUTIONS” UNDER THE NEW
DISCOVERED STATUTE, (CAL) GOV’T CODE SEC. 20691?

(Cal) Gov’t Code Sec. 20691. Payment of member normal
contributions by contracting agencies or school employer

Notwithstanding any other provision of law, a contracting

agency or school employer may pay all or a portion of the
normal contributions required to be paid by a member. . The
payment shall be reported simply as normal contributions and
shall be credited to member accounts.

The employer’s contributions are explicit ’normal
contributions”, therefore I am still a PERS member, entitled
retirement benefits.

3

 
(
\
Case 2:19-cv-00@@-MCE-KIN Document 1 Filed Os Page 127 of 382

ISSUE II: IS PERS’S ALTERNATIVE OFFER FOR THE
WITHDRAWAL OF THE ACCUMULATED MEMBER
CONTRIBUTIONS TO DEPRIVE PLAINTIFF OF LIFETIME
RETIREMENT ALLOWANCE AFTER PLAINTIFF HAD
QUALFIED FOR RETIREMENT AFTER REACHING 50
YEARS OLD, A VIOLATION OF (CAL) GOV’T CODE SEC,
21203 (NEW 21259)?

(Cal) Gov’t Code Sec. 21203 (new 21259) Nonforefeiture
after qualification for retirement

Subject to compliance with this part, after a member has
qualified as to . .age and service for retirement for service,
nothing shall deprive him or her of the right to retirement
allowance as determined under this part.

ISSUE ITT: IS PERS’S DENIAL FOR CONSIDERING THE
WITHDRAWN MEMBER CONTRIBUTIONS AS A LOAN A
VIOLATION OF PERS’S LOAN LAWS WHICH ALLOW
WITHDRAWALS AS A LOAN? OR DISCRIMINATORY?
(Cal) Gov’t Code Sec. 20654 (new 20750) Redeposit of
withdrawals, interest. .

. member may file an election with the board to redeposit
in the retirement fund, in lump sum or by installment
payment (1) an amount equal to the accumulated
contributions.. .withdrawn, and (2) an amount equal to the
interest. .and (3) if he or she elects to redeposit in other than
one sum, interest on the unpaid balance at date of election to
redeposit.

(Cal) Gov’ t Code Sec. 20211 (new 20202) Natural
disaster relief loan.
(Cal) Gov’t Code Sec. 20208.5 (new 20203) Security loan.
(Cal) Gov’t Code Sec. 20215 (new 20200) Home
_ financing program.
(Cal) Gov’t Code Sec. 20201 Secured home loan.

4.

 

 

 
(

Case 2:19-cv-00@@)-MCE-KIN Document 1. Filed Oi Page 128 of 382

ISSUE IV: CONSTITUTION, AMENDMENT 13 IS
VIOLATED. PERS HAS DENIED PLAINTIFF RETIREMENT
BENEFITS DERIVED FROM THE EMPLOYER’S CONTRI
BUTION WHICH REMAIN IN DEPOSIT WITH PERS, WHICH
EMPLOYERS CONTRIBUTIONS PLAINTIFF HAD WORKED
AND TOILED FOR.

Amendment 13, Section 1. Neither slavery nor involuntary
servitude . . shall exist within the United States, . .

If any of the ISSUES is yes, then I am entitled retirement

benefits and the redeposit of the withdrawn contributions.

OTHER CITED AUTHOIRITIES
STATUTE OF LIMITATION
. (Cal) Gov’t Code Sec. 20181(new 20164) Duration of

obligation; limitation of actions
(b)(2) In cases where the system owes money to a member or
beneficiary, the period of limitation shall not apply

RES JUDICATA DOES NOT APPLY UNDER DECLARATORY

RELIEF LAW
(Cal) Code of Civil Proc. Sec. 1062 Cumulative remedy
The remedies provided by this chapter are cumulative , and
shall not be construed as restricting any remedy, provisional
or otherwise, provided by law for the benefit of any party to
such action, and no judgment under this chapter shall
preclude any party from obtaining additional relief based
upon the same facts.

PLAINTIFF IS NOT A VEXATIOUS LITIGANT, BECAUSE

THE CAUSES OF ACTION OR ISSUES ARE VALID AND ARE

NOT FRIVOLOUS. From Barron’s Law Dictionary is quoted:
VEXATIOUS LITIGATION is civil actions shown to have
been instituted maliciously and without probable cause. . .

L.R. 7-17 RESUBMISSION Of Motion Previously Acted Upon
If any motion, application or petition has been made to any
judge of this Court and has been denied. . .any subsequent
motion for the same relief . .whether upon the same or any

2

 

 
} 7 9, ge y . 7 -
Vai “log 99 6 oo ga Ste Aacemert eked AMB12 Pave 129 of 382

UNITED STATES COURTS FOR THE NINTH CIRCUIT

XQ 4
ma

JAMES R. BROWNING UNITED STATES COURTHOUSE CATHY A. CATTERSON,
95 SEVENTH STREET CIRCUIT & COURT OF APPEALS EXECUTIVE
PosT OFFICE BOX 193939 PHONE: (415) 355-8000

SAN FRANCISCO, CA 94119-3939

April 23, 2009

Lucio A. Barroga
P.O. Box 2325
Glendora, CA 91740

Re: Complaint of Fudicial Misconduct No. 09-9007!

Dear Mr. Barroga:

We have received the complaint of judicial misconduct filed pursuant to 28
U.S.C. § 351(a) against Chief District Judge Collins. Docket Number 09-90071 has
been assigned to this matter.

 

Pursuant to the Rules for Judicial-Conduct and Judicial-Disability Proceedings,
a copy of the complaint has been forwarded to Chief Judge Kozinski, Chief Judge
Collins, and Judge G. H: King .

Very truly yours, Calit—

Cathy A. C{

  

CAC/gb

F Pop 7. C4, Z2O FG ER ae

 

 
- Sl o7 /. A CGAl & + afer wis / Br . SS
FQse 2:19-cv-O(@i-MCE-KIN Document 1 Filed AP! Page 130 of 382

UNITED STATES COURT OF APPEALS

FOR THE NINTH CIRCUIT
Lucio A. Barroga CASE NO. CVO9-056
Appellant. USCA9 NO. 09-55595

VS.

Board of Administration
Cal Public Employees’ Retirement System (PERS)

APPELLANT’S INFORMAL BRIEF |

(Please see the attached Notice of Appeal, (N of Ap) which is part
_of this Appellant’s Informal Brief. EXHIBITS are attached to
Notice of Appeal.) |
1) Jurisdiction (See N of Ap, p 6)
U.S. DISTRICT COURT HAS JURISDICTION UNDER:

A) U.S. Constitution, Amendment 14, Sec. 1., Precedent:

Moose Lodge No.107 v. Irvis, Pa 1972, 92 S.Ct. 1965.

B) U.S. Constitution, Amendment 11, with consent of suit.
PERS wanted this case to be tried in court. See EXHIBIT 4.

C) U.S. Constitution Amendment 13, prohibition of slavery.

Timeliness of Appeal
Dates of entry of orders:

Entered Mar 5, 2009 Minute ORDER Denied Plaintiff’s Request
For Authorization To File A Compliant, EXHIBIT 46, attached is
court entry of judgment. |

Mar 16,2009 Minute ORDER Denied Plaintiff’s Request For
Reconsideration Of Court’s Minute Order of Mar 5,2009,
EXHIBIT 48, attached is court entry of judgment..

( Exe &
(Mag Loot wes

 

 
Case 2:19-cv-0 -MCE-KIJN Document 1 Filed Biv Page 131 of 382
Date Notice of Appeal: Submitted Apr 7,2009, received Apr. 9,

2009.

2) What are the facts of your case?
FACTS (See N of Ap, p 2)
After reaching 50 years old and retirable in 1979, I submitted an
‘application for retirement pension from previous services with the
City of El Segundo, and later I went to Sacramento PERS office to
follow up my application. PERS offered me two choices: to
receive a monthly pension of $135, or 2) as alternative, to receive a
lump sum of my member contributions (approx. 7% of salaries),
but the employer’s contributions on my behalf (approx. 7:75% of
salaries under Gov’t Code Sec. 20750.1 (new 20795)), will remain
with PERS. I received approximately $10,000 of my accumulated
member contributions, with the employer’s contribution on my
behalf remaining in deposit with PERS.

Later in some years, J requested that the offered monthly
pension shall pay and redeposit for the withdrawn member
contributions as a loan which PERS maliciously omitted to inform
the monthly pension can redeposit per statute (Cal) Gov’t Code
Sec. 20654 (new 20750) Redeposit Of Withdrawals, and when the
loan or withdrawal is fully paid with interest, then monthly pension
will start to me. But PERS claimed the employer’s contributions
which have remained with PERS are not “normal contributions”,
therefore I ceased to be a member when the member
contributions were withdrawn, and I am not anymore entitled any
pension benefits. I have contended that I am still a member of
PERS, because the employer’s contributions on my behalf have
remained in deposit with PERS and are “normal contributions”
under the laws.

3) What did you ask the district court to do? (See N of Ap, p 1)
I wanted to file a new complaint, so I submitted and

resubmitted motions for leave to file a complaint., but Judge.

Collins denied my motions, (see also earlier EXHIBIT 36.)

Zz

 

 
Case 2:19-cv-Og@#M1-MCE-KJN Document1 Filed >i: Page 132 of 382

Filed in Jan 28,2009 Case CV09-056, EXHIBIT 43, Motion
Under L.R. 7-17 Resubmission For Leave To File A Complaint For
Declaratory Relief Under Amendment 14 Of Constitution With Cal
Code Of Civ. Proc. 1062 Cumulative remedy Based On The
Same Facts In New Or Same Action Which Overcomes Res
Judicata., of which Complaint, EXHIBIT 40, was filed Jan 6,2009.

Cited is Title 28 Sec. 455 Disqualification of justices, judges,
or magistrate judges. .

Any justice, judge, or magistrate judge of the United States
shall disqualify himself in any proceeding in which his
impartiality might reasonably be questioned.

Against law, instead of disqualifying herself according to law,
Judge Audrey B. Collins issued a Notice And Order Re Filing By
Vexatious Litigant filed Feb 2,2009 EXHIBIT 44, restricting the
filing of any document, to quote:

Motion for leave to file a complaint for declaratory relief.
Disqualification of justices, judges, or mag judges. —
Court order is needed to file subsequent pleadings. —
Written authorization from Chief Judge is required before
filing of any document.
~ An EXHIBIT 46 Mar 3,2009 Minute ORDER DENIED A
Request For Authorization To File A Complaint of Mar. 2,009.
Then, an EXHIBIT 48, Mar 16,2009 Minute ORDER DENIED a
Request For Reconsideration For Authorization To File A
Complaint filed Mar 12,2009, EXHIBIT 47.

4) State the claim or claims you raised at the district court and

supporting authorities.

CLAIMS OR ISSUES ON COMPLAINT (See N of Ap, p 3 to 5).
Proof that Iam still a PERS member, because the employer

contributions on my behalf have remained in deposit with PERS.

(Cal) Gov’t Code Sec. 20390 (new 20340) Condition of

/ cessation
A person ceases to be a member:

3

 

 
of awe > 7a7/ g LBUIC. $e ° LOG ANAL A! Co (10 H—

eft wre \
5 30 age 2:19-c So agusice- KJN Document 1 Filed 9 Page 133 of 382

oyu rit

ww

—

| Attomeys for Plainciff(s)

LUCIO A. BARROGA ; CURR CENED & RETUANED
Plo. BOX 2325 : ERK, US. DISTRICTICOURT
GLENDORA, CA 91740 : _
Tel 626-367-5858 | | REP 24

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT BY DISTRICT OF CALIFORNIA
CENTRAL DISTRICT OF CALIFORNIA on

 

 

 

 

 

 

oOo ef 4 DN WD Se WY PB

| SEP 24 2009

|

CL

|

ee

LUCIO A. BARROGA, CASENUMBER cyo9-056

BOARD OF ADMINISTRATION, JUDGES OR MAGISTRATE JUDGES APPLIES
CAL PUBLIC EMPLOYEES' AND IS RESPECTED TO ALLOW FILING
RETIREMENT SYSTEM. (PERS), OF A NEW COMPLAINT

x

 

PLAINTIFRS) |REQUEST FOR COURT TO STATE IF THE
CITED LAW TITLE 28 SEC. 455
v. DISQUALIFICATION OF JUSTICES, |

 

DEFENDANT 6).

 

. REQUEST FOR COURT TO STATE IF THE CITED LAW TITLE 28 SEC

455 DISQUALIFICATION OF JUSTICES, JUDGES OR MAGISTRATE

JUDGES APPLIES AND IS RESPECTED TO ALLOW FILING OF A
NEW COMPLAINT

At the senate confirmation hearing, U.S. Supreme Court Chief Justice John
Roberts said: judgment strictly under the law and “without fear or favor”

At the senate confirmation hearing, U.S. Supreme Court Justice Sonia
Sotomayor said: apply the law to the facts; apply the command of the law.

This is regarding my request to file a new complaint.

The dismissal order of case CV06-3696 EXHIBIT 30 filed Sept. 25, 2006 is
quoted:

If plaintiff wishes to file a complaint against Cal PERS with this Court,

rors eee est first file a motion for leave to file a complaint.

  
   
    

iS quoted, in respond for my earlier request on July 2, 2009 to file
complaint:

 

°

rt order is needed to file a new action.

T 52 filed Sept 2, 2009 Notice and Order Re Filing by Vexatious

2 CO
70 2A, 81s capir ss

_ OISTAICT

tr
ERK, RAS
“a

AICT OF C
EANQOIVIS!

 

CENT

 
anal

Pag

Case TIT UMCE-KIN Document 1 riled e119 Page 134 of 382

wee

Litigant . again for my request to file a new complaint is quoted:
Court order is needed to file a new complaint.

Plaintiff is not a vexatious litigant, because the causes of action are valid and
not frivolous. From Barron’s Law Dictionary is quoted:

VEXATIOUS LITIGATION is civil actions shown to have been
instituted maliciously and without probable cause. .

The court clerk refused to file the complaint for leave of court order from
different judge even if a different judge is clear, and wanted a clearer
explanation, because of misunderstanding of who will issue the “Court order
(is) needed to file a new action“, whether a different judge, but not Chief.
Judge Collins who issued EXHIBITS 51 and 52 Orders. By answer of yes or
no as in supreme court issues:

IS A DIFFERENT JUDGE TO ISSUE THE ORDER NEEDED TO FILE A
NEW ACTION AS CALLED FOR IN EXHIBITS 51 AND 52?

At the senate confirmation hearing, a senator asked if she will disqualify
herself, citing Title 28 Sec.455 Disqualification of justices, judges or
magistrate judges,
Any justice, judge, or magistrate judge of the United State shall .
disqualify himself in any proceeding in which his impartiality might
reasonably be questioned.

U.S. Court of Appeals Judge (now Justice) Sonia Sotomayor answered, Yes,
she will disqualify herself.

If the court clerk chooses to assign this request to Chief Judge Collins, can I
please also asked the same question?

YOUR HONOR, CHIEF JUDGE AUDREY B. COLLINS, CITED
EARLIER IN EXHIBIT 43 FILED JAN. 28, 2009 IS TITLE 28 SEC. 455
DISAQUALIFICATION OF JUSTICES, JUDGES OR MAGISTRATE
JUDGES, WILL YOU DISQUALIFY YOURSELF IN THIS CASE
BARROGA V. PERS?

From the foregoing, this request, if Title 28 Sec. 455 applies and be

2

 

 
mo = Case 2:19-¢ ; 1

respected to allow filing of new complaint should be granted.

  

~ Document 1 Fie MBi22119 Page 135 of 382

24 oop
Date: September 2, 2009 espectfully submitted,
yore Idan
Lucio A. Barroga
Attached;

Complaint for declaratory relief
EXHIBIT 43 and EXHIBIT 52

 
EX 54 Off A2g, bat Rak tament 1 FiieMBlzon9 Page 136 of 382
LODGED

Fi
CLERK US DISTRICT COURT

 

ms SEP 24 AMI: 47

 

 

 

 

 

 

 

 

 

TED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

Lucio A. Barroga CASE NUMBER
CV09-S6 ABC:
PLAINTIFF(S)
v.
Board of Administration, Cal Public Employees’ Retirement
System (PERS) NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barroga , plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of:

Complaint / Petition
O Other

 

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

ROR OO

U

rN

D

O

 

 

IT IS HEREBY ORDERED that plaintiff

C] may
28 may not

file the document presented in the above-referenced matter.

gfay| ot (Moers

Date , United States District Judge / Magistrate Judge

EXL 24

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

Sept. 2472 204

CV-115 (5/99)

 
J exsslre/ppge ise ndgnnys a Bas, Lp

JUDICIAL COUNCIL NOV 10 2009

 

 

tea OF THE NINTH CIRCUIT MOR COURT OF APPEALS.
IN RE COMPLAINT OF No. 09-9007]
JUDICIAL MISCONDUCT ORDER

 

 

 KOZINSKL, Chief Judge:

 

Complainant alleges that the district judge assigned to several of his civil
cases made various improper substantive and procedural rulings, including
declaring complainant a vexatious litigant. These charges relate directly to the |
merits of the judge’s rulings and must therefore be dismissed. See 28 U.S.C.

§ 352(b)(1)(A) (ii); Judicial-Conduct Rule 11(c)(1)(B). A misconduct complaint is

   
  
 
  
  
 

not the proper vehicle for challenging the merits of a judge’s rulings. See In re

 

Charge of Judicial Misconduct, 685 F.2d 1226, 1227 (9th Cir. Jud. Council 1982).

 

Complainant’s requests to file anew complaint and recuse the judge are not
izable under the misconduct complaint procedure. See Judicial-Conduct Rule. .
: In re Charge of Judicial Misconduct, 567 F.3d 429, 431 (9th Cir. Jud. Council

2009). ;

DISMISSED.

+ an
Ex S° 7 thr ho>- agpel re Prdeeeren File Bo21 Page 138 of 382
FILED

 

JUDICIAL COUNCIL JAN 11 2010
MOLLY C. DWYER, CLERK
OF THE NINTH CIRCUIT U.S. COURT OF APPEALS
IN RE COMPLAINT OF No. 09-90071
ORDER

JUDICIAL MISCONDUCT

 

 

Before: KOZINSKI, Chief Judge, HUG, THOMAS, MCKEOWN,
GOULD, and RAWLINSON, Circuit Judges, GONZALEZ and
HUNT, Chief District Judges, and HATTER and WHALEY, District
Judges*

Pursuant to Article V of the Rules for Judicial-Conduct and Judicial-
Disability Proceedings under 28 U.S.C. § 352(c), complainant has filed a petition
for review of the order of the Chief Judge entered on November 10, 2009,
dismissing the complaint against a district judge of this circuit.

We have carefully reviewed the record and the authorities cited by the Chief

Judge in his order of dismissal. We conclude there is no basis for overturning the

order of dismissal.

~~

For the reasons stated by the Chief Judge and based upon the controlling

authority cited in support thereof, we affirm.

* Hon. Audrey B. Collins did not participate in the consideration of this matter.

JGn 1, Ze10
EX
Copyright(C) by Foxit Corporation,2005-2009

Edited by Foxit Reader

: é fase 2:1Base: JVCE Wahler RAGUMP abe: Fae MP5 24%yProse8e9 of 382

Ex” ifsglo Be Appe) Onder FILED

 

UNITED STATES COURT OF APPEALS . JAN 19 2010
MOLLY C. DWYER, CLERK
FOR THE NINTH CIRCUIT U.S. COURT OF APPEALS
LUCIO A. BARROGA, No. 09-55595

; Plaintiff - Appellant, D.C. No. 2:09-cv-00056-ABC
= Central District of California,
° v. Los Angeles
S ; .
3 BOARD OF ADMINISTRATION OF ©
a THE CALIFORNIA EMPLOYEES ORDER
© RETIREMENT SYSTEM, -

- Defendant - Appellee.

 

 

 
 

Before: SILVERMAN, PAEZ and BEA, Circuit Judges.

A review of the record ang the opening brief indicates that the questions
raised in this appeal are so ingubstantial as not to require further argument. See
United States v. Hooton, 693 F.2d 857, 858 (9th Cir. 1982) (per curiam) (stating
standard).

Accordingly, we summarily affirm the district court’s judgment.

All pending requests are denied as moot.

AFFIRMED.

AT/MOATT

Dar 14, ZT | 60
EX,

 

 
ote | Li C. ,
Ex e+ PEL? LOH Bice: KJN Document1 Filed 5. Page Bw 8a /

Adorpeys for Plaincff(s)
LUCIO A. BARROGA
P.O. BOX 2325

GLENDORA, CA 91740
Tel No. 626~367-5858

| med

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER

PLAINTIFFS) COMPLAINT FOR DECLARATORY

Vv. })RELIEF UNDER AMENDMENT FOURTEEN
BOARD OF ADMINYSTRATION, CAL )OF CONSTITUTION WITH CAL CODE OF
PUBLIC EMPLOYEES' }CIVIL PROC. SEC. 1062 ON NEW OR

RETIREMENT SYSTEM (PERS), }SAME ACTION BASED ON THE SAME
)FACTS WHICH OVERCOMES RES JUDICATA

DEFENDANTG).) REGARDING DEFENDANT PERS VIOLATION §
JOF RETIREMENT LAWS

LUCIO A, BARROGA,

wv won DH tA Oe Ow ON

—
ao

 

MEMORANDUM OF POINTS AND AUTHORITIES
THE U.S. DISTRICT COURT HAS JURISDICTION UNDER:

U.S. Constitution Amendment Fourteen. Supporting precedent, from
nstitution Amendment 14, Sec. 1, to quote precedent:

 

use

URE
EPUTY oh

 

a) State action, for purpose of this clause, may emanate from rulings
dministrative and regulatory agencies as well as from legislative or
icial actions. Moose Lodge No 107 v. Irvis , Pa. 1972, 92 S.Ct. 1965,

US 163, 32 L.Ed. 2d 627.

SX OF CALL

Bul
NOT FILED

DISTR!
o.

 

 

 

as) MR 22 200
onc UB. DISTRICT COU
oe

 

Note: EXHIBIT 60 Jan 19,2010 Court of Appeats Order:." . questions raised in
this appeal are so insubstantial. . .All pending requests are denied as moot."
res

RECEIVED & RETURNED
gi

      

Moe a2 Lv toy MAR 2 A 2010
[ | STRAT TOF CALFORNA

DEPUTY

EXHIBIT 60A Feb 2010 Court of Appeals Mandate

 

 

 

 

 
So f
( - (

\ 7

‘( io
Case 2:19-cv-009@MCE-KIN Document 1 Filed 59 Page 141 of 382

/

b) State has obligation to insure that actions of its agencies do not
deprive any person of equal protection of laws. U.S. v. State of Tex. 1970,
321 F. Supp. 1043, supplemented 330 F. Supp. 235, affirmed 447 F. 2d.
441, certiorari denied 92 S. Ct. 675, 404 U.S. 1016, 30 L.Ed. 2d 663.

c) The action of state courts and judicial officers in their official
capacities is to be regarded as action of state within this amendment.
Shelly v. Kraemer, Mich. & Mo. 1948, 68 S.Ct. 836, 334 U.S, 1, 912 L.Ed.

1116.

B) Constitution, Amendment 11, because PERS wanted this case tried in
court. See EXHIBIT 4. Dep. Gen. Counsel Gillan said, “ unless and until we are
ordered to do so by acourt”. “1... urge you to seek, . an attorney”.

C) Constitution, Amendment 13, prohibition of slavery. ISSUE IV.

D) State judges are members of PERS, even the Hon. U.S. District Court
Judge Florence —Marie Cooper recused herself on this case, because she was a

“participant of CalPERS”. EXHIBIT 21A.

FACTS

After reaching 50 year old in April 1979 and retirabie, | submitted an
application for retirement pensions from previous services with the City of El
Segundo, and later | went to Sacramento PERS office to follow up application.
PERS offered me two choices: 1) to receive a monthly pension of $135, or 2) as
alternative, to receive a lump sum of my member contributions (approx. 7% of

£

 
oC . | (

Case 2:19-cv-008@MICE-KIN Document 1 Filed o5@Hi9 Page 142 of 382

salaries), but the employer's contributions on my behalf (approx. 7.75% of
salaries under Gov't Code Sec. 20750.1 [new 20795)), will remain with PERS. |
received approximately $10,000 of my accumulated member contributions, with
the employer’s contributions on my behalf remaining in deposit with PERS.

. Later in some years, | requested that the offered monthly pension shall pay
and redeposit for the withdrawn member contributions as a loan which PERS
maliciously omitted to inform the monthly pension can redeposit per statute (Cal)
Gov't Code Sec. 20654 (new 20750) Redeposit of Withdrawals, and when the
loan or withdrawal is fully paid with interest, then monthly pension will start to me.
But PERS claimed the employer's contributions which have remained with PERS
are NOT “normal contributions”, therefore | ceased to be a member when the
member contributions were withdrawn, and | am not anymore entitled any
pension benefits. | have contended that | am still a PERS member, because the
employer's contributions on my behalf have remained in deposit with PERS and

 

are “normal contributions” under the laws.

ISSUES

Proof that | am still a PERS member, because the employer’s contributions
on my behalf have remained in deposit with PERS, to quote:

(Cal) Gov't Code Sec. 20390 (new 20340) Condition of cessation
Aperson ceases to be a member :
(b) if he or she is paid his or her “normal contributions”.

Therefore, IF the employer’s contributions which have remained in deposit
with PERS are “normal contributions”, then | am stilla PERS member.

3
{

eee

(_.
Case 2:19-cy-06SMICE-KIN Document 1 Filed o5@i9 Page 143 of 382

ISSUE |: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL
CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE, (CAL) GOV'T
CODE SEC. 20691?

 

(Cal) Gov't Code Sec. 20691. Payment of member normal
contributions by contracting agencies or school.employer
Notwithstanding any other provision of law, a contracting agency or
school employer may pay all or a portion of the normal contributions
~ required to be paid by amember. . The payment shall be reported simply

as normal contributions and shall be credited to member accounts.

The employer's conirioutions are explicit “normal contributions”, therefore | am

still a PERS member, entitled retirement benefits.

ISSUE Il: IS PERS’S ALTERNATIVE OFFER FOR THE WITHDRAWAL
OF THE ACCUMULATED MEMBER CONTRIBUTIONS TO DEPRIVE
PLAINTIFF OF LIFETIME RETIREMENT ALLOWANCE AFTER PLAINTIFF HAD
QUALFIED FOR RETIREMENT AFTER REACHING 50 YEARS OLD, A
VIOLATION OF (CAL) GOV'T CODE SEC. 21203 (NEW 21259)?
(Cal) Gov't Code Sec. 21203 (new 21259) Nonforfeiture after qualification
for retirement. | |
Subject to compliance with this part, after a member has qualified as to
. .age and service for retirement for service, nothing shall deprive him or
her of the right to retirement allowance as determined under this part.
ISSUE Ill: IS PERS'S DENIAL FOR CONSIDERING THE WITHDRAWN
MEMBER CONTRIBUTIONS AS LOANS A VIOLATION OF PERS’S LOAN
LAWS WHICH ALLOW WITHDRAWALS AS LOANS? OR DISCRIMINATORY?

4.

 
/
{

Case 2:19-cv-008@HMCE-KIN Document 1 Filed o6M@i9 Page 144 of 382

(Cal} Gov't Code Sec. 20654 (new 20750) Redeposit of withdrawals,
interest. . |
. .member may file an election with the board to redeposit in the
retirement fund, in Jump sum or by installment payment (1) an amount
equal to the accumulated contributions.. .withdrawn, and (2) an amount
equal to the interest. .,and (3) if he or she elects to redeposit in other than
one sum, interest on the unpaid balance at date of election to redeposit.
(Cal) Gov’ t Code Sec. 20211 (new 20202) Natural disaster relief
loan. . | |
(Cal) Gov't Code Sec. 20208.5 (new 20203) Security loan.
(Cal) Gov't Code Sec. 20215 (new 20200) Home financing program.
(Cal) Gov't Code Sec. 20201 Secured home loan.
ISSUE IV: CONSTITUTION, AMENDMENT 13 {S VIOLATED. PERS HAS

DENIED PLAINTIFF RETIREMENT BENEFITS DERIVED FROM THE
_ EMPLOYER’S CONTRIBUTION WHICH HAVE REMAINED IN DEPOSIT WITH
PERS, WHICH EMPLOYER’S CONTRIBUTIONS PLAINTIFF HAD WORKED

AND TOILED FOR.

Amendment 13, Section 1. Neither slavery nor involuntary servitude . .

shail exist within the United States, ..
If any of the ISSUES is YES, in fact, ail are yes, then | am entitled

retirement benefits and the redeposit of the withdrawn contributions.

TABLE OF OTHER CITED AUTHORITIES

RETIREMENT ALLOWANCE STATUTE BUT WHICH PERS DISOBEYTED

(Cal) Gov't Code Sec. 20393 (new 20731) . .retirement allowance. .
After qualification of the member for retirement by reason of age,.. the

a
‘ f
4
\ os (

Case 2:19-cv-009@JICE-KIN Document 1 Filed oH Page 145 of 382

member shall be entitled to receive a retirement allowance based upon
the amount of member's accumulated contributions and service ,. .and on
the employer’s contributions held for the member and calculated in the

same manner as for the other members... .

“STATUTE OF LIMITATION

(Cal) Gov't Code Sec. 20181 (new 20164) Duration of obligation;

limitation of actions

(b}{2) In cases where the system owes money to a member or beneficiary,
the period of limitation shall not apply.

MEMBER
(Cal) Gov't Code Sec. 20013 (new 20370) Member . .

“Member” means an employee who has qualified for membership in this:
system and on whose behalf an employer has become obligated to pay

contributions.

RES JUDICATA DOES NOT APPLY UNER DECLARATORY RELIEF LAW

(Cal) Code of Civil Proc. Sec. 1062 Cumulative remedy
The remedies provided by this chapter are cumulative, and shall not be
construed as restricting any remedy, provisional or otherwise, provided by
law for the benefit of any party to such action, and no judgment under this
chapter shall preclude any party from obtaining additional relief based

upon the same facts.

RELIEF AVAILABLE ON MOTION FOR NEW TRIAL

6

 

 
t ¢ ,

LOBGEED.cv-coo@yice-KIn Documpnt 1 Filed o5@@i9 Page 146 of 382

FILED
CLERK, U.S. pisTRG! couat

MAR 2 2 2010

 
   

ANIOHAR 22 AMIN ct

 

 

 

 

 

 

 

 

 

 

CLERK. uo SS EC ALF. __.__}
EBs TE 151. OF ; CT GF CALIFORS
CENTE Gy ANGELES CENTRAL DpRICT CF Cau ON
AP ee
BY UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CASE NUMBER
Lucio A. Barroga
CV09-56 SIO (SSx)
' PLAINTIFF(S)
. v.
Board of Administration, et al.
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barroga + ati ‘ot
, plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of:

Complaint / Petition
[} Other

 

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following: ©

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

00

OOOOR

 

IT IS HEREBY ORDERED that plaintiff

(1) may
may not

‘file the document presented in the above-referenced maiter.

3/ yf aare DQ nerten

Date : United States District Judge / Magistrate Judge

 

i; LL
NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT ,
CV-115 (5/99) | EXPEC 4S
Mac LA, Lele

 

 
EX Vd AAELE Serer teth Document 1. Filed oss Page 147 of 382 oe

Adorocys for Plaladff(s)

LUCIO A. BARROGA
P.O. BOX 2325

1 | GLENDORA, CA 91740
Tel 626-367-5858

 

 

 

2
3 UNITED STATES DISTRICT COURT
4 CENTRAL DISTRICT OF CALIFORNIA
| LUCIO A. BARROGA, CASE NUMBER
6 PLAINTIFF(S) COMPLAINT FOR DECLARATORY
y )RELIEF UNDER AMENDMENT FOURTEEN OF

71 soarD oF ADMINISTRATION, CAL )CONSTITUTION WITH CAL CODE OF

PUBLIC EMPLOYEES’ )CIVIL PROC. SEC. 1062 CUMULATIVE
8 RETIREMENT SYSTEM (PERS), ) REMEDY ON NEW OR SAME ACTION BASED
9 )ON THE SAME FACTS WHICH OVERCOMES
10

 

 

11

 

A) U.S. Constitution Amendment Fourteen. Supporting precedents, from
USCA, Constitution Amendment 14, Sec. 1, to quote precedents:

a) State action, for purpose of this clause, may emanate from rulings
of administrative and regulatory agencies as well as from legislative or
judicial actions. Moose Lodge No 107 v. Irvis , Pa. 1972, 92 S.Ct. 1965,
407 US 163, 32 L.Ed. 2d 627.

 

Note: EXHIBIT 60 Jan 19,2010 Court of Appeals Order:." . questions raised in
this appeal are so insubstantial. . .All pending requ@sts are depres moet -—

BUT
EXHIBIT 60A Feb 10,2010 Court of Appeals Mandate  — NOTFILED

APR 2 | 2010 ehy (
7
(\ P ". LT, Le 10 CLERK, U.S. DISTRICT COURT

J CENTRAL DISTRICT OF CALIFORNIA
BY DEPUTY [

 

 

 

 

 

 

 
C |
Case 2:19-cv-O09@JMICE-KIN Document 1 Filed osio Page 148 of 382

b) State has obligation to insure that actions of its agencies do not

deprive any person of equal protection of laws. U.S. v. State of Tex. 1970,
321 F. Supp. 1043, supplemented 330 F. Supp. 235, affirmed 447 F. 2d.
441, certiorari denied 92 S. Ct. 675, 404 U.S. 1016, 30L.Ed. 2d 663.

c) The action of state courts and judicial officers in their official |
capacities is to be regarded as action of state within this amendment.
Shelly v. Kraemer, Mich. & Mo. 1948, 68 S.Ct. 836, 334 U.S. 1, 912 L.Ed.
1116. .

B) Constitution, Amendment 11, because PERS wanted this case tried in
court. See EXHIBIT 4. Dep. Gen. Counsel Gillan said, “ unless and until we are

ordered to do so by a court“. “I|.. urge you to seek, . an attorney’.
C) Constitution, Amendment 13, prohibition of slavery. ISSUE IV.

D) State judges are members of PERS, even the Hon. U.S. District Court
Judge Florence —Marie Cooper recused herself on this case, because she was a
“participant of CalPERS”. EXHIBIT 21A. Also, see Notice on EXHIBIT 8,
Superior Court Judge McVittie gave judgement not consistent with the law, and

said "you know how to appeal. .”
FACTS

After reaching 50 year old in April 1979 and retirable, | submitted an
application for retirement pensions from previous services with the City of El
Segundo, and later | went to Sacramento PERS office to follow up application.
PERS offered me two choices: 1) to receive a monthly pension of $135, or 2) as
alternative, to receive a lump sum of my member contributions (approx. 7% of
salaries), but the employer's contributions on my behalf (approx. 7.75% of
salaries under Gov't Code Sec. 20750.1 [new 20795]), will remain with PERS. |

Z

 

 

 
\

Case 2:19-cv-009@BMCE-KIN Document 1 Filed os apo Page 149 of 382

received approximately $10,000 of my accumulated member contributions, with
the employer’s contributions on my behalf remaining in deposit with PERS.

Later in some years, | requested that the offered monthly pension shail pay
and redeposit for the withdrawn member contributions as a loan which PERS
maliciously omitted to inform the monthly pension can redeposit per statute (Cal)
Gov't Code Sec. 20654 (new 20750) Redeposit of Withdrawals, and when the
loan or withdrawal is fully paid with interest, then monthly pension will start to me.
But PERS claimed the employer’s contributions which have remained with PERS
are NOT “normal contributions’, therefore | ceased to be a member when the
member contributions were withdrawn, and | am not anymore entitled any
pension benefits. | have contended that | am still a PERS member, because the
employer’s contributions on my behalf have remained in deposit with PERS and

are “normal contributions” under the laws.

ISSUES

Proof that | am stilla PERS member, because the employer’s contributions

on my behalf have remained in deposit with PERS, to quote:
(Cal) Gov't Code Sec. 20390 (new 20340) Condition of cessation
A person ceases to be a member :
(b) if he or she is paid his or her “normal contributions”.

Therefore, IF the employer’s contributions which have remained in deposit
with PERS are “normal contributions”, then | am still a PERS member.

ISSUE |: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL

3

 

 

 
co ;
Case 2:19-cv-009 @BMCE-KIN Document 1 Filed os hpi Page 150 of 382

CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE, (CAL) GOV’T
CODE SEC. 20691?

(Cal) Gov't Code Sec. 20691. Payment of member normal
contributions by contracting agencies or school employer
Notwithstanding any other provision of law, a contracting agency or
school employer may pay all or a portion of the normal contributions
required to be paid by a member. . The payment shall be reported simply
as normal contributions and shall be credited to member accounts.
The employer's contributions are explicit “normal contributions”, therefore | am

still aa PERS member, entitled retirement benefits.

ISSUE Il: IS PERS’S ALTERNATIVE OFFER FOR THE WITHDRAWAL
OF THE ACCUMULATED MEMBER CONTRIBUTIONS TO DEPRIVE
PLAINTIFF OF LIFETIME RETIREMENT ALLOWANCE AFTER PLAINTIFF HAD
QUALFIED FOR RETIREMENT AFTER REACHING 50 YEARS OLD, A
VIOLATION OF (CAL) GOV’T CODE SEC. 21203 (NEW 21259)?
(Cal) Gov't Code Sec. 21203 (new 21259) Nonforfeiture after qualification
for retirement
Subject to compliance with this part, after a member has qualified as to
. age and service for retirement for service, nothing shall deprive him or
her of the right to retirement allowance as determined under this part.
ISSUE Ill: 1S PERS’S DENIAL FOR CONSIDERING THE WITHDRAWN
MEMBER CONTRIBUTIONS AS LOANS A VIOLATION OF PERS’S LOAN
LAWS WHICH ALLOW WITHDRAWALS AS LOANS? OR DISCRIMINATORY?
(Cal) Gov't Code Sec. 20654 (new 20750) Redeposit of withdrawals,

interest. .

A.

 

 

 
Case 2:19-cv-009@MCE-KIN Document 1 Filed os Mie Page 151 of 382

. .member may file an election with the board to redeposit in the
retirement fund, in lump sum or by installment payment (1) an amount
equal to the accumulated contributions.. .withdrawn, and (2) an amount
equal to the interest. .,and (3) if he or she elects to redeposit in other than
one sum, interest on the unpaid balance at date of election to redeposit.

(Cal) Gov’ t Code Sec. 20211 (new 20202) Natural disaster relief
loan. |
(Cal) Gov't Code Sec. 20208.5 (new 20203) Security loan.
(Cal) Gov't Code Sec. 20215 (new 20200) Home financing program.
(Cal) Gov’t Code Sec. 20201 Secured home loan.

ISSUE IV: CONSTITUTION, AMENDMENT 13 IS VIOLATED. PERS HAS
DENIED PLAINTIFF RETIREMENT BENEFITS DERIVED FROM THE
EMPLOYER’S CONTRIBUTION WHICH HAVE REMAINED IN DEPOSIT WITH
PERS, WHICH EMPLOYER’S CONTRIBUTIONS PLAINTIFF HAD WORKED
AND TOILED FOR.

Amendment 13, Section 1. Neither slavery nor involuntary servitude . .

Shall exist within the United States, . .

lif any of the ISSUES is YES, in fact, all are yes, then | am entitled
retirement benefits and the redeposit of the withdrawn contributions.

TABLE OF OTHER CITED AUTHORITIES
RETIREMENT ALLOWANCE STATUTE BUT WHICH PERS DISOBEYTED

(Cal) Gov't Code Sec. 20393 (new 20731) . .retirement allowance. .
After qualification of the member for retirement by reason of age,.. the
member shall be entitled to receive a retirement allowance based upon

the amount of member‘s accumulated contributions and service , . .and on

bs

 

 

 
   

 

 

 

 

 

 

 

 

\ : \ ;
LONGED’ ae
Case 2:19-cv-0092 E-KJN Docum 2
20I0 APR 21 AMIO:.28
Like Mors siUT cau
CENTRAL SIST. “OF CALIF.
LOS ANGELES DEPUTY.
La
BY oe —<== "
UNITED STATES DISTRICT GOURT
CENTRAL DISTRICT OF CALIFORNIA
Lucio A. Barroga CASE NUMBER
CV09-56 SJO (SSx)
PLAINTIFF(S)
v.
Board of Administration, et al.
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barroga _ , plaintiff, attempted to file a pleading in the

above-referenced matter. Attached for your review is a copy of:

Complaint / Petition .
Other Motion for Leave to File a New Complaint

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted i in this case by plaintiff or anyone on his or her behalf.

Other

OOOOR oo

 

 

IT IS HEREBY ORDERED that plaintiff

OO may
Be may not

file the document presented in the above-referenced matter.

te {
Date ; Ae he United States District judge / mel) Judge
: : Vode King Sard LS 4/2-Iff0 {0290
NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT 7

(Ape, 22, L612.

 

Ex 72

CV-115 (5/99)

 

 
bref

EX 73 Case 2:19- pores tn Poswaent ta Figs sels Page 153 of 382

A dornsys for Plainoff(s)
LUCIO A. BARROGA
P.O. BOX 2325
GLENDORA, CA 91740
1 Tel 626~367- 5858
2
3 UNITED STATES DISTRICT COURT
4 CENTRAL DISTRICT OF CALIFORNIA
5 | Eucto A. BaRRoGA, CASENUMBER CVO7-O56 AC
)MOTION FOR LEAVE TO FILE A NEW
6 PLAINTIFAS) ) COMPLAINT
7 v. )
BOARD OF ADMINISTRATION CAL
3 | PUBLIC EMPLOYEES!
RETIREMENT SYSTEM (PERS),
9 DEFENDANT(S). RECEIVED BE
rs CLERK US. DIST

 

 

 

 

 

 

 

MAY ~ 4 2010

 

 

MEMORANDUM OF POINTS AND AUTHORITIES

 

CENTRAL DISTRICT OF CALIFORNIA
MOTION FOR LEAVE TO FILE A NEW COMPLAINT DEPUTY

 

 

 

The dismissal ORDER by Hon. Judge Audrey B.Collins of case no. CV06--3696,
EXHIBIT 30, filed Sept. 25,06 gave reasons for dismissal, to qoute:

1) The Court lacks subject matter jurisdiction, because CalPERS is a state
agency entitled to immunity under the Eleventh Amendment. .in the absence of

consent (of) a suit.

2) Plaintiff's claims are barred under the doctrine of res judicata by Plaintiff's

prior lawsuits seeking pension benefits.

If Plaintiff wishes to file a complaint against CalPERS with this Court, he

must first file a motion for leave to file a complaint.
ANSWERS ON JURISDICTION AND RES JUDICATA

The U..S. District Court has Jurisdiction-under-(pleasg see attache
COMPLAINT, p1,2 for complete explanation.) NOR FILED

  

ApR 2.8 2010 EXA- 73

[* yr. 28, 2O10

3

£

| TCOQURT
CLERK, US. DISTRIC

| resrrpar Mi@TRICT OF CALIFORNIA

 
Case 2:19-cv-0092QMICE-KIN Document 1 Filed 05/ Po Page 154 of 382

A) Constitution Amendment 14, Sec. 1. Precedents: a) Moose Lodge No.107
v. Irvis, Pa. 1972, 925.Ct.1965; b) U.S. v. State of Texas 1970, 404 U.S.1016;  c)
Shelly v. Kraemer, Mich. & IMo. 1948, 68 S.Ct. 836

B) Constitution Amendment 11, because PERS wanted this case tried in court.
EXHIBIT 4, Dep. Gen. Counsel Gillan said, “. .unless and untill we are ordered to do so by
a court. .,. | urge you to seek an attorney"

C) Constitution Amendment 13, prohibition of slavery. | am entitled to
benefits to the employer's contributions on my behalf to the retirement fund which |
had worked and toiled for.

D) State judges are members of PERS. Even the Hon. U.S.District Judge
Florence-Marie Cooper recused herself, because she was a "participant of CalPERS"
EXHIBIT 21A. Also, see Notice on EXHIBIT 8, Superior Court Judge McVittie gave
judgement not consistent with the law, and said, "you know how to appeal. .”

RES JUDICATA DOES NOT APPLY IN DECLARATORY RELIEF ACTION, to quote:

(Cal) Code of Civil Proc. Sec. 1062 Cumulative remedy
The remedies provided by this chapter are cumulative, and shall not be
construed as restricting any remedy, provisional or otherwise, provided by
law for the benefit of any party to such action, and no judgment under this
chapter shall preclude any party from obtaining additional relief based
upon the same facts.

EXHBIT 36, filed Jul 14, 08 MOTION FOR LEAVE TO FILE A COMPLAINT FOR
DECLARATORY RELIEF  ., .. WITH CAL CODE OF CIVIL PROC. 1060 CUMULATIVE REMEDY.
.BASED ON THE SAME FACTS WHICH OVERCOMES RES JUDICATA. .

EXHIBIT 36A, filled Jul 18, 08 Notice of Document Discrepancies is quoted,

"The document is to be filed and processed. . (Signed) Audrey Callins , U.S.
District Judge". Then later, "The document is NOT to be filed". Unsigned.

EXHIBIT 37, filed Aug. 13, 08 CIVIL MINUTES ORDER is quoted:

2

 

 
woe 1 / : : ‘
_ 5 . >
Extn % [el 8. Lemon oz IN Document 1 Filed 05s Page 155 of 382

 

 

 

 

 

 

 

 

Asomeys for Plaindff(s)
LUCIO A. BARROGA
P.Q. BOX 2325
| | GLENDORA, CA 91740
Tel 626-367-5858 RECEIVED BRE PRER
2 . CLERK. US. DISTRICT COUPT,
3 UNITED STATES DISTRICT COURT MAY ~ 4 2010
; CENTRAL DISTRICT OF CALIFORNIA .
ENT HAL Monicrcr ort ne
; LUCIO A. BARROGA; CASE NUMBER Ce ee BEF
6 PLAINTIFA(S) COMPLAINT POR DECLARATORY
y )RELIEP UNDER AMENDMENT FOURTEEN OF
71 BOARD OF ADMINISTRATIO )CONSTITUTION WITH CAL CODE OF -
N, CAL
3 PUBLIC EMPLOYEES! ' )CIVIL PROC. SEC. 1062 CUMULATIVE
RETIREMENT SYSTEM (PERS), ) REMEDY ON NEW OR SAME ACTION BASED
5 }ON THE SAME FACTS WHICH OVERCOMES
DEFENDANT(S).) RES JUDICATA REGARDING DEFENDANT
)PERS'S VIOLATIONS OF RETIREMENT
10 ) LAWS fr Oe on
S OL ?
11 I ye =}
, re. ae
MEMORANDUM OF POINTS AND AUTHORITIES Ges oe rT
yor — *
THE U.S. DISTRICT COURT HAS JURISDICTION UNDER: ros = a
iy an S oO

A) U.S. Constitution Amendment Fourteen. Suppohtipg:precadents, from

USCA, Constitution Amendment 14, Sec. 1, to quote precedents:

a) State action, for purpose of this clause, may emanate from rulings
of administrative and regulatory agencies as well as from legislative or
judicial actions. Moose Lodge No 107 v. Irvis , Pa. 1972, 92 S.Ct. 1965,

407 US 163, 32 L.Ed. 2d 627.

 

Note: EXHIBIT 60 Jan 19,2010 Court of Appeals Order:." . questions raised in
this appeal are so insubstantial. . .All pending requBsts aré da@aas moot-

   

BUT
NOT FILED

 

EXHIBIT 60A Feb 10,2010 Court of Appeals Mandate
| APR 28 2010
eve. LB, 2010 | EW Tu

CLERK, U.S. DISTRICT CO 7A.
, US. POURT
oy RAL DISTRICT OF CALIFORNIA

PAI tee -

 
Case 2:19-cv-009QICE-KIN Document 1 Filed 05/4QIS" Page 156 of 382

b) State has obligation to insure that actions of its agencies do not

deprive any person of equal protection of laws. U.S. v. State of Tex. 1970,
321 F. Supp. 1043, supplemented 330 F. Supp. 235, affirmed 447 F. 2d.
441, certiorari denied 92 S. Ct. 675, 404U.S.1016, 30L.Ed. 2d 663.

c) The action of state courts and judicial officers in their official
capacities is to be regarded as action of state within this amendment.
Shelly v. Kraemer, Mich. & Mo. 1948, 68 S.Ct. 836, 334 U.S. 1,912 L.Ed.
1116.

B) Constitution, Amendment 11, because PERS wanted this case tried in
court. See EXHIBIT 4. Dep. Gen. Counsel Gillan said, “ unless and until we are

ordered to do so by acourt“. “1.. urge you to seek, . an attorney”.
C) Constitution, Amendment 13, prohibition of slavery. ISSUE IV.

D) State judges are members of PERS, even the Hon. U.S. District Court
Judge Florence —Marie Cooper recused herself on this case, because she was a
“participant of CalPERS”. EXHIBIT 21A. Also, see Notice on EXHIBIT 8,
Superior Court Judge McVittie gave judgement not consistent with the law, and

said "you know how to appeal. .”

FACTS

After reaching 50 year old in April 1979 and retirable, | submitted an
application for retirement pensions from previous services with the City of El
Segundo, and later | went to Sacramento PERS office to follow up application.
PERS offered me two choices: 1) to receive a monthly pension of $135, or 2) as
alternative, to receive a lump sum of my member contributions (approx. 7% of
salaries), but the employer's contributions on my behalf (approx. 7.75% of
salaries under Gov't Code Sec. 20750.1 [new 20795)), will remain with PERS. |

Zz

 

 
2

Case 2:19-cv-009MICE-KIN Document 1 Filed 05/9 Page 157 of 382

received approximately $10,000 of my accumulated member contributions, with ©
the employer's contributions on my behalf remaining in deposit with PERS.

Later in some years, | requested that the offered monthly pension shall pay
and redeposit for the withdrawn member contributions as a loan which PERS
maliciously omitted to inform the monthly pension can redeposit per statute (Cal)
Gov't Code Sec. 20654 (new 20750) Redeposit of Withdrawals, and when the
loan or withdrawal is fully paid with interest, then monthly pension will start to me.
But PERS claimed the employer’s contributions which have remained with PERS
are NOT “normal contributions”, therefore | ceased to be a member when the
member contributions were withdrawn, and | am not anymore entitled any
pension benefits. | have contended that ! am still a PERS member, because the
employer’s contributions on my behalf have remained in deposit with PERS and

are “normal contributions” under the laws.

ISSUES

Proof that | am stilla PERS member, because the employer’s contributions

on my behalf have remained in deposit with PERS, to quote:
(Cal) Gov’t Code Sec. 20390 (new 20340) Condition of cessation
A person ceases to be a member :
(b) if he or she is paid his or her “normal contributions”.

Therefore, IF the employer’s contributions which have remained in deposit

with PERS are “normal contributions”, then | am still a PERS member.

ISSUE |: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL

3

 

 

 
; . |
EX 7S A/bB//0 __ .
Case 2: lAlse9 ApEe a skocument 1 Filed 05/ Po Page 158 of 382

AT

a

THI APR 28 PH Le bb

1
ot

 

 

 

“BER ound _OF CALIF

wee Sot ANGELES
b=

QY Dee

UNITED STATES DISTRICT COURT LJ
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

LUCIO A. BARROGA CASE NUMBER
CV09-056 $JO (SSx)
PLAINTIFF(S)
Vv.
BOARD OF ADMINISTRATION, ET AL.
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barroga eas soo
, plaintiff, attempted to file a pleading in the

 

above-referenced matter, Attached for your review is a copy of:

Complaint / Petition
Other Motion for Leave to File a New Complaint

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

 

O00

OHOooOR

IT IS HEREBY ORDERED that plaintiff

O may
me may not

file the document presented in the above-referenced matter.

4/ ds] ger (OREtsine

Date United States District Judge / Magistrate Judge

EXH/B/T 75
=

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

Apr: 28, Lo)D

OV-TTS (5-99)

 
£xX 76 Eilts cti9, hod @yee K sersaeeriaee eid 05/@Po Page 159 of 28%, 9 ina!

Atorosys for Plaincif(s)

LUCIO A. BARROGA
P.O. BOX 2325 ©
GLENDORA, CA 91740
Tel 626-367-5858

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER cv09-056 ABC

}MOTION FOR RECONSIDERATION OF
}NOTICE AND ORDER . .FILED APR. .
128, 2010 "THAT PLAINTIFF MAY NOT
)FILE DOCUMENT PRESENTED*
)}(MCTION AND COMPLAINT).

}

 

LUCIO A. BARROGA,
PLAINTIFR(S)
BOARD OF ADMINISTRATION, CAL
PUBSIC EMPLOYEES’
RETEREMENT STEM (PERS),

ex ad

oC AO ae ; .

ve bean

   

tBUGF OQ Ln kh wh
i

 

Firm
och
a
=
=
os

‘ >
3 at

MEMORANDUM OF POINTS AND AUTHORITIES

MOTION FOR RECONSIDERATION OF NOTICE AND ORDER. . FILED APR. 28,2010 "THAT
PLAINTIFF MAY NOT FILE DOCUMENT PRESENTED" (MOTION AND COMPLAINT),

MOTION FOR LEAVE TO FILE A NEW COMPLAINT AND COMPLAINT FOR
DECLARATORY RELIEF UNDER AMENDMENT FOURTEEN OF CONSTITUTION WITH CAL
CODE OF CIVIL PRO. SEC.. 1062 CUMULATIVE REMEDY ON NEW OR SAME ACTION
BASED ON THE SAME FACTS WHICH OVERCOMES RES JUDICATA.. were "received but
not filed" on April 28,2010 by the District Court., EXHIBITS 74, 75.

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT filed Apr. 28, 2010 but
mailed May 4,2010 is here attached as EXHIBIT 75 and is quoted:

Complaint /Petition
Motion for Leave to File a New Cemplaint.

IT IS HEREBY ORDERED that plaintiff may not file the document presented in the
above referenced matter,

{ EKA 6
Pay (0, Lelo 5 Th

 

 
keN tg -

so l
cds BD SE Poooxffce-Kan Docunjent 1 Filed 05/ Do Page 160 of 382

—— creo |

.™

| CLERK. U.S OST

   

s¥___=» ——— UNITED STATES DISTRICT COUR OR TepRNA

 

 

 

 

 

CENTRAL DISTRICT OF CALIFORN eu
Lucio A. Barroga CASE NUMBER
CV0Q9-56-ABC
PLAINTIFF(S)
v.

Board Of Administration, Cal Public Employees Retirement NOTICE AND ORDER RE FILING BY
System ( Pers ) VEXATIOUS LITIGANT

DEFENDANT(S).

 

, plaintiff, attempted to file a pleading in the
above-referenced matter. Attached for your review is a copy of:

[1 Complaint / Petition
C] Other

 

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

OOBOO OO

 

IT IS HEREBY ORDERED that plaintiff

may
may not

file the document presented in the above-referenced matter.

s/y0 [ds10 GO Chinen

Date United States District Judge / Magistrate Judge

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT /
CV-115 (5/99) Lb
Vy\ my (0, Bele

 

 
~ Case 2:19-cv- cos ice: KJN- Document 1 Filed 05/@o Page 161 of 382

To: Judicial Conference of the United States
Administrative Office of the United States Courts ©
One Columbus Circle NE, .
Washington, D.C. 20544

~ From: Lucio A. Barroga
P.O.Box 2325 —
Glendora, CA 91740 -

RE NO. 09- 90071 COMPLAINT OF JUDICIAL MISCONDUCT.
(U.S. Court of Appeals of the 9th Circuit) _ |

PETITION UNDER 28 U.S.C. SECS: 357 & 358 TO REVERSE OR
OVERTURN THE JUDICIAL COUNCIL (OF10 JUDGES) ORDER
OF JAN. 11, 2010 REGARDING JUDICIAL MISCONDUCT |
AGAINST DISTRICT COURT CHIEF JUDGE AUDREY B.
COLLINS, FOR NOT DISQUALIFYING HERSELF UNDER 28
U.S.C, SEC. 455 FOR PETITIONER TO FILE A COMPLAINT

28 U.S.C. Sec. 357 (a) Review of action of judicial council. A.
- complainant or judge aggrieved by an action of the judicial council
. may petition the Judicial Conference of the Unitred States for
review thereof. _

(Title) 28 U.S.C. Sec. 455. Disqualification of justices, judges,

or magistrate judges .

Any justice, judge, or magistrate judge of the United States shall
disqualify himself in any proceeding in which his impartiality

might reasonably be questioned." |

I wanted to file a complaint, and after her repeatedly failure to
consider material facts, cited in my Jan 28,2009 Case No. 09-056

- EXHIBIT 43, Motion Under Local Rule 7-17: Resubmission For Leave |

To File A Complaint For Declaratory Relief Under Amendment 14 of
Constitution With Cal Code Of Civil Pros. 1062 Cumulative Remedy

Jun nal pare . Ex aw

 
- Case 2:19-cv- coodice. KJN Document 1 Filed Page 462 of 382
Based On The Same Facts In New Or Same Action Which Overcomes

Res Judicata is: "Title 28 Sec 455 Disqualification of Justices, —_

| judges,or magistrate judges." (See definition above.) |
_ Against law, instead of disqualifying herself according to law, Judge
Audrey B. Collins issued a NOTICE AND: ORDER RE FILING BY
VEXATIOUS LITIGANT filed Jan. 28, 2009, EXHIBIT 44, restricting |
the filing of any document, to quote: |
‘Motion for leave to file a complaint for declaratory relief.
_ Disqualification of justices, judges, or mag judges
Court order is. required for subsequent pleadings..

Written authorization from chief judge i is required before ° filing of
any document.

_. EXHIBIT 46, Mar 3,2009 Minute ORDER DENIED a Request For
Authorization To File A Complaint of Mar 2,2009. Then, a Mar 16,2009
Minute ORDER DENIED a Request For Reconsideration To File A :

Complaint of Mar 11,2009. So, filed on April 9, 2009 EXHIBIT 49A,

my letters to all judges of the Court of Appeals requested for their

exercise of the Court of Appeals's supervisory power over a district
court judge whose judgment is against the law. The Court of Appeals |
designated my letter as No 09-90071 Complaint of Judicial Misconduct |

and considered it a Notice of Appeal Case No.09-55595 .

| FACTS

After reaching 50 year old in April 1979 and retirable, I submitted an
application for retirement pensions from previous services with the City.
of El Segundo, and later I went to Sacramento PERS office to follow up
application. PERS offered me two choices: 1) to receive a monthly
pension of $135, or 2) as alternative, to receive a lump sum of my
member contributions (approx. 7% of salaries), but the employer’s
contributions on my behalf (approx. 7.75%. of salaries under Gov’t Code
_ Sec. 20750.1 [new 20795]), will remain with PERS. I received
approximately $10,000 of my accumulated member contributions, with
the employer’s contributions on my behalf remaining in deposit with

2

 
Case 2:19-ev-0098ICE-KIN Document 1 Filed 05/ po Page 163 of 382

PERS.

Later in some years, I requested that the offered monthly pension
shall pay and redeposit for the withdrawn member contributions as a
loan which PERS maliciously omitted to inform the monthly pension —
can redeposit per statute (Cal) Gov’t Code Sec. 20654 (new 20750)
Redeposit of Withdrawals, and when the loan or withdrawal is fully paid
with interest, then monthly pension will start to me. But PERS claimed
the employer’s contributions which have remained with PERS are NOT
“normal contributions”, therefore I ceased to be a member when the |
member contributions were withdrawn, and J am not anymore entitled
any pension benefits. [ have contended that I am still a PERS member,
because the employer’s contributions on my behalf have remained in
deposit with PERS and are “normal contributions” under the laws.

ISSUES .

Proof that I am still a PERS member, because the employer’s
contributions on my behalf have remained in deposit with PERS, to
quote:

(Cal) Gov’t Code Sec. 20390 (new 20340) Condition of cessation
A person ceases to be a member :

(b) ifhe or she is paid-his or her “normal contributions”,
Therefore, IF the employer’s contributions which have remained in
deposit with PERS are “normal contributions”, then I am still a PERS
member.

ISSUE I: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL
CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE,
(CAL) GOV’T CODE SEC. 20691? .
| (Cal) Gov’t Code Sec. 20691. Payment of member normal

contributions by contracting agencies or school employer
Notwithstanding any other provision of law, a contracting agency
or school employer may pay all or a portion of the normal
contributions required to be paid by.a member. . The payment
shall be reported simply.as normal contributions and shall be

 
Case 2: 19- -CV- cool ce. KJN Document 1 Filed oi Page 164 of 382

credited to member accounts. oo
The employer’s contributions are explicit “normal contributions”,
- therefore I am still a PERS member, entitled retirement benefits.

ISSUE I: IS PERS’S ALTERNATIVE OFFER FOR THE >
WITHDRAWAL OF THE ACCUMULATED MEMBER
CONTRIBUTIONS TO DEPRIVE PLAINTIFF OF LIFETIME |
RETIREMENT ALLOWANCE AFTER PLAINTIFF HAD QUALFIED
FOR RETIREMENT AFTER REACHING 50 YEARS OLD, A
VIOLATION OF (CAL) GOV’T CODE SEC. 21203 (NEW 21259)? —

(Cal) Gov’t Code Sec. 21203 (new 21259) Nonforfeiture after
qualification for retirement ,

Subject to compliance with this part, after a member has qualified
as to. age and service for retirement for service, nothing shall |
deprive him or her of the-right to retirement allowance as
determined under this part. |

ISSUE III: IS PERS’S DENIAL FOR CONSIDERING THE -
_ WITHDRAWN MEMBER CONTRIBUTIONS AS LOANS A
VIOLATION OF PERS’S LOAN LAWS. WHICH ALLOW
WITHDRAWALS AS LOANS?. OR DISCRIMINATORY?
(Cal) Gov’t Code Sec. 20654 (new 20750) Redeposit of
withdrawals, interest. .
| member may file an election with the board to redeposit in the
retirement fund, in lump sum or by installment payment (1) an
amount equal to the accumulated contributions.. .withdrawn, and
(2) an amount equal to the interest. . ,and (3) if he or she elects to
redeposit in other than one sum, interest on the unpaid balance at
date of election to redeposit.
(Cal) Gov’t Code Sec. 20211 (new 20202) Natural disaster relief
loan.
(Cal) Gov’t Code Sec. 20208. 5 (new 20203) Security loan. —
(Cal) Gov’t Code Sec. 20215 (new 20200) Home financing
program.
(Cal) Gov’t Code Sec. 20201 Secured home loan.

A

 

 
 

 

 

 

  

 

 

 

 

 

 

 

EKO] |3-6-7/ tf
YO¢
“SA CAS Lt SEEM COR Bocument 1 Filed 05/ 165 of 382
Name: LUCIO A. BARROGA
21 address: P< 0: BOX 117 2011 MAY -6 AM 10: 58
3} SAN PEDRO, CA 90731 CLE
GENT aA Bier ore Sauer
Sf} Fax: / ay i
6 In Pro Per
7
3 UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
9 . /
10 LUCIO A. BARROGA, CASE NUMBER: CVO"q- OTe
1 Plaintiff
12 y
REQUEST FOR AUTHORIZATION FOR
13} BOARD OF ADMINISTRATION, CAL
PUBLIC EMPLOYEES' RETIREMENT LEAVE TO FILE A NEW COMPLAINT
144 SYSTEM (PERS), TITLE OF PLEADING
15 Defendant(s).

 

 

 

 

MEMORANDUM OF POINTS AND AUTHORITIES

On Jun 24, 2010, Plaintiff submitted to the Judicial Conference of the United
States a PETITION UNDER 28 U.S.C. SEC. 357 & 358 TO REVERSE OR
OVERTURN THE JUDICIAL COUNCIL (OF 10 JUDGES) ORDER OF JAN.
11,2010 REGARDING JUDICIAL MISCONDUCT AGAINST DISTRICT
COURT CHIEF JUDGE AUDREY B. COLLINS FOR NOT DISQUALIFYING
HERSELF UNDER 28 U.S.C. SEC 455 FOR PETITIONER TO FILE A L
COMPLAINT. To quote: AXM/ BT TF

28 U.S.C. Sec. 357 (a) Review of action of judicial council. A complainant
or judge aggrieved by an action of the judicial council . .may petition the
Judicial Conference of the United States for review thereof.

Plaintiff request authorization from the Chief Judge for leave to file a new

complaint.
May 6, 2010 Sore A: Pope submitted,
. até of Batr oe
Attached! complet EXH 85

G,‘L.6]D

May ©

 

 
Case 2:19-cv-0092ICE-KIN Document 1 Filed 05/ Ge Page 166 of 382
Case 2:09-cv-00056-SJO- ‘SS Document 34_. Filed 05/12/11 Page tof1 Page ID #215

EX BZ Sir i

Net hel ¢ One  § caemcud RSTacr COU

GALIFORMA
gaNTRAL DISTRICT OF DEPUTY

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT pirat OF
CENTRAL DISTRICT GF CALIFORNIA CENTRAL .
Lucie A. Barroga CASE NUMBER
2:09-cv-0005 IB -SSx
PLAINTIFE(S)
¥,
Board of Administration, California Public Employees’
Retirement System NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S}.
Lucio A. Barroga , plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of:

Complaint / Petition
C) Other

 

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

 

 

C1 Bond in the amount of § must be posted with the filing af any new action.
{J No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a LS. district judge or magistrate judge.
Court order is needed to file a new action.
C] Court order is needed to file subsequent pleadings.
0 Written authorization from the Chief Judge is required before filing of any document.
() No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.
C] Other
. . «gs eee m
IT 1S HEREBY ORDERED that plaintiff J CS FERD
may a ~_
€ may not _ SA es

file the document presented in the above-referenced matter.

< 4 | | Lae .

Date \ United States District Judge / Magistrate Judge

 

 

 

NOTICE AND ORDER RE FILING HY VEXATIOUS LITIGANT
CW: £45 (499)
oo EXH G2
2 Recah /24f0 May p12, bet oe

 

 
LONGED

~ a Pp [” eb4/ Cfo
Case 2:19-cv-000MMCE-KIN Document 1 Filed 05/ 9 Page 167 of 382

LUCIO A. BARROGA
P.O. BOX 117 . >
SAN PEDRO, CA 90733
Tel. 626-367-5858

 

 

 

PRO SE
UNITED STATES DISTRICT COURT
ee | CENTRAL DISTRICT OF CALIFORNIA -
a
= LUGIG A. BARROGA, | CASE NUMBER: CV 09-056
ex a
Zz os Plaintiff
™ x
= &Z i
BOARD OF ADMINISTRATION, CAL { REQUEST FOR COURT ORDER FOR LEAVE

! TO FILE A NEW COMPLAINT

PUBLIC EMPLOYEES’ RETIREMENT
|

’ SYSTEM (PERS),
Defendant !

MEMORANDUM OF POINTS AND AUTHORITIES

On June 24, 2010, Plaintiff submitted to the Judicial Conference of the United
States a PETITION UNDER 28 U°S.C, SEC. 357 & 358 TO REVERSE OR OVERTURN THE
JUDICIAL COUNCIL (OF 10 JUDGES) ORDER OF JAN. 11,2010 REGARDING JUDICIAL
MISCONDUCT AGAINST DISTRICT COURT CHIEF JUDGE AUDREY B. COLLINS FOR NOT
DISQUALIFYING HERSELF UNDER 28 U.S.C. SEC. 455 FOR PETITIONER TO FILE A

COMPLAINT, EXHIBIT 79. To quote:
I EXtB7
Jun 2%, Zell

 

 
 

Case -19-cv-00021 MBE Kan Document 1 Filed 05/22 Page 168 of 382
28 U.S.C: Sec. 357 (a) Review of action of judicial council. A complainant or

judge aggrieved by an action of the judicial council . .may petition the Judicial

Conference of the Unites States for review thereof

The ISSUES or CAUSES OF ACTION are valid and are not frivolous. Please see
the 4 ISSUES on pages 4 to 6 in the Complaint. Barron’s Law Dictionary is quoted:

VEXATIOUS LITIGATION is civil action shown to have been instituted

maliciously and without probable cause...

At the senate confirmation hearing, U.S. Supreme Court Chief Justice John

Roberts said, judgment strictly under the law and without “fear or favor”.

At the senate confirmation hearing, when asked if she will disqualify herself
under 28 U.S.C. Sec 455, U.S. Supreme Court Justice Sonia Sotomayor said, yes, she
will dis qualify herself. And also she said, she will apply the command of the law, and

apply the law to the facts.
President Barack Obama said in his speech, the RULE OF LAW.

From the foregoing, this Request for a Court Order for Leave to File a Complaint

should be granted.
Date: June Zfy, 2011 , Respectfully submitted,

Tnend rroga Meee

Attached: 1) COMPLAINT FOR DECLARATORY RELIEF UNDER CAL CODE OF CIVIL
PROC. SEC. 1062 ON NEW OR SAME ACTION BASED ON THE SAME FACTS WHICH
OVERCOME RES JUDICATA, and 2) NOTICE AND ORDER filed June 20, 2011

ZL
oe yh" JUN 30 201
@icc. KJN Document 1 Filed oso Page PILED

KOR err
. LODGE ED.

Case 2:19-cv

UN JUN28 AMIgs en
AM 10: 50 211.0930 gy

CLERK US CISTRICT Couey *
CENTHAL Gist ft pg Q¥ST CLERY : *50
LOS ANGF. go AS* CENT Ra: gis Ae Sauer

RY ,
tf fy * “a
7
UNITED STATES DISTRICT COURT i ee

CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

Lucio A. Barroga . CASE NUMBER
CV09-0056 ABC
PLAINTIFF(S)
Board of Administration, et al :
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S). ‘
Lucio A. Barroga , plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy-of:

oa

Complaint / Petition
O Other

 

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a US. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

DOOOR OO

 

a”

 

~ JTIS HEREBY ORDERED that plaivitiff “~~ rr rms sn nen nemnennnnnnnne mrs rece

C1. may
may not

file the document presented in the above-referenced matter. fe 0 foes thom mide, (raw / lesa

 

 

Pepe ackiony “a

United States District Judge / MagiSyate Judge

8  ExY &

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

   

CV-115 (5/99)

e . | Jun 20, Zog)

 
f

Ex ree KIN SOGED 1 Filed oY Pade £7p of 382

7

Melon for’ Cons] ee fru,

2
=

     

21 JUL 12 AH 10: 37

 

 

 

IQ: 23
CLERK U.S. DISTRICT COURT
c rath CENTRAL GIST OF CALLE
CALF LOS ARSELNS
LUCIO A. BARROGA ny
P.O. BOX 117 RY — ~
SAN PEDRO, CA 90733
Tel. 626-367-5858 |
PROSE {
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA -
LUCIO A. BARROGA, J CASE NUMBER: CV 09-056
Plaintiff ! (Hon. Judge G. H. King)
v. J
BOARD OF ADMINISTRATION, CAL ! MOTION FOR RECONSIDERATION FOR
PUBLIC EMPLOYEES’ RETIREMENT ! COURT ORDER FOR LEAVE TO FILE A NEW
SYSTEM (PERS), 1 COMPLAINT
Defendant !

 

MEMORANDUM OF POINTS AND AUTHORITIES

PROPOSED COMPLAINT FOR DECLARATORY RELIEF UNDER CAL CODE OF CIVIL PROC.
SEC 1062 ON NEW OR SAME ACTION BASED ON THE FACTS WHICH OVERCOME RES

JUDICATA is herewith attached.
NOTICE AND ORDER. .filed Jun 30, 20711 is quoted:

Court order is needed to file a new action. ...

No showing made that new? proposed action is different from prior actions.

(Jul mnen 2*087

 

 
¥

, 3
Case 2:19-cv-009 @MICE-KIN Document 1 Filed o@he Page 171 of 382

PRIOR COMPLAINTS WITH CAUSES OF ACTION AND JUDGMENTS
COMPLAINT, EXHIBIT1, Feb 14, 91, For Breach of Contract and Fraud.

CAUSE OF ACTION: Redeposit of withdrawn contribution — to correct errors and

omission under Gov't Code Sec. 20180.

JUDGMENT: EXHIBIT 2, Jan 25, 94, Court of Appeals, Judgment to PERS for plaintiff's

failure to follow proper procedure.
COMPLAINT, EXHIBIT 6, Jan 10, 97, For Declaratory Relief.

CAUSES OF ACTION OR ISSUES: Whether the employer’s contributions are “normal
contribution” under Gov't Code Sec. 20027 and Gov’t Code Sec. 20750.1.

JUDGMENT: EXHIBIT 7, Aug 11, 97, Proceeding barred by res judicata, and EXHIBIT 8
Sep 19, 97, Employer's contributions are NOT “normal contributions” under Gov't
Code Secs. 20053 and 20011, and accordingly, plaintiff is not a PERS member, and is
ineligible to redeposit under Gov't Code Sec. 20750.

COMPLAINT, EXHIBIT 13, Apr 30, 99, On Intentional Tort

CAUSE OF ACTION: Violation of Gov’t Code Sec 21203 (new 21259) Nonforfeiture of

right to retirement allowance after qualification for retirement
JUDGMENT: EXLHIBIT 14, Jul 12, 99, Complaint is barred by Res Judicata.

PETITION, EXHIBIT 15, Sept 17, 99. (Case 99-09457) For Leave For Determination

of Question of Law.

Zz

 

 

 
, J
Case 2:19-cv-009@$/ICE-KJN Document 1 Filed oso Page 172 of 382

CAUSE OF ACTION: For Interpretation If There is Violation of Gav’t Code Sec.
21203(new 21259) Nonforfeiture of right to retirement allowance after qualification

for retirement, which Superior Court Judge refused to interpret by reason of res

judicata.
JUDGMEMT: EXHIBIT 16, Dec 8,99, U.S. District Court Dismissed , lack of jurisdiction.
COMPLAINT: EXHIBIT 17, Oct 27,03, For Declaratory Relief with 3 issues.

CAUSES OF ACTION OR ISSUES: 1) Violation of (Cal) Gov’t Code Sec. 21203 (new
21259) Nonforfeiture after qualification for retirement, 2) whether employer's
contributions to the retirement fund on behalf of members are “normal
contributions “under Gov't Code Sec. 20027(new 20053) Normal contributions, and

3) under Gov't Code Sec. 20750.1(new 20795). .normal contributions.
EXHIBIT 18, Feb 25,04, and EXHIBIT 19, May 6,04, Two Request for Entry of Default.

JUDGMENT: EXHIBIT 20, Jun 25, 04, ORDER — Dismissed - Failed to File Request For

Entry of Default, (which was wrong, because there were two prior request.)
COMPLAINT, EXHIBIT 21, Jul 30, 04, For Declaratory Relief with 3 issues.

CAUSES OF ACTION OR ISSUES: Same issues as in COMPLAINT of EXHIBIT 17.

EXHIBIT 22, Oct 18, 04, DEFAULT by Clerk.

JUDGMENT: EXHIBIT 28, Jun 2, 06, ORDER — Dismissed for failure to properly serve.
COMPLAINT: EXHIBIT 29, Jun 14, 06, For Declaratory Relief with 3 issues.

CAUSES OF ACTION: Same 3 issues as in COMPLAINTS EXHIBIT 17 and EXHIBIT21.

ay

3 From Com p [a sat

 

 

 
10

Case 2:09-cv-00056-U-,, Document 39 Filed 07/14/11 Pagg.1 of 1 Page ID #:832

EX 1? 7-14 Sp NEM eihg |B oct eile 9 Page 173 of 382 |

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER

Lucio A, Barroga
CV 09-0056 UA

PLAINTIFF(S)

 

Vv.

Board of Administration, et al. ORDER STRIKING FILED DOCUMENTS
FROM THE RECORD

DEFENDANT(S).

 

WHEREAS, the documents listed below were improperly filed for the following reason(s)
Plaintiff has been declared a vexatious litigant and a court order is needed to file a new action or subsequent pleading.

 

 

 

IT IS HEREBY ORDERED that the documents shall be stricken from the record and shal! not be ©
considered by the Court:

Document Entitled Filed

Motion for reconsideration of Court order for leave to file anew A/C July 12, 2011

 

 

 

 

 

 

IT IS FURTHER ORDERED that the documents shall not be returned to the filing party; however, the
Clerk shall note on the case docket that the documents are stricken from the record.

(nary B, Cine

 

 

 

July 14, 2011
Date United States District Judge/Magistrate Judge

EXH IO
CV-80 (12/95) ORDER STRIKING FILED DOCUMENTS FROM THE RECORD

Jul [4,Zo\

 

 
Ex Fl Cases: Lal, 2 gyi deen 4at, 0? Pe fe Co 0. Ws io ae

LODGED

if

LUCIO A. BARROGA |
P.O. BOX 117 |
SAN PEDRO, CA 90733 |
Tel. 626-367-5858 !

 

 

 

 

PROSE. Q| |

25 |

@ <5, UNITED STATES DISTRICT COURT

@ 3d CENTRAL DISTRICT OF CALIFORNIA | -

Roger te

Sse

LUCIGTA. BARROGA, | CASE NUMBER: CV 09-056 ABC

~ BPE Plaintiff 1 (Hon. Chief Judge Audrey B. Collins)

v. !

BOARD OF ADMINISTRATION, CAL | MOTION FOR LEAVE TO FILE A NEW
PUBLIC EMPLOYEES’ RETIREMENT | COMPLAINT: THE ORDER OF JUDGE KING
SYSTEM (PERS), | SHOUILD BE RESPECTED.

Defendant !

 

MEMORANDUM OF POINTS AND AUTHORITIES

The ORDER STRIKING THE FILED DOCUMENTS FROM THE RECORD by Hon Judge
Audrey B. Collins filed July 14, 2011 is quoted:

WHEREAS, the document listed below were improperly filed for the
following reason(s)(:) Plaintiff has been declared a vexatious litigant and a

court order is needed to file a new action or subsequent pleading.

| Jul bl, 261 Bera

 

 
Case 2:19-cv-009MICE-KIN Document 1 Filed o/s Page 175 of 382

IT S HEREBY ORDERED that the documents shall be stricken from the

record and shall not be considered by this Court:

Document entitled: Motion for reconsideration of Court order for leave to

file a new A/C. Filed: July 12, 2011.

IT iS FURTHER ORDERED that the documents shall not be returned to the
filing party; however, the Clerk shall note on the case docket that the

documents are stricken from the record.
July 14, 2011 (Signed) Audrey B. Collins
United States District Judge

Note, the Motion For Reconsideration Of Court Order For Leave To File A New
Complaint filed July 12, 2011 was a response to Hon. Judge G.H. King to his NOTICE
AND ORDER. . filed Jun 30, 2011, to quote, “No showing made that new proposed
action is different from prior actions.” The Motion For Reconsideration, following
the proposed complaint, showed in details the 4 ISSUES or CAUSES OF ACTION are
new and different from the prior actions, satisfying the requirements of Judge King.
The Judgment of Judge King should be respected. Therefore, it is requested that the
Motion For Reconsideration should be reinstated and be considered, a copy of

which is here attached..

BECAUSE “ VEXATIOUS LITIGANT” IS THE REASON JN THE COURT ORDER FILED
7/14/11 FOR STRIKING THE MOTION FOR RECONSIDERATION, THE FOLLOWING IS
PROOF THAT PLAINTIFF IS NOT A VEXATIOUS LITIGANT:

Baron’s Law Dictionary is quoted: .

5

 

 

 
Case 2:19-cv-009.AMICE-KIN Document 1. Filed o/s Page 176 of 382

VEXATIOUS LITIGATION is civil action shown to have been instituted

maliciously and without probable cause. ..

QUESTION: ARE THE ISSUES — ISSUE I, ISSUE II, ISSUE lil AND ISSUE IV IN THE
COMPLAINT, OR CAUSES OF ACTION FRIVOLOUS?

The 4 ISSUES, supported by law and the Constitution, are in pages 3 to 6 in the
proposed complaint which 3 to 6 pages are here attached, and copies of the

proposed complaint are in the Court file, having not returned.

Your Honor Judge Audrey B. Collins, because your order declared me a vexatious
P

litigant, the above question requires your answer, please?
President Barack Obama said in his speech: RULE OF LAW -

U.S. Supreme Court Chief Justice John Roberts at the senate confirmation

hearing said: Judgment strictly under the law, and “without fear or favor”.

From the foregoing, this Motion For Leave To File A New Complaint; The Order

Of Judge King Should Be Respected, should be granted.

Date: July Z /, 2011 Respectfully submitted:

bnew A. Laman

Lucio A. Barroga

Attached: 1) Notice and Order by Judge King filed June 30,11
2) Order Stricking Filed Documents From The Record by Judge Collins filed Jul 14,11

3) MOTION FOR RECONSIDERATION FOR COURT ORDER FOR LEAVE TO FILE A NEW
COMPLAINT fi/ep 6/12/17

4) Pages 3 to 6 of Proposed Complaint For Declaratory Relief Under Cal Code Of Civil
Proc. Sec. 1062 On New Or Same Action Based On The Same Facts Which Overcome

2

 

 

 
Case 2:19-cv-009,4MICE-KIN Document 1 Filed os Do Page 177 of 382

Res Judicata lodged July 12, 11. (Note: the complete proposed Complaint is in Court
files, and was not returned to me.)

(Note: On Monday, July 18, 2011 on the Court building, why did the receiving clerk,
a Mexican lady, refused to give me a copy of the Court Order, but required me to
get a copy from the document room on the opposite side of the same floor? And
why is the case number CV 09-056 UA, but not with the initial of Judge Collins’s
name, ABC who signed the order? Is there a change of processing lately?)

O rar was nol stamped F/LED

 

 

 
Case 2:09-cv-00056-U.. Document 40: Filed 07/25/11 Pac. 1 of 17 Page ID #:833
i Page 178 of 382

Case 2:19-cv-0092 E-KJN Docunhent 1 Filed 05/2
LODGED

  

2011 JUL 21 AM IO: 58

  
 

 

 

 

 

 

 

 

Ch, bee Oo ies . RT
CENTRAL BIST us CALIF,
) 7
“Anrep STATES DISTRICT COURT 1 i ()
CENTRAL DISTRICT OF CALIFORNIA
Lucio A. Barroga CASE NUMBER
CV09-56-ABC
PLAINTIFF(S)
Vv.
Board Of Administration, et al;
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barroga pos gs .
, plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of:

Complaint / Petition
) Other

 

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for wnt of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

OOOOO ao

 

 

IT IS HEREBY ORDERED that plaintiff

0 may
may not

file the document presented in the above-referenced matter.

WIe| 21 Ctm, EB Cotha»

Date / United States District Judge / Magistrate Judge

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

pul LSze0 EY 7a

CV-115 (5/99)

 

 
Ex PF 823-6 // | ue? or Petans! bere; wo

Case 2:19-cv-O0O92Q@MMMICE-KJN Document1 Filed 05/ Page 179 of 382

LUCIO A. BARROGA |
P.O. BOX 2006 |

 

 

 

LOS ANGELES, CA joose |
Tel. 626:362-5858 |
lJ = ot |
CjPROSE™ 13 | !
5 goozs | UNITED STATES DISTRICT COURT
co
= == | CENTRAL DISTRICT OF CALIFORNIA
a to !
LUCIO A. BARROGA, ! CASE NUMBER: CV 09-056 ABC
Plaintiff |
v. !
BOARD OF ADMINISTRATION, CAL | REQUEST FOR RECONSIDERATION OF
PUBLIC EMPLOYEES’ RETIREMENT ! MOTION FOR LEAVE TO FILE A NEW
SYSTEM (PERS), ! COMPLAINT: THE ORDER OF JUDGE

Defendant ! KING SHOULD BE RESPECTED

 

MEMORANDUM OF POINTS AND AUTHORITIES
On plaintiff's Motion For Leave To File A New Complaint: The Order Of Judge
King Should Be Respected lodged July 21, 2011, the NOTICE AND ORDER. .by

Chief Judge Collins filed July 25,2011 is quoted:

Complaint/Petition

IT iS HEREBY ORDERED that plaintiff may not file the document presented

in the above-referenced matter.

) |
Aug 4, Low EXKF 23

 
Case 2:19-cv-009MICE-KIN Document 1 Filed 05s Page 180 of 382
Date: 7/25/2011 (Signed) Audrey B. Collins

United States District Judge

It is requested that the Order of Hon. Judge King should be respected, and my
answer to his requirements, the MOTION FOR RECONSIDERATION FOR COURT
ORDER FOR LEAVE TO FILE A NEW COMPLAINT should not be stricken out and
should be considered. And | am not a vexatious litigant, and for the Honorable
Judge for not answering the QUESTION: ARE THE ISSUES — ISSUE 1, ISSUE II, ISSUE
lit AND ISSUE IV IN THE COMPLAINT, OR CAUSES OF ACTION FRIVOLOUS?,
therefore is meant that the issues are not frivolous, and proof that |am not

vexatious litigant.

From the foregoing this Request For Reconsideration Of Motion For Leave To

File A New Complaint. . lodged July 21, 2011 should be granted.

Date: August 3 ,2011 PP submitted,

ROG arog.
Heraa le Barroga

Attached: Notice and Order filed July 25,2011 €X# GZ

Motion For Leave To File A New Complaint: The Order Of Judge King Should Be
Respected lodge July 21,2011. EXH FT!

(Note: It is very noticeable that the Judge’s signatures of the last two orderS are in
very broad lines, compared to her fine line signatures of prior orders.)

 

 

 
Case 2:09-cv-00056-U- Document 41 Filed 08/03/11 Pag. . of 20 Page ID #:850

LODGED, 5 .v.cos2ce-kan Docurkent 1 Filed’ Page 181 of 382

     

2011 AUG -3 AMI: 30

U oUle. Sede + COURT
CENTRAL DIST. OF ~ ALF.

OS ANGELES ay FORN,
 @ | tet oa

=

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Lucia A. Barroga CASE NUMBER

CV09-00056-UA

 

 

 

PLAINTIFF(S)
Vv.
Board of Administration, et al.,
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANTI(S).
Lucio A. Barroga ___, plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of:

[) Complaint / Petition
KI Other Request for Reconsideration of Motion for Leave to File a New Complaint

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

OOOWR OO

 

IT IS HEREBY ORDERED that plaintiff

O may
may not

file the document presented in the above-referenced matter.

63 Jao Ope

Date United States District Judge / Magistrate Judge

Pr

 

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

Aug 4, LEON EXP TA

CV-115 (549)

 

 
Gasegias-cv-00SMQVCE-KIN Document 1 Filed offs Page 182 of 382

To: Judicial Conference of the United States
Administrative Office of the United States Courts
One Columbus Circle NE,

Washington, D.C. 20544

From: Lucio A., Barroga
P.O. Box 2006

Los Angeles, CA 90066
Tel, 626-367-5858
August /{ , 2011

RE DOCKET 09-90071 COMPLAINT OF JUDICIAL MISCONDUCT
(U.S. Court of Appeals of the 9" Circuit)

A PETITION UNDER 28 U.S.C. UNDER 357 & 358 TO REVERSE OR OVERTURN
THE JUDICIAL COUNCIL ORDER (OF TEN JUDGES) ON JAN. 11, 2010 REGARDING
JUDICIAL MISCONDUCT AGAINST DISTRICT COURT CHIEF JUDGE AUDREY B.
COLLINS FOR NOT DISQUALIFYING HERSELF UNDER 28 U.S.C. SEC. 455 FOR
PETITIONER TO FILE A COMPLAINT was served on June 24, 2010.

On a REQUEST FOR COURT ORDER FOR LEAVE TO FILE A NEW COMPLAINT
lodged Jun 28, 2011, with a PROPOSED COMPLAINT FOR DECLARATORY RELIEF
UNDER CAL CODE OF CIVIL PROC. SEC. 1062 ON NEW OR SAME ACTION BASED ON
THE SAME FACTS WHICH OVERCOMES RES JUDICATA , NOTICE AND ORDER. .
EXHIBIT 88, by Judge King filed June 30, 2011, is quoted ,

Complaint/Petition

Court order is needed to file a new action.

... No showing made that new proposed action is different from prior
actions.

In response to Judge King’s requirements, filed July 12, 2011 is EXHIBIT 89
MOTION FOR RECONSIDERATION FOR COURT ORDER FOR LEAVE TO FILE A NEW
COMPLAINT, showing in details that the causes of action or issues in the new
proposed Complaint are new and different from the prior actions.

Filed July 14, 2011, is EXHIBIT 90 ORDER STRIKING FILED DOCUMENTS FROM
THE RECORD by Order of Chief Judge Collins, to quote:

|

fugs,20) eee

 

 

 
Case 2:19-cv-000@Mce-KaN Document 1 Filed os Page 183 of 382

WHERE AS, the documents listed below were improperly filed for the
following reason(s) Plaintiff has been declared a vexatious litigant and court
order is needed to file a new action or subsequent pleading.

IT 1S HEREBY ORDERED that the documents shall be stricken from the
record and shall not be considered by the Court.

Document entitled: Motion for reconsideration of Court order to file a new
A/C, Filed: July 12, 2011.

July 14, 2011 (Signed) Audrey B. Collins
United States District Judge

This action of Judge Collins striking the Motion for Reconsideration which is a
response to Judge King’s requirement is another violation of Judge Collins for not
disqualifying herself under U.S.C. 28 Sec. 455 of which a complaint is pending
before the Judicial Conference of the United States for not allowing plaintiff to file

a complaint.

Lodged July 21, filed Jul 25, 2011 is EXHIBIT 91, MOTION FOR LEAVE TO FILE A
NEW COMPLAINT : THE ORDER OF JUDGE KING SHOULD BE RESPECTED, to quote :

BECAUSE “ VEXATIOUS LITIGANT” IS THE REASON IN THE COURT ORDER
FILED 7/14/11 FOR STRIKING THE MOTION FOR RECONSIDERATION, THE
FOLLOWING IS PROOF THAT PLAINTIFF IS NOT A VEXATIOUS LITIGANT.

Barron’s Law Dictionary is quoted:

VEXATIOUS LITIGATION is civil action shown to have been instituted
maliciously without probable cause. . .

QUESTION: ARE THE ISSUES — ISSUE I, ISSUE II, ISSUEII! AND ISSUE IV IN
THECOMPLAINT, OR CAUSES OF ACTION FRIVOLOUS?

The 4 ISSUES, supported by law and the Constitution are in pages 3 to 6 in
the proposed complaint of which pages 3 to 6 are here attached. .

Your Honor Judge Audrey B. Collins, because your order declared mea
vexatious litigant, the above question requires your answer, please?

President Barack Obama said in his speech: the RULE OF LAW.

Z.

 

 

 
Case >-19-cv-009MMCE-KIN Document 1 Filed oso Page 184 of 382

Judge Collins did not response to the direct question whether plaintiff is a
vexatious litigant as shown on her Notice and Order filed Jul 25, 2011 EXHIBIT 92,
another violation of U.S.C. 28 Sec, 455 for not responding to the question to
disqualify herself, for plaintiff to file a complaint. Judge Collins does not even
respect judgment of a peer, Judge King.

Filed Aug 3, 2011 EXHIBIT 93 is REQUEST FOR RECONSIDERATION OF MOTION
FOR LEAVE TO FILE A COMPLAINT: THE ORDER OF JUDGE KING SHOULD BE

RESPECTED.
Filed Aug. 3, 2011 is NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

Again, this Order from Chief Judge Collins did not respect the judgment of Judge
King.

IT 1S AGAINST LAW AND IS A JUDICIAL MIS CONDUCT TO DISMISS A
COMPLAINT THAT IS NOT FRIVOLOUS

28 U.S.C. Sec. 352 (b) Action by chief judge following a review. After
expeditiously reviewing a complaint,. . (a) the chief by written order
stating his or her reasons, may (1) dismiss the complaint (A) if the chief
judge finds the complaint to be . . .(iii) frivolous. . or lacking sufficient
evidence to raise an inference that misconduct has occurred.

From the foregoing judicial misconduct, the Judicial Conference of the US.
should therefore disqualify Chief Judge Collins and allow Judge King to consider or
act to the Plaintiff’s response to his requirements and permit or grant plaintiff to

file a new complaint.

Date: August //, 2011 Bcd. Basing
Loci A. Barroga
Attached: EXHIBIT 88 Filed Jun 30,2011 Notice and Order by Judge George King.

EXHIBIT 89 filed July 12, 2011 MOTION FOR RECONSIDERATION FOR COURT
ORDER FOR LEAVE TO FILE NEW COMPLAINT (Response to Judge King.)

EXHIBIT 90 filed Aug 3, 2011 ORDER STRIKING FILED DOCUMENTS FROM THE
RECORD by Chief Judge Collins

3

 

 

 
 

TOBE
CLERK, U.S. DISTRICT COURT

 

 
 

 

' “Case 2:09-cv-00056-. . Bocument 43 Filed 08/23/11 Pas) of 40 Page ID #:878
Case 2:19-cv-009@MICE-KIN Document 1 Filed 05/M.9 Page 185 of 382

LUCIO A. BARROGA — !
P. O. BOX 662006 !
LOS ANGELES, CA 90066 |
Tel 626-367 -5858 !

PROSE | l -

 

 

 

 

 

UNITED STATES DISTRICT COURK_/* ~
CENTRAL DISTRICT OF CALIFORNIA
LUCIO A. BARROGA, | CASE NO. CV09-056 -
Plaintiff ! COMPLAINT FOR DECLARATORY

! RELIEF UNDER CAL CODE OF CIVIL
eM, ! PROC. SEC. 1062 ON NEW OR SAME
BOARD OF ADMINISTRATION, ! ACTION BASED ON THE SAME FACTS

CAL PUBLIC EMPLOYEES’ | WHICH OVERCOMES RES.

RETIREMENT SYSEM (PERS), —‘! JUDICATA...

Defendant(s) !

 

MEMORANDUM OF POINTS AND AUTHORITIES

 

THE U.S. DISTRICT COURT HAS JURISDICTION UND

 

A) U.S. Constitution Amendment Fourteen. Supporting precedents, from
USCA, Constitution Amendment 14, Sec. 1, to quote precedents:

a) State action, for purpose of this clause, may emanate from rulings of .

administrative and regulatory agencies as well as from legislative or judicial

_ _actio . Moose Lodge No 107 v. Irvis , Pa. 1972, 92 S.Ct. 1965, 407 US 163,
32 Iiffhd 24 627 |

 

 

 

 

of 1 State has obligation to insure that actions of its agencies do not

ott ?

       
 

any person of equal protection of laws. U.S. v. State of Tex. 197 0, -
‘Supp. 1043, supplemented 330 F. Supp. 235, affirmed 447 F, 2d. 441,

Exy 9b 4

(2-36 AW

SEP -2 201

 

 

CENTRAL DISTRICT OF

/
A ug b 9,100 © 788

 

 

 

 

 
 

Case 2:09-cv-00056-Us, Document 43 Filed 08/23/11 Pagg.v of 40 Page ID #:879
Case 2:19-cv-009 CE-KJN Document 1 Filed 05/ 9 Page 186 of 382

certiorari denied 92 S. Ct. 675, 404 U.S. 1016, 30 L.Ed. 2d 663.

c) The action of state courts and judicial officers in their official
capacities is to be regarded as action of state within this amendment. Shelly v.

Kraemer, Mich. & Mo. 1948, 68 S.Ct. 836, 334 U.S. 1, 912 L.Ed. 1116.

B) Constitution, Amendment 11, because PERS wanted this case tried in
court. See EXHIBIT 4. Dep. Gen. Counsel Gillan said, “ unless and until we are

ordered to do so by acourt “. “J.. urge you to seek, . an attomey”.

C) Constitution, Amendment 13, prohibition of slavery. ISSUE IV, for PERS

denying me benefits derived from employer’s contributions I had worked and toiled

for.

D) State judges are members of PERS, even the Hon. U.S. District Court.
Judge Florence —Marie Cooper recused herself on this case, because she was a |
“participant of CalPERS”. EXHIBIT 21A . Also, see Notice on EXHIBIT 8,
Superior Court J udge McVittie gave judgment not consistent with the law, and said

"you know how to appeal. ."
FACTS

After reaching 50 year old in April 1979 and retirable, I submitted an
application for retirement pensions from previous services with the City of El
Segundo, and later I went to Sacramento PERS office to follow up application.
PERS offered me two choices: 1)-to receive a monthly pension of $135, or 2) as
alternative, to receive a lump sum of my member contributions (approx. 7% of
salaries), but the employer’s contributions on my behalf (approx. 7.75% of salaries
under Gov’t Code Sec. 20750.1 [new 20795]), will remain with PERS. I received :
approximately $10,000 of my accumulated member contributions, with the

z

 

 
 

_Case 2:09-cv-00056-Us, Bocument 43 Filed 08/23/11 Pag. of 40 Page ID #:880
Case 2:19-cv-O092@@MCE-KJN Document 1 Filed 05M Page 187 of 382

employer’s contributions on my behalf remaining in deposit with PERS.
Later in some years, I requested that the offered monthly pension shall pay and
_tedeposit for the withdrawn member contributions as a loan which PERS
maliciously omitted to inform the monthly pension can redeposit per statute (Cal)
Gov’t Code Sec. 20654 (new 20750) Redeposit of Withdrawals, and when the loan
or withdrawal is fully paid with interest, then monthly pension will start to me. But
PERS claimed the employer’s contributions which have remained with PERS are
NOT “normal contributions”, therefore I ceased to be a member when the member
- contributions were withdrawn, and I am not anymore entitled any pension benefits. I
have contended that I am still a PERS member, because the employer’s contributions.

on my behalf have remained in deposit with PERS and are “normal contributions” _

under the laws.

ISSUES

Proof that Tam still a PERS member, because the employer’s contributions on

my behalf have femained in deposit with PERS, to quote:
(Cal) Gov't Code Sec. 20390 (new 20340) Condition of cessation
A person ceases to be a member : ,
(b) if he or she is paid his or her “normal contributions”.

Therefore, IF the employer’s contributions which have remained in deposit with

PERS are “normal contributions”, then I am still a PERS member.

ISSUE I: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL -
CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE, (CAL)

3

 
 

Case 2:09-cv-00056-Ur. Oocument 43 Filed 08/23/11 Page | of 40 Page ID #:872

& X Gigs 2f0- Be BpoGerlcn Chovedba 1 Filed

    
  
 

O
. US i ae COLPT
. !
AUG 23 20! | |

NTO PORES |
TMI

 

Lonees

 

 

}
UNITED STATES DISTRICT COURT 7 /
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

CASE NUMBER
uA
CV09-56-ABG-
PLAINTIFF(S)
Vv.
Board Of Administration,et al;
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).

 

, plaintiff, attempted to file a pleading in the
above-referenced matter. Attached for your review is a copy of:

(1 Complaint / Petition
O Other

 

According to court records, plaintiff has been identified asa vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

OOOBe® oO

 

 

IT IS HEREBY ORDERED that plaintiff

Zp may not

file the document presented in the above-referenced matter.

Prale
a nn

 

_ United L District Judge / Py ate Judge -

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT
CV-115 (3/99)

Ang 14,400 Ee

\

 

 
tala one
pb deme a go
Sao Sone Cane eh oan leet!

, 7 ACs BI AP AEE ON Document 1 Filed o5/ De Page 189 of 382

LUCIO A. BARROGA |
P. O. BOX 662006

LOS ANGELES, CA 90066
Tel. 626-367-5858

 

PRO ov de

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

LUCIO A. BARROGA, ! CASE NUMBER: CV 09- 056
Plaintiff |
V. ! MOTION: STOP USING VEXATIOUS
BOARD OF ADMINISTRATION, CAL | LITIGANT FORM; REQUEST FOR LEAVE
PUBLIC EMPLOYEES’ RETIREMENT | TO FILE A COMPLAINT

SYSTEM (PERS), |
Defendant(s) !

 

MEMORANDUM OF POINTS AND AUTHORITIES

ON June 24, 2010, Plaintiff served the Judicial Conference of the United States
a PETITION UNDER 28 U.S.C. SEC. 357 & 358 TO REVERSE OR OVERTURN THE
JUDICIAL COUNCIL (OF 10 JUDGES) ORDER OF JAN. 10, 2010 REGARDING JUDICIAL
MISCONDUCT AGAINST DISTRICT COURT CHIEF JUDGE AUDREY B. COLLINS FOR
NOT DISQUALIFYING HERSELF UNDER 28 U.S.C. SEC. 455 FOR PETITIONER TO FILE

A COMPLAINT. EXHIBIT 79, to quote:
28 U.S.C. Sec. 357 (a) Review of action of judicial council. A complainant or

judge aggrieved by an action of the judicial council, may petition the
Judicial Conference of the United States for review thereof.

/ Exp
5 ° L, 20\ | 784

 

 
Case 2:19-cv-0092Q@JICE-KIN Document 1 Filed 05/AM Page 190 of 382

IT 1S AGAINST LAW AND A JUDICIAL MISCONDUCT TO DISMISS A COMPLAINT THAT
IS NOT FRIVOLOUS.

28 U.S.C. SEC 352 (b) Action by chief judge (of Court of Appeals) following
a review. After expeditiously reviewing a complaint. .{a) the chief judge by
written order stating his or her reasons, may- (1) dismiss the complaint (A) if
the chief judge finds the complaint to be. .

(iii) frivolous . .or lacking sufficient evidence to raise an inference that

misconduct has occurred.

From the foregoing, this Motion: Stop Using Vexatious Litigant Form; Request
for Leave to File a Complaint should be granted.

Date: September 2 , 2011 Nene  Pevn submitted:

nae fA Barroga Cue

Part of Complaint, Pages 3 to 6 filed Aug 23, 2011.

Cr be p Efe t/ A WMeslien fer (eeve To ¢7/e

Attached: Complaint

Note: During the senate confirmation hearing, U.S. Supreme Court Chief Justice
John Roberts said, judgment strictly under the law and “without fear or favor”.

Pres. Barack Obama said in his speech, the RULE OF LAW.

 

 
Case 2:09-cv-00056-L,. Document 44 Ariéd 09/06/11 Pay. | of 1 Page ID #:912

EX Z 7 Bs EKER ice: KJN Document1 Filed oe Page 191 of 382

 

WIISEP-2 PMI2: 3h

ISTRICT COURT
AL DIST. OF CALIF.
OS ANGELES Se

{SY
ye oo UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

 

 

 

   

 

LUCIO A. BARROGA, CASE NUMBER
CV 09-0056 UA
PLAINTIFF(S}

 

Vv.

BOARD OF ADMINISTRATION, CALIFORNIA PUBLIC

EMPLOYEES’ RETIREMENT SYSTEM, NOTICE AND ORDER RE FILING BY

VEXATIOUS LITIGANT

 

DEFENDANT(S).

 

LUCIO A. BARROGA , plaintiff, attempted to file a pleading in the
above-referenced matter. Attached for your review is a copy of:

Complaint / Petition
Other MOTION; STOP USING VEXATIOUS LIGITANT FORM; REQUEST FOR LEAVE TO FILE A COMPLAINT

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of § must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Count order is needed to file subsequent pleadings.
Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.
Other

OOOBe oo

 

IT IS HEREBY ORDERED that plaintiff

O may
jf may not

file the document presented in the above-referenced matter.

Sept Gael! Clete B Ut
Date United States Distjict Judge / Magistrate Judge

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

| | Per. L., 20} EX [Po

 

 

 
S73 /61 G-/l-4, vud. <on/

Case 2:19-cv-009 @HMICE-KIN Document 1 Filed os hpi Page 192 of 382

To: Judicial Conference of the United States
Administrative Office of the United States Courts
One Columbus Circle NE

Washington , D.C. 20544

From: Lucio A. Barroga
P.O.Box 662006

Los Angeles, CA 90066
Tel. 626-367-5858
September /G , 2011

RE: DOCKET 09-90071 COMPLAINT OF JUDICIAL MISCONDUCT
(U.S. Court of Appeals of the 9" Circuit)

Pending in the Judicial Conference of the United States is A PETITION UNDER
28 U.S.C. SEC. 357 & 358 TO REVERSE OR OVERTURN THE JUDICIAL COUNCIL
ORDER (OF TEN JUDGES) ON JAN. 11, 2010 REGARDING JUDICIAL MISCONDUCT
AGAINST DISTRICT COURT CHIEF JUDGE AUDREY B. COLLINS FOR NOT
DISQUALIFYING HERSELF UNDER 28 U.S.C. SEC. 455 FOR PETITIONER TO FILEA
COMPLAINT which PETITION was served on June 24, 2010.

Lodged on Sept. 2, 2011 and returned Sept. 6, 2011, EXHIBIT 99, MOTION:
STOP USING VEXATIOUS LITIGANT FORM; REQUEST FOR LEAVE TO FILEA

COMPLAINT is quoted:
A JUDGE WHOSE CONDUCT IS COMPLAINED OF IS DISQUALIFIED FOR

TRANSMITTAL OF COMPLAINT

Title 28 Sec. 351(c) Transmittal of complaint . . .if the conduct complained
of is that of the chief judge, (transmittal) to that circuit judge in regular
active service next senior in date of commission. ..

NO VEXATIOUS LITIGANT, BECAUSE THE CAUSES OF ACTION ARE NOT
FRIVOLOUS

|
Sep ll, Zeou

Ex} /O]

 
 

Case 2:19-cv-0092@YCE-KIN Document 1 Filed 05/AMM Page 198 of 382
AND IT IS AGAINST LAW AND A JUDICIAL MISCONDUCT TO DISMISS A
COMPLAINT THAT IS NOT FRIVOLOUS

Please, read the attached Motion.

In the NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT filed Sept. 6,
2011, EXHIBIT 100, Chief Judge Collins again did not disqualify herself, even if the
law specifically prohibit a judge whose conduct is complained of to transmittal of
the complaint. The ORDER is here attached and is quoted:

Other. MOTION: STOP USING VEXATIOUS LITIGANT FORM; REQUEST FOR
LEAVE TO FILE A COMPLAINT

IT IS HEREBY ORDERED that plaintiff may not file the document presented
in the above-referenced matter. (Signed) Audrey B. Collins, United States
District Judge, Sept. 6, 2011.

Against law, Judge Collins does not disqualify herself under 28 U.S.C. Sec 455
Disqualification of justices, judges and magistrate judges, and now Title 28 Sec
351 (c) Transmittal of complaint — a judicial misconduct. From the foregoing, the
Judicial Conference of the United States should issue an order to disqualify Judge
Collins, and do something for her to comply with the law to allow me to file a

complaint.

Date: September /é, 2011 Jiur A submitted:
VYhuo A- av OFA
7, Lucio A. Pod? po

Attached: MOTION: STOP USING VEXATIOUS LITIGANT FORM; REQUEST FOR
LEAVE TO FILE A COMPLAINT Lodged Sept. 2,2011. Ex¥/ BI FF

NOTICE AND ORDER .. filed Sept. 6, 2011. EXK/4/B/T (20

COMPLAINT FOR DECLARATORY RELIEF UNDER CAL CODE OF CIV. PROC. 1062.

filed Aug 23. 2011 (First 8 pages only.
. SES PaCS ONY) ERE BIT ARB

 
Case 2:19-cv-0092 @Jce-KIN Document 1 Filed 05/2 Page 194 of 382

MARINA DEL REY POST OFFICE
MARINA DEL REY, California
902929998
0544850301 -0095
09/16/2011 (310) 306-4533 11:30:13 AM

Sales Receipt

 

Product Sale Unit Final
Description Qty Price Price
Photo 1 «$1.59 $1.59
Document
Mailer 9.75"
x 12.25"
(Chipboard)
WASHINGTON DC 20544 $2.28
Zone-8 First-Class
Large Env
7.60 oz.
Expected Delivery: Mon 09/19/11
Certified $2.85
Label #: 70111150000097983244
Issue PVI: $5.13
Total: $6.72
Paid by:
Cash $7.00
Change Que: ~$0.28

‘he ate ae ete te de A We de Fe te Bede he We te ae ae eee ir ie ie ae ee We We ae ie ir le ae ee
she he He te ie de ate Be te te ee ie ve ir he ie te ate re ee ie ir We eee oe ae ee ee

BRIGHTEN SOMEONE'S MAILBOX. Greeting cards
available for purchase at select Post

Offices.

hehe ie te te Be te te We We We Hee te He Ae oe te Be Wee Wee ie te He hee Be He He te ee ee
He te dete de te te te te te tate Wet te te ie ied tote de ied tea ie te ie dea ie ie ie ieee ee

Order stamps at usps.com/shop or call
1-800-Stamp24. Go to usps.com/clicknship
to print shipping labels with postage.

For other information call 1-800-ASK-USPS.

Bede We te We te Fe te We te He We oe We We te ae ie He He We ie ie We He ee Wee tee ee Wee ee ee
FISII RII GIRIIIGI IIR IIIS IOI I III III IOI IO IFICIOR deve rere

Get your mail when and where you want it
with a secure Post Office Box. Sign up for

a box online at usps.com/poboxes.
de We Ar We te He We We We Be We We We ve We We He We ae We We ie ie ae oe Wee We We We ie ae eee

‘We Pe He We We He We We We ele ie ole We ie ee Wee We ae ee We We oe We We ae Wee Wee We We ee ee

Bil1#: 1000502822447
Clerk: 15

All sales final on stamps and postage
Refunds for guaranteed services only

Thank you for your business
We We We ie Ye ie te We te We ve ie Be He He We We ae We We We ae We We ie We We ole We Wee We We Wa ee

He We He Ve He We We ve Pe We We We We ie We ie ie ee ve ew ee we ae We We We eee

HELP US SERVE YOU BETTER
Go to: https://postalexperience.com/Pos

TELL US ABOUT YOUR RECENT
POSTAL EXPERIENCE

YOUR OPINION COUNTS

hee ae vie ee vie ee ie ee ree Wie Wir ie Wi ee ir ie ie ir eee ae ie ee oe
He ee ae de de ie vie ie ie ie ie ie ie oie Wir air ie ie Wie ie ir irae vie ie vie We vie iy heir ee ie ie oie ie

ia ooo

“CERTIFIED MAIL. RECEIPT.

. (Domestic Mail Only; No Insurance Coverage Provided): :

   
    

   

 

 

 

 

 

 

 

ZUBICIAL CONFERENCE OF AF.

 

xr
>
mm god behead elect era) visit our isd Ce hae la COR
co
oo
nm
o if “AA
Certified Feb} . Af 15

oO = B
o Retum Receipt Fed 43: / . Postmark |
(Endorsement Requir Here :
© Restricted Delivery Fee | :
coy (Endorsement Required) :
Total Posta $ :

ol ge & Fees
a $343 09/16/2011
ca
ci
o
nm

 

 

 

tea Rl Te OA tele ee att : - See Reverse for instructions

 
EX

 

(bh, cof nce xan Document 1 Filed 0

  
  

S.OISTRICT CouRT |

To: TERRY NAFISI, Clerk of Court and District Executive
U.S District Court

312 N. Spring St. Rm. G8

Los Angeles, CA 90012

ocr 11 2n |

BENTRAL DISTRICT OF CALIFORNIA
DEPUTY

From: Lucio A. Barroga
P.O. Box 662006, Los Angeles, CA 90066
Tel. 626-367-5858

RE: Case CVO9 -056 Barroga v. Board of Administration, PERS

Sir/madam:

On Sept 22, 2011, | wanted to file a COMPLANT and under the law Title 28 Sec
351 (c) the clerk shall transmit the complaint to a different judge, but not to chief
Judge Collins, because there is a complaint of judicial misconduct against her for
not disqualifying herself under Title 28 Sec. 455 Disqualification of justices, judges
or magistrate judges for plaintiff to file a complaint.

Last Friday, October 7, Manager of Public Intake Section Sharon Magee called
me by phone to tell that there will be no response to my letter to you dated Sept.
22 ,2011, copy of which is here attached. But | still have a later letter to you dated
Oct. 6. 2011, and | expect a reply. Ms. Magee said the subject was dealt with
already in my meeting a week earlier with them, Ms. Sharron Magee and Rhonda,
the earlier Manager whom | understand Ms. Magee replaced. In that meeting, she
tried to contact the Court of Appeals regarding the ruling of judicial misconduct.
So, as the ruling was part of the files on the complaint for declaratory relief, |
showed them the Court of Appeals Chief Judge Kozinski’s Order, the Judicial
Council (of 10 judges) Order, EXHIBIT 57 here attached, and my last letter of
complaint to the Judicial Conference of the United States, At that meeting,
because the Orders were not favorable on the judicial misconduct complaint, Ms.
Magee said the complaint against PERS that | wanted to file must go to Chief
Judge Collins. But, every prior complaint against PERS and motion for leave to file
a complaint that was submitted was denied by Judge Collins, ( the receiving clerks
stamped the motions and complaints as “LODGED” then returned to me, Michelle

 

| Le .
Ot Iron Ex led
Case 2:19-cv-009@MCE-KIN Document 1 Filed oss Page 196 of 382

Murray and Chris (the colored guy) refused my pleadings to stamped the
documents as “FILED”. Is that not prejudicial?). There is still a pending complaint
of judicial misconduct under Title 28 Sec. 455 Disqualification of justices, judges,
or magistrate judges against Chief Judge Collins in the Judicial Conference, which
emanates from the Complaint for Declaratory Relief, therefore the complaint
should be transmitted to a different judge. These two complaints are
interrelated to each other as one. An action to any of the two affect the other.
Therefore, the clerk must follow the law under Title 28 Sec. 351 (c) that
transmittal of the Complaint for Declaratory Relief must go to a different judge.
Under Title 28 Sec. 352 (2) an appropriate corrective action will end the judicial
misconduct proceedings. And the corrective action is that the complaint against
PERS must be tried by a different judge. On the other hand, every denial for the
complaint for.declaratory relief is a push nearer to congress where there is a
potential impeachment. Why take that unnecessary risk?

Chief Judge Collins.s declaration that | am a vexatious litigant is wrong, because
the issues or causes of action in the Complaint for Declaratory Relief are not
frivolous. In fact, | cited the fact that to dismiss a complaint that is not frivolous is

judicial misconduct.

From the foregoing, again, you have the responsibility to enforce the law, Title
28 Sec 351 (c) that transmittal of the complaint must go to different judge, To
quote:

Title 28 Sec 351 (c) Transmittal of complaint. . the clerk. ..if the conduct
complained of is that of the chief judge, (transmittal) to the circuit judge in
regular active service next in date of commission. .

Your earliest response is appreciated, or please call me to let me know when |
can file the complaint. .

_ Date: October its 2011 ee oes

tucto eyo fl Barroga

 
Case 2:19-cv-009@MICE-KIN Document 1 Filed oi Page 197 of 382

Attached: EXHIBIT 57 IN RE COMPLAINT OF JUDICIAL MISCONDUCT
Letter to Terry Nafisi, Clerk of Court dated Sept 22, 2011

Note: The processing of my complaint and motions by the receiving clerks
consisted by the following: The clerk gets a print-out from the computer a NOTICE
AND ORDER RE FILING BY VEXATIOUS LITIGANT form, She or he then marked “x”
on “Court order is needed to file a new action.” and “Court order is needed to file
subsequent pleadings” The precooked orders were then submitted to the Judge
for signature, with the “IT IS HEREBY ORDERED that plaintiff may not file the
document presented. . “

 

 
yf : f- an .

Case 2:19-cv-Q09@MICE-KIN Document 1 Filed osr0 Page 198 of 382
LUCIO A. BARROGA i

P.O. BOX 662006 t
LOS ANGELES, CA 90066 !
Tel 626-367 -5858 !

PRO SE !

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LUCIO A. BARROGA, ! CASENO.CVv09-056 A BL

Planiff |! COMPLAINT FOR DECLARATORY
! RELIEF UNDER CAL CODE OF CIVIL

 

 

 

¥. } PROC. SEC. 1062 ON NEW OR SAME
BOARD OF ADMINISTRATION,  !ACTION BASED ON THE SAME FACTS
CAL PUBLIC EMPLOYEES’ ! WHICH OVERCOMES RES
RETIREMENT SYSEM (PERS), ! JU DICATA |

 

AMPED
LEGER

SS CLERK US EE TRICT COURT

es

MEMGRANDUM OF POINTS AND AUTHORITIES {= CENTRAL SET OFLA
. a

ode

Defendant(s} !

 

 

 

 

 

 

 

THE U.S. DISTRICT COURT HAS JURISDICTION UNDER:

A) U-S. Constitution Amendment Fourteen. Supporting precedents, from
USCA, Constitution Amendment 14, Sec. 1, to quote precedents:

a) State action, for purpose of this clause, may emanate from rulings of
administrative and regulatory agencies as well as from legislative or judicial
actions. Moose Lodge No 107 v. Irvis , Pa. 1972, 92 S.Ct. 1965, 407 US 163, _

b) State has obligation to insure that actions of its agencies do not
deprive any person of equal protection of laws. U.S. v. State of Tex. 1970,
321 F. Supp. 1043, supplemented 330 F. Supp. 235. affirmed 447 F. 2d. 441,

 

Note: Title 28 Sec.351(c) Transmittal of complaint to chief judge is prohibited
because of judicial misconduct complaint. See page 8.
Ex /o

f
Ocn- AAS Zoey

 

 
Case 2:09-cv-00056-U+. Document 43 Filed 08/23/11 Pay. j8 of 40 Page ID #:879
Case 2:19-cv-009@JMICE-KJN Document 1 Filed ois Page 199 of 382

certiorari denied 92 S. Ct. 675, 404 U.S.1016, 30 L.Ed. 2d 663.

c) The action of state courts and judicial officers in their official
capacities is to be regarded as action of state within this amendment. Shelly v.
Kraemer, Mich. & Mo. 1948, 68 S.Ct. 836, 334 U.S. 1, 912 L.Ed. 1116.

B) Constitution, Amendment 11, because PERS wanted this case tried in
court. See EXHIBIT 4. Dep. Gen. Counsel Gillan said, “ unless and until we are

ordered to do so by acourt““. “I.. urge you to seek, . an atiomey”.

C) Constitution, Amendment 13, prohibition of slavery. ISSUE IV, for PERS
denying me benefits derived from employer’s contributions I had worked and toiled

for.

D) State judges are members of PERS, even the Hon. U.S. District Court.
Judge Florence —Marie Cooper recused herself on this case, because she was a
“participant of CalPERS”. EXHIBIT 21A . Also, see Notice on EXHIBIT 8,
Superior Court Judge McVittie gave judgment not consistent with the law, and said

"you know how to appeal. .”
FACTS

After reaching 50 year old in April 1979 and retirable, I submitted an
application for retirement pensions from previous services with the City of El
Segundo, and later I went to Sacramento PERS office to follow up application.
PERS offered me two choices: 1)-to receive a monthly pension of $135, or 2) as
alternative, to receive a lump sum of my member contributions (approx. 7% of
salaries), but the employer’s contributions on my behalf (approx. 7.75% of salaries
under Gov’t Code Sec. 20750.1 [new 20795]), will remain with PERS. I received
approximately $10,000 of my accumulated member contributions, with the

Zz

 

 
_Case 2:09-cv-00056-UA Jocument 43 Filed 08/23/11 Pag. p of 40 Page ID #:880
Case 2:19-cv-009@MYICE-KIN Document 1 Filed os/ Go Page 200 of 382

employer’s contributions on my behalf remaining in deposit with PERS.
Later in some years, I requested that the offered monthly pension shall pay and

_redeposit for the withdrawn member contributions as a loan which PERS
maliciously omitted to inform the monthly pension can redeposit per statute (Cal)
Gov't Code Sec. 20654 (new 20750) Redeposit of Withdrawals, and when the loan

or withdrawal is fully paid with interest, then monthly pension will start to me. But
PERS claimed the employer’s contributions which have remained with PERS are
NOT “normal contributions”, therefore I ceased to be a member when the member
- contributions were withdrawn, and I am not anymore entitled any pension benefits. I
have contended that Iam still a PERS member, because the employer’s contributions.

on my behalf have remained in deposit with PERS and are “normal contributions”

under the laws.

ISSUES

Proof that I am still a PERS member, because the employer’s contributions on

my behalf have remained in deposit with PERS, to quote:
(Cal) Gov't Code Sec. 20390 (new 20340) Condition of cessation
A person ceases to be a member :
(b) if he or she is paid his or her “normal contributions”.

Therefore, IF the employer’s contributions which have remained in deposit with

PERS are “normal contributions”, then I am still a PERS member.

ISSUE I: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL
CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE, (CAL)

3
r

 

Case 2:UY-cv-UUUS6-U,. Jocument 45 Filed 10/26/11 Pag . of 261 Page ID #:913

 

 

 

 

 

 

 

 

 

cue:  cxcen OORERe Tap i ooo @vicE-KIN Document 1 Filed os@9 Page 201 of 382
act 2 A 90H | |" ocean, us DISTRICT COLT :
Lad i

| | OCT 2.6 20ll |
4 }
‘ 1A,
CENTRAL VES oerury
| 7
UNITED STATES DISTRICT COURT UJ]
CENTRAL DISTRICT OF CALIFORNIA
Lucio A. Barroga CASE NUMBER
CV 09-56 UA
PLAINTIFF(S)
Vv.
Board of Adminstration, et al. 4 .
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).

 

 

 

, plaintiff, attempted to file a pleading in the
above-referenced matter. Attached for your review is a copy of:

Complaint / Petition
O Other

Acconding to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following: “4

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.
Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case e by plaintiff or anyone on his or her behalf.
Other

HOOOR oo

 

IT IS HEREBY ORDERED that plaintiff

may
ps may not

file the document presented in the above-referenced matter.

Jo] 4 bfaafl (diy B Ctx

United States District J udge / Magistrate Judge

 

Date

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

Cel Zé, LOM EXH 108

CV-115 (5/99)

 
. he

 

tk“ CY | we pet L
Case 2:19-cv- o0g@vice- KJN Document 1 Filed Qs Page 202 of 382

LUCIO A. BARROGA !
P.O. BOX 662006 {
LOS ANGELES, CA 90066

Tel. 626-367-5858 . |

PRO SE

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA weve

 

LUCIO A. BARROGA, | CASE NUMBER: CV 09-056 AEC—
Plaintiff !

 

V. ! MOTION FOR RECONSIDERATION OF
BOARD OF ADMINISTRATION, CAL ! NOTICE AND ORDER DENYING MOTION
PUBLIC EMPLOYEES’ RETIREMENT ! FOR LEAVE TO FILE A COMPLAINT
SYSTEM (PERS), |
Defendant ! Ses

 

q
€- AGN #102

MEMORANDUM OF POINTS AND AUTHORITIES | me

NOTICE AND ORDER filed Oct. 26, 2011 denied an Oct, 24, 2011'MOTION EOR
LEAVE TO FILE A COMPLANT of which the COMPLAINT for declaratory was atfached.

wm

This MOTION request reconsideration of the NOTICE AND ORDER. | = Se us

At the senate confirmation hearing of Justice Sonia Sotomayor, a senator asked
her if she will disqualify herself, citing:

Title 28 Sec. 455 Disqualification of justices, judges, or magistrate judges.
Any justice, judge or magistrate judge of the United States shall disqualify
himself in any proceeding in which his impartiality might reasonably be
questioned.

(Then) Judge Sotomayor said, yes, she will disqualify herself.

WHAT OTHER JUDGE SAID TO THE COMPLAINT

 

' Nov BLOW EX 107

G49007

 

 
Case 2:19-cv-009@MICE-KIN Document 1 Filed Qo Page 203 of 382

On June 30, 2011, EXHIBIT 88, NOTICE AND ORDER by Judge King, stated,
“No showing made that new proposed action is different from prior action”

On July 12, 2011, EXHIBIT 89, MOTION FOR RECONSIDERATION. answering Judge
King’s ORDER. .showed in details that issues in the present complaint are different
from the issues in prior complaints. But on July 14, 2011, EXHIBIT 90, ORDER BY
JUDGE COLLINS., is STRIKING FILED DOCUMENT (MOTION FOR RECONSIDERATION)

FROM THE RECORD.

The above succeeding documents proved that a different judge like Judge King
would permit the trial of the case, but which a new trial the Hon. Judge Collins does
not permit and even stroked out response. Is that not prejudicial?.

But a misconduct that is not amenable to resolution, from Title 28 Sec 354 (b) (2)
(B), can eventually reach the congress where there is potential impeachment under
Title 28 Sec. 355. But again, under Title 28 Sec. 352 (2), an appropriate corrective
action such as allowing the case be tried by another judge, will end the proceedings
on judicial misconduct. So, why take that unnecessary risk?

From the foregoing, this MOTION FOR RECONSIDERATION OF NOTICE AND
ORDER should be granted, and therefore grant the Oct. 24 Motion for Leave to File a

Complaint.

Date: November 9 , 2011 Respectfully ubmitted;
Heard Barroga ea

Attached:

EXHIBIT 88, EXHIBIT 89, & EXHIBIT 90.

Noite: | have not received a copy of the NOTICE AND ORDER from the mail. | saw it

on the computer at the court. Why does the receiving Clerk (Chris, the colored guy)

refused to give me just a copy of the NOTICE AND ORDER. And why can | not buy the

only page | need in the copying office, but they demand me to buy the entire

documents, in this case 261 pages, when | need only the ORDER of one page.
Shathren- [Wh gaa. psleacFed. Tp [¥s4a, © a

2-

 

 
Case 2:09-cv-00056-UA Document 46 Filed 11/03/11 Page 1 of 11 Page ID #:1174
Gaga RaBv-0002Mre-Kan Document 1 Filed 05/2 OF of 382

api nov -3 PH IZ: 18

we, Be ee CAR.
ae 2 Se ir

AR go oa
CHWS WGELES %

 

 

 

 

 

 

 

oY —7 onl UNITED STATES DISTRICT COURT SJ
f CENTRAL DISTRICT OF CALIFORNIA
Lucio A. Barroga CASE NUMBER
CV09-56-ABC
PLAINTIFF(S}
Vv.
Board Of Administration, et al;
NOTICE AND ORDER RE FILING BY
: VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barroga sg: s
, plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of:

£) Complaint / Petition
Other Motion for reconsideration of notice and order denying motion for leave to file a complaint.

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of §. must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Coust order is needed to file subsequent pleadings.
Written authorization from the Chief Judge is required before filing of any document.
No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other :

QOOOOmW oo

 

IT IS HEREBY ORDERED that plaintiff

C1 may.
may not

file the document presented in the above-referenced matter.

{113} der! OU hin.

Date United States District Judge / Magistrate Judge

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

Nev. 2 Z0n EX Io

CV-115 (5/99)

 
 

 

LODGED

Cc ti a oo tt . -
Case 2:19-cv-009§1CE-KIN Document 1 Filed os Qe Page 205 of 382

LUCIO A. BARROGA
P.O. BOX 662006

LOS ANGELES, CA 90066
Tel. 626-367-5858

PRQSE.: |
UNITED STATES DISTRICT COURT
_ CENTRAL DISTRICT OF CALIFORNIA

Lf>

 

i
i
|
t

BS Tuy

|
A. ;BARROGA,

t
a

LOS KNGE

! CASE NUMBER: CV 09-056

Oo

Gu stesso uy

LL

211 DEC LS AMto: |

CLER

“ Plaintiff |

 

Vv.

! MOTION FOR LEAVE TO FILEA
! COMPLAINT WITH TITLE 28 SEC. 359

BOARD OF ADMINISTRATION, CAL
PUBLIC EMPLOYEES’ RETIREMENT

SYSTEM (PERS),
Defendant. !

MEMORANDUM OF POINTS AND AUTHORITIES

Pending In the Judicial Conference of the United States is a PETITION UNDER
TITLE 28 SEC 357 AND 358 TO REVERSE OR OVERTURN A JUDICIAL COUNCIL ORDER
(OF 10 JUDGES) OF JAN. 11, 2010 REGARDING JUDICIAL MISCONDUCT AGAINST
DISTRICT CHIEF JUDGE AUDREY B. COLLINS FOR NOT DISQUALIFYING HERSELF

UNDER TITLE 28 SEC 455 FOR PETITIONER TO FILE-A COMPLAINT.

Filed Nov. 3, 2011 is NOTICE AND ORDER . :by Judge Collins Denying
Reconsideration of NOTICE AND ORDER Denying Motion For Leave To File A
Complaint. For years, so many Motions For Leave To File A Complaint and

subsequent Motions for reconsideration were denied by Judge Collins. And the
| _ 3
{ ER# 1/4
Vecs, Zou! 13
 

 

Case 2:19-cv-009MICE-KIN Document 1 Filed os Ps Page 206 of 382

Clerk’s Public Intake Office always forward the motions to Judge Collins against my
objections demanding for a different judge. And Motion For Reconsideration, in
response to ORDER by a different judge denying Motion For Leave To File A
Complaint because of some requirements were canceled or stricken out from the
record. Notice, an earlier EXHIBIT 36A Notice of Document Discrepancies by Judge

Collins initially Granted a Motion For Leave to File a Complaint.

But under Title 28 Sec. 359 is Restriction that no judge whose conduct is the
subject of investigation can sit in judgment to a complaint for declaratory relief that

is the cause of the investigation.

From the foregoing, this motion for leave to file a complaint should be granted,

and a different judge can try this case.

' Date: December 4”, 2011 Respectfully,

wep Parroga
Lucio A. Barroga

Attached: 1) EXHIBIT 36A Notice of Document Discrepancies showing initia! approval
by Judge Collins of Motion For Leave To File A Complaint.
2) Notice and Order filed Nov. 3, 2011

3) Complaint for Declaratory Relief under Cal Code of Civ. Proc. Sec.1062
FECtn

Case 2:09-cv-00056-UA Document 47 Filed 12/05/11 Pa | of 60 Page ID #:1185
ooarn °° MCE-KJN Docunjent1 Filed 0 19 Page 207 of 382

“FILED
CLERK, US DISTRICT COURT |

 

 

 

 

 

 

\
PON DEC -S AMO: 14 pec - 5 20
cana init ed. uty . ve RAL CAP EPUTY
LOS ANGELS BY \: we
‘ ny oem ee UNITED STATES DISTRICT COUR’ YY
CENTRAL DISTRICT OF CALIFORNIA,
Lucio A. Barroga CASE NUMBER
CV09-00056-UA
PLAINTIFF(S)
V.
Board of Administration, et al.,
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barroga , plaintiff, attempted to file a pleading in the

 

 

 

 

 

 

above-referenced matter. Attached for your review is a copy of:

1) Complaint / Petition

&i Other Motion for leave to file a complaint with title 28 SEC. 359; Proposed complaint

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

 

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

OOOOB of

 

 

IT SS HEREBY ORDERED that plaintiff

O) may
‘So may not

file the document presented in the above-referenced matter.

fafs J doit Gleitsins

Date United States District Judge / Magistrate Judge

 

 

 

Ne HOSEN NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT ae
CV-115 (579). OM ETD EKE 14

Dee 5 Z0})

 
Case 2:19-cv-O09@MMCE-KIN Document 1 Filed S10 Page 208 of 382

To: Judicial Conference of the United States
Administrative Office of the United States Courts
One Columbus Circle NE

Washington, D.C. 20544

From: Lucio A. Barroga

P.O. Box 662006

Los Angeles , CA 90066

Email Address: luciobarroga@yahoo.com

Date: December /g 2011 .
7

RE: DOCKET NO. 09-90071 COMPLAINT OF JUDICIAL MISCONDUCT
(U.S. COURT OF APPEALS OF 9™ CIRCUIT)

Sir/Madam:

Pending in the Judicial Conference of the United States is a PETITION under 28 U.S.C.
Sec. 357 & 358 TO REVERSE OR OVERTURN THE JUDICIAL COUNCIL ORDER (OF 10
JUDGES) OF JAN. 11, 2010 REGARDING JUDICIAL MISCONDUCT AGAINST DISTRICT
COURT CHIEF JUDGE AUDREY B. COLLINS FOR NOT DISQUALIFYING HERSELF UNDER 28
U.S.C. SEC. 455 FOR PETITIONER TI FILE A COMPLAINT, which PETITION was served on
June 24, 2010. To quote a precedent:

Under this section requiring judge to disqualify himself when his impartiality
might reasonably be questioned, actual demonstrated prejudice need not exist in
order for judge to be required to recuse himself. U.S. v. Miranne, C.A.5 (La)
1982, 688 F.2d 980, certiorari denied 103 S.Ct 736, 459 U.S. 1109, 74 L.Ed2d 959
Judges 49(1)

REPORT OF THE LATEST MISCONDUCTS OF CHIEF JUDGE COLLINS
VIOLATION OF TITLE 28 SEC. 351(c)

Title 28 Sec. 351 (c) Transmittal of complaint . .clerk . .if the conduct complaint
of is that of the chief judge, (transmittal) to circuit judge in regular active service
next in date of commission. . .

/ Leue
Deel, LON, | |

 
Aer,

Case 2:19-cv-00@-MCE-KIN Document 1 Filed Pi Page 209 of 382

In EXHIBIT 107, on MOTION FOR LEAVE TO FILE A COMPLAINT with Title 28 Sec.
351(c), lodged Oct. 24, 2011, Chief Judge Collins did not disqualify herself. but instead,
issued NOTICE AND ORDER . .EXHBIT 108 filed Oct. 26.2008 denying the motion and
violating Tile 28 Sec. 351(c).

VIOLATION OF TITLE 28 SEC. 359

Title 28 Sec. 359 Restriction . . No judge whose conduct is the subject of
investigation . . .shall serve upon a special committee , upon a judicial council.
in this case, to sit in judgment to a complaint for declaratory relief that is the
cause of investigation,)

In EXHIBIT 113, on MOTION FOR LEAVE TO FILE A COMPLAINT WITH TITLE 28 SEC.
359, lodged Dec. 5, 2011, Chief Judge Collins did not disqualify herself, but instead,
issued EXHIBIT 114, a NOTICE AND ORDER filed Dec. 5, 2011 denying motion, and
violating Title 28 Sec. 359. |

From the foregoing, for not disqualifying herself under the cited laws, the Judicial
Conference of America should act to correct an injustice.

spectfully submitted:
ucio A. Barroga
Attached: EXHIBIT 107 Oct. 24, 2011 Motion for Leave to File a Complaint
EXHIBIT 108 Oct. 26, 2011 Notice and Order

EXHIBIT 113 Dec. 5, 2011 Motion for Leave to File a Complaint with Title 28 Sec 359.
EXHIBIT 114 Dec. 5 2011 Notice and Order

 

 
Case 2:19-cv-00ffMCE-KIN Document 1 Filed o@9 Page 210 of 382

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CASE NO.
LUCIO A. BARROGA
V.

BOARD OF ADMINISTRATION
CAL PUBLIC EMPLOYEES’ RETIREMENT SYSTEM (PERS)

LUCIO A. BARROGA, PRO SE
.P.O.BOX 2516

LONG BEACH, CA 90801
TEL 562-243-1024

EXMIBIT You TI
Case 2:19-cv-0@t-MCB- A geqgument 1 Filed @O>i15 Page 211 of 382

LUCIO A. BARROGA

P.O. BOX 662006 QUI2FEB 23 AM IG 24
LOS ANGELES, CA 9006§ eax us. oiszricr bourr
Tel. 626-367-5858 CENTRAL DIST OF CALIF

PRO SE BY

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA -

LUCIO A. BARROGA,

Plaintiff
V.

BOARD OF ADMINISTRATION, CAL
PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM (PERS),

Defendant

{ CASE NUMBER: CV 09-056

—

 

! MOTION TO FILEA COMPLAINT UNDER
! TITLE 28 SEC. 1654 TO PLEADAND

! CONDUCT OWN CASE PERSONALLY

! WITH THE SAME RIGHT AS COUNSEL

 

MEMORANDUM OF POINTS AND AUTHORITIES

Title 28 Sec. 1654. In all courts of the United States the parties may plead and
conduct their own cases personally or by counsel as, by the cules of such

courts, respectively, are permitted to manage and conduct causes therein.

Under the above law, a person can conduct personally his or her complaint on
the court with the same right as a counsel. Therefore, the dismissal order EXHIBIT
30 that required plaintiff “must first file a motion for leave to file a complaint” and
the subsequent court orders, such as EXHIBITS 54, 72, 75,77, 94,100 that required
“court order is needed to file new action”, restricting plaintiff's rights to act that

are accorded a counsel, violate the law,

/ Feb 23) LO1Z.

TEX [zo

 
ye er

Case 2:19-cv-QBPI-MCE-KIN Document 1 Filedo2/19 Page 212 of 382

Also, plaintiff is not a vexatious litigant, because the causes of action are valid
and are not frivolous. (see causes of action or ISSUES in pages 3 to S in COMPLAINT.)

From Barron’s Law Dictionary:

VEXATIOUS LITIGATION is civil action shown to have been instituted

maliciously and without probable cause. ..

From the foregoing, therefore plaintiff's complaint for declaratory relief should
be filed and processed without “court order is needed to file new action”, because
restricting plaintiff's rights to act that are accorded a counsel, violates the law. Pres.

Obama cited the ”RULE OF LAW” to apply..

Date: February2Z 3, 2012 Respectfully submitted,

: Meares
yee? Barroga ~

Attached: Complaint For Declaratory Relief

 
TT _ mae wr ro Ses Ce en

 
 

Dorument SPoctiled. 021271120 GPeonol 50a Rages #1462

   

CLERK, U. ; “DISTRICT en

| FEB 23 2 |

CENTRAL tC DSIRICT OF carn

Oy -
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Lucio A. Barroga CASE NUMBER
CV09-0056 UA

 

 

 

 

 

   

 

 

 

PLAINTIFF(S)

 

¥,
Board of Administration, California Public Employees’

Retirement System NOTICE AND ORDER RE FILING BY

VEXATIOUS LITIGANT
DEFENDANTS}.

 

Lucio A. Barroga , plaintiff, attempted to file a pleading in the
above-referenced matter. Attached for your review is a copy of:

EK) Complaint / Petition
0 Other

According to court records, plaintiff has been identifi ed as a vexatious {litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

OOoOoOm oo

=

IT 1S HEREBY ORDERED that plaintiff

O
JL may not

file the document presented in the above-referenced matter.

2/27 fawe Ceti

Date ° , United District Judge / Magistrate Judge

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT => +P 1Z- 7

Peh 27,10)

CV-115 (59)

 
~”~

a+. yee

Case 2:19-cv- 10h ice. KJN Document 1 Filed Qe Page 214 of 382

ORIGINAL |
LUCIOA.BARROGA #4502 |! . ‘FILED
P-O.BeEx%662006 F/SSARO 7! MAY 3 2012
LOS-ANGELES, CA 90066- S7pcREPS”
Tel 626-367 -5858 BA FE204 “enSbER Hh ROTI AAT a
PRO SE OF mene SITOR

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LUCIO A. BARROGA, ! CASENO. | ACN {Il 14 le
Plaintiff !COMPLAINT FORDECLARATORY 7 p

 

! RELIEF UNDER CAL CODE OF CIVIL

. V. ! PROC. SEC. 1062 ON NEW OR SAME
-BOARD OF ADMINISTRATION, ! ACTION BASED ON THE SAME FACTS
CAL PUBLIC EMPLOYEES’ !WHICH OVERCOMES RES.
RETIREMENT SYSEM (PERS), ! JUDICATA ...
Defendant(s) !

 

MEMORANDUM OF POINTS AND AUTHORITIES
THE U.S. DISTRICT COURT HAS JURISDICTION UNDER:

A) US. Constitution Amendment Fourteen. Supporting precedents, from
USCA, Constitution Amendment 14, Sec. 1, to quote precedents:

a) State action, for purpose of this clause, may emanate from rulings of
administrative and regulatory agencies as well as from legislative or judicial
actions. Moose Lodge No 107 v. Irvis , Pa. 1972,92 S.Ct. 1965,407 US 163,

b) State has obligation to insure that actions of its agencies do not
deprive any person of equal protection of laws. U.S. v. State of Tex. 1970,
321F. Supp. 1043, supplemented 330 F. Supp. 235, affirmed 447 F. 2d. 441,
certiorari denied 92 S. Ct. 675, 404U.S. 1016, 30 L.Ed. 2d 663.

EKA LILY
(AE BIBS Mae 42012

 
Case 2:19-cv-00QMCE-KIN Document 1. Filed 05 @19 Page 215 of 382

c) The action of state courts and judicial officers in their official
capacities is to be regarded as action of state within this amendment. Shelly y.
Kraemer, Mich. & Mo. 1948, 68 S.Ct. 836,3340U.S. 1,912 L.Ed. 1116.

B) Constitution, Amendment 11, because PERS wanted this case tried in
court. See EXHIBIT 4. Dep. Gen. Counsel Gillan said, “unless and until we are
ordered to do so bya court“. “I.. urge you to seek, . an attorney”.

C) Constitution, Amendment 13, prohibition of slavery. ISSUE IV, for PERS
denying me benefits derived from employer’s contributions ] had worked and toiled

for.

D) State judges are members of PERS, even the Hon. U.S. District Court
Judge Florence —Marie Cooper recused herself on this case, because she was a
“participant of CalPERS”. EXHIBIT 21A. Also, see Notice on EXHIBIT 8,
Superior Court Judge McVittie gave judgment not consistent with the law, and said
"you know how to appeal. ."

FACTS

After reaching 50 year old in April 1979 and retirable, I submitted an
application for retirement pensions from previous services with the City of El
Segundo, and later I went to Sacramento PERS office to follow up application.
PERS offered me two choices: 1) to receive a monthly pension of $135, or 2) as
alternative, to receive a lump sum of my member contributions (approx. 7% of
salaries), but the employer’s contributions on my behalf (approx. 7.75% ofsalaries
under Gov’t Code Sec. 20750.1 [new 20795]), willremain with PERS. I received
approximately $10,000 of my accumulated member contributions, with the

employer’s contributions on my behalf remaining in deposit with PERS.

2

 
Case 2:19-cv-0092,CE-KIN Document 1 Filed 05/2 Page 216 of 382

Later in some years, I requested that the offered monthly pension shall pay and
redeposit for the withdrawn member contributions as a loan which PERS
maliciously omitted to inform the monthly pension can redeposit per statute (Cal)
Gov’t Code Sec. 20654 (new 20750) Redeposit of Withdrawals, and when the loan
or withdrawal is fully paid with interest, then monthly pension will start to me. But
PERS claimed the employer’s contributions which have remained with PERS are
NOT “normal contributions”, therefore I ceased to be a member when the member
contributions were withdrawn, and I am not anymore entitled any pension benefits. I
have contended that I am stilla PERS member, because the employer’s contributions
on my behalf have remained in deposit with PERS and are “normal contributions”
under the laws, and therefore J am entitled retirement benefits.

ISSUES

Proof that I am stilla PERS member, because the employer’s contributions on
my behalf have remained in deposit with PERS, to quote:

(Cal) Gov’t Code Sec. 20390 (new 20340) Condition of cessation

A person ceases to be a member :

(b) if he or she is paid his or her “normal contributions”.

Therefore, IF the employer’s contributions which have remained in deposit with

PERS are “normal contributions”, then I am still a PERS member.

ISSUE I: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL
CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE, (CAL)
GOV’T CODE SEC. 20691? (New Issue, different from prior Issues)

3

 

 
wa Ws
Case 2:19-cv-0092@EE-KIN Document 1 Filed 05/2@ Page 217 of 382

(Cal) Gov’t Code Sec. 20691. Payment of member normal contributions
by contracting agencies or school employer

Notwithstanding any other provision of law, a contracting agency or
school employer may pay all or a portion of the normal contributions
required to be paid by amember. . The payment shall be reported simply as

normal contributions and shall be credited to member accounts.

The employer’s contributions are explicit “normal contributions”, therefore I am

stilla PERS member, entitled retirement benefits.

ISSUE I: JIS PERS’S ALTERNATIVE OFFER FOR THE WITHDRAWAL
OF THE ACCUMULATED MEMBER CONTRIBUTIONS TO DEPRIVE
PLAINTIFF OF LIFETIME RETIREMENT ALLOWANCE AFTER PLAINTIFF
HAD QUALFIED FOR RETIREMENT AFTER REACHING 50 YEARS OLD, A
VIOLATION OF (CAL) GOV’T CODE SEC. 21203 (NEW 21259)?

(Cal) Gov’t Code Sec. 21203 (new 21259) Nonforfeiture after qualification

for retirement

Subject to compliance with this part, after a member has qualified as to .
.age and service for retirement for service, nothing shall deprive him or her of

the right to retirement allowance as determined under this part.

ISSUE fl: IS PERS’S DENIAL FOR CONSIDERING THE WITHDRAWN
MEMBER CONTRIBUTIONS AS LOANS A VIOLATION OF PERS’S LOAN
LAWS WHICH ALLOW WITHDRAWALS AS LOANS? OR

DISCRIMINATORY?
(Cal) Gov’t Code Sec. 20654 (new 20750) Redeposit of withdrawals,

interest. .

4

 

 
 

. Yt" \Y a
Case 2:19-cv-00921 QE-KIN Document 1 Filed 05/28 Page 218 of 382

. member may file an election with the board to redepesit in the
retirement fund, in lump sum or by installment payment (1) an amount equal |
to the accumulated contributions... withdrawn, and (2) an amount equal to
the interest. .,and (3) if he or she elects to redeposit in other than one sum,
interest on the unpaid balance at date of election to redeposit.

(Cal) Gov’ t Code Sec. 20211 (new 20202) Natural disaster relief loan.
(Cal) Gov’t Code Sec. 20208.5 (new 20203) Security loan.

(Cal) Gov’t Code Sec. 20215 (new 20200) Home financing program.
(Cal) Gov’t Code Sec. 20201 Secured home loan.

ISSUE IV: CONSTITUTION, AMENDMENT 13 IS VIOLATED. PERS HAS
DENIED PLAINTIFF RETIREMENT BENEFITS DERIVED FROM THE
EMPLOYER’S CONTRIBUTION WHICH HAVE REMAINED IN DEPOSIT
WITH PERS, WHICH EMPLOYER’S CONTRIBUTIONS PLAINTIFF HAD
WORKED AND TOILED FOR, to quote:

Amendment 13, Section 1. Neither slavery nor involuntary servitude . .
Shall exist within the United States, . .
If any of the ISSUES is YES, in fact, all are yes, then I am entitled retirement
benefits and the redeposit of the withdrawn contributions.

TABLE OF OTHER CITED AUTHORITIES
RETIREMENT ALLOWANCE STATUTE BUT WHICH PERS DISOBEYTED

(Cal) Gov’t Code Sec. 20393 (new 2073 1). retirement allowance. .
After qualification of the member for retirement by reason of age,. . the
member shall be entitled to receive a retirement allowance based upon the
amount of member's. accumulated contributions and service , . .and on the

employer’s contributions held for the member and calculated in the same

a

2
Case 2:19-cv-00@ McE-KIN Document 1 Filed AB Page 219 of 382

 

manner as for the other members .. .
STATUTE OF LIMITATION

(Cal) Gov’t Code Sec. 20181 (new 20164) Duration of obligation;
limitation of actions

(b)(2) In cases where the system owes money to a member or beneficiary, the
period of limitation shall not apply.

MEMBER
(Cal) Gov’t Code Sec. 20013 (new 20370) Member . .

“Member” means an employee who has qualified for membership in this
system and on whose behalf an employer has become obligated to pay
contributions.

RES JUDICATA DOES NOT APPLY UNDER DECLARATORY RELIEF LAW

(Cal) Code of Civil Proc. Sec. 1062 Cumulative remedy

The remedies provided by this chapter are cumulative, and shall not be
construed as restricting any remedy, provisional or otherwise, provided by
law for the benefit of any party to such action, and no judgment under this
chapter shall preclude any party frora obtaining additional relief based upon

the same facts.

RELIEF AVAILABLE ON MOTION FOR NEW TRIAL
(Cal) Code of Civil Proc. Sec. 657 Relief available on motion for new
trial, causes. .

1. abuse of discretion.. .

 

 
Case 2:19-cv-009@QPMCE-KIN Document 1 Filed ois Page 220 of 382

4. Newly discovered evidence, material for the party making the
application, which he could not, with reasonable diligence, have discovered
and produced at the trial.

6. Insufficiency of evidence to justify the. . decision, or the
decision is against the law.

7. Errorin law

EXPLICIT “NORMAL CONTRIBUTIONS“, BUT THE COURT SAID IT IS NOT,
AND WRONGLY USED AS BASIS FOR RES JUDICATA (Former ISSUE)

(Cal) Gov’t Sec 20027 (new 20053) Normal contributions

(2"* Part) “Normal contributions” also include contributions required to be
paid by a member that are in fact paid on behalf of member by an employer
as defined in Sec. 20011 (new 20030) (In EXHIBITS 6,17.21,29)

PLAINTIFF IS NOT VEXATIOUS LITIGANT, BECAUSE THE CAUSES OF
ACTION ARE VALID AND ARE NOT FRIVOLOUS. Barron’s Law Dictionary is
quoted:

VEXATIOUS LITIGATION is civil action shown to have been instituted

maliciously and without probable cause...
FEDERAL RULES

L.R. 7-17 RESUB MISSION Of Motion Previously Acted Upon For Same Relief
If any motion, application or petition has been made to any judge of this
Court and has been denied. . .any subsequent motion for the same relief.
.whether upon the same or any allegedly different state of facts, shall be
presented. . If presented to a different judge, it shall be the duty of the

7

 

 
Case 2:19-cv-000@BMCE-KIN Document 1 Filed os Bi Page 221 of 382

moving party to file and serve a declaration setting forth the material facts
and circumstances as to eachprior motion .. claimed to warrant |
relief.(emphasis added.)
DISQUALIFICATION OF JUSTICES, JUDGES, OR MAGISTRATE JUDGES
Title 28 Sec. 455 Disqualification of justices, judges, or magistrate judges
Any justice, judge, or magistrate judge of the United States shall
disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.

IT IS AGAINST LAW AND IS A JUDICIAL MISCONDUCT TO DISMISS A
COMPLAINT THAT IS NOT FRIVOLOUS

28 U.S.C. Sec. 352 (b) Action by chief judge (of Court of Appeals)
following review. After expeditiously reviewing a complaint. .(a) the chief
judge by written order stating his or her reasons, may- (1) dismiss the

complaint (A) if the chief judge finds the complaint to be . .

(iii) frivolous. .or lacking sufficient evidence to raise an inference that

misconduct has occurred. .

QUESTION: ARE THE ISSUES - ISSUE £, ISSUE IL, ISSUE UI, AND ISSUE
IV IN THE COMPLAINT, OR CAUSES OF ACTION FRIVOLOUS? The
answer is NO, therefore, plaintiff being called a vexatious litigant by Hon. Chief

Judge Collins is wrong.

RESTRICTION OF JUDGE WHOSE CONDUCT IS THE SUBJECT OF
INVESTIGATION

Title 28 Sec. 359 (a) Restriction on Individuals Who Are Subject of

8

Investigation.

 

 

 
Case 2:19-cv-000@MCE-KIN Document 1 Filed oss Page 222 of 382

No judge whose conduct is the subject of investigation shall serve upon
special committee. . upon a judicial council. .(in this case, to serve in
judgment to a complaint for declaratory relief that is the cause of

investigation.)
TRANSMITTAL OF COMPLAINT TO A DIFFERENT JUDGE

Title 28 Sec. 351 (c) Transmittal of complaint. . clerk . if the conduct
complaint of is that of the chief judge, (transmittal) to the circuit judge in

regular active service next senior in date of commission. .

PLAINTIFF, PERMITTED TO CONDUCT HIS CASE PERSONALLY UNDER
TITLE 28 SEC. 1654, 1S ACCORDED THE SAME RIGHT AS COUNSEL
THEREFORE RESTRICTING PLAINTIFF TO FILE ACOMPLAINT IS
VIOLATION OF THE LAW IN SUCH NUMEROUS NOTICES AND ORDERS,
IN EXHIBITS 44, 54, 66, 72, 75, 77, 90, 92, 94, 97, 100, 108, 110, 114, & 122.

Title 28 Sec. 1654: In all courts of the United States, the parties may plead and
conduct their own cases personally or by counsel as, by the rules of such

court, respectively, are permitted to manag.: and conduct causes thercin.
PROCEDURAL BACKGROUND

After a May 3,1990 administrative hearing (EXHIBIT 7), an administrative
law judge determined on Sept. 21,1990, “the evidence failed to establish that
respondent is eligible to redeposit his retirement contributions..”, from Feb. 25,
1998 (B115924) Cal Court of Appeals judgment, EXHIBIT 9.

Feb. 14,1991 case KC03981 EXHIBIT 1, Complaint for Breach of Contract

and Fraud — to correct error or omission under (Cal) Gov't Code Sec. 20180. PERS

q

 

 
Case 2:19-cv-009MMICE-KIN Document 1 Filed os Mo Page 223 of 382

request for judgment on the pleading was initially denied, then after request for
reconsideration, was granted on Oct. 14,1992, EXHIBIT S 2,9.

Jan. 25,1994 case BO77855 EXHIBIT 2, Cal Court of Appeals AFFIRMED,
because of untimely filing, but found, “ Appellant makes a valid point in arguing that

plaintiff’s pleading. .as plaintiff states facts entitling him to some type of relief. .”.

Apr. 12,1994 case $038365 EASIBIT 3, Cal Supreme Court, IN BANK

Denied petition for review.

Sept. 5,1995 and Apr. 18,1996 EXHIBITS 4, 5. In letters, Dep. Gen. Counsel
Gillan and Dep. Exec. Officer and Gen. Counsel Koppes respectively argued in
determining membership that the employer’s contributions are NOT “normal

contributions”.

Notice. PERS’s arguments were wrong, because the employer’s

contributions are explicit “normal contributions” as shown in the complaint.

Jan. 10,1997 case KC 0024567 EXHIBIT 6, Complaint for Declaratory
Relief, whether the employer’s contributions are “normal contributions” under
statutes Gov’t Code Sec. 20027 (new 20053) Normal contributions and Gov’t Code

Sec. 20750.1( new 20795) Miscellaneous members. . normal contributions.

Aug. 11,1997 EXHIBIT 7, Superior Court ORDER, “. . this proceeding is

barred by doctrine of res judicata. . “

Sept. 19,1997 EXHIBIT 8, Superior Court Order , “Employer’s contributions to
the system are not ‘normal contributions’ as defined in Gov't Code Sec. 20053 and
20011.” (See Table of authorities, for 2™ part which is wrong. Employer’s

contributions are explicit “normal contributions”, which is the title. Later Court

/O

 

 
Case 2:19-cv-00MQMMCE-KIN Document 1 Filed 057/19 Page 224 of 382

Orders wrongly used the above wrong decision as basis of res judicata.)

Notice. During the hearing on Aug. 22,1997,1 read the statute on whether the
employer’s contributions are normal contributions, then I asked the Hon. Judge
McVittie whether the employers’ contributions are normal contributions. He said
NO, so I said, Your Honor, but that is not consistent with the law. Then he said, I
know, but I have to give a decision I feel comfortable with. Then he said, you know
how to appeal. .

Feb. 25,1998 case B115924 EXHIBIT 9, Cal Court of Appeals Affirmed.

May 13,1998 case S069199 EXHIBIT 10. Cal Supreme Court Denied petition

for review.

May 1998 case 98-5585 EXHIBIT 11, U.S. Supreme Court, filed was petition
for writ of certiorari, later Denied the petition and then Denied petition for rehearing,
142 L.Ed 2d 210.

Mar. 12,1999 EXHIBIT 12, In his letter , Sen. Staff Counsel Plasencia argued
wrongly interpreting statute Gov't Code Sec. 21259, “. . after you received a refund.

. you were no longer a ‘member’ of CalPERS.”

Notice. PERS abused its discretion, because the law (Cal) Gow’t Code Sec.
21203(new 21259) is mandatory. After I was 50 years old and qualified to retire,
“|. after a member has qualified as to age and service . . nothing shall deprive him

or her of right to retirement allowance...”

Apr. 30,1999 case KC030508 EXHIBIT 13. Complaint on Intentional Tort
on violation of Gov't Code Sec. 21203 (new 21259) Nonforfeiture after qualification

for retirement.

//

 

 
 

 

Case 2:19-cv-00@-MCE-KIN Document 1 Filed Bic Page 225 of 382

July 12,1999 case KC030508 EXHIBIT 14. Superior Court ORDER .

a9

“Dismissed”, “. .complaint is barred by doctrine of res judicata. ..”.
12,1999 Prefiling Order .

Also on July

Sept. 17,1999 case 99-09457 EXHIBIT 15, Petition For Leave Of Presiding
Judge Of Court Where Any Litigation Against Defendant PERS Is Proposed To Be
Filed For Call For Determination Of Identical Question Of Law, Which The
Superior Court Refused To Interpret Because Of Its Claim That The Action Is Barred
By Doctrine Of Res Judicata And The Superior Court Dismissed The Action, on
issue: whether PERS’s alternative offer for the withdrawal of the accumulated
member contributions to deprive plaintiff ofretirement allowance a violation of
statute Cal Gov’t Code Sec. 21203 (new 21259) Nonforfeiture after qualification for

retirement.

Dec. 8,1999 case 99-09457 EXHIBIT 16. District Court Order dismissed
action for lack of subject matter jurisdiction under 11" Amendment. .in absence of

consent of suit, without prejudice.

Oct. 27,2003. CV03-07673 EXHIBIT 17, Complaint for Declaratory Relief
Under Amendment Fourteen Of Constitution On Cal Retirement Laws PERS
Wrongly Interpreted, And Cal Courts Wrongly Interpreted Or Refused To Interpret
By Reason Of Res Judicata, on 3 issues: whether PERS’s alternative offer for the
withdrawal of the accumulated member contributions to deprive plaintiff of lifetime
retirement allowance a violationof statute Cal Gov’t Code Sec.21203 (new 21259)
Nonforfeiture after qualification for retirement, and whether the employer’s
contributions are “normal contributions” under statutes Cal Gov’t Code Sec. 20027
(new 20053) Normal contributions, and Gov’t Code Sec. 20750.1 (new 20795)

Miscellaneous members. .normal contribution.

\Ly

 
Case 2:19-cv-00fPMICE-KIN Document 1 Filed oi Page 226 of 382

Feb. 25,2004 case CV03-07673 EXHIBIT 18. 15" Plaintiff's Request for Entry
of Default.

May 6,2004 EXHIBIT 19. 2" Plaintiff's Request for Entry of Default.

Jun. 25,2004. EXHIBIT 20. District Court Order Dismissed complaint without

prejudice, because “Plaintiff failed to file an application for entry of default”.

Notice. This order was very wrong, because there were two prior applications
for entry of default on Feb. 25,2004 and May 6,2004 EXHIBITS 18 & 19..

July 30,2004. Case 04-06315 EXHIBIT 21. Complaint For Declaratory Relief
Under Amendment Fourteen Of Constitution On Cal Retirement Laws PERS
Wrongly Interpreted, And The Cal Courts Wrongly Interpreted Or Refused To
Interpret By Reason Of Res Judicata, on 3 issues: whether the alternative offer of
PERS for the withdrawal of the accumulated member contributions to deprive me of
lifetime retirement allowance a violation of statute (Cal) Gov't Code Sec. 21203
(new 21259) Nonforfeiture after qualification for retirement, and whether the
employer’s contributions are “normal contributions” under statutes (Cal) Gov't Code
Sec. 20027 (new 20053) Normal contributions and (Cal) Gov’t Code Sec. 20750. 1

(new 20795) Miscellaneous members. .normal contributions.
Aug. 12,2004 EXHIBIT 21A. U.S. Dist. Judge Flor.- Marie Cooper recused
Oct. 18,2004 CV04-063 15 EXHIBIT 22. DEFAULT BY CLERK.
Nov. 9,2004 EXHIBIT 23, Application for Default Judgment.
Dec. 8, 2004 EXHIBIT 24. Minute Order Denying application for default

judgment, for lack of acknowledgment of receipt required by FRCP for mailing
services of summons and complaint..

13

 
Case 2:19-cv-00@-MCE-KIN Document Filed i: Page 227 of 382

Notice: This order was wrong, because there was DEFAULT already,

Feb. 22,2006 case 05-55232 EXHIBIT 25. U.S. Courtof Appeals judgment:

lack of jurisdiction, because “district court’s Order did not end proceeding™.

Apr. 13,2006 CV04-06315 EXHIBIT 26. District Court’s Motion To Relieve
Defendant From Default. |

May 16,2006 case CV04 06315 EXHIBIT 27. District Court Minute Order
Vacating the default because of improper mail service for the summons and

complaint.

Notice. This procedure was wrong because the motion to relieve should have
been tried by another judge. And the rush to relieve defendant from default was

anomalous, clear prejudicial and abuse of discretion.

June 2,2006 CV04-06315 EXHIBIT 28 Order Dismissing action for failure to
properly serve defendant without prejudice.

June 14,2006. case CV 06-3696 EXHIBIT 29. Complaint for Declaratory
Relief Under Amendment 14 Of Constitution On Cal Retirement Laws PERS
Wrongly Interpreted, And The Cal Courts Wrongly Interpreted Or Refused To
Interpret By Reason Of Res Judicata, on 3 issues, whether the alternative offer of
PERS for the withdrawal of the accumulated member contributions to deprive me of
lifetime retirement allowance a violation of Gov’t Code Sec. 21203 (new 21259)
Nonforfeiture after qualification for retirement, and whether the employer’s
contributions to the retirement fund are “normal contributions” under Gov’t Code
Sec. 20027 (new 20053) Normal contributions and Gov’t Code Sec. 20750.1 (new

20795) Miscellaneous members. .normal contributions.

/4

 
Case 2:19-cv-004QPIICE-KIN Document 1 Filed AB Page 228 of 382

Sept. 25,2006. Case CV06-3696 EXHIBIT 30. ORDER OF DISMISSAL, | is
quoted:

A) 1) Court lacks subject matter jurisdiction because CalPERS is a state
agency entitled to immunity under Eleventh Amendment. .in absence of
consent of suit, and 2) Plaintiff's claims are barred under doctrine of res

judicata by plaintiff's prior lawsuits seeking pension benefits.

B) .. If plaintiff wishes to file a complaint against CalPERS with this Court,

he must first file a motion for leave to file a complaint.

Nov.14,2006. CA Case 06-56415 Appellant’s Brief and Appellant’s Excerpts of
Record filed.

May 23,2007 case 06-56415 EXHIBIT 31. U.S. Court of Appeals
AFFIRMED, is quoted:

The district court properly concluded this action was barred by res
judicata, because it restated claims raised in Barroga’s prior lawsuits seeking

pension benefits from CalPERS.

Jun 4,2007 case 06-56415 EXHIBIT 32. Appellant’s Petition for Rehearing is

quoted:

Res Judicata does not apply, because the law on declaratory relief is a
cumulative remedy based upon the same facts in the same or new action in
Cal Code of Civil Procedure Sec. 1062. Cumulative remedy (Please, see

provision on Table of Authorities.)

July 5.2007. EXHIBIT 33. U.S. Court of Appeals ORDER is quoted:

/5-

 

 
Case 2:19-cv-00G@MCE-KIN Document 1 Filed ADii0 Page 229 of 382

The petition for panel rehearing is denied. No further filings will be accepted
in this closed appeal.

Notice. Circuit R 28-1(b) Prior appeals should not be referred to.

Notice. This order was wrong, because it denied rehearing and did not respond
to the issue of res judicata in my APPELLANT’S PETITION FOR REHEARING ,
even if the panel decision conflicts with statute Cal Code of Civil Procedure Sec.
1062, thus violating RULES on rehearing, FRAP 35.

Also, the panel violated its Ninth Circuit test, “any restrictive prefiling order must
be narrowly tailored as possible.” In a later action, | requested that the panel
members disqualify themselves (Title 28 Sec 455.)

EXHIBIT 34. Determining Pension Benefits and Redepositing Withdrawals .

Cal Gov’t Code Sec. 21354.3, attached to EXHIBIT 34, defines an applicable
method of calculating pensions for local miscellaneous members. After payment of
the withdrawal, the Accumulated Pension from May 1982 to December 2011 is
$1 569,410.50, and the monthly pension starting in January 2012 is $3,612.69

accruing and accumulating.

Sept. 14,07 EXHIBIT 35 Typical letters to 44 judges of Court of Appeals
regarding violation of FRAP 35(b) (A) for not responding to issue of res judicata in

Appellant ‘s Petition for Rehearing.

July 14.08 Case no. 06-3696 EXHIBIT 36. Motion For Leave To File A
Complaint For Declaratory Relief Under Constitution Amendment 14 With Cal Code
Of Civil Proc. Sec. 1062 Cumulative Remedy On New Or Same Action Based On

The Same Facts Which Overcomes Res Judicata

[6

 

 
Case 2:19-cv-000@MCE-KIN Document 1 Filed os Bic Page 230 of 382

July 15,08 EXHIBIT 36A. NOTICE OF DOCUMENT DISCREPANCIES.

Judge Collins Ordered document to be filed, signed; then abruptly changed her
mind, and Ordered, “The document is NOT to be filed, but instead, REJECTED. “.,

unsigned, because ofno proof of service, which was not required.

Note: Motion For Leave to File A Complaint was for the Judge’s judgment only, and

does not need proofof service. Anyway, a Motion was served with proof of service.
Sep 4, 08 EXHIBIT 39A. EX PARTE APPLICATION
Sep 4, 08 EXHIBIT 39. EXPARTE ORDER DENIED Application

Jan 6, 09 Case no. CV09-056 EXHIBIT 40 RETURNED COMPLAINT FOR
DECLARATORY RELIEF UNDER AMENDMENT 14 OF CONSTITUTION
WITH CAL CODE OF CIVIL PROC.SEC. 1062 ON NEW OR SAME ACTION
BASED ON THE SAME FACTS WHICH OVERCOMES RES JUDICATA
with 3 issues: whether employer’s contributions are “normal! contributions under
Gov’t Cade Sec. 20691 Payment of member Normal contributions. .; violation of
Gov’t Code Sec. 21203 (new 21259) Nonforfeiture after qualification for retirement;
and violation of lending laws Gov't Code Sec 20654 (new 20750) Redeposi tof

withdrawals and other lending laws.

Jan 28,09 EXHIBIT 43 Case no. CV09-056 MOTION UNDER L.R. 7-17
RESUBMISSION FOR LEAVE TO FILE A COMPLAINT FOR DECLARATORY
RELIEF UNDER AMENDMENT 14 OF CONSTITUTION WITH CAL CODE OF
CIV. PROC. SEC. 1062 CUMULATIVE REMEDY BASED ON THE SAME
FACTS IN NEW OR SAME ACTION WHICH OVERCOMES RES JUDICATA

citing:

/7

 

 
 

Case 2:19-cv-04@-MCE-KIN Document1 Filed MP9 Page 231 of 382

Title 28 Sec 455 Disqualification of justices, judges, or magistrate judges

(see provision on Table of Authorities).

L.R. 7-17 Resubmission Of Motion Previously Acted Upon (to a different
judge) (see provision on Table of Authorities)

(Cal) Code of Civil Proc. Sec 657 Relief available on motion for new trial

(provision on Table of Authorities).

Feb 2,09 EXHIBIT 44 NOTICE AND ORDER RE FILING. BY
VEXATIOUS LITIGANT, to quote:

Motion for leave to file a complaint for declaratory relief.
Disqualification of justices, judges, or mag judges.
Court order is needed to file a complaint.
Written authorization from Chief Judge is required before filing of any

document.

IT IS HEREBY ORDERED that plaintiff may not file the document
presented in the above reference matter. (Signed Judge A.B. Collins) Jan.
29,2009”

NOTICE: Plaintiff is not a vexatious litigant, because the causes of action are not
frivolous. See TABLE OF AUTHORITIES.

Feb 23, 09 Case no CV09-056 EXHIBIT 45 Request For Authorization To File
A Motion For Leave To File A Complaint , or To File A. Complaint.

Mar 3,09 EXHIBIT 46. Minute Order DENIED Plaintiff's Request For
Authorization To File A Complaint with court entry of judgment Mar.5,09.

IS

 

 
 

Case 2:19-cv-00921 PE-K In Document 1 Filed 05/24 Page 232 of 382

Mar 12,09 EXHIBIT 47 Request for Reconsideration for authorization to file a

complaint, citing viclationof Amendment 13, prohibition of slavery, an new issue.
Mar 16,09 EXHIBIT 48 Minute Order Denying reconsideration

Apr 9,09 EXHIBIT 49A Letter to all judges of Court of Appeals for request for
exercise of its supervisory power over district court judge whose judgment is against
the law for not disqualifying herself under Title 28 Sec 455..

Apr 23,09 EXHIBIT 49 From Court of Appeals, Complaint of judicial
misconduct Docket No. 09-90071 against Chief District Judge Collins

May 11,09 EXHIBIT 50 APPELLANT’S INFORMAL BRIEF.

Sep 24,09 EXHBIIT 53 REQUEST FOR COURT TO STATE IF CITED LAW
TITLE 28 SEC. 455 DISAQUALIFICATION OF JUSTICES, JUDGES OR MAG
JUDGES APPLIES, citing Chief Justice John Roberts and Justice Sotomayor. .

Sep 24.09 EXHIBIT 54 Notice and Order Re Filing by Vexatious Litigant, "No

filings are to be accepted in this case by plaintiffor anyone. ." an abuse of discretion.
Nov 10,09 EXHIBIT 55 Judicial Misconduct Order : DISMISSED
Jan 11,10 EXHIBIT 59 Judicial Council Order , AFFIRMED (by 10 judges)

Jan 19,10 EXHIBIT 60 09-55595 Court of Appeals Order, " . questions raised. .

insubstantial" “All pending requests are denied as moot.” Affirmed.
Feb 10,10 EXHIBIT 60A Court of Appeals Mandate

Mar 22, 10 EXHIBIT 65 Returned COMPLAINT FOR DECLARATORY
RELIEF UNDER AMENDMENT 14.. WITH CAL CODE OF CIV. PROC.1062

17

 
 

Case 2:19-cv-04@-MCE-KIN Document 1 Filed Boi Page 233 of 382

Mar 22, 10 EXHIBIT 66, NOTICE AND ORDER RE FILING BY VEXATIOUS
LITIGANT, to quote: ". . plaintiff may not file the document presented. .”

Apr 21, 10 EXHIBIT 71 Returned Complaint For Declaratory Relief with Cal

Code of Civ. Proc.1062, overcoming res judicata.

Apr 22. 10 EXHIBIT 72 NOTICE AND ORDER RE FILING BY. .”Motion for

Leave to Filea New Complaint” “Court order is needed to file a new action.”
Apr 28, 10 EXHIBIT 73 Motion for Leave to File a New Complaint

Apr 28, May 4, 10 EXHIBIT 74 Returned Complaint for Declaratory Relief with

Cal Code of Civ. Proc. Sec 1062 overcoming res judicata
Apr 28, 10 EXHIBIT 75 NOTICE AND ORDER, identical as EXHIBIT 72.

May 10, 10 EXHIBIT 76 Motion for Reconsideration For Leave to File a New
Complaint. Pres, Obama is quoted: Rule of Law.

May 10, 10 EXHIBIT 77 NOTICE AND ORDER RE FILING BY
VEXATIOUS. .” Written authorization from chief judge is required before filing of

any document”. “plaintiffmay not file the document presented. .”

Jun 24, 10 EXHIBIT 79 PETITION (TO JUDICIAL CONFERENCE OF US)
UNDER 28 U.S.C. SEC. 357 & 358 TO REVERSE OR OVERTURN THE
JUDICIAL COUNCIL ( OF 10 JUDGES) ORDER OF JAN. 11,2010
REGARDING JUDICIAL MISCONDUCT AGAINST DISTRICT COURT CHIEF
JUDGE AUDREY B. COLLINS FOR NOT DISQUALYING HERSELF UNDER
28 U.S.C. SEC. 455 FOR PLAINTIFF TO FILE A COMPLAINT

May 6, 11 EXHIBIT 81 REQUEST FOR AUTHORIZATION FOR LEAVE TO

ZO

 
Case 2:19-cv-009 BMICE-KIN Document 1 Filed os Bis Page 234 of 382

FILE ANEW COMPLAINT
May 12, 11 EXHIBIT 82 NOTICE AND ORDER. by Judge Otero (unsigned)

Jun 28, 11 EXHIBIT 87 REQUEST FOR COURT ORDER FOR LEAVE TO
FILE A NEW COMPLAINT

Jun 30, 11 EXHIBIT 88 NOTICE AND ORDER by Judge King, “No showing

made that new proposed action is different from prior action”.

Jul 12, 11 EXHIBIT 89 MOTION FOR RECONSIDERATION FOR COURT
ORDER FOR LEAVE TO FILE A NEW COMPLAINT showing in detail issues in

proposed complaint are new and different from prior actions.

July 14. 11 EXHIBIT 90 ORDER STRIKING FILED DOCUMENTS FROM
THE RECORD by Chief Judge Collins

July 21, 11 EXHIBIT 91 MOTION FOR LEAVE TO FILE A NEW
COMPLAINT; THE ORDER OF JUDGE KING SHOULD BE RESPECTED, “.
-QUESTION: ARE THE ISSUES — ISSUE I, ISSUE I, ISSUE HI AND ISSUE

IV IN THE COMPLAINT, OR CAUSES OF ACTION FRIVOLOUS? . .Your .

Honor Judge . .Collins, because your order declared me a vexatious litigant, the

above question requires your answer, please? A direct question, but not answered.

Jul 25, 11 EXHIBIT 92 NOTICE AND ORDER RE FILING BY VEXATIOUS
LITIGANT, “Complaint’/Petition. . .plaintiff may not file the document presented..
.” by Judge Collins

Aug 3, 11 EXHIBIT 93 REQUEST FOR RECONSIDERATION OF MOTION
FOR LEAVE TO FILE A NEW COMPLAINT: THE ORDER OF JUDGE KING
SHOULD BE RESPECTED

 

 

 
Case 2:19-cv-0094CE-KIN Document 1 Filed 05/ Mc Page 235 of 382

Aug 3, 11 EXHIBIT 94 NOTICE AND ORDER RE FILING. by Judge Collins

.”Court order is needed to file ““*. .plaintiff may not file the document presented. .”
Aug 11,11 EXHIBIT 95 Letter to Judicial Conference of US reporting of
Order Striking of Filed Document from Record
| Aug 23,11 EXHIBIT 96A Returned Complaint for Declaratory Relief
Aug 23, 11 EXHIBIT 96B Motion for Leave to File a Complaint
Aug 23, 11 EXHIBIT 97 Notice and Order, “Court order is needed to file..“

Sep 2, 11 Returned EXHIBIT 98A Motion: Stop Using Vexatious Litigant
Form; Request for Leave to Filea Complaint, Title 28 Sec 351(c) Chief judge
whose conduct is complained of is disqualified for transmittal of complaint

Sep 2, 11 EXHIBIT 98B Returned Complaint, same as EXHIBIT 96A.

Sep 6,11 EXHIBIT 100 Notice and Order, by Chief Judge Collins. .”. .plaintiff
may not file documents presented...”

Sep 16,11] EXHIBIT 101 Letter to Judicial Conference for violation of Title 28
Sec 351(c) Transmittal of complaint to a different judge

Oct 11,11 Exhibit 104 Letter to Clerk Terry Nafisi. . . has responsibility to
enforce . .Title 28 Sec.351 (c) Transmittal of complaint must go to a different judge,.

Oct. 24.11 EXHIBIT 107 Motion For Leave To File A Complaint , citing Title 28
Sec. 351(c). . Transmittal of complaint to a different judge

Oct. 24, 11 EXHIBIT 107A Returned Complaint For Declaratory Relief Under
Cal Code of Civ. Proc. 1062.

Oct. 26, 11 EXHIBIT 108 Notice And Order.by Judge Collins.”. .plaintiff may
not file the documents presented. .” |

Nov. 3.11 EXHIBIT 109 Motion For Reconsideration. .citing Title 28 Sec. 354
(b)(2)(B). .misconduct not amenable to resolution, Sec 355impeachment. ., and Sec.
352(2). appropriate corrective action. .

ZL

 
Case 2:19-cv-0092Q@CE-KIN Document 1 Filed 05/M Page 236 of 382

Nov. 3,11 ESXHIBIT 110 Notice And Order by Judge Collins.”. .Court order is
needed to file new action” ”. .plaintiff may not file the document presented. .”

Nov. 28, 11 EXHIBIT 112 Letter to Clerk of Court
Dec. 5, 11 EXHIBIT 113 Motion. .To File A Complaint With Title 28 Sec. 359.
Restriction of Judge (Collins) whose conduct is the subject of investigation

Dec. 5, 11 Returned Complaint for Declaratory Relief (Same as EXHIBIT
107A).

Dec, 5, 11 EXHIBIT 114 Notice And Order.by Judge Collins, “, .plaintiff may
not file the documents presented, ,” Notice: Judge Collins did not disqualify herself.

Dec. 19,11 EXHIBIT 116 Letter to Judicial Conference of US. on judicial
misconduct , violations of Title 28 Sec 351(c) Transmittal to a different judge, ; Title
28 Sec. 359 Restriction of judge whose conduct is the subject of investigation..

Feb. 23,12 EXHIBIT 120 Motion To File A Complaint Under Title 28
Sec.1654. Plaintiffwith Same Right As Counsel, therefore, . court orders, . . that
required “Court order is required to file new action”, and “. .plaintiff may not file
the document presented”, restricting plaintiff's rights, violate the law.

Feb. 27, 12 EXHIBIT 122 NOTICE AND ORDER by Judge Collins, “
..plaintiff may not file the documents presented. .”

CONCLUSION

The District Court has jurisdiction of this case under 1) Amendment fourteen of
Constitution, equal protection clause; 2) Amendment 11, because PERS wanted this
case tried in court; 3) Amendment 13, for prohibition ofa slavery; and 4) State
judges are members of PERS, even the Hon. U.S. District Court Judge Florence
—Marie Cooper recused herself, because she was a “participant of CalPERS.”
EXHIBIT 21A. Even Superior Court Judge McVittie knowingly gave a judgment not
consistent with the law, and told me to appeal. See Notice on EXHIBIT 8.

23

 

 
Case 2:19-cv-00MQMMICE-KIN Document 1 Filed oM19 Page 237 of 382

RES JUDICATA does not apply, because the law on declaratory relief is a
cumulative remedy based on the same facts in the same or new action in (Cal) Code
of Civil Procedure 1062. Cumulative remedy. (see provision on Table of
Authorities) . Under Title 28 Sec. 359 is Restriction of Judge whose conduct is the
subject of investigation.. Under Title 28 Sec. 1654, plaintiff is accorded the same
right as counsel, and therefore court orders restricting the right of plaintiff to file a

complaint or plaintiff being called a vexatious litigant violates the law.

On the declaratory relief issues, in ISSUE [the employers’ contributions are
“normal contributions”, clear and explicit , under Cal Gov’t Code-Sec. 20691
Payment of member normal contributions by contracting agencies or school
employer. Therefore, I am still a member of PERS, and I am entitled retirement
benefits and the redeposit of the withdrawn contributions. Notice, this present Issue
is new and different from prior issues. The prior Issues in “normal contributions” in
prior complaints are (Cal) Gov’t Code Sec 20027 (new 20053), and (Cal) Gov't
Code Sec. 20750.1 (new 20795),see EXHIBITS 6,17,21,& 29.

In ISSUE Il, PERS’s alternative offer for the withdrawal of the accumulated
member contributions to deprive me of lifetime retirement allowance after I was
qualified to retire after I was already 50 years old is a violation of statute Cal Gov't
Code Sec. 21203 (new 21259) Nonforfeiture after qualification. Notice, this is prior
issue in prior complaints EXHIBITS 13,15,17,21, & 29. But prior judgments were

against the law.

In ISSUE UJ, PERS’s denial for considering the withdrawn member
contributions as a loan is a violation of PERS’s loan laws that provide and allow
withdrawals as loans such as Cal Gov't Code Sec. 20654 (new 20750) Redeposit of

Withdrawal, . interest, and other loan laws, but does not allow my withdrawal as a

AZ. <

 
|

Case 2:19-cv-009 QBMICE-KIN Document 1 Filed os MBio Page 238 of 382

Ioan. In ISSUE IV, PERS violated Amendment 13 of Constitution which is
prohibition of slavery, in denying plaintiff of benefits derived from the employer's —
contributions plaintiff had worked and toiled for. (In other states like Hawaii, the
employees still receive pension benefits derived from the employer’s contributions

even if the members’s contributions are withdrawn.)

From the foregoing, CalPERS is in violations of the California public
employees’ retirement laws and the equal protection clause of Amendment Fourteen
of Constitution, and Amendment 13, prohibition of slavery. Therefore, plaintiff is
entitled to recovery of accumulated pensions in the amount of $1,568,410.50 anda
monthly pension of $3,612.69 starting from January 2012, accruing and
accumulating, plus any amount the court finds reasonable and just.

I request that earliest consideration is given because I am already 83 years old,
and I am already sickly which is given preference under Cal Code of Civ. Proc. 36,
and the state agencies are parties, Cal PERS have precedent over others, Cal Code of

Civ. Proc. Sec. 1062.5.

Date: May 7 .2012 R: tfully submitted,
UG? A t O22 Aa
Lucio A. Barroga

EXHIBITS (EXH)

1. Feb 14, 91 KC3981 Complaint for Breach of Contract and Fraud.
2. Jan 25, 94 BO77855 Cal Court of Appeals Affirmed , untimely filing
3. Apr 12, 948038365 Cal Supreme CourtINBANK Denied review

4.Sep 5,95 Letter, PERS Dep. Gen. Counsel Gillan , “employers’ contributions
are not normal contributions.”

Lo

 

 
t

—

NO NO Bb KN KN KB RQ KD RO mmm tte
ao SN BO A SF BW NY KH So OHO OOH OK OlULUlULUhLULULULDNUlULrEClLCUCO

So C.Oo NJ DR we BP WH WH

AIF Z- JY bef ~/Z

” woe
Case 2:19-cv-009QCE-KIN Document 1 Filed 05/@J9 Page 239 of 382

KAMALA D. HARRIS, State Bar No. 146672
Attorney General of California
NIROMI W. PFEIFFER, State Bar No. 154216
Supervising Deputy Attorney General
BRENDA A. RAY, State Bar No. 164564
Deputy Attorney General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 324-5208

Fax: (916) 324-5567

E-mail: Brenda.Ray@doj.ca.gov

Attorneys for Defendant, Public Employees'
Retirement System

IN. THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

LUCIO A. BARROGA, 12 CV 1179 MCE-KJN
Plaintiff, | DEFENDANT CALIFORNIA PUBLIC
EMPLOYEES’ RETIREMENT
Vv. SYSTEM’S STATUS REPORT
Date: October 4, 2012
BOARD OF ADMINISTRATION CAL Time: 10:00 a.m.
PUBLIC EMPLOYEES' RETIREMENT Courtroom: 25
SYSTEM, Judge: The Honorable Kendall J.
Newman

Defendant.

 

Action Filed: May 2, 2012

 

Defendant California Public Employees’ Retirement System (CalPERS) submits the
following status report pursuant to the Court’s May 2, 2012 Order:

1. | CalPERS was personally served on August 21, 2012.

2. CalPERS knows of no additional party to be joined or served.

3. CalPERS noticed and filed a motion to dismiss the complaint on September 11, 2012,
on the grounds that it has immunity under the Eleventh Amendment to the United States

Constitution and the suit is barred by res judicata. The matter involves plaintiff's election in 1979
1

 

Defendant California Public Employees” Retirement System’s Status Report

 

(12 CV 1179 MCE-KIN)

KKH l TZ

 

 
Sn vA & WY WN

 

Case 2:19-cv-000MICE-KIN Document 1 Filed Qe Page 240 of 382
to withdraw his employment contributions from CalPERS. CalPERS remitted to plaintiff his
employee contributions of nearly $10,000 and terminated his membership from CalPERS. Almost
ten years later in 1988, plaintiff wrote to CalPERS requesting retirement benefits, asserting that
he had withdrawn his contributions by mistake. Plaintiff requested that CalPERS treat its
remittance of his employee contributions as a loan. CalPERS denied plaintiff's request, informing
him that, because he was not a current member of CalPERS, he was not eligible to redeposit his
contributions and that CalPERS’ remittance to him could not be treated as a loan.
4. The court lacks jurisdiction because CalPERS is immune from suit under the
Eleventh Amendment to the United States Constitution.
5. CalPERS’ motion to dismiss is to be heard on October 18, 2012 at 10:00 a.m. in
Courtroom 25.
6. Inthe event CalPERS’ motion to dismiss is granted, no discovery is necessary.
7. Until the Court rules upon CalPERS’ motion to dismiss, a scheduling order is
premature.
8. No special procedures are necessary.
9, If this matter goes to trial, CalPERS estimates it will take three days.
10. No modificaitons to the standard pretrial procedures are anticipated.
11. This matter is related to many previous matters filed by plaintiff in other venues, both
administrative, state, and federal. These matters include:
e Board of Administration of CalPERS
e Los Angeles Superior Court (case numbers KC003981, KC024567, and KC030508),

e California District Court of Appeal for the Second Appellate District (case numbers
B077855 and B115924),

¢ California Supreme Court (case numbers $038365 and S069199),

e United States District Court for the Central District of California (case numbers CV 99-
9457, CV 03-7673, CV 04-06315, CV 06-03696, and CV 09-56),

* United States Court of Appeal for the Ninth Circuit (case numbers 05-55232, 06-56415,
and 09-55595), and

e United States Supreme Court (case number 98-5585).
2

 

 

Defendant California Public Employees’ Ketirement System’s Status Report
(12 CV 1179 MCE-KIN)

 

 
—

Oo CO NHN DB HO & W WN

BO RQ RD OD meme tet eed
WO NY = © DO © SY HD wr S&P YW HW KY OO

24

fo af
Case 2:19-cv-009@1CE-KIN Document 1 Filed 05/@9 Page 241 of 382

12. CalPERS does not anticipate requiring a settlement conference as it believes

plaintiff's claims are barred by res judicata.

13. CalPERS prefers to have a settlement conference conducted by someone other than

the district court judge and magistrate judge assigned to this matter.

14. CalPERS knows of no further matters that may add to the just and expeditious

disposition of this matter.

Dated: September 27, 2012 | Respectfully submitted,

$A2012106864
10958893.doc

KAMALA D., HARRIS

Attorney General of Califomia
NIROMI W. PFEIFFER

Supervising Deputy Attorney General

Kwa lA

BRENDA A. RAY

Deputy Attomey General

Attorneys for Defendant

Public Employees‘ Retirement Sysiem

3

 

 

Defendant Califomia Public Employees” Retirement System’s Status Report
(12 CV 1179 MCE-KIN)

 

 

 
Ao . *

Case 2:19-cv- Egyite E-KJN ‘Docu ent 1 Filed O5%@gy1o Page 242 of 382

LUCIO A. BARROGA l
P.O. BOX 662006 !
LOS ANGELES, CA 90066 |
Tel. 626-367-5858 !

 

 

 

 

PRO SE !
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
LUCIO A. BARROGA, { CASE NUMBER: 12CV 01179 MCE, KIN
Plaintiff !
Vv. !
BOARD OF ADMINISTRATION, CAL ! PLAINTIFFF’S STATUS REPORT
PUBLIC EMPLOYEES’ RETIREMENT !
SYSTEM (PERS}, !
Defendant !
STATUS REPORT

Plaintiff Lucio A. Barroga submits the following status

report pursuant to Court Order of May 2, 2012:

1. Cal PERS was served on August 21, 2012.
2. ‘There is no joinder of additional parties.
3. JURISDICTION is on page 1-2 of complaint. FACTS
are in page 4 of complaint. 4 ISSUES are in pages 3-5
| of complaint; Supporting Authorities are in pages 6-9
of complaint. Procedural Background are in pages 9-

23 of complaint.

ERK 157

 
Case 2:19-cv-009@MICE-KIN Document 1. Filed ois Page 243 of 382

4. On Motion and scheduling, It defend on future rulings

and order.

w

. No special procedure is necessary.

n

. Estimated trial time is probably 1 day or 2 days.

™

. Simplicity of procedure is very clear. There are 4 new
ISSUES , ISSUE I, ISSUE i, ISSUE II], and ISSUE IV in the
Complaintto be answered by yes or no. Res judicata
does not apply in declaratory relief case. The title is
COMPLAINT FOR DECLARATORY RELIEF UNDER CAL
CODE OF CIVIL PROC. SEC 1062 ON NEW OR SAME
ACTION BASED ON THE SAME FACTS WHICH
OVERCOMES RES JUDICATA.

8. This case is related to prior cases. Los Angeles

Superior Court cases ( KCO3981,KC 024567, and KC

030508): California Court of Appeals ( BO77855 and

B115924) : California Supreme Court (S38365 and

$0691199): US District Court, Central District: CV99-

9457; CVO3-7673; CV 06315: CV 038365 ; and CV 09-

056); U.S. Court of Appeals (05-55232;06-56415; and

09-55595)

U.S. Supreme Court 98-5585.

Date: Sept. 29, 2012

Respectfully submitted;
GRA L 2 ——
a

10

17
18
19
20
21
22
23
24
25
26

0 O YAH WwW KR WwW DN

 

it

 

Fl (ecb gD B51 c
A se 2:19-cv-0 SBuice- KJN Document 1 Filed 0: 19 Page 244 of 382

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

LUCIO A. BARROGA,

Plaintiff, No, 2:12-cv-01179 MCE KIN
v.

BOARD OF ADMINISTRATION CAL

PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, FINDINGS AND RECOMMENDATIONS

Defendant.

Presently before the undersigned is the Board of Administration for the California
Public Employees’ Retirement System’s (“defendant”) motion to dismiss plaintiff Lucio
Barroga’s (“plaintiff”) complaint on grounds that (1) plaintiff's claims are barred by the doctrine
of claim preclusion/res judicata and (2) this court lacks subject matter jurisdiction because
defendant is entitled to immunity under the Eleventh Amendment of the United States
Constitution. (Dkt. No. 21.) Plaintiff, who is proceeding without counsel in this action, filed a
wrilten opposition to the pending motion to dismiss.’ (Dkt. No. 23.) Also before the
undersigned are plaintiffs recent filings, styled as “Plaintiff's Motion for Judgment on the
Pleadings to be Heard Concurrently With Defendant’s Motion to Dismiss” (Dkt. No. 28) and a
“Request for Observance of Cal. Code Of Civ. Proc. Sec. 1062.5(2) For Precedence

 

' This action proceeds before the undersigned pursuant to Eastern District of California

Local Rule 302(c)(21) and 28 U.S.C, § 636(b)(1). EX |
eg (6d
8, /3, 1574

 

 
—

& wi nN

o CO ~S HR ra

10
a
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-000@MICE-KIN Document 1 Filed 5@0 Page 245 of 382

The Eleventh Amendment to the United States Constitution provides: “The
Judicial power of the United States shall not be construed to extend to any suit in law or equity,
commenced or prosecuted against one of the United States by Citizens of another State, or by
Citizens or Subjects of any Foreign State.” The Eleventh Amendment prohibits federal courts
from hearing suits brought against a state by its own citizens or citizens of other states. Brooks
v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). “{A]bsent waiver
by the State or valid congressional override, the Eleventh Amendment bars a damages action
against a State in federal court.” Kentucky v. Graham, 473 U.S. 159, 169 (1985); accord Pittman
y. Ore., Employment Dep’t, 509 F.3d 1065, 1071 (9th Cir. 2009); Henry v. County of Shasta,
132 F.3d 512, 517 (9th Cir. 1997). “It is clear, of course, that in the absence of consent a suit in
which the State or one of its agencies or departments is named as the defendant is proscribed by
the Eleventh Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S, 89, 99 (1984)
“This jurisdictional bar applies regardless of the nature of the relief sought.” Id,

The Eleventh Amendment’s prohibition applies not only to states, but also to state
agencies. E.g., Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam) (holding
that claims against the California Department of Corrections were barred by state immunity);
Durning v. Citibank, 950 F.2d 1419, 1422-23 (9th Cir. 1991) (noting that the Eleventh
Amendment bars “federal courts from deciding virtually any case in which a state or the ‘arm of
a state’ is a defendant”); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“The Nevada
Department of Prisons, as a state agency, clearly was immune from suit under the Eleventh
Amendment.”). “In the absence of a waiver by the state or a valid congressional override,
‘{uJnder the cleventh amendment, agencies of the state are immune from private damage actions
or suits for injunctive relicf brought in federal court.”” Dittman v. California, 191 F.3d 1020,
1026 (9th Cir. 1999) (quoting Mitchell v. L.A. Cmty. College Dist., 861 F.2d 198, 201 (9th Cir.
1989)) (modification in original); see also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984) (“It is clear, of course, that in the absence of consent a suit in which the State or

8

 

 
Oo RB “s WB HH BP W NHN =

NO BO wo BQ KOO RD Rm eee
DA vA BP WS NH &—& CF DO BOB SI DBR WwW BR W NO KY OO}

 

 

C (
Case 2:19-cv-009@MICE-KIN Document 1 Filed @0 Page 246 of 382

“transactional nucleus of facts” test, just as the district court erroneously did in Brodheim. (See
Dkt. No. 21 at 11.) Additionally, what defendant does argue with respect to claim preclusion
does not necessarily otherwise demonstrate claim preclusion under the applicable “primary
rights” standard. Defendant claims that “plaintiffs complaint reveals that the instant action is yet
another attcmpt to rchash his entitlement to CalPERS retirement benefits which he has been
litigating for the last 21 years.” (Id.) While this may be so, “different primary rights may be
violated by the same wrongful conduct,” San Diego Police Officers’ Ass’n, 568 F.3d at 734, and
defendant fails both to clearly articulate what “primary right” was at issue in Barroga I and to
clearly explain how plaintiff asserts that same “primary right” in this action. Accordingly,.
defendant has failed to adequately demonstrate that clair preclusion is grounds for dismissing
this case at the pleading stage, and defendant’s motion to dismiss is therefore partially denied,
See Corrie, 503 F.3d at 977 (holding that, at the pleading stage, the court must construe the
alleged facts in the light most favorable to the plaintiff).’

Notwithstanding the foregoing, as the undersigned stated during the hearing, it
appears very likely that defendant could sufficiently show claim preclusion in this case even
under the applicable “primary rights” analysis, perhaps if given the opportunity to file
supplemental bricfing. However, given that the undersigned recommends dismissal of this case
on grounds of Eleventh Amendment immunity, no additional filings on this issue are necessary at

this time.

Cc. Plaintiff's Other Filings
On October 12, 2012, plaintiff filed a motion styled as “Plaintiff’s Motion for

Judgment on the Pleadings to be Heard Concurrently With Defendant’s Motion to Dismiss.”

(Dkt. No. 28.) The motion essentially summarizes the content of plaintiff's written opposition to

 

” Claim preclusion is an affirmative defense. Taylor v. Sturgell, 553 U.S. 880, 907
(2008). Therefore, the party seeking to apply this doctrine bears the burden of proving the
existence of all of the required elements. Id.

13

 

 
co CO SY DH tA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

(, (
Case 2:19-cv-009§QMICE-KIN Document 1 Filed os @i9 Page 247 of 382

precedence over other cases and that this case should be set for trial at the earliest date possible,
pursuant to California Code of Civil Procedure section 1062.6(2). (Id.) However, the California
Code of Civil Procedure is not applicable in federal court, where proceedings are governed by the
Federal Rules of Civil Procedure. Accordingly, plaintiff's request is denied. To the extent that
plaintiff requests that his case be heard in a timely manner, the undersigned ensures that this case
will proceed in accordance with the governing law.

D. Sanctions

Defendant did not request sanctions in connection with the Motion to Dismiss,
and the undersigned will not sanction plaintiff at this time. (Dkt. No. 21.) However, given
plaintiff's history of repeatedly attempting to re-litigate the same case, recently in the Central
District and now in the Eastern District, all without any possible legal basis for doing so, and
given plaintiff's apparent disregard for court orders issued in the Central District requiring him to
seek leave before filing documents, all of which is apparent from the face of plaintiffs pleadings,
see footnotes 2-3 herein, the undersigned shai sanction plaintiff if he continues to attempt to re-
litigate the same case before the undersigned. Should plaintiff improperly file subsequent actions
before other judges in this district and/or in other courts, the undersigned encourages defendants
to request sanctions in those cases.
VI CONCLUSION

For the foregoing reasons, IT IS RECOMMENDED that:

1. Defendant’s motion to dismiss (Dkt. No. 21) be granted in part, and this
case be dismissed with prejudice on grounds of Eleventh Amendment immunity.

2, Plaintiff's filing at Docket Number 28, styled as a Motion for Judgment on
the Pleadings, be denied as moot.

3. Plaintiffs filing at Docket Number 29, styled as a “Request for

Observance of Cal. Code of Civ. Proc. Sec. 1062.5(2) for Precedence Consideration of Case,” be

denied.

15

 

 
oOo CO YN DH A PP WY PL

NM CPO BK KN BR DO Rw Oe tte
nD A S& Ww YN ewe CO OO CO JY BH WH PR WY WB SK CO

|

 

 

 

Case 2:19-cv-009@§MCE-KIN Document 1 Filed Qo Page 248 of 382

4. The Clerk of Court be ordered to close this case.
These findings and recommendations are submitted to the United States District
Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen
days after being served with these findings and recommendations, any party may file written
objections with the court and serve a copy on all parties. Such a document should be captioned
“Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
within the specified time may waive the right to appeal the District Court’s order. Turner v.
Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. YIst, 951 F.2d 1153, 1156-57 (9th Cir.
1991).
IT IS SO RECOMMENDED.
DATED: October 25, 2012
KE540 p
ake beh pam———
UNITED STATES MAGISTRATE JUDGE

 
o So sD He BF WY HN eS

—
oS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

E x /eepe 22 9-9yge cess Jpogument 1 riled offfi0 Page 249 of 382

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

LUCIO A. BARROGA,

Plaintiff, No. 2:12-cv-01179-MCE-KJN-PS
V.
BOARD OF ADMINISTRATION CAL ORDER
PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM,
Defendant.

/

On October 26, 2012, the magistrate judge filed findings and recommendations (Dkt. No.
32) herein which were served on the parties and which contained notice that any objections to the
findings and recommendations were to be filed within fourteen days. On November 8, 2012,
plaintiffs filed objections to the proposed findings and recommendations (Dkt. No. 36), which
have been considered by the court.

This court reviews de novo those portions of the proposed findings of fact to which an
objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009), Wb
Ex 1

 

]

 

 
&® Ww te

0 CO ~ TI DW wr

 

 

Case 2:19-cv-009@MCE-KIN Document 1 Filed 019 Page 250 of 382

As to any portion of the proposed findings of fact to which no objection has been made, the court
assumes its correctness and decides the motions on the applicable law. See Orand v. United
States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
1983). .

The court has reviewed the applicable legal standards and, good cause appearing,
concludes that it is appropriate to adopt the proposed findings and recommendations in full.

| Accordingly, IT Is ORDERED that:

1. The Proposed Findings and Recommendations filed October 26, 2012, are
ADOPTED.

2, Defendant’s motion to dismiss (Dkt. No. 21) is granted in part, and this case is
dismissed with prejudice on grounds of Eleventh Amendment immunity.

3. Plaintiff’s filing at Docket Number 28, styled as a Motion for Judgment on the
Pleadings, is denied as moot.

4, Plaintiff's filing at Docket Number 29, styled as a “Request for Observance of Cal.
Code of Civ. Proc. Sec, 1062.5(2) for Precedence Consideration of Case,” is denied.

5. Plaintiffs other filings at Docket Numbers 30, 33, 37, and 40, are all denied as moot.

6. The Clerk of Court shall close this case and vacate all dates.

Dated: December 19, 2012

 

MORRISON C. ENGLAND) JR., CHIEF JUDGE
UNITED STATES DISTRICT JUDGE

 
   
 

Case 2:19-cv-00921- Filed fBi0 Page 251 of 382

* CLERK, U.S.

JAN 2.6 2017

  
   
 

aegocumMent
STmOT COURT

 

  
   

LUCIG PA ate a AA
P.O. BOX 2516 menfRRL DSIRE OF CAPD
LONG BEACH, CA 9080148%
TEL. 310-962-7985

EMAIL: luciobarroga.yahoo.com

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

LUCIO A. BARROGA, ! CASE NO. CV09- 056
Plaintiff ! MOTION FOR RECONSIDERATION
V ! FOR REQUEST FOR AN ORDER TO

BOARD OF ADMINISTRATION, CAL PUBLIC 1 FILE A NEW COMPLAINT BECAUSE

EMPLOYEES’ RETIREMENT SYSTEM (PERS), ! CHIEF JUDGE KING’S ORDER WAS
Defendant ! ALREADY “. . plaintiff may file. .”

! LODGED JAN. 4, 2017

 

MEMORANDUM OF POINTS AND AUTHORITIES
Lodged January 4, 2017 is REQUEST FOR AN ORDER TO FILE A NEW COMPLAINT
BECAUSE CHIEF JUDGE KING’S ORDER WAS ALREADY. “. .plaintiff may file
document (complaint) presented . .” FOR JUDGMENT UNDER CCP 170.

The following are order, complaints, motions or requests for an order to file a

complaint but were ignored.

\) Filed CVO09- 056 Jan. 6, 2009 COPMLAINT FOR DECLARATORY RELIEF. . ...
WITH CAL CODE OF CIVIL PROC . SEC. 1062 ON NEW OR SAME ACTION BASED ON
THE SAME FACTS WHICH OVERCOME RES JUDICATA AND WITH NEW ISSUES

2) Filed 7/7/15 Chief Judge King’s ORDER is quoted: “. . plaintiff may file the

document (complaint) presented. . “

| Lb

 
Case 2:19-cv-009@MICE-KIN Document 1 Filed 019 Page 252 of 382

3) Lodged Sept.20, 2016 COPMLAINT FOR DECLARATORY RELIEF UNDER CAL
CODE OF CIVIL PROC . SEC. 1062 ON NEW OR SAME ACTION BASED ON THE SAME
FACTS WHICH OVERCOME RES JUDICATA

ORDER filed Sept 22, 2016 is quoted: ” Court order is needed to file a new action.
. . plaintiff may not file the document (complaint) presented. .”

Notice: On my visit on the court Sept 22, 2016, the lobby docket showed

“, .plaintiff may file document (complaint) presented. . “

So | called the attention of this fact to Deputy Clerk Kris, then he produced a
NOTICE AND ORDER showing, ”. . plaintiff may not file a complaint. .” Then the
docket note was MODIFIED.

4) Lodged 9/26/16 MOTION FOR FILING OF COMPLAINT . . .BECAUSE IT WAS
ALREADY ORDERED TO BE FILED BY HON. CHIEF JUDGE KING.

ORDER dated Sept. 26, 2016 but not filed is quoted: “.. Other Subsequent

document. _.. .plaintiff may not file document presented. . “

5) Lodged 10/11/16 COPMLAINT FOR DECLARATORY RELIEF. . ... WITH CAL
CODE OF CIVIL PROC . SEC. 1062 ON NEW OR SAME ACTION BASED ON THE SAME
FACTS WHICH OVERCOME RES JUDICATA AND WITH NEW ISSUES

ORDER filed 10/14/16 is quoted:” Court order is needed to file a new action.

plaintiff may not file the document (complaint) presented. . .”

6) Lodged 10/31/16 REQUEST FOR AN ORDER TO FILE A NEW COMPLAINT
BECAUSE CHIEF JUDGE KINGS’S ORDER WAS ALREADY .” . plaintiff may file

document (complaint) presented. . “

2.
Case 2:19-cv-00@MCE-KIN Document 1 Filed fi Page 253 of 382

Court of Appeals Chief Judge, to the Judicial Council of 10 Judge, to the Judicial

Conference of the United States.

3.) Regarding jurisdiction, to quote USC § 1331:

The district courts shall have original jurisdiction of all civil actions arising
under the Constitution, laws, or treaties of the United States

4.) On a Sept. 22, 2016 visit to the Court, the docket showed “plaintiff may file a
complaint,” so the Deputy Clerk Kris was notified, then he produced an ORDER
that says, plaintiff may not file a complaint. Soon the docket notes was MODIFIED.
Presently, the word MODIFIED is not there any more.
5.) The decision of the Hon. Chief Judge King’s ORDER filed July 7, 2015 that
plaintiff may file a complaint should be respected.

From the foregoing, this MOTION FOR RECONSIDERATION FOR A REQUEST
FOR AN ORDER TO FILE A NEW COMPLAINT should be granted.

Date: JanuaryZ¢, 2017 ohn Ae ger veg)
tae? a [ayy

Attached:
Proposed ORDER furnished Jan . 4, 2017 for signature of Chief Judge.
ORDER signed by Chief Judge Virginia Phillips dated Jan. 4, 2017, but not FILED.

 
Caresd Ore. QnOo GPP Mee KUN Bdckitesre2Ahed oD 0s 2 Bag eaned B 3b987

 

 

 

 

 

 

  
  

 

 

 

 

 

 

9/20/16 Pr ee
SEP 22 2016
TRICT OF CALIFORNGS :
ne

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Lucio A. Barroga CASE NUMBER

CV 09-56-ABC
PLAINTIFF(S)
¥v. ™

Board of Administration, California Public Employccs’

Retirement System NOTICE AND ORDER RE FILING BY

VEXATIOUS LITIGANT
DEFENDANT(S).

 

Lucio A. Barroga . plaintiff, attempted to file a pleading in the
above-referenced matter, Attached for your review is a copy of:

® Complaint / Petition
O Other

 

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

OOnOOR oo

 

tgzseesz

(T IS HEREBY ORDERED that plaintiff

C/may
may not

file the document presented in the above-referenced matter.

san'W Wry “Vani: WAI by

Datel cr States District Judge / Magistrate Judge

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT
CV-115 (5/99)

 
wm py re ee

J

Case 2:19-cv-O09@MMCE-KIN Document 1 Filed 05@ 19 Page 255 of 382

LUCIO A. BARROGA, PRO SE:
P.O. BOX 66834

LOS ANGELES,, CA 90066

Tel 310-962-7985

EMAIL; luciobarroga@ yahoo.com

i]

|| UNITED STATES DISTRICT COURT
NTRAL DISTRICT OF CALIFORNIA

fa eee memednnwnd ae a Cee eee eee eee

 
 

LUCIO A. BARROGA, | CASE NO. .
Plaintiff | COMPLAINT FOR DECLARATORY
v. | RELIEF UNDER CAL CODE OF CIVIL

, ' PROC. SEC. 1062 ON NEW OR SAME

BOARD OF ADMINISTRATION, — | ACTION BASED ON THE SAME FACTS

CAL PUBLIC EMPLOYEES’ ! WHICH OVERCOMES RES JUDICATA.

RETIREMENT SYSEM (PERS), !, . ,
Defendant(s) I

 

MEMORANDUM OF POINTS AND AUTHORITIES
THE U.S. DISTRICT COURT HAS JURISDICTION UNDER:

A) Constitution, Amendment 13, prohibition of slavery. ISSUE TV, on p.6, is
violated for Defendant PERS denying me benefits derived from the employer’s

contributions on my behalf which I had worked and toiled for

B) Statute of limitation shall not apply, p.7 Cal Gov’t Code Sec. 20181 (new
20164) is quoted:.

Duration of obligation; limitation of actions

(b)(2) In cases where the system owes money to a member or beneficiary, the

period of limitation shal] not apply.

LAE
Case 2:19-cv-009{VICE-KIN Document 1 Filed os@9 Page 256 of 382

C) U.S. Constitution Amendment Fourteen. Supporting precedents, from

USCA, Constitution Amendment 14, Sec. 1, to quote precedents:

a) State action, for purpose of this clause, may emanate from rulings of
administrative and regulatory agencies as well as from legislative or judicial

actions. Moose Lodge No 107 vy. Irvis , Pa. 1972, 92 S.Ct. 1965, 407 US 163,

b) State has obligation to insure that actions of its agencies do not deprive
any person of cqual protection of laws. U.S. v. State of Tex. 1970, 321 F
Supp. 1043, supplemented 330 F. Supp. 235, affirmed 447 F. 2d. 441,
certiorari denied 92 S. Ct.675, 404U.S. 1016, 30 L.Ed. 2d 663.

c) The action of state courts and judicial officers in their official capacities is
to be regarded as action of state within this amendment. Shelly v. Kraemer,

Mich. & Mo. 1948, 68 S.Ct. 836, 334 U.S. 1, 912 L.Ed. 1116.

D) Constitution, Amendment 11, because PERS wanted this case tried in

court. See EXHIBIT 4, p.2, in letter, Dep. Gen. Counsel Gillan said,

We cannot grant your request . .We cannot change this position unless and until
we are ordered to do so by acourt... I... urge you to seek the counsel of an

attormey.
This assertion overrides any claim of immunity by Eleventh Amendment.

E) State judges are members of PERS, even the Hon. U.S. District Court Judge
Florence —Marie Cooper recused herself on this case, because she was a “participant
of CalPERS”. EXHIBIT 21A. Also, see Notice on EXHIBIT 8, Superior Court
Judge McVittie gave judgment not consistent with the law, and said “you know how

to appeal. .”

ZA

 
Case 2:19-cv-009BMCE-KIN Document 1 Filed os Bis Page 257 of 382

F) Defendant PERS wants settlement. EXHIBIT 152, p.3, Defendant’s STATUS
REPORT, to quote: |

13. CalPERS prefers to have a settlement conference conducted by
someone other than the district court judge and the magistrate judge assigned

to this matter.

G) The EXHIBIT 176 DISMISSAL ORDER dated Dec. 19, 2012 by Chief Judge
Mormison C. England was NOT “FILED” and therefore is “(in)effective for all
purposes”, or NOT effective for any purpose, and therefore invalid under Cal Code
of Civ. Proc. Sec. 581d, on p.9, requiring new trial for same issues .

ALL SUBSEQUENT ACTIONS AFTER DISMISSAL ORDER ARE THEREFORE
INVALID AND NOT EFFECTIVE FOR ANY PURPOSE, AND ARE STRIKEN
FROM THE RECORD.

FACTS

After reaching 50 year old in April 1979 and retirable, I submitted an
application for retirement pensions from previous services with the City of E!
Segundo, and later I went to Sacramento PERS office to follow up application.
PERS offered me two choices: 1) to receive a monthly pension of $135, or 2) as
alternative, to receive a lump sum of my member contributions (approx. 7% of
salaries), but the employer’s contributions on my behalf (approx. 7.75% of salaries
under Gov’t Code Sec. 20750.1 [new 20795]), will remain with PERS. I received
approximately $10,000 of my accumulated member contributions, with the

employer’s contributions on my behalf remaining in deposit with PERS.

Later in some years, I requested that the offered monthly pension shall pay and
redeposit for the withdrawn member contributions as a loan which PERS

maliciously omitted to inform the monthly pension can redeposit per statute (Cal)

3

 
Case 2:19-cv-009M@BMCE-KIN Document 1 Filed os@r0 Page 258 of 382

Gov’t Code Sec. 20654 (new 20750) Redeposit of Withdrawals, and when the loan
or withdrawal is fully paid with interest, then monthly pension will start to me. But
PERS claimed the employer’s contributions which have remained with PERS are
NOT “normal contributions’, therefore I ceased to be a member when the member
contributions were withdrawn, and I am not anymore entitled any pension benefits. I
have contended that I am still a PERS member, because the employer’s contributions
on my behalf have remained in deposit with PERS and are “normal contributions”

under the laws, and therefore, I am entitled retirement benefits. .
ISSUES OR CAUSES OF ACTION

Proof that I am still a PERS member, because the employer’s contributions on

my behalf have remained in deposit with PERS, to quote:

A person ceases to be a member :

(b) if he or she is paid his or her “normal contributions”.

Therefore, IF the employer’s contributions which have remained in deposit with

PERS are “normal contributions”, then I am still a PERS member.

ISSUE I: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL
CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE, (CAL)
GOV’T CODE SEC. 20691? (New Issue, different from prior Issues)

(Cal) Gov’t Code Sec. 20691. Payment of member normal contributions
by contracting agencies or school employer
Notwithstanding any other provision of law, a contracting agency or

school employer may pay all or a portion of the normal contributions

A

 
- ———-—

 

RECEIVED
“= Case 2:19-0v- 00 @MCEKIN DocumBif HOPTRED /19 Page 259 of 382
LUCIO A. BARROGA, PRO SE bocep acon | :

P.O. BOX 66834
LOS ANGELES,, CA 90066 |

Tel 310-962-7985 ; ©
EMAIL; luciobarroga@yahoo.c

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

LUCIO A. BARROGA, ! CASENO. Z709.¢Y —0056-YA _
Plaintiff ! MOTION FOR FILING OF
V. ! COMPLAINT FOR DECLARATORY
BOARD OF ADMINISTRATION, | RELIEF BECAUSE IT WAS .
CAL PUBLIC EMPLOYEES’ |! ALREADY ORDERED TO BE
RETIREMENT SYSEM (PERS), | FILED BY HON. CHIEF JUDGE .

Defendant(s) ! KING

 

 

MEMORANDUM OF POINTS AND AUTHORITIES

A COMPLAINT FOR DECLARATORY RELIEF was lodged on Sept. 20, 2016
for filing which COMPLAINT has previously been ordered to be filed by the Hon.
Chief Judge King, copy of ORDERS are here attached.

I said it to Chief Judge King and I say it again that I strongly believed in justice
that Amendment 13, prohibition of slavery is violated by Defendant PERS for denying
me retirement benefits derived from the employer’s contributions to the retirement

fund on my behalf which contributions I had worked and toiled for.
Date: Sept. LE , 2016 Respectfully submitted:
Ania h lavoro
ucio A. Barroga

Attached : ORDERS of Chief Judge King

DAD
CaSac209-t9-00cs GON De unENt Doskigggombirbarag Mos FRaye 2G 22802
f ‘

LOBGES
CURD? 6 febeT RT Dt eT { A
/ / A p }
[ /

\ pe
a

     
   
 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Lucio A, Barroga CASE NUMBER

 

 

 

 

CV09-56-ABC
PLAINTIFF(S)
v.
Board Of Administration, et al:
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S). ,
Lucio A. Barroga , plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of.

{) Complaint / Petition
&! Other Subsequent document.

According to court records. plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his ot her behalf.

Other

COoeCooO ano

 

IT IS HEREBY ORDERED that plaintiff

CO foay
may not

tile the document presented in the above-referenced matter.

vo | | /
ity iy igus a PR

Date : United States District Judge / Magistrate Judge

i

 

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT
CV-F1S (5499)

z 50

 

 
ES a=

is
- a rE

Case 2:19-cv-O0O@MCE-KIN Documept1 Filed Bi Page 2 261 of 382

Asorocys for Plaiodit{s) : Lig
eto 8o ‘x oste Co ese
P.O. COBS

G nes AA el
B«£

fel 626-367-5556 q
01 este TBs

  
  
    
 
   
   

 

  

 

CNITED STATES DISTRICT COURT
_ CENTRAL DISTRICT OF CALIFORNIA

LUCIO A. BARROGA, BR NAN os
Ws 56 5 ;

PLAINTIPRS) COMPLAINT FOR DECLARATORY
v. RELIEF UNDER AMENDMENT FOURTEEN
BOARD OF ADMINISTRATIOCN, CAL ior CONSTITUTION WITH CAL CDDE OF
PUBLIC EMPLOYEES‘ CIVIL PROC. SEC. 1062 ON NEW OR
RETIREMENT SYSTEM (PERS), SAME ACTION BASED ON THE SAME
FACTS WHICH OVERCOMES RES JUDICATA
DEFENDANTS). |AND WITH NEW ISSUES

 

 

 

 

 

 

ow ont OA TR eh WY WH

-

 

-
Q

 

 

MEMORANDUM OF POINTS AND AUTHORITIES

JURISDICTION AMENDMENT 15, ATTACHED,

The U.S. District Court has jurisdiction of this case under amendment fourteen

of constitution. Supporting precedent from USCA constitution amendment 14,
Sec. 1, are quoted:

A) State action, for purpose of this clause, may emanate from rulings of

 

LOOGED
CLERK, U.S. DISTRICT COURT

OcT | f 20

 

 

 

6: ,
OE THICT GF CALIFORNIA

CENTRAL OL,

 

2 administrative and regulatory agencies as well as from legislative or
judicial actions. Moose Lodge No. 107 v. Irvis, Pa. 1972, 92 $.Ct. 1965, 407
| US 163, 32 L.Ed. 2d 627.
‘3 |B) State has obligation to insure that actions of its agencies do not deprive
| any person of equal protection of laws. U.S. v. State of Tex. 1970, 321 F.

 

Supp, 1043, supplemented 330 F. Supp. 235, affirmed 447 F. 2d. 441,
certiorari denied 92 5. Ct.675, 404 U.S. 1016 30 L.éd. 24d 663

' 25 |

; ham

 
Case 219-0 MCEKIN Document 1 Filed O21 Page 262 of 382
C) The action of state courts and judicial officers in their official capacities is

to be regarded as action of state within this amendment. Shelly v.
Kraemer, Mich. & Mo. 1948, 68 S.Ct. 836, 334 U.S. 1, 912 L.Ed. 1161.

State judges are members of PERS, even the Hon. U.S. District Court Judge
Florence —Marie Cooper recused herself on this case, because she was a
“participant of CalPERS”. EXHIBIT 1A .The U.S. Court of Appeals MEMORANDUM
of May 23,2007, EXHIBIT 31 stated ,"We have jurisdiction under 28 U.S.C. Sec.
1291”, so should the District Court. And PERS wanted to settle in court, when on
Sept.5,1995, EXHIBIT 4, Dep. Gen. Counsel K. Gillan said “. .until we are ordered |
to do so by a court”... “l urge you to seek, ... an attorney”. '

Therefore, the District Court has jurisdiction also under Amendment I,
because PERS wanted the case tried in court.

RES JUDICATA DOES NOT APPLY

RES JUDICATA does not apply, because the law on declaratory relief isa

cumulative remedy based on the same facts in the same or new action, to quote:
(Cal) Code of Civil Procedure Sec. 1062. Cumulative remedy

The remedies provided by this chapter are cumulative, and shall not be
construed as restricting any remedy, provisional or otherwise, provided by
law for the benefit of any party to such action, and no judgment under this
chapter shall prectude any party from obtaining additiona! relief based

upon the same facts

Precedent:

 
Case 2:19-cv-O@@i1-MCE-KJN Document1 Filed O29 Page 263 of 382
Party seeking declaratory retief will not be barred from seeking coerceive

relief by further proceedings in the same or new action. Lortz v. Connell

(1969) 78 Cal Rptr.5, 275 C.A. 2d 286.

ISSUES (SUMMARY, see pages 15 to 17)

1, Whether employer's contributions to the retirement fund on behalf of
members are normal contributions under Gov’t Code Sec. 20691. Payment of
member normal contributions by contracting agencies or school employer

(Please see Table of Authorities for provision) - to determine membership.

2, Whether PERS’s offer far the withdrawal of the member contributions after
plaintiff's reaching 50 years old to deprive plaintiff of lifetime retirement
allowance is a violation of statute Gov't Code Sec. 21203 (new 21259)

Nonforfeiture after qualification for retirement

3. Whether PERS denial to consider the withdrawn member contributions as a
loan, a violation of the lending laws which allow withdrawals as loan, Gov't Code
Sec. 20654 (new 20750) Redeposit of withdrawal,. interest; Gov't Code Sec.
20211 (20202) Natural disaster relief loan, Gov't Code Sec. 20208.5 (new 20203}
Security loan, and Gov't Code Sec. 20215 (new 20200) Home financing program.

TABLE OF AUTHORITIES

RES JUDICATA DOES NOT APPLY BECAUSE THE LAW ON DECLARATORTY RELIEF !S
A CUMULATIVE REMEDY BASED UPON THE SAME FACTS IN THE SAME OR NEW
ACTION, THUS THE DISMISSAL CONFLICTS WITH THE LAW.

(Cal) Code of Civil Procedure Sec. 1062. Cumulative remedy

3
Caseso2-ascnosoeMBicsiKan soceimsa/s4 reac Mo. 2mye00 B{22a2

 

 

LOOGED
CORK! 3 OTE COPE

4 TOW CM RAE
__ REPT

rm AY

Ks UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
CASE NUMBER

 

 

 

 

 

Lucio A. Barroga
CV09-56-UA
PLAINTIFF(S)

 

v.

Board of Administration, California Public Employees’

Retirement System NOTICE AND ORDER RE FILING BY

VEXATIOUS LITIGANT
DEFENDANT(S).

 

Lucio A. Barroga , plaintiff, attempted to file a pleading in the
above-referenced matter. Attached for your review is a copy of:

EK Complaint / Petition
0 Other

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of § must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

OOOO oo

 

IT IS HEREBY ORDERED that plaintiff

Cf may
may not

file the document presented in the above-referenced matter.

Ow It ory, Vise. (Mets

Date ' Uni tates District Judge / Magistrate Judge

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT
CV-11S (5/99)

LSE

 
Case >:19-cv.000MMICE-KIN Document 1_ Filed go Page 265 of 382

LUCIO A. BARROGA, PRO SE
P.O. BOX 66834

LOS ANGELES,, CA 90066

Tel 310-962-7985

EMAIL; luciobarroga@yahoo.com

 

 

CENTRAL DS 1HCT OF GALES SOMA
OT eneentcanereree erento. Dep ViTy

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CVA q -~O56
LUCIO A. BARROGA, ! CASE NO. -
Plaintiff ! REQUEST FOR AN ORDER TO
V. ! FILE A NEW COMPLAINT
BOARD OF ADMINISTRATION, ' BECAUSE CHIEF JUDGE KING’S
CAL PUBLIC EMPLOYEES’ ! ORDER WAS ALREADY, “plaintiff

RETIREMENT SYSEM (PERS), ! may file document( (complaint)
. ! presented. .”
Defendant(s) !

 

MEMORANDUM OF POINTS AND AUTHORITIES

EX 210 FILED 7-7-15 NOTICE AND ORDER by Chief Judge King is
quoted, “IT IS HEREBY ORDERED that plaintiff may file document (complaint)
presented . . “

Lodged on Sept. 20, 2016 is a COMPLAINT FOR DECLARATORY
RELIEF with issues or causes of action that include ISSUE [IV Amendment 13,
prohibition of slavery is violated by Defendant PERS denying plaintiff benefits
derived from the employer’s contributions to the retirement fund on behalf of

plaintiff.

On a visit to the court after Sept. 22, 2016, I called the attention of Receiving
Deputy Clerk “Chris”, that the lobby computer docket record showed, Sept. 22,
2016 ORDER, plaintiff may file a complaint with initial. Clerk Chris said no, he

/ L373

 
Case >:19-0v-000OMICE-KIN Document 1 Filed ®., Page 266 of 382

then produced an ORDER filed Sept. 22, 2016 on the computer screen that said
Plaintiff may not file complaint, which is contrary to the docket record. On a
subsequent visit to the court, the docket record was MODIFIED, stating plaintiff
may not file a complaint. On my visit to the court on Oct. 25, 2016 the
modification further changed to add initial and date (shb) 9/30/16.

I disagree with Clerk Chris, because I believe a Chief Judge will respect the
judgement of a fellow Chief Judge on an issue that plaintiff may file a complaint.
Besides, Chief Judge King’s judgment and the issue of violation of Amendment
13, prohibition of slavery call for appropriate consideration under Code of Conduct

Canons 2 and 3.

In this case where the docket record showed Sept. 22, 2016 ORDER with
initial before it was modified that plaintiff may file a complaint, the ruling should

stand that plaintiff may file a complaint.

EX 250 Dated 9/26/16 NOTICE AND ORDER by Hon. Chief Judge
Virginia A. Phillips is quoted:
“IT IS HEREBY ORDERED that plaintiff may not file (subsequent} .
document presented. .” |
NOTICE: This ORDER was not filed by stamp FILED, the standard method, is
this a bogus ORDER? Under Cal Code of Civ. Proc. Sec. 581d, written orders
signed by the court but not FILED is ineffective for any purpose. I think the

Honorable Judge should take a look on the procedure on these orders.

EX 242 Filed 10/14/16 NOTICE AND ORDER by Chief Judge Virginia A.
Phillips is quoted:

Court order is needed to file a new action

Z

 
Case »:19-0v.- 00 MPICE-KIN Document 1 Filed &., Page 267 of 382

IT IS HEREBY ORERED that plaintiff may not file the document

(complaint) presented. . .

Repeating, Constitution Amendment 13, Prohibition of slavery is an issue of
the complaint, of which Amendment 13 is violated by Defendant PERS’s denying
plaintiff retirement benefits derived from the employers’ contributions to the
retirement fund on behalf of plaintiff which contributions plaintiff had worked and

toiled for.

And again, the Honorable Chief Judge King ordered plaintiff to file a

complaint.

From the foregoing, an ORDER that is required needed for plaintiff to file a
new /actionftomplaint by the ORDER filed Oct. 14, 2016 should be granted.
Specially, it was already earlier granted as shown on the Sept. 22, 2016 docket
record before it was modified that plaintiff may file a complaint. For a new action
/complaint as required by the ORDER filed Oct. 14, 2016, I request that the
Honorable Chief Judge Phillips grants the filing of the complaint lodged Sept 20,
2016 COMPLAINT FOR DECLARATORY RELIEF UNDER CAL CODE OF
CIVIL PROC. SEC. 1062 ON NEW OR SAME ACTION BASED ON THE
SAME FACTS WHICH OVEECOMES RES JUDICATA.

Date: October 9 /, 2016 Respectfully submitted:
iS f Ba Pro See

Attached: 1-7 pages of COMPLAINT

Filed 7/07/15 Chief Judge King’s ORDER

Filed Sept. 22, 2016 Chief Judge Phillips’s ORDER
Dated Sept. 26, 2016 Chief Judge Phillips’s ORDER
Filed Oct. 14, 2016 Chief Judge Phillips ORDER

5

 

 

 
 

MED
PS MCT INET JOIRT

 

 

   
  

  

 
 

NO 7 208

 
  

 

i 5
: I rs reer roengtempmagemnmes ike aed i
PCONTE bMS SCT CE US al

wi

   

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Lucio A. Bartoga CASE NUMBER
2:09-cv-00056-UA

PLAINTIFF(S)

 

v.
Board of Administration, California Public Employees’
Retirement System

NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT

 

DEFENDANTI(S).

Lucio A. Barroga . plaintiff. attempted to file a pleading in the
above-referenced matter. Attached for your review is a copy of:

Complaint / Petitien
QO Other

 

According to court records. plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of § must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U:S. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

oooom oo

 

RERCVEIN SRARBIINAAT ABSA RU RSIS om aa a Oe. wee BARBRA

IT 1S HEREBY ORDERED that plaintiff

thay

QO
oY may not

file the document presented in the above-referenced matter.

i j : : de o
ph a»

 

 

 

i 4
i 9 t i. f
if fon eal ,
Date . United States District Judge ‘ Magistrate Judge
NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT
CV-115 (59)

ZK

 
LUCIO A. BARROGA

P.O. BOX 66834

LOS ANGELES, CA 90066
TEL 310 — 962 — 7985
EMAIL: luciobarroga@yahoo.com

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA ---

LUCIO A. BARROGA, | CASE NO. GYOT- O'S .
Plaintiff ! .

! REQUEST FOR AN ORDER TO FILEANEW .
. V. { COMPLAINT BECAUSE CHIEF JUDGE KING’S.
BOARD OF ADMINISTRATION CAL ! ORDER WAS ALREADY, “Plaintiff may file
PUBLIC EMPLOYEES’ RETIREMENT |! document (complaint) presented. .”
SYSTEM (PERS), |

Defendant }

 

MEMORANDUM OF POINTS AND AUTHORITIES
Filed Nov. 7, 2016, initialed but not signed, is NOTICE AND ORDER, to quote:
Court order is needed to file a new action. IT 1S HEREBY ORDERED that
Plaintiff may not file the document presented. .
The above ORDER FILED with initial of Judge but no signature is invalid
because it violates Cal Code of Civil Proc. Sec. 581d, to quote:
All dismissals ordered by the court shall be in the form of a written order

signed by the court and filed in the action and those orders when so filed

shall constitute judgments and be effective for all purposes, and the clerk
shall note those judgments in the register

 
Case 2:19-cv-00924QCE-KIN Document 1 Filed 05/2@BP Page 270 of 382

The Honorable Chief Judge Virginia A. Phillips normally signs her ORDERS, so
she should investigate and stop the misconduct of someone usurping her power in
the ORDER without her signature.

The COMPLAINT has new three issues:

1) New ISSUE I regarding Cal Gov't Code Sec. 20691 Employers’ contributions
to the retirement fund on behalf of members, whether “normal
contributions”.

2) New ISSUE Ill regarding Cal Gov’t Code Sec. 20654 (new 20750) Redeposit
of withdrawal and other loan laws, for PERS denial for considering the
withdrawn member contributions as loans violating loan laws.

3) New ISSUE IV regarding violation of Amendment 13, prohibition of slavery for
Defendant PERS denying plaintiff retirement benefits derived from the
employer's contributions to the retirement fund on behalf of plaintiff,

4) And prior ISSUE Ii regarding violation of Cal Gov’t Code Sec. 20203(21259)
Nonforfeiture after qualification, to quote: “nothing shall deprive him or her

of right to retirement allowance”, with prior judgment but wrong judgment.

An ORDER to file a new complaint should be granted for the following
reasons:
1) The Honorable Chief Judge King’s familiarity of the issues and his ORDER
already was, “Plaintiff may file the documents/complaint presented. .” should

respected.

2) Violation of vexatious litigant law, Cal Code of Civ. Proc. Sec. 391, for being
called vexatious litigant by former Chief Judge Audrey Collins, in one litigation ,

Barroga V. Brd. of Adminis. PERS, repeatedly denying in years the filing of new

Zz

 
Case 2:19-cv-009MMCE-KIN Document 1 Filed o/s Page 271 of 382

complaint with new issues that were never determined in any court before, and
new issues that are meritorious and not frivolous, to quote Sec 391:

(1) In the immediately preceding seven-year period has commenced,
prosecuted, or maintained in propria persona at least five litigations other
than in a small claims court that have been (i) finally determined adversely
to the person or (ii) unjustifiably permitted to remain pending at least two
years without having been brought to trial or hearing.

(3) In any litigation while acting in propria persona, repeatedly files
unmeritorious motions, pleadings, or other papers, conducts unnecessary
discovery, or engages in other tactics that are frivolous or solely intended to
cause unnecessary delay. (Also see footnote below).
3) On my visit to the court after Sept. 22, 2016, the court lobby computer docket
showed, that Sept. 22, 2016 ORDER, plaintiff may file a complaint with initial. On
this fact, | called the attention of Deputy Clerk “Chris”, but he said no, then he
produced on the computer screen an ORDER that showed plaintiff may not file a
complaint, which was contrary to the docket record. Then the docket record was

MODIFIED with ORDER plaintiff may not file a complaint. The original docket
record on Sept. 22 ORDER that plaintiff may file a complaint should be followed.

4) With the new ISSUES including ISSUE IV Violation of Amendment 13, prohibition

of slavery, the court has jurisdiction, to quote:
28 USC § 1331.
Federal question

The district courts shall have original jurisdiction of all civil actions arising
under the Constitution, laws, or treaties of the United States

From the foregoing, this REQUEST FOR AN ORDER TO FILE A NEW COMPLAINT
should be granted.

Date: November 7 7, 2016 Respectfully submitted:

Z Std A: Povbga—

 
Case 2:19-cv-00924QICE-KIN Document 1 Filed 05 ape Page 272 of 382

Dy A A-
Lucio pf Garo

Attached:
Chief Judge King’s ORDER, filed Jul 7, 2015“Plaintiff may file document(complaint).

NOTICE AND ORDER filed Nov. 7, 2016

Note: Former Chief Judge Audrey Collins called me vexatious litigant. | wrate a
letter to all the judges of the Court of Appeals (CA) for their supervisory power
against a judge whose judgements were against the law. CA Judges initiated
judicial misconduct by their submitting my complaint to the CA Executive. The
judicial misconduct went to CA Chief Judge, then to the Judicial Council, and then
to the US Judicial Conference. | even requested help from President Obama.

 
   

CERT Bodin Poti Page’ Sage HS sR38.

FLED
CLERK 11,8 DISTRICT COURT

Case 2.09-FY-BO058d

   

 

 

 

NOV 2 2016:

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

Lucio A. Barroga CASF NUMBER
2:09-¢v-00056-UA
PLAINTIFE(S)
v.
Boerd of Administration, California Public Employecs'
Retirement System NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barroga , plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of:

C} Complaint / Petition
Hl Other Subscquent document

According to court records, plaintiff has been identified as a vexatious litigant who is not pernitted to file any pleading
without the following:

 

Bond in the amount of $ must be posted with the filing af any new action,

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.

Court order is needed to fite a new action.

Court order is needcd to file subscquent pleadings.
Written authorization from the Chief Judge is required before filing of any document.
No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

00000 oo

 

IT IS HEREBY ORDERED that plaintiff
may not

file the document presented in the above-referenced matter,

Hoel uy

United States District Judge / Magistrate Judge

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

CV-1S (S499) Z $7

 
CM/ECF - California Central District hitps://ect.cacc.uscounts.gov/cgt-DINY DKLKPL pit 1 32 (3252901 22U5-...

Case 2:19-cv-009MBMICE-KIN Document 1. Filed os Ms Page 274 of 382
11/03/2011 40 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B. Collins, (bp)
(Entered: 11/10/2011)

12/05/2011 47 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B. Collins. IT 1S

' HEREBY ORDERED that plaintiff may not file the document: Motion for Leave to file a complaint,
presented in the above-referenced matter. (Attachments: @ | Part 2, #2 Part 3, #3 Part 4, #4 Part $)(lom)
(Entered: 12/07/2011)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B. Collins. [¢ is
hereby ordered that plaintiff may not file the document presented in the above-reference matter.
(Attachments: # | Part 2, # 2 Part 3, #3 Part 4, #4 Past 5, #5 Part 6) (lom) (Entered: 03/01/2012)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge George H. King. iT IS
HEREBY ORDERED that plaintiff Lucio Barroga may file document - Complaint, presented in the
above-refrenced matter. (lom) (Entered: 07/13/2015)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge by Judge Virginia A.
Phillips. IT IS HEREBY ORDERED that plaintiff Lucio Barroga may not file document - Complaint,
presented in the above-refrenced matter. (shb) Modified on 9/30/2016 (shb}. (Entered: 09/22/2016)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge by Judge Virginia A.
Phillips. IT IS HEREBY ORDERED that plaintiff Lucio Barroga may not file subsequent document
presented in the above-referenced matter. (lom) (Entered: 10/03/2016)

10/12/2016 54. NOTICE OF DISCREPANCY AND ORDER: by Chief Judge Virginia A. Phillips, ORDERING Letter
| submitted by Plaintiff Lucio A. Barroga received on 10/12/2016 is not to be filed but instead rejected.
Denial based on: Local Rule 83-2.5: No letters to the judge. (dgon) (Entered: 10/14/2016)

10/14/2016 25 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips. IT IS
HEREBY ORDERED that plaintiff may not file the document presented in the above-referenced matter.
(mrgo) (Entered: 10/17/2016) ,

11/07/2016 36 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips, re
Complaint | : Lucio A. Barroga, plaintiff, attempted to file a pleading in the above-referenced matter.
Attached for your review is a copy of: Complaint/Petition. According to court records, plaintiff has been
identified as a vexatious litigant who is not permitted to file any pleading without the following: Court
order is needed to file a new action. IT 1S HEREBY ORDERED that plaintiff may not file the document
| presented in the above-referenced matter. (bm) (Entered: 11/10/2016)

11/26/2016 57 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips, re
Complaint | : Lucio A. Barroga, plaintiff, attempted to file a pleading in the above-referenced matter.
Attached for your review is a copy of: Subsequeni document. IT 1S HEREBY ORDERED that plaintiff
may not file the document presented in the above-referenced matter. (shb) (Entered: 12/01/2016)

 

~

 

02/27/2012

ig

 

ua |

07/07/2015

 

Ir

09/22/2016

 

09/26/2016

tae
Nod

rarer}

 

 

 

 

 

 

 

 

 

Sof 5 12/9/2016 10:09 AM

 
an
Case 9:19-cv-0092 PCE-KIN Docunje@D GEId 05/ D> Page 275 of 382

LUCIO A. BARROGA

P.O. BOX 66834 O07 JAN-4 AM IO: 55
LOS ANGELES, CA 90066 nea
TEL. 310-962-7985 ea eae

EMAIL: luciobarroga.yahoo.com

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

LUCIO A. BARROGA, | CASE NO. CV09-056
Plaintiff | REQUEST FOR AN ORDER TO FILE
V. ! ANEW COMPLAINT BECAUSE

vs ! CHIEF JUDGE KING’S ORDER WAS
BOARD OF ADMINISTRATION, CAL PUBLIC ! ALREADY, “. . plaintiff may file
EMPLOYEES’ RETIREMENT SYSTEM (PERS), ! document (complaint) presented”

Defendant ! FOR JUDGMENT UNDER CCP 170.
!

MEMORANDUM OF POINTS AND AUTHORITIES

FACTS
Filed Jan. 16, 2009 Case No. 09-056 is A COMPLAINT FOR DECLARATORY

RELIEF UNDER CAL CODE OF CIVIL PROC. SEC. 1062 IN NEW OR SAME ACTION
BASED ON THE SAME FACTS WHICH OVERCOME RES JUDICATA with new 3 issues
that were never determined before, ISSUE I, ISSUE III and ISSUE IV, and prior
ISSUE II with prior jugdment but wrong judgment.

Filed July 7, 2015 is NOTICE AND ORDER by Chief Judge King, to quote: “ IT IS
HEREBY ORDERED that plaintiff may file the document (complaint) presented in

the above referenced matter.”

A Sept. 22, 2016 court lobby computer screen showed the Docket that

plaintiff may file a complaint. The recieving Deputy Clerk Chris was notified that

/ Z.c0

 
 

Case 2:19-cv-009 MACE-KIN Document 1 Filed 05/ po Page 276 of 382

plaintiff may file a complaint, and then he produced an ORDER that says, plaintiff
may not file a complaint. Then, later the computer screen docket record was
MODIFIED.

Lodged Dec. 13, 201 was a MOTION TO RESPONSE TO A REQUEST FOR AN
ORDER TO FILE A NEW COMPLAINT lodged Nov. 22, 2016 AS REQUIRED BY CCP

170.
Filed Dec. 14, 2016 NOTICE AND ORDER BY CHIEF JUDGE VIRGINIA PHILLIPS

is quoted:

“Other. Subsequent document” “Court order is needed to file a new
acton.”

The above ORDER of Dec. 14, 2016 did not respond or determine to the new
issues of the complaint that includes new ISSUE IV Violation of Amendment 13,
Prohibition of slavery for Defendant PERS denying me retirement benefits derived
from the employer's contributions to the retirement funds on my behalf. A judge
is sworn to defend the constitution, and he or she should defend. Deciding not to
decide violates the intent of Cal Code of Civ. Proc. (CCP) Sec. 170 to quote:

A judge has the duty to decide any_ proceeding in which he or she is not
disqualified.

Repeating, the issues, ISSUE |, ISSUE Ill and ISSUE [V in the complaint are new,
and have never been determined before, and therefore are not prohibited under
Vexatious litigant law, to quote:

Cal Code of Civ. Proc . Sec. 391

(b) "Vexatious litigant" means a person who does any of the following:

(2) After a litigation has been finally determined against the person,
repeatedly relitigates or attempts to relitigate, in propria persona, either (i)

Zz

 

 
Case 9:19-cv-009MICE-KIN Document 1 Filed 05s Page 277 of 382

the validity of the determination against the same defendant or defendants
as to whom the litigation was finally determined or (ii) the cause of action,
claim, controversy, or any of the issues of fact or law, determined or
concluded by the final determination against the same defendant or
defendants as to whom the litigation was finally determined.

By the way, former Chief Judge Audre Collins calling me vexatious litigant was
wrong because the issues in the complaint were new with no prior determination,

To quote dismissal law:
Cal Code of Civil Proc. Sec. 581(d) All dismissals ordered by the court

shall be in the form of a written order signed by the court and filed in the
action and those orders when so filed shall constitute judgments and be
effective for all purposes, and the clerk shall note those judgments in the
register of actions in the case.

Notice: The added commentaries such as in numbers 56, 57, 58 on the docket
list, here attached, that alter and are not shown written on the ORDERS violate
CCP 581(d) which requires “in the form of a written order signed by the court. .”
Whoever is adding these extra commentaries violates the law. Also, the
Honorable Judge’s initial instead of signature in the Court ORDER filed Dec. 14,
2016, violates the above cited Cal Code of Civil Proc . Sec. 581(d), which makes the
ORDER invalid.

Regarding jurisdiction, to quote USC § 1331:

The district courts shall have original jurisdiction of al! civil actions arising
under the Constitution, laws, or treaties of the United States

From the foregoing, this REQUEST FOR AN ORDER TO FILE A NEW COMPLAINT
AS REQUIRED BY CCP 170 for decision of the new issues, and required by Hon.
Chief Judge Virginia Phillips’s ORDER of Dec. 14, 2016 should be granted.
Date: January 4 ,2017 Respectfully submitted:
. A Dy7 ae
Bros A.& ay,

 

 
Case >:19-cv-009 MM CE-KIN Document 1 Filed 05/ Me Page 278 of 382

| dite hc pan rga
Attached:

NOTICE AND ORDER by CHIEF JUDGE KING filed July 7, 2015

NOTICE AND ORDER by CHIEF JUDGE VIRGINIA PHILLIPS filed Dec, 14, 2016
Partial Docket List showing added commentaries

REQUEST FOR PROTECTION OF DOCUMENTS FROM HARM OF MR. W. GLICKMAN

 

 
Cage 2:09-cN 00056, Mimnewument 59 Filed 04/04/47 Rann Qi 30 Rage sats2360
- LODGED

2017 JAN -4 we te 56

* UF
cual.

aoe nose

“Lh feebeee

Y UNITED STATES DISTRICT COURT

ow
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

Lucio A. Barroga CASE NUMBER
2:09-cv-00056-UA
PLAINTIFF(S)
v.
Board of Administration, California Public Employees’ in
Retirement System NOTICE AND ORDER RE FILING BY \
VEXATIOUS LITIGANT €
DEFENDANT(S). Q

Lucio A. Barroga , plaintiff, attempted to file a pleading inthe «©
above-referenced matter. Attached for your review is a copy of: a

O Complaint / Petition

Other Request for an Order to File s New Complaint

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ musi be posted with the filing af any new action.
No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a U.S. district judge or magistrate judge.
Court order is needed to file a new action.
Court order is needed to file subsequent pleadings.
Written authorization from the Chief Judge is required before filing of any document.
No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.
r

 

OOOB8R oO

 

2: is BEUCSRSEESERALASSARAL
IT [S HEREBY ORDERED that plaintiff

may
may not

file the document presented in the above-referenced matter,

Sleiy t 10 age an be ML, Judge

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

 

 

CV-115 (5/99)

Ex 2€]}

 
CM/ECEF ~ Califormia Central Listrict https-//ect.cacd.uscourts.gov/cgi-Din/DKtK pL prye/ 117785735085 1 3-...

Case 2:19-cv-009ICE-KIN Document 1. Filed os Mio Page 280 of 382
11/03/2011 | 46 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B. Collins, (bp)
(Entered: 11/10/2011)

12/05/2011 47 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B. Collins. IT 1S
HEREBY ORDERED that plaintiff may not file the document: Motion for Leave to file a complaint,
presented in the above-referenced matter. (Attachments: # | Part 2, # 2 Part 3, #3 Part 4, # 4 Part 5) (lom)
(Entered: 12/07/2011)

02/27/2012. | 80 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B. Collins. It is
hereby ordered that plaintiff may not file the document presented in the above-reference matter.
(Attachments: 4 | Part 2, #2 Part 3, #3 Part 4, #4 Part 5, # 5 Part 6) (lom) (Entered: 03/01/2012)

07/07/2015 | 51 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge George H. King. IT iS
HEREBY ORDERED that plaintiff Lucio Barroga may file document - Complaint, presented in the
above-refrenced matter. (lom) (Entered: 07/13/2015)

09/22/2016 52 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge by Judge Virginia A.
Phillips. IT IS HEREBY ORDERED that plaintiff Lucio Barroga may not file document - Complaint,
presented in the above-refrenced matter. (shb) Modified on 9/30/2016 (shb). (Entered: 09/22/2016)

09/26/2016 53 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge by Judge Virginia A.
Phillips. IT IS HEREBY ORDERED that plaintiff Lucio Barroga may not file subsequent document
presented in the above-referenced matter. (om) (Entered: 10/03/2016)

10/12/2016 | 54 | NOTICE OF DISCREPANCY AND ORDER: by Chief Judge Virginia A. Phillips, ORDERING Letter
submitted by Plaintiff Lucio A. Barroga received on 10/12/2016 is not to be filed but instead rejected.
Denial based on: Local Rule 83-2.5: No letters to the judge. (dgon) (Entered: 10/14/2016)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips. [T IS
HEREBY ORDERED that plaintiff may not file the document presented in the above-referenced matter.
(mrgo) (Entered: 10/17/2016)

11/07/2016 | 56 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips, re
Complaint [ : Lucio A. Barroga, plaintiff, attempted to file a pleading in the above-referenced matter.
Attached for your review is a copy of: Complaint/Petition. According to court records, plaintiff has been
identified as a vexatious litigant who is not pennitted to file any pleading without the following: Court
order is needed to file a new action. IT IS HEREBY ORDERED that plaintiff may not file the document
presented in the above-referenced matter. (bm) (Entered: 11/10/2016)

11/26/2016 | 57 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips, re
Compiaint | : Lucio A. Barroga, plaintiff, attempted to file a pleading in the above-referenced matter.
Attached for your review is a copy of: Subsequent document. IT IS HEREBY ORDERED that plaintiff
may not file the document presented in the above-referenced matter. (shb) (Entered: 12/01/2016)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips: Lucio
A. Barroga, plaintiff, attempted to file a pleading in the above-referenced matter. Attached for your review
is a copy of: Other: Subsequent document. According to court records, plaintiff has been identified as a
vexatious litigant who is not permitted to file any pleading without the following: Court order is needed to
file a new action. IT IS HEREBY ORDERED that plaintiff may not file the document presented in the
above-reference matter, (bm) (Entered: 12/21/2016)

01/04/2017. | 59 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips: Lucio
A. Barroga, plaintiff, attempted to file a pleading in the above-referenced matter. Attached for your review
is a copy of: Other: Request for an Order to File a New Complaint. According to court records, plaintiff
has been identified as a vexatious litigant who is not permitted to file any pleading without the following:
Court order is needed to file a new action. Court order is needed to file subsequent pleadings. IT IS
HEREBY ORDERED that plaintiff may not file the document presented in the above-referenced matter.
(bm) (Entered: 01/06/2017)

 

 

 

 

 

 

 

10/14/2016

zn
ay

 

 

 

12/14/2016

Kee

 

 

 

 

 

 

5 of 5 1/17/2017 10:23 AM

 
Cage, 2:08-96 SPREAD RENT Bofi ent FORE p Page BaFoPaR

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Lucio A. Barroga CASE NUMBER
CV09-56-UA
PLAINTIFF(S)
v.
Board of Administration, California Public Employees’
Retirement System NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
Lucio A. Barroga __ plaintiff, attempted to file a pleading in the

 

above-referenced matter. Attached for your review is a copy of:

Complaint / Petition

 

& Other Motion for reconsideration.

According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to file any pleading
without the following:

Bond in the amount of $ must be posted with the filing af any new action.

No petition for writ of habeas corpus is to be filed without payment of filing fee and/or written authorization
from a US. district judge or magistrate judge.

Court order is needed to file a new action.

Court order is needed to file subsequent pleadings.

Written authorization from the Chief Judge is required before filing of any document.

No filings are to be accepted in this case by plaintiff or anyone on his or her behalf.

Other

OOB8BO OO

 

IT [S HEREBY ORDERED that plaintiff
ey
may not
file the document presented in the above-referenced matter.

So 2

United States District Judge / Magistrate Judge

 

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT
CV-11S (5/99)

 

Lb #
We VAT ee LAU Ne ed LORE IUL TIMP df COL VQUVU. USE 1a BY V/V BR ICUHY LYRIS CHG LLL Im...

Case 2:19-cv- 009 MCE-KIN Document 1 Filed os MDs Page 282 of 382
2 PART 3, #3 PART 4) (Ira). (Entered: 08/25/2011)

09/062011 44 | Notice and ORDER that Plaintiff may not file the document: Motion; Stop using Vexatious Litigant form, Request for Leave
to file a comptaint by Judge Audrey B. Collins. (lom) (Entered: 09/07/2011)

10/26/2011 45 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B. Collins, re Complaint - (Discavery)
1: Plaintiff, attempted to file a pleading in the sbove-referenced maiter. Attached for your review is a copy of:
Comptainv/Petition. According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to
file any pleading without the following: Court order is needed to file a new action. IT IS HEREBY ORDERED that plaintiff
may not file the document presented in the above-referenced matter. (bm) (Entered: 11/01/2011)

11/03/2011 | 46 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B, Collins, (bp) (Entered: 11/10/2011)

12/05/2011 47 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B. Collins. IT IS HEREBY
ORDERED that plaintiff may not file the document: Motion for Leave to file a compiaint, presented in the above-referenced
matter. (Attachments: # | Part 2, #2 Part 3, # 3 Part 4, #4 Part 5) (lom) (Entered: 12/07/2011)

02/27/2012 50 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Audrey B. Collins. {t is hereby ordered that
plaintiff may not file the document presented in the above-reference matter, (Attachments: # | Part 2, #2 Part 3, #3 Part 4, #
4 Part 5, # 5 Part 6) (lom) (Entered: 03/01/2012)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge George H. King. IT IS HEREBY ORDERED
that plaintiff Lucio Barroga may file document - Complaint, presented in the above-refrenced matter. (lom) (Entered:
07/13/2015)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge by Judge Virginia A. Phillips. IT IS HEREBY
ORDERED that plaintiff Lucio Barroga may not file document - Complaint, presented in the sbove-refrenced matter. (shb)
Modified on 9/30/2016 (shb). (Entered: 09/22/2016)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge by Judge Virginia A. Phillips. IT IS HEREBY
ORDERED that plaintiff Lucio Basroga may not file subsequent document presented in the above-referenced matter. (tom)
(Entered: 10/03/2016)

10/12/2016 | S4 | NOTICE OF DISCREPANCY AND ORDER: by Chief Judge Virginia A. Phillips, ORDERING Leiter submitted by
Plaintiff Lucio A. Barroga received on 10/12/2016 is not to be filed but instead rejected. Denial based on: Local Rule 83-2.5:

No letters to the judge. (dgon) (Entered: 10/14/2016)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips. IT iS HEREBY
ORDERED that plaintiff may not file the docurnent presented in the above-referenced matter. (mrgo) (Entered: 10/17/2016)

11/07/2016 | $6 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips, re Complaint |: Lucio A.
Barroga, plaintiff, attempted to file a pleading in the above-referenced matter. Attached for your review is a copy of:
ComplainvPetition, According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to
file any pleading without the following: Court order is needed to file a new action. IT IS HEREBY ORDERED that plaintiff
may not file the document presented in the above-referenced matter. (bm) (Entered: 11/10/2016)

11/26/2016 57 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips, re Complaint | : Lucio A.
Barroga, plaintiff, attempted to file 9 pleading in the above-referenced matter. Attached for your review is a copy of:
Subsequent document. IT 1S HEREBY ORDERED that plaintiff may not file the document presented in the above-
referenced matter. (shb) (Entered: 12/01/2016)

12/14/2016 | 58 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips: Lucio A. Barroga,
plaintiff, arrempted to file a pleading in the above-referenced matter. Attached for your review is a copy of: Other:
Subsequent document. According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to
file any pleading without the following: Court order is needed to file a new action. IT IS HEREBY ORDERED that plaintiff
may not file the document presented in the above-reference matter. (bm) (Entered: 12/21/2016)

01/0420)7 | 59 | NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips: Lucio A. Barroga,
plaintiff, attempted co file a pleading in the above-referenced matter. Atiached for your review is a copy of: Other: Request
for an Order to File a New Complaint. According to coun records, plaintiff has been identified as a vexatious litigant who is
not permitied to file any pleading without the following: Court order is needed to file a new action. Court order is needed to
file subsequent pleadings. IT IS HEREBY ORDERED that piaintiff may not file the document presented in the above-
referenced matter. (bm) (Entered: 01/06/2017)

NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT by Judge Virginia A. Phillips: Lucio A. Barroga,
plaintiff, attempted to file a pleading in the above-referenced matter. Attached for your review is a copy of: Other: Motion
for reconsideration. According to court records, plaintiff has been identified as a vexatious litigant who is not permitted to
file any pleading without the following: Court order is needed to file subsequent pleadings. Written authorization from the
Chief Judge is required before filing of any document. IT IS HEREBY ORDERED that plaintiff may not file the document
presented in the above-referenced matier. (bm) (Entered: 02/01/2017)

 

 

 

 

 

 

ay
pute

07/07/2013

 

09/22/2016

1

 

09/26/2016

Vw

 

 

10/14/2016

ba

 

 

 

 

 

01/27/2017

is

 

 

 

 

 

fof4 2/2/2017 10:53 AM

 
~ Case 2:19-cv-00@McE-KIN Document 1 Filed

 

LUCIO A. BARROGA

P.O. BOX 2516

LONG BEACH, CA 90801

TEL. 310-962-7985

EMAIL: fuciobarroga.yahoo.com

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

LUCIO A. BARROGA, 1 CASE NO. CV09- 056
Plaintiff 1 MOTION FOR NEW JUDGE AS
V ! REQUIRED BY CAL CODE OF CIV.

BOARD OF ADMINISTRATION, CAL PUBLIC ! PROC. SEC 170.6 AND 170.3
EMPLOYEES’ RETIREMENT SYSTEM (PERS), { BECAUSE OF PREJUDICE
Defendant I

 

MEMORANDUM OF POINTS AND AUTHORITIES

The Hon. Chief Judge Virginia Phillips is bias and is prejudiced against Plaintiff or
interest of party and should disqualify herself in this case.

A) PREJUDICE LAWS ON DISQUALIFICATION

Cal Code of Civ. Proc. Sec. 170.6 is quoted:

(1) Ajudge, ... shall not try a civil or criminal action or special proceeding
of any kind or character nor hear any matter therein that involves a
contested issue of law or fact when it is established as provided in this
section that the judge ... is prejudiced against a party or attorney or the
interest of a party or attorney appearing in the action or proceeding.
Cal Code of Civ. Pro. Sec. 170.3 is quoted:
£5
Che's Wer I 9

 
Case 2:19-cv-00MQMICE-KIN Document 1 Filed 010 Page 284 of 382

(a)(1) If a judge determines himself or herself to be disqualified, the judge
shall notify the presiding judge of the court of his or her recusal and shall

not further participate in the proceeding,. ..

(a)(2) If the judge disqualifying himself or herselfis.. , the presiding judge
of the court, the notification shall be sent to the person having authority to

assign another judge to replace the disqualified judge.

(c)(2} Without conceding his or her disqualification, a judge whose
impartiality has been challenged by the filing of a written statement may
request any other judge agreed upon by the parties to sit and act in his or
her place. (Note: Plaintiff will accept a new judge with last name that starts

with A ; if not available, starts with B; if not available, starts with C, then D,. }

B) DUTY OF JUDGE TO DECIDE AND DEFEND CONSTITUTION AND LAWS
1) Cal Code of Civ. Proc. Sec. 170 decrees:

“a judge has the duty to decide any proceeding in which he or she is not

disqualified.”

2) A judge has a sworn duty to defend the constitution and laws of the country.

C) ISSUES IN THE COMPLAINTS :
ISSUE |. EMPLOYER’S CONTRIBUTIONS TO THE RETIREMENT FUND ON BEHALF OF
MEMBERS ARE NORMAL CONTRIBUTIONS UNDER GOV'T CODE SEC. 20691.
(Cal) Gov't Code Sec. 20691. Payment of member normal contributions by
contracting agencies or school employer
Notwithstanding any other provision of law, a contracting agency or school

employer may pay all or a portion of the normal contributions required to be

Z_
Case 2:19-cv-000McE-KIN Document 1 Filed os Dio Page 285 of 382

paid by a member. . The payment shall be reported simply as normal
contributions and shall be credited to member accounts.

ISSUE Il. STATUTE ON NONFOREFEITURE AFTER QUALIFICATION FOR
RETIREMENT WHICH WAS VIOLATED WHEN PERS OFFERED FOR THE ALTERNATIVE
WITHDRAWAL OF THE ACCUMULATED MEMBER CONTRIBUTIONS AFTER
QUALIFICATION TO DEPRIVE PLAINTIFF OF LIFETIME RETIREMENT ALLOWANCE ~

(Cal) Gov't Code Sec. 21203 (new 21259) Nonforfeiture after qualification for
retirement

Subject to compliance with this part, after a member has qualified as to.
.age and service for retirement for service, nothing shall deprive him or her
of the right to retirement allowance as determined under this part.

ISSUE Ill. LOAN LAWS WHICH WERE VIOLATED WHEN PERS DENIED TO CONSIDER
THE WITHDRAWN MEMBER CONTRIBUTIONS AS LOAN

(Cal) Gov't Code Sec. 20654 (new 20750) Redeposit of withdrawals,
interest. .

. .member may file an election with the board to redeposit in the
retirement fund, in lump sum or by installment payment (1) an amount
equal to the accumulated contributions.. .withdrawn, and (2) an amount
equal to the interest. .,and (3) if he or she elects to redeposit in other than
one sum, interest on the unpaid balance at date of election to redeposit.

(Cal) Gov't Code Sec. 20211 (new 20202) Natural disaster relief loan.
(Cal) Gov't Code Sec. 20208.5 (new 20203) Security loan.

(Cal) Gov't Code Sec. 20215 (new 20200) Home financing program.
(Cal) Gov't Code Sec. 20201 Secured home loan.

ISSUE IV: CONSTITUTION, AMENDMENT 13 {S VIOLATED. PERS HAS DENIED
PLAINTIFF RETIREMENT BENEFITS DERIVED FROM THE EMPLOYER’S

3

 
' Case 2:19-cv-000MCE-KIN Document 1. Filed os Bis Page 286 of 382

CONTRIBUTION WHICH HAVE REMAINED IN DEPOSIT WITH PERS, WHICH
EMPLOYER’S CONTRIBUTIONS PLAINTIFF HAD WORKED AND TOILED FOR

Amendment 13, Section 1. Neither slavery nor involuntary servitude . . .shall
exist within the United States, . .
NOTICE: ISSUE I, ISSUE Ili and ISSUE IV are new and never determined from any
court, and ISSUE II had prior judgment but wrong judgment.
D) VEXATIOUS LITIGANT LAW WAS VIOLATED BY FORMER CHIEF JUDGE AUDREY
COLLINS’S ORDERS DENYING FILING OF COMPLAINT BECAUSE THE ISSUES 1,4; AND
ifrare NEW AND NEVER DETERMINED, AND ISSUE rap PRIOR JUDGMENT BUT
WRONG JUDGMENT. ( 7E@ abpve
VEXATIOUS LITIGANT LAW: Cal Code of Civ. Proc . Sec. 391

(b) "Vexatious litigant" means a person who does any of the following:

(2) After a litigation has been finally determined against the person,
repeatedly relitigates or attempts to relitigate, in propria persona, either (i)
the validity of the determination against the same defendant .. as to whom
the litigation was finally determined or (ii) the cause of action, claim,
controversy, or any of the issues of fact or law, determined or concluded by
the final determination ..

E) RES JUDICATA DOES NOT APPLY tN DECLARATORY RELIEF ACTION WITH
CUMULATIVE REMEDY BASED ON THE SAME FACTS IN NEW OR SAME ACTION
1) (Cat) Code of Civil Proc. Sec. 1062 Cumulative remedy

The remedies provided by this chapter are cumulative, and shall not be
construed as restricting any remedy, provisional or otherwise, provided by law
for the benefit of any party to such action, and no judgment under this
chapter shall preclude any party from obtaining additional relief based upon

the same facts. NOTICE: Cited in the COMPLAINTS

4
Casgeas40-cy-g00 i QE* 3K, Document 1 Filed 05@9 Page 287 of 382

UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF CALIFORNIA

CLERKS CERTIFICATE OF
LUCIO A. BARROGA, ENTRY OF DEFAULT

2:12-CV~O1179-MCE-KJN

BOARD OF ADMINISTRATION CAL
PUBLIC EMPLOYFES’ RETIREMENT
SYSTEM,

 

TO ALL COUNSEL:

By application of Plaintiff and it appearing that the defendant having been duly served
with process as appears from the recard and papers on file herein; and having failed to
appear, plead or answer Plaintiff's complaint within the time allowed by law; the default of
the following Defendant(s) is/are hereby entered:

Board of Administration Cal Public Emplovees’ Retirement System

Counsel is/are referred to Rule 5(b), of the Federal Rules of Civil Procedure, and Local
Rules 302(¢(19) and 230, If there is more then one defendant in this case, counsel are
further referred to Fed. RB. Civ. P. 54(b).

IN TESTIMONY WHERE OF, f have
hereunto subscribed my name and affixed
the seal of the United States District Court
for the Eastern District of California, on
June 11, 2012.

VICTORIA C, MINOR
CLERK OF COURT

By: /s5/ G. Michel

 

 

- 4 f
pox

SUN WOOL.

 
5 Gabe) 18 pom we + fn Pen », oy?
Ew Ciheip:16-0CoC Qice-K Avcthertt Riker Page 288 of 382

ORIGINAL
LUCIO A. BARROGA FILED
P.O.BOX 662006 JUN 90 On
LOS ANGELES, CA 90066 cee. 2012
{ whi

Tel. 626-367-5858 EASTERN DISH NS POT CO

TOF CALIFORNIA

  

 

 

 

 

PRO SE I
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA (Sacramento)
LUCIO A. BARROGA, ICASE NUMBER: 12 CV 1179 MCE-KIN Z
Plaintiff |
Vv. ! REQUEST FOR ENTRY OF JUDGMENT
BOARD OFADMINISTRATION, CAL ! BY DEFAULT BY THE CLERK AGAINST.
PUBLIC EMPLOYEES’ RETIREMENT i DEFENDANT BOARD OFADMINISTRATION,
SYSTEM (PERS}, PPERS UNDER FED RULES OF CIV. PROC.
Defendant !RULE SS(b}{1)}

a en te AO EHR AR i i ke kr mt ne ee te em at nt

MEMORANDUM OF POINTS AND AUTHORITIES

Federal Rules of Civ. Proc. Rule 55 (b) Judgment. Judgment by
default may be entered as follows: (1) By the Clerk. When the plaintiff's
claim against defendant is for asum certain or for a sum which can by
computation be made certain, the clerk upon request of plaintiff and upon
affidavit of the amount due shail enter judgment for that amount and cost

against defendant , if the defendant has been defaulted for failure to appear.

SUMMONS and COMPLAINT FOR DECLARATORY RELIEF UNDER CAL CODE OF
CIVIL PROC. SEC. 1062 ON NEW OR SAME ACTION BASED ON THE SAME FACTS
WHICH OVERCOMES RES JUDICATA (COMPLAINT) were served on May 2, 2012 to

 
 

Case 2:19-cv-009491CE-KIN Document 1. Filed oso Page 289 of 382

Defendant Board of Administration, PERS, but Defendant did not respond to the
SUMMONS and COMPLAINT. On request by Plaintiff, Entry of Defendant’s Default
for failure to respond to the SUMMONS and COMPLAINT was entered on June 11,
2012.

EXHIBIT 34, here attached and also attached to the Complaint, is Determining
Pension Benefits and Redepositing Withdrawals under Cal Gov't Code Sec. 21354.3.
By computation therefrom, Plaintifftherefore requests the Clerk for Entry of
Judgment by default for the Plaintiff Lucio A. Barroga against Defendant Board of
Administration, PERS in the amount of $1,568,410.50 and a monthly pension of

$3,612.69 starting from January 2012 accruing and accumulating.

Date: June 7 go, 2012 Respectfully submitted,.

ico Bares
Pitot: by
REER Barroga pe

Attached: AFFIDAVIT
EXHIBIT 34 Determining Pension Benefits And Redepositing Withdrawals

 
Case 2:19-cv-009@VICE-KIN Document 1 Filed of): Page 290 of 382

AFFIDAVIT

|, Lucio A. Barroga, Plaintiff declare that under Fed. Rules of Civil Procedure Rule
55 (b)Judgment by default (1) By Clerk, that the amount of Plaintiff's claim against
Defendant Board of Administration, PERS is a sum which by computation made
certain as shown on EXHIBIT 34 whichis attached to Request For Entry of Judgment
and also attached to the COMPLAINT FOR DECLARATORY RELIEF UNDER CAL CODE
OF CIVIL PROC. SEC. 1062 ON NEW OR SAME ACTION BASED ON THE SAME FACTS
WHICH OVERCOMES RES JUDICATA which EXHIBIT 34 is Determining Pension
Benefits and Redepositing Withdrawals under Cal Government Code Sec. 21354.3.
By computation therefrom, the amount due to Plaintiff for judgment against
Defendant Board of Administration, PERS is $1,568,410.50 and a monthly pension

of $3,612.69starting from January 2012, accruing and accumulating.

| declare under penalty of perjury under the laws of the State of California that

the foregoing is true and correct.

Date: June Ag,2012 Respectfully submitted,

Cliae panragg-
Lucio A. Barroga, Plaintiff

 

 
th

&

wn

 

Fb R ope poHce KIN Document 1 Filed ope Page 291 of 382

Case 2:12-cv-01179-MCE-KJN Document9 Filed 07/05/12 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
LUCIO A. BARROGA,
Plaintiff, No, 2:12-cv-01179 MCE KJN PS
Vv.

BOARD OF ADMINISTRATION,

CAL PUBLIC EMPLOYEES’

RETIREMENT SYSTEM (PERS),

Defendant. ORDER

 

Presently before the court is plaintiff s motion for entry of a default judgment by
the Clerk of Court, filed pursuant to Federal Rule of Civil Procedure 55(b)(1) and sceking a
judgment for “a sum certain or a sum that can be made certain by computation,”' Plaintiff seeks
a judgment “in the amount of $1,568,4]0.50 and a monthly pension of $3,612.69 starting from
January 2012 accruing and accumulating.” (Motion at 2; see also Barroga Decl. at 1.)

In short, the court finds that plaintiff does not seek a sum certain or a sum that can
be made certain by computation. Among other things, the exhibits attached to plaintiff's

declaration consist of an unsworn analysis and table prepared by plaintiff, which do not establish

 

' This action proceeds before the undersigned pursuant to Eastern District of California

Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
EX 35

Jal 3,Z012

 

 

 
7)

 

Case 2:19-cv-009MMCE-KIN Document 1 Filed os Ge Page 292 of 382
Case 2:12-cv-01179-MCE-KJN Document9 Filed 07/05/12 Page 2 of 3

plaintiff's entitlement to the judgment and ongoing payments sought. Accordingly, plaintiff's
motion is denied.

In addition to denying plaintiff's motion for a Rule 55(b)(1) judgment by default,
the court also vacates the Clerk’s Certificate of Entry of Default filed on June | 1, 2012 (Dkt.
No. 7). Despite the entry of default by the Clerk, plaintiff did not properly serve defendant with
the summons and complaint. Plaintiff represents that He personally served defendant with
process (Dkt. No. 4), but a party cannot effectuate personal service of process under Federal Rule
of Civil Procedure 4. Sce Fed. R. Civ. P. 4(c)(2) (“Any person who is at least 18 years old and
not @ party may serve a summons and complaint”) (emphasis added). Accordingly, service of
process was not proper, and plaintiff was not entitled to the Clerk’s entry of default in the first
place. Failure to properly serve defendant also supports denial of the motion for a default
judgment.’

There are a host of other problems with plaintiff's lawsuit. Among other

problems, it appears from plaintiff's complaint and attached exhibits that he has been litigating

 

? As the Ninth Circuit Court of Appeals has stated, Rule 55 requires a “Lwo-step process”
consisting of: (1) seeking a clerk’s entry of default, and (2) filing a motion for the entry of default
judgment. See Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir, 1986) (“Eitel apparently fails to
understand the two- step process required by Rule 55.” *}; accord Symantec Corp. v. Global Impact,
Inc., 559 F.3d 922, 923 (9th Cir. 2009) (noting that Rules 55(a) and (b) provide a two-step process
for obtaining a default judgment). A clerk's entry of default may be sct aside as void when default
was entercd in the absence of proper service of process. See Mason v. Genisco Tech. Corp., 960
F.2d 849, 851 (9th Cir. 1992) (holding that because service of process on a party in an earlier action
against whom a default judgment was entered was not proper, the default judgment in the earlier
action was void and had no preclusive effect in the present action); accord James v. Scribner, 415
Fed. Appx. 835, 836 (9th Cir. 2011); see also Banks v. ACS Educ., No. _ No. 10cv1886-BIM (CAB),
2011 WL 811601, at *1 (S.D. Cal. Mar. 2, 201 1) (unpublished) (* ‘Improper service of the complaint
presents good cause to set aside entries of default.”); Warren v. City of Grass Valley, No.
2:10-CV-1650-JAM-EFB, 2011 WL 596707, at 1-2 (E.D. Cal. Feb. 9, 2011) (unpublished) (setting
aside entry of default on the basis of insufficient evidence of proper service of process); Arthur Court
Designs, Inc. v, Jensen, No. C-09-0584 EMC, 2009 WL 2157544, at *4 (N.D. Cal, July 20, 2009)
(unpublished) (same); Van Dyke v. N. Leasing Sys., Inc., No. CIV.S. 07-1877 FCD GGH PS, 2009
WL 1396193, at *3 (E.D. Cal. May 14, 2009) (unpublished) (“The court finds that NLS has shown
good cause for setting aside the clerk's entry of default duc to defective service.”’), adopted by 2009
WL 2044254 (E.D. Cal. July 13, 2009); cf., Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986) (“A
failure to make a timely answer fo a properly served complaint will justify the entry of a default
judgment” (emphasis added).).

bo

 

 
bo

 

Case 2:19-cv-009@PMCE-KIN Document 1 Filed o@i9 Page 293 of 382
Case 2:12-cv-01179-MCE-KJN Document9 Filed 07/05/12 Page 3 of 3

this same claim for retirement benefits since the early 1990s in both the Los Angeles County
Superior Court (“Superior Court”) and the United States District Court for the Central District of
California (“Central District”).’ It also appears that plaintiff unsuccessfully appealed various
adverse decisions made by the Superior Court and the Central District all the way to the
California Supreme Court and the U.S. Supreme Court, both of which denied review.
Accordingly, the court is significantly concerned that this case is barred by claim or issue
preclusion. See, ¢.g., Barroga v. Bd. of Amin. of Cal. Employees’ Retirement Sys., 235 Fed.
Appx. 414, 415 (9th Cir. 2007) (“The district court properly concluded this action was barred by
res judicata because it restated claims raised in Barroga’s prior lawsuits seeking pension benefits
from CalPERS.”). However the court need not resolve the question of claim or issue preclusion
at this time because service of process was not proper at the outset of this case.

For the foregoing reasons, IT IS HEREBY ORDERED that:

1. Plaintiffs motion for entry of a default judgment by the Clerk of Court
pursuant to Federal Rule of Civil Procedure 55(b)(1) (Dkt. No. 8) is denied.

2. The Clerk of Court is directed to vacate the Clerk's Certificate of Entry of
Default filed on June 11, 2012 (Dkt. No. 7).

IT IS SO ORDERED.
DATED: July 3, 2012

I A f } 4 '

watt

    

KENDALL J. NEWMAN
UNITED STATES MAGISTRATE JUDGE

 

3 The exhibits to plaintiff's complaint reflect that while proceeding in the Central District,
plaintiff was declared a vexatious litigant and was denicd leave to file a new complaint in that court
nearly a dozen times, and as recently as February 27, 2012.

3

 

 
A

tot

tn

—
tse.

 

Case 2:19-cv-009,ICE-KIN Document 1 Filed ose Page 294 of 382

rx 137A 7 prafie- Cnc 09 Mee Dv ay

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
LUCIO A. BARROGA,
Plaintiff, No, 2:12-cv-01179 MCE KIN PS
vy.

BOARD OF ADMINISTRATION,

CAL PUBLIC EMPLOYEES’

RETIREMENT SYSTEM (PERS),

Defendant. ORDER

 

In an order filed July 5, 2012, the court denied plaintiff's motion for default
judgment and directed the Clerk of Court to vacate the previously entered clerk’s entry of
default.' (Order, July 5, 2012, Dkt. No. 9.) The court took such actions on the basis of defects in
plaintiff's service of the summons and complaint on defendant.’

On July 12, 2012, plaintiff filed another motion for default judgment (Dkt.

No. 11), which is presently before the court. The court denies plaintiffs motion for default

 

' This action proceeds before the undersigned pursuant to Eastern District of California
Local Rule 302(c)(21) and 28 U.S.C. § 636(b}(1).

* Also on July 5, 2012, plaintiff filed a proof of service form, which represents that plaintiff

served his first motion for default judgment on defendant by mail (Dkt. No. 10). The proof of
service form does not address service of the summons and complaint.

July iB, Lo\z- Ex [387A

 

 
a fs Le bh

“a

 

Case 2:19-cv-009@MICE-KIN Document 1 Filed 05 @H19 Page 295 of 382

Judgment without prejudice for the following reasons.

First, plaintiff's motion for default judgment does not cure the defects in service
raised by the court in its July 5, 2012 order. Plaintiffs motion restates that plaintiff served the
summons and complaint on defendant on May 2, 2012, but the court already found the May 2,
2012 service defective. (See Order, July 5, 2012, at 2.) Although plaintiff appended a proof of
service form to his motion for default judgment, that proof of service form only represents that
plaintiff served the motion for default judgment on defendant—it says nothing about proper
service of the summons and complaint, Accordingly, plaintiffs motion for default judgment is
denied for lack of proper service of process.

Second, plaintiff did not obtain a clerk’s entry of default before filing his motion
for default judgment. As the court previously advised plaintiff in great detail, he must first
obtain a clerk’s entry of default prior to moving for a default judgment. (Order, July 5, 2012, at 2
& n.2.) Because no effective clerk's entry of default appears on the court's docket, plaintiffs
motion for default judgment is denicd.

Accordingly, IT 1S HEREBY ORDERED that plaintiff's motion for default
judgment (Dkt. No. 11) is denied without prejudice.

IT 1S SO ORDERED.

DATED: July 13, 2012

F380 P Abarmenan

KENDALL I. NEWMAN
UNITED STATES MAGISTRATE JUDGE

 

bo

 
10 tm DYN HW B® WN

iw) ko we bh nh NS ho to ho —_ —_ e —_ bt — — _ —_
oo ~~ Hn an ud N — Oo 0 ao oN DN MN & eo No -— =6O

~ .

 

Cae zinc CAEN Bauman Fee, Page.205 01382

KAMALA D. HARRIS, State Bar No. 146672
Attorney General of California
NIROMI W. PFEIFFER, State Bar No. 154216
Supervising Deputy Attorney General
BRENDA A. RAY, State Bar No. 164564
Deputy Attorney General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 324-5208

Fax: (916) 324-5567

E-mail: Brenda.Ray@doj.ca.gov
Attorneys for Defendant
Public Employees' Retirement System

IN THE UNITED STATES DISTRICT COURT.
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

LUCIO A. BARROGA, 142 CV 1179 MCE-KIN

Plaintiff, ; DEFENDANTS’ NOTICE OF MOTION
AND MOTION TO DISMISS PURSUANT

v. TO RULES 12(b)(1) AND 12(b)(6) OF
THE FEDERAL RULES OF CIVIL
; PROCEDURE
BOARD OF ADMINISTRATION CAL
PUBLIC EMPLOYEES' RETIREMENT Date: October 18, 2012
SYSTEM, Time: 10:00 a.m.
Courtroom: 25
Defendant. | Judge: The Honorable Kendall J.
Newman
Trial Date:

 

Action Filed: May 2, 2012

 

TO: LUCIO A. BARROGA, plaintiff in pro per:

| PLEASE TAKE NOTICE that, on October 18, 2012, at 10:00 a.m., or as soon
thereafter as the matter may be heard in Courtroom 25 of the United States District Court, Eastern
District of California, located at 501 “T’ Street, Suite 4-200, Sacramento, CA 95814, defendant

' California Public Employees’ Retirement System (CalPERS) will move the court for an order

dismissing plaintiff's complaint and it as a defendant. Defendant will move the court to dismiss it

and plaintiff's complaint pursuant to Rule 12, subdivision (b)(1), of the Federal Rules of Civil
]

 

 

Detendants” Notice OF Motion And Motion Jo Dismiss
(12 CV 1179 MCE-KIN)

Seat i, LOLL

 

 

 
oOo CoO NY DH HR FP WW HF

bh NO Ww bp nN to Nm NO KO —_ ws ms _— =. pe — — _ —
co nt NHN AW PF YH NY &§ OF Oo OBO HN DH A RFR Oe lH CS

Case 2:19-cv-009MMICE-KIN Document 1 Filed oso Page 297 of 382

Case 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 2 of 13
Procedure on the basis that the court lacks jurisdiction over the subject matter and pursuant to

Rule 12, subdivision (b)(1), of the Federal Rules of Civil Procedure on the basis that the
complaint fails to state a claim against defendant CalPERS in that plaintiff's claim is barred by

the doctrine of res judicata.

This motion is based on this notice of motion and motion, the attached memorandum of

points and authorities, the court file herein, and any such matters as may be presented to the court

at the time of hearing.

Dated: September 11, 2012

2

Respectfully submitted,

KAMALA D. HARRIS

Attorney General of California
NIROMI W. PFEIFFER

Supervising Deputy Attorney General

B AA. RAY

Deputy Attorney General

Attorneys for Defendant

Public Employees’ Retirement System

 

 

Defendants’ Notice Of Motion And Motion To Dismiss

(12 CV 1179 MCE-KIN)

 

 

 
~—

wy NH NY WH WH HN HP KH DN wom et met
oa A A & Oo HN SF FSF O&O we UA aH PR DW HP BW S

oo YY DA wD AB YD DY

 

Case 2:19-cv-000Q9MICE-KIN Document 1 Filed 05/9 Page 298 of 382

Case 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 3 of 13
MEMORANDUM OF POINTS AND AUTHORITIES

PRELIMINARY STATEMENT

After numerous opportunities over the course of 21 years to have his case heard and
adjudicated before an administrative tribunal, the Califomia Superior Court for the County of Los
Angeles, the California Court of Appeal, the California Supreme Court, the United States District
Court for the Central District of California, and the United States Supreme Court, plaintiff once
again seeks to re-litigate his claim for retirement benefits. Defendant CalPERS respectfully
requests that the court grant its motion to dismiss without leave to amend because (1) the court
lacks subject matter jurisdiction because defendant CalPERS is entitled to immunity under the
Eleventh Amendment and (2) plaintiff has failed to state a valid cause of action because his case
is barred by the doctrine of res judicata,
| STATEMENT OF FACTS

Plaintiff was employed by the City of El Segundo from 1969 to 1977. See Barroga v. |
Board of Administration, Public Employees’ Retirement System, California Court of Appeal Case
No, B0O77855, attached as Exhibit 2 to the Complaint, at p.2; Barroga v. Gillan, et al., California
Court of Appeal Case No. B115924, attached as Exhibit 9 to the Complaint, at p.2. Needing
money, plaintiff elected in 1979 to withdraw his employment contributions from CalPERS. Ibid,
CalPERS remitted to plaintiff his employee contributions of nearly $10,000 and terminated his
membership from CalPERS. Ibid. Almost ten years later in 1988, plaintiff wrote to CalPERS
requesting retirement benefits, asserting that he had withdrawn his contributions by mistake. Ibid.
Plaintiff requested that CalPERS treat its remittance of his employee contributions as a loan. [bid.
CalPERS denied plaintiff's request, informing him that, because he was not a current
member of CalPERS, he was not eligible to redeposit his contributions and that CalPERS’
remittance to him could not be treated as a loan. Barroga v. Gillan, et al., Ex. 9.to the Complaint,
at p.2. Plaintiff appealed this decision at an administrative hearing. Jd. at pp. 2-3. An
administrative hearing was conducted and the ALJ ruled against plaintiff, finding plaintiff was

not entitled to redeposit withdrawn contributions in order to obtain a CalPERS pension. Jd. at p.3

3

 

 

Defendants’ Notice Of Motion And Motion To Dismiss
2 CV 1179 MCE-KIN}

 

 
Oo Co NI DN HH SF WY NY ef

yy NH WH NHN NO FB NHN NHN Nm om wm mw et et tlle
o VY A A F&F WwW NH FH OF CO DB 2 KH NH P&P WY WH FS OO

 

Case 2:19-cv-009@CE-KIN Document 1 Filed 054@L9 Page 299 of 382

Case 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 4 of 13
(see also Exhibit 7 to the Complaint, p. 2). In November 1990, the Board of Administration of

CalPERS adopted the ALJ’s proposed decision. bid. .

On February 14, 1991, Plaintiff filed suit against CalPERS for breach of contract and fraud.
Ibid.; Exhibit 1 to the Complaint. CalPERS’ answer asserted the affirmative defense that
Barroga’s sole remedy was a petition for administrative mandamus (Code of Civ. Proc., §
1094.5), not a lawsuit for damages. Barroga v. Gillan, et al, at p. 3. CalPERS ultimately obtained
a judgment on the pleadings on that basis. Jbid. The Court of Appeal affirmed that judgment in an
unpublished opinion filed on January 25, 1994 in Barroga v. Board of Administration et al.,
BO77855. Ibid.; Exhibit 2 to the Complaint.

On January 10, 1997, plaintiff filed a declaratory relief action against CalPERS, making the
same claims he had already made in his administrative action and in prior lawsuits. Exhibit 6 to
the Complaint. Plaintiff and CalPERS filed cross-motions for summary judgement. Barroga v.
Gillan, Order Granting Defendants’ Motion For Summary Judgment And Denying Plaintiff's
Motion, Exhibit 7 to the Complaint, at p. 1. The tral court ruled in CalPERS’ favor, finding that
the proceeding was “barred by the doctrine of res judicata or collateral estoppel which bar
litigation of the issues previously and finally decided in the PERS’ administrative proceeding and,
in any event, Barroga’s position is erroneous as a matter of law.” Id. at p. 3.

Once again, Plaintiff Barroga appealed the trial court’s decision. On February 25, 1998, the
Court of Appeal affirmed the trial court’s decision. Barroga v. Gillan et al., California Court of
Appeal Case No. B115924, Exhibit 9 to the Complaint. Plaintiff then filed a petition for review
which the California Supreme Court denied on May 13, 1998. Barroga v. Gillan et al., California
Supreme Court Case No. SD69199, Exhibit 10 to the Complaint. In August 1998, plaintiff filed a
Petition for Writ of Certiorari with the Supreme Court of the United States. On October 5, 1998,
the Supreme Court of the United States denied the writ. Barroga v. Gillan et al,, 525 U.S. 911
(1998). Plaintiff filed a petition for rehearing and the Supreme Court of the United States denied
the petition on December 7, 1998. Barroga v. Gillan et al., 525 U.S. 1049 (1998).

Undeterred, plaintiff filed another action on April 30, 1999 before the Los Angeles Superior

Court. Barroga v. Board of Administration, Public Employees’ Retirement System, Complaint for
4

 

Defendants” Notice Of Motion And Motion To Dismiss

 

 
oOo Oo YN AO DW BR WY NN

10
11
12
13
14
15
16
17
18

19°

20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-0092@ce-KIN Document 1 Filed 05/@pe Page 300 of 382

Case 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 5 of13
Breach of Contract, Los Angeles Superior Court Case No. KC030508, attached as Exhibit 13 to

the Complaint. CalPERS filed a demurrer based on the doctrine of res judicata and a Motion for
Prefiling Order Prohibiting Filing of New Litigation on June 8, 1999. Id., Order of Dismissal
Following Sustaining of Demurrer Without Leave to Amend, attached as Exhibit 14 to the
Complaint. The Los Angeles Superior Court granted CalPERS’ demurrer and motion and issued a
Prefiling Order To Prohibit Plaintiff Barroga From Filing Any New Litigation. bid.

Switching to federal court, on September 17, 1999, plaintiff filed a Petition for “Leave of
Presiding Judge of Court Where Any Litigation Against Defendant (PERS) is Proposed to be
Filed” in the United States District Court for the Central District of Califomia to again adjudicate |.
the issue regarding his retirement benefits. See Petition for Leave, attached as Exhibit 15 to the
Complaint. Defendant CalPERS filed a motion to dismiss the case. On December 8, 1999, this
Court issued an Order Granting Defendants’ Motion Pursuant to Fed. R. Civ.P. 12(b)(1), finding
that the Court did not have subj ect matter jurisdiction over plaintiff's case under the Rooker-
Feldman doctrine and the Eleventh Amendment. See Order Granting Defendants’ Motion,
attached as Exhibit 16 to the Complaint.

On October 27, 2003, plaintiff filed another complaint in federal district court regarding his
retirement benefits. See “Complaint for Declaratory Relief Under Amendment Fourteen of
Constitution on Cal Retirement Laws PERS Wrongly Interpreed, and the Cal Courts Wrongly
Interpreted or Refused to Interpret by Reason of Res Judicata,” USDC CD Case No. 03-7673,
attached as Exhibit 17 to the Complaint. The United States District Court for the Central District
of California dismissed plaintiff's complaint on June 25, 2004. See Order Dismissing Complaint, .
attached as Exhibit 20 to the Complaint.

On July 30, 2004, plaintiff filed yet another Complaint in the United States District Court
for the Central District of California for “Declaratory Relief Under Amendment Fourteen of
Constitution on Cal Retirement Laws PERS Wrongly Interpreted, And the Cal Courts Wrongly
Interpreted or Refused to Interpret by Reason of Res Judicata.” See Complaint for Declaratory
Relief, USDC CD Case No. 04-06315, attached as Exhibit 21 to the Complaint. On J une 2, 2006,

5

 

 

Defendants” Notice Of Motion And Motion Io Dismiss
(12 CV 1179 MCE-KIN)

 

 

 
Case 2:19-cv-009MCE-KIN Document 1 Filed 05/ Po Page 301 of 382

 

Case 2:12-cv-01179-MCE-KIN Document 2 1 Filed 09/11/12 Page 6 of 13
1 | the Central District Court dismissed plaintiff's complaint for failure to properly serve CalPERS.
2 | See Order Dismissing Action, attached as Exhibit 28 to the Complaint.
3 _ Plaintiff again filed a complaint in the Central District on June 14, 2006, for “Declaratory
4 | Relief Under Amendment Fourteen of Constitution on Cal Retirement Laws PERS Wrongly
5 | Interpreted, And the Cal Courts Wrongly Interpreted or Refused to Interpret by Reason of Res
6 | Judicata.” See Complaint for Declaratory Relief, USDC CD Case No. 06-3696, attached as
7 | Exhibit 29 to the Complaint. Defendant CalPERS filed a motion to dismiss the complaint and a
8 | motion for sanctions prohibiting plaintiff from. filing future actions against CalPERS without first
9 | obtaining leave of court. The United States District Court for the Central District of California
10 | dismissed the action on September 25, 2006, finding it lacked subject matter jurisdiction because
11 | CalPERS is a state agency entitled to immunity under the Eleventh Amendment and plaintiff's
12 | claims are barred under the doctrine of res judicata by plaintiffs prior lawsuits seeking pension |
13 | benefits. The Central District Court also granted CalPERS’ motion for sanctions prohibiting
14 | plaintiff from filing future actions against CalPERS without leave of court. See Order Dismissing
15 | Action and Prohibiting Plaintiff From Filing Future Actions Against CalPERS, attached as
16 | Exhibit 30 to the Complaint. Plaintiff appealed from the district court’s judgment dismissing the
17 | action and prohibiting him from filing future actions against CalPERS without first obtaining
18 | leave of court. The United States Court of Appeals for the Ninth Circuit affirmed the district
19 | court's orders concluding that the action was barred by res judicata because it restated claims
20 | raised in plaintiff's prior lawsuits seeking pension benefits from CalPERS and the district court
21 | did not abuse its discretion in imposing the pre-filing review order. See Barroga v. Board of
22 | Administration of the California Employees’ Retirement System, 235 Fed.Appx. 4l4 (9th Cir.
23 | May 23, 2007), attached as Exhibit 31 to the Complaint. Plaintiff requested a panel rehearing (see
24 | Exhibit 32 to the Complaint) which was denied on July 5, 2007. See Barroga v. Board of
25 || Administration of the CalPERS, United States Court of Appeals for the Ninth Circuit Case No.
26 | 06-56415, Order, attached as Exhibit 33 to the Complaint.
27
28
6 .
Defendants’ Notice Of Motion And Motion To Dismiss

 

AAD OTP ATIN AACE YN

ee im mimsanninenns

 

 
Case 2:19-cv-009AMQICE-KIN Document 1 Filed 05/9 Page 302 of 382

 

 

 

Case 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 7 of 13
1 Plaintiff next attempted to refile his complaint with the Central District Court. See Exhibit
2 | 36 to Complaint. The request was denied for failure to file a proof of service. See Exhibit 36A to
3 | the Complaint.
4 On January 6, 2009, plaintiff attempted to file yet another action against CalPERS litigating
5 | his retirement benefits. See Barroga v. Board of Administration, Cal Public Employees’
6 | Retirement System (PERS), USDC CD Case No. 09-00056, attached as Exhibit 40 to the
7 {| Complaint. The United States District Court for the Central District of California denied leave of
8 | court to file the complaint on February 2, 2009. See Notice and Order re: Filing by Vexatious
9 } Litigant, attached as Exhibit 44 to the Complaint. Plaintiff tried again. See Request for
10 | Authorization to File a Motion for Leave to File a Complaint, or to File a Complaint, attached as
11 | Exhibit 45 to the Complaint. The Central District Court denied plaintiff's request to file a new
12 | complaint on March 3, 2009. See Exhibit 46 attached to the Complaint. Plaintiff requested
13 | reconsideration on March 12, 2009, which was denied on March 16, 2009. See Exhibits 47-48
14 | attached to the Complaint. Plaintiff appealed to the Ninth Circuit which denied the appeal on
15 | January 19, 2010. See , Barroga v. Board of Administration, Cal Public Employees’ Retirement
16 | System, Ninth Circuit Case No. 09-55595, Order, attached as Exhibit 60 to the Complaint.
17 Plaintiff again attempted to relitigate the same issue by filing yet another complaint in the
18 | United-States District Court for the Central District of California on March 22, 2010. See
19 | Complaint for Declaratory Relief, attached as Exhibit 65 to the Complaint. The Central District
20 | Court denied plaintiff permission to file the complaint on the same date. See Notice and Order re:
21 | Filing by Vexatious Litigant, attached as Exhibit 66 to the Complaint.
22 Undeterred, plaintiff again attempted to refile on April 21, 2010. See Complaint for
23 | Declaratory Relief, attached as Exhibit 71 to the Complaint, The Central District Court denied
24 | plaintiff permission to file the complaint on April 22, 2010. See Notice and Order re: Filing by
25 | Vexatious Litigant, attached as Exhibit 72 to the Complaint.
26 Plaintiff again attempted to refile the complaint on April 28, 2010. See Motion for Leave to
27 | File'a New Complaint and Complaint for Declaratory Relief, attached as Exhibits 73 & 74 to the
28 | Complaint. The Central District Court denied plaintiff permission to file the complaint on the
Defendants” Notice Or Motion AED OP TTD NS CEEnn

 

laa lt a

 
Oo oF YN DB Ww BSB WD NH

N BH NM KH BH KN. YD BD HD met ts
oD A HW BB YW NY KF SG 6 mom YD AH BF YW BP KK

Case 2:19-cv-009§QICE-KIN Document 1 Filed 05/@2 Page 303 of 382

Case 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 8 of 13
same date. See Notice and Order re: Filing by Vexatious Litigant, attached as Exhibit 75 to the

Complaint. Plaintiff moved for reconsideration of the Central District Court’s April 28, 2010
order which he was denied permission to file on May 10, 2010. See Exhibits 76 & 77 to the
Complaint.

Plaintiff again attempted to refile the complaint on May 6, 2011. See Request for
Authorization for Leave to File a New Complaint, attached as Exhibit 31 to the Complaint. The
Central District Court denied plaintiff permission to file the complaint on May 12, 2011. See
Notice and Order re: Filing by Vexatious Litigant, attached as Exhibit 82 to the Complaint.

Plaintiff again attempted to refile the complaint on June 28, 2011. See Request for Court ©
Order for Leave to File a New Complaint, attached as Exhibit 87 to the Complaint. The Central
District Court denied plaintiff permission to file the complaint on June 30, 2011. See Notice and
Order re: Filing by Vexatious Litigant, attached as Exhibit 88 to the Complaint. Plaintiff moved
for reconsideration of the Central District Court’s June 30, 2011 order which was stricken on July
14, 2011, because plaintiff had been declared a vexatious litigant and he did not have leave of
court to file the motion. See Exhibits 89 & 90 to the Complaint.

Plaintiff again attempted to refile the complaint on July 21, 2011. See Motion for Leave to
File a New Complaint: The Order of Judge King Should be Respected, attached as Exhibit 91 to.
the Complaint. The Central District Court denied plaintiff permission to file the complaint on July
25, 2011. See Notice and Order re: Filing by Vexatious Litigant, attached as Exhibit 92 to the
Complaint. Plaintiff moved for reconsideration of the Central District Court’s July 25, 2011 order
which was stricken on August 3, 2011, because plaintiff had been declared a vexatious litigant
and he did not have leave of court to file the motion. See Exhibits 93 & 94 to the Complaint.

Plaintiff again attempted to refile the complaint on August 22, 2011. See “Complaint for
Declaratory Relief Under Cal Code of Civil Proc. Sec. 1062 on New or Same Action Based on
the Same Facts Which Overcomes Res Judicata and Motion for Leave to File a New Complaint,”
attached as Exhibits 96A & 96B to the Complaint. The Central District Court denied plaintiff
permission to file the complaint on August 23, 2011. See Notice and Order re: Filing by
Vexatious Litigant, attached as Exhibit 97 to the go omplaint.

 

 

Defendants” Notice Of Motion And Motion Io Dismiss
(12 CV 1179 MCE-KJN)

 

 

 
Oo Co NY DB AH FB |S BW =

Soe ~ HO ww BP WD NH FH BT OBO BO I HR re B&F WwW WHO KH

 

Case 2:19-cv-009MICE-KIN Document 1 Filed 05/@Po Page 304 of 382

Case 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 9 of 13
Plaintiff again attempted to refile the complaint on September 2, 2011. See Motion: Stop

Using Vexatious Litigant Form; Request for Leave to File a Complaint and Complaint for
Declaratory Relief, attached as Exhibits 98A & 989B to the Complaint. The Central District
Court denied plaintiff permission to file the complaint on September 6, 2011. See Notice and
Order re: Filing by Vexatious Litigant, attached as Exhibit 100 to the Complaint.

Plaintiff again attempted to refile the complaint on October 24, 2011. See Motion For
Leave to File a Complaint and Complaint for Declaratory Relief, attached as Exhibits 107 &
107A to the Complaint. The Central District Court denied plaintiff permission to file the
complaint on October 26, 2011. See Notice and Order re: Filing by Vexatious Litigant, attached
as Exhibit 108 to the Complaint. Plaintiff moved for reconsideration of the Central District
Court’s October 26, 2011 order which was rejected on November 3, 2011, because plaintiff did
not have leave of court to file the motion. See Exhibits 109 & 110 to the Complaint.

Plaintiff again attempted to refile the complaint on December 5, 2011. See Motion For
Leave to File a Complaint with Title 28 Sec. 359, attached as Exhibit 113 to the Complaint. The
Central District Court denied plaintiff permission to file the complaint on December 5, 2011. See
Notice and Order re: Filing by Vexatious Litigant, attached as Exhibit 114 to the Complaint.

Plaintiff again attempted to refile the complaint on February 23, 2012. See Motion to File a
Complaint Under Title 28 Sec. 1654 to Plead and Conduct Own Case Personally With the Same
Right as Counsel, attached as Exhibit 120 to the Complaint. The Central District Court denied
plaintiff permission to file the complaint on February 27, 2012. See Notice and Order re: Filing
by Vexatious Litigant, attached as Exhibit 122 to the Complaint.

Plaintiff has now changed his venue from the Central District to the Eastern District a
complaint identical to the one he filed in the Central District, down to the caption of the matter

naming the Central District, not the Eastern District, as the name of the court. Plaintiff's

_ Complaint must be dismissed because this court, like the Central District Court, lacks subject

matter jurisdiction because defendant CalPERS is a state agency entitled to immunity under the
Eleventh Amendment and plaintiffs claims are barred under the doctrine of res judicata by

plaintiff's prior lawsuits seeking pension benefits

 

Defendants’ Notice Of Motton And Motion lo Dismiss
(12 CV 1179 MCE-KIN}

 

 
—

Nn NB BD Be NY NM CRD OND BR emt
Oo 1 DA Mh BB WOW HY & OD OBO BO DT H A B YW NHN KE OS

0 Oo YN A WA F&F WwW WY

 

Case 2:19-cv-0092@PICE-KIN Document 1 Filed 05 / ape Page 305 of 382

“WCase 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 10 of 13

ARG NT

A dismissal pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure is in order -
where “it appears beyond doubt that the plaintiff can prove no set of facts which would entitle
him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46 (1957). Although the court as an obligation
to construe pleadings by pro se litigants liberally, the court’s liberal interpretation of a pro se
complaint may not supply essential elements of a claim that are not plead. Ivey v. Board of
Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.1982). Furthermore, “the court is not
required to accept legal conclusions cast in the form of factual allegations if those conclusions
cannot reasonably be drawn from the facts alleged.” Clege v. Cult Awareness Network, 18 F.3d
752, 754-755 (9th Cir. 1994).

I. ‘THE COMPLAINT SHOULD BE DISMISSED PURSUANT TO FEDERAL RULE OF CIVIL
PROCEDURE 12(B)(1) For LACK OF SUBJECT MATTER JURISDICTION BECAUSE
DEFENDANT CALPERS IS ENTITLED TO ELEVENTH AMENDMENT IMMUNITY

“Tt is clear, of course, that in the absence of consent a suit in which the State or one of its
agencies or departments is named as the defendant is proscribed by the Eleventh Amendment.”
Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). “This jurisdictional bar
applies regardless of the nature of the relief sought.” Ibid. |

Here, plaintiff brings an action against Defendant CalPERS, a state agency. City of
Anaheim v, State of California et al. 189 Cal.App.3d 1478, 1482 (1987). As a state agency,
defendant CalPERS is immune under the Eleventh Amendment from suit in federal court. Jbid.
Thus, defendant CalPERS requests that its motion to dismiss be granted with prejudice for lack of
subject matter jurisdiction.

I. PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED ON THE BASIS OF RES JUDICATA

Plaintiff has previously litigated the issues raised in this case in other actions brought before
the:

e Board of Administration of CalPERS
Los Angeles Superior Court (case numbers KC003981, KC024567, and KC030508),

‘e California District Court of Appeal for the Second Appellate District (case numbers
B077855 and B115924),

10 -

 

Defendants” Notice Of Motion And Motion To Dismiss
(12 CV 1179 MCE-KIN)

 

 

 
N wo: b& Nn nN i) i] NO nN _ onl ha _ — —_ ~ — —_ —
Oo ~sj AO A Re HULU lUDUlUlUCUCO OO ~“S A A BP Ww HO FF OO

Case 2:19-cv-009MPICE-KIN Document 1 Filed os Qo Page 306 of 382

iCase 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 11 of 13
_ © California Supreme Court (case numbers $038365 and $069199),

e United States District Court for the Central District of California (case numbers CV 99-
9457, CV 03-7673, CV 04-06315, CV 06-03696, and CV 09-56),

« United States Court of Appeal for the Ninth Circuit (case numbers 05-55232, 06-56415,
and 09-55595), and

e United States Supreme Court (case number 98-5585).
The complaint should be dismissed on the basis of res judicata because plaintiff has already had
ample opportunity to litigate his claim seeking retirement benefits.

It is well established that, under the doctrine of res judicata, a final, valid judgment on the
merits precludes further litigation of this same cause of action between the same parties or those
in privity with them. Res judicata applies when “the earlier suit (1) involved the same ‘claim’ or
cause of action as the later suit, (2) reached a final judgment on the merits, and (3) involved
identical parties or privies.” Sidhu v. Flecto Co., 279 F.3d 896, 900 (9th Cir. 2002). Res judicata
“telieve[s] parties of the costs and vexation of multiple lawsuits, conserve(s] judicial resources
and, by preventing inconsistent decisions, encourage(s] reliance on adjudication.” Dodd v. Hood
River County, 59 F.3d 852, 863 (9th Cir. 1995) (quoting Allen v. McCurry, 449 U.S. 90, 94
(1980)).

A review of plaintiff's complaint reveals that the instant action is yet another attempt to
rehash his entitlement to CalPERS retirement benefits which he has been litigating for the last 21
years. Plaintiff chronicles the history of his litigation before various legal tribunals regarding this
issue. This issue has been adjudicated and decided. See specifically, Barroga v. Board of
Administration, Public Employees’ Retirement System, Califomia Court of Appeal Case No.
B077855, attached as Exhibit 2 to the Complaint, at p.2; Barroga v. Gillan, et al., California
Court of Appeal Case No. B115924, attached as Exhibit 9 to the Complaint, at p.2. Plaintiff has
had his day in court, but simply refuses to accept the courts’ decisions.

The doctrine of res judicata applies here because the case at bar involves (1) the same claim
he has repeatedly litigated, including in the cases of Barroga v. Board of Administration, Public
Employees’ Retirement System, California Court of Appeal Case No. B077855 and Barroga v.

Gillan, et al., Califomia Court of Appeal Case No. B115924, to wit, whether plaintiff is entitled
11

 

 

Deféndants* Notice OF Motion And Motion 1o Dismiss
(19 CV 1179 MOR. IND

 

 
2 0 OND

NY NY NH NH BY NH BB NR Om eet
So NY A A & WO PH KH CO CO BO AN HA UH FP WwW YH & BS

Case 2:19-cv-009QBMCE-KIN Document 1 Filed os Bis Page 307 of 382

foase 2:12-cv-01179-MCE-KJN Document 21 Filed 09/11/12 Page 12 of 13

to CalPERS retirement benefits, (2) the identical parties or privies, specifically Lucio Barroga and
CalPERS or an official from CalPERS, and (3) the Court of Appeal matters reached a final
judgment on the merits. Thus, the doctrine of res judicata applies and defendant’s motion to
dismiss should be granted with prejudice.
CONCLUSION

Defendant CalPERS respectfully requests that the court grant its motion to dismiss without
leave to amend because (1) the court lacks subject matter jurisdiction because defendant CalPERS
is entitled to immunity under the Eleventh Amendment and (2) plaintiff has failed to state a valid

cause of action because his case is barred by the doctrine of res judicata.

Dated: September 11, 2012 Respectfully submitted,

KAMALA D. HARRIS

Attomey General of Califomia .
NIROMI W. PFEIFFER

ea Deputy Attorney General

a A. RAY

Deputy Attorney General

Attorneys for Defendant

Public ove Retirement System
SA2012106864
10949838 .doc

12

 

 

Defendants” Notice OF Motion And Motion To Dismiss

 

 
Case 2:19-cv-009 MMICE-KIN Document 1 Filed 05 ps Page 308 of 382

LUCIO A. BARROGA

P.O. BOX 662006

LOS ANGELES, CA 90066

Tel 626-367-5858

E=MAIL: luciobarroga@yahoo.com

name pee nee

 

 

 

PRO SE |
UNITED STATES DISTRICT COURT
. EASTERN DISTRICT OF CALIFORNIA -
LUCIO A. BARROGA, ! CASENO. 12CV01179 MCE, KIN
Plaintiff ! PLAINTIFF’S OBJECTION TO DEFENDANT'S
v. ! MOTION TO DISMISS THE COMPLAINT
BOARD OF ADMINISTRATION, CAL ! Date: October ,2012
PUBLIC EMPLOYEES’ RETIREMENT ! Time:
SYSTEM (PERS), ! Courtroom: .
Defendant | Judge: Han Moerrsen Ce Enofiad Jt,

MEMORANDUM OF POINTS AND AUTHORITIES

Defendant PERS’s argument to dismiss, on p 10 of Motion To Dismiss:

| THE COMPLAINT SHOULD BE DISMISSED. . .FOR LACK OF SUBJECT
MATTER JURISDICTION BECAUSE DEFENDANT CALPERS IS ENTITLED TO
ELEVENTH AMENDMENT IMMUNITY

“It is clear of course, that in the absence of consent a suit in which the State
or one of its agencies or departments is named as the defendant is proscribed

by the Eleventh Amendment.”
/
Font 2F, LO\Z [st

 
Case 2:19-cv-009@HMICE-KIN Document 1 Filed 0549 Page 309 of 382

In EXHIBIT 4 in Complaint, letter, here attached, filed Sept. 5, 1995, PERS’s Dep.

General Counsel Kayla J. Gillan wanted the case tried in court as she stated:

We cannot grant your request. . We cannot change this position unless and
until we are ordered to do so by a court... | sincerely urge you to seek the

counsel of an attorney.

Therefore, there is subject matter jurisdiction , because PERS wanted this case

tried in court.

Defendant’s argument on p 10 of Defendant’s Motion to Dismiss.
“Il PALINTIFF’S COMPLAINT SHOULD BE DISMISSED ON THE BASIS OF RES
JUDICATA

Title is COMPLAINT FOR DECLARATORY RELIEF UNDER CAL CODE OF CIVIL PROC.
SEC.1062 ON NEW OR SAME ACTION BASED ON THE SAME FACTS WHICH
OVERCOMES RES JUDICATA

RES JUDICATA DOES NOT APPLY UNDER DECLARATORY RELIEF LAW, see p 6 of

Complaint...

(Cal) Code of Civil Proc. Sec 1062 Cumulative remedy. The remedies
provided by this chapter are cumulative, and shall not be construed as
restricting any remedy, provisional or otherwise, provided by law for the
benefit of any party to such action, and no judgment under this chapter shall
preclude any party from obtaining additional relief based upon the same

facts.

Z

 
Case 2:19-cv-009@ICE-KIN Document 1 Filed 059 Page 310 of 382

Therefore, Defendant’s argument, p 10 of Defendant’s Motion, that ’Plaintiffs
Complaint Should Be Dismissed On The Basis Of Res Judicata “ is wrong and against

the law. Other laws where res judicata does not apply, see p 6 of Complaint..

(Cal) Code of Civil Proc. Sec. 657. Relief available on motion for new trial,
causes, . (cited in page 6 of Complaint)

1. . abuse of discretion. .

4. Newly discovered evidence, material for the party making the application,
which he could not, with reasonable diligence, have discovered and produced
at the trial.

6. Insufficiency of evidence to justify the . . decision, or the decision is against

the law

The 4 ISSUES I, II, lll, & IV in p 3-5 of the Complaint are not frivolous, and
therefore plaintiff is not a vexatious litigant.. And to dismissed a complaint that is not
frivolous is judicial misconduct, 28 U.S.C. Sec 352 (b) (1)(A) (cited on p 8 of
Complaint). Please read the ISSUES I, I, II, &IV on p 3-5 of Complaint.

On the declaratory reliefissues, in ISSUE |, the employers’ contributions are
“normal contributions”, clear and explicit , under Cal Gov’t Code Sec. 20691 Payment
of member normal contributions by contracting agencies or school employer.
Therefore, I am still a member of PERS, and I am entitled retirement benefits and the
redeposit of the withdrawn contributions. Notice, this present Issue is new and different
from prior issues. The prior Issues in “normal contributions” in prior complaints are
(Cal) Gov’t Code Sec 20027 (new 20053), and (Cal) Gov’t Code Sec. 20750.1 (new
20795), see EXHIBITS 6, 17,21, & 29.

In ISSUE II, PERS’s alternative offer for the withdrawal of the accumulated

3

 

 
Case 2:19-cv-00904ICE-KIN Document 1 Filed oso Page 311 of 382

member contributions to deprive me of lifetime retirement allowance after 1 was
qualified to retire after I was already 50 years old is a violation of statute Cal Gov’t
Code Sec. 21203 (new 21259) Nonforfeiture after qualification. Notice, this is prior
issue in prior complaints, EXHIBITS 13, 15, 17,21, & 29. But prior judgments were

against the law.

In ISSUE Ill, PERS’s denial for considering the withdrawn member contributions
as a loan is a violation of PERS’s loan laws that provide and allow withdrawals as
loans such as Cal Gov't Code Sec. 20654 (new 20750) Redeposit of Withdrawal, .
interest, and other loan laws, but does not allow my withdrawal as a loan. In ISSUE
IV, PERS violated Amendment 13 of Constitution which is prohibition of slavery in

denying plaintiff of benefits derived from the employer's contributions plaintiff had
worked and toiled for.

From the foregoing Plaintiff's Objection, Defendant’s Motion to Dismiss should
be denied, and Plaintiff's Complaint claiming for recovery of accumulated pension
benefits in the amount of $1,568,410.50 and a monthly pension of $3,612.69

starting from January 2012, accruing and accumulating should be granted.

Date: September25 2012 Respectfully submitted
Fava ADamor
Lucio A. arroga
STATUTE OF LIMITATION (cited on p 6 of Complaint)
(Cal) Gov't Code Sec. 20181 (new 20164) Duration of obligation; limitation of

action .. (b)(2) In cases where the system owes money to a member or

beneficiary, the period of limitation shall not apply

Attached: EXHIBIT 4 Letter from Dep. Gen. Counsel Gillan

A

 
wo oad an Wh ud

sO

IGE FL aye :
Case 2:19-cv-O09MMMCE-KJN Document 1. Filed os Gye Page 312 of 382

KaMALA D. HARRIS. State Bar No. 146672
Attorney Gencral of California
NIROMI W. PFEIFFER, State Bar No. 154216
Supervising Deputy Attorney General
BRENDA A. RAY, State Bar No. 164564
Deputy Attorney General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 324-5208

Fax: (916) 324-5567

E-mail: Brenda.Ray@édoj.ca.gov

Attorneys for Defendant, Public Employees
Retirement System

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

LUCIO A. BARROGA, 12 CV 1179 MCE-KJN

Plaintiff, | DEFENDANT CALIFORNIA PUBLIC
EMPLOYEES’ RETIREMENT

v. SYSTEM'S STATUS REPORT
Date: October 4, 2012
BOARD OF ADMINISTRATION CAL Time: 10:00 a.m.
PUBLIC EMPLOYEES' RETIREMENT Courtroom: 24
SYSTEM, Judge: The Honorable Kendall J,
Newman
Defendant.

Action Filed: May 2, 2012

 

 

Defendant California Public Employces’ Retirement System (CalPERS) submits the
following stalus report pursuant to the Court’s May 2, 2012 Order:

1. CalPERS was personally served on August 21, 2012.

i

CalPERS knows of no additional party to be joined or served.
3. CalPERS noticed and filed a motion to dismiss the complaint on September 11, 2012,

on the grounds that it has immunity under the Eleventh Amendment to the United States
Constitution and the suit is barred by res judicata. The matter invelves plaintiff's election in 1979

}

Defendant California Public Employees” Retirement System's Status Report
(12 CV 1179 MCE-KIN)

 

 

 

 

 

 

 
a oo lo ho

wad

ho

 

Case 2:19-cv-009 MICE-KIN Document 1 Filed ose Page 313 of 382

to withdraw his employment contributions from CalPERS. CalPERS remitted to plaintiff his
employee contributions of nearly $10,000 and terminated his membership from CalPERS. Almost
ten years later in 1988, plainuff wrote to CalPERS requesting retirement benefits, asserting that
he had withdrawn his contributions by mistake. Plaintiff requested that CalPERS treat its
remittance of his employee contributions as a loan. CalPERS denied plaintiff's request, informing
him that, because he was not a current member of CalPERS, he was not eligible to redeposit his
contributions and that CalPERS’ remittance to him could not be treated as a loan.

4. The court lacks jurisdiction because CalPERS is immune from suit under the
Eleventh Amendment to the United States Constitution.

5. CalPERS’ motion to dismiss is to be heard on October 18, 2012 at 10:00 a.m. in
Courtroom 25.

6. In the event CalPERS’ motion to dismiss is granted, no discovery is necessary.

7. Until the Court rules upon CalPERS’ motion to dismiss, a scheduling order 1s
premature.

8. No special procedures are necessary.

9. ‘If this matter goes to trial, CalPERS estimates it will take three days.

10. No modificaitons to the standard pretrial procedures are anticipated.

11. This matter is related to many previous matters filed by plaintiff in other venucs, both
administrative, state, and federal. Those matters include:

e Board of Administration of CalPERS

e Los Angeles Superior Court (case numbers KC003981, KC024567, and KC030508),

e California District Court of Appeal for the Second Appellate District (case numbers
BO077855 and B115924),

¢ California Supreme Court (case numbers $038365 and $069199),

¢ United States District Court for the Central District of California (case numbers CV 99-
9457, CV 03-7673, CV 04-06315, CV 06-03696, and CV 09-56),

e United States Court of Appeal for the Ninth Circuit (case numbers 05-55232, 06-56415,
and 09-55595), and

¢ United States Supreme Court (case number 98-5585).

4

 

 

Defendant California Public Employees” Retirement System’s Status Report ,
(12 CV 1179 MCE-KIN)

 

 

 
to

§

10
11

13
14

a)
nh

aN

18
19

20

bo bo he
& too bo

fo
Ln

 

Case 2:19-cv-009MICE-KIN Document 1 Filed os Go Page 314 of 382

12. CalPERS does not anticipate requiring a settlement conference as it believes

plaintiff's claims are barred by res judicata.

13. CalPERS prefers to have a settlement conference conducted by someone other than

the district court judge and magistrate judge assigned to this matter.

14. CalPERS knows of no further matters that may add to the just and expeditious

disposition of this matter.

Dated: September 27, 2012 Respectiully submitted,

$A2012 106864
19938893 .dac

KAMALA D, HARRIS

Attorney General of Califomia
NIROMI W. PFEIFFER

Supervising Deputy Attomey General

ir } a ; “

BRENDA A. RAY

Deputy Attomey General

Attorneys for Defendant

Public Employees’ Retirement System

y

3

 

 

Defendant California Public Employees” Retirement System's Status Report
(12 CV 1179 MCE-KJN)

 

 

 
4 9-27-/Z- a
Case 2:19-Cv- XA CE-KJN Document 1 Filed 054919 Page 315 of 382

LUCIO A. BARROGA !
P.O. BOX 662006 {
LOS ANGELES, CA 90066 !
Tel. 626-367-5858 !

PROSE l

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

LUCIO A. BARROGA, ! CASE NUMBER: 12CV 01179 MCE, KIN
Plaintiff t

v. !

 

BOARD OF ADMINISTRATION, CAL ! PLAINTIFFF’S STATUS REPORT

PUBLIC EMPLOYEES’ RETIREMENT !
SYSTEM (PERS), !

Defendant !

 

STATUS REPORT

Plaintiff Lucio A. Barroga submits the following status

report pursuant to Court Order of May 2, 2012:

1. Cal PERS was served on August 21, 2012.

2. There is no joinder of additional parties.

3. JURISDICTION is on page 1-2 of complaint. FACTS
are in page 4 of complaint. 4 [SSUES are in pages 3-5
of complaint; Supporting Authorities are in pages 6-9
of complaint. Procedural Background are in pages 9-

23 of complaint.

FRE 157

7eel F, Leo tz.

 
Case 2:19-cv-009@MCE-KIN Document 1. Filed oss Page 316 of 382

4. On Motion and scheduling, it defend on future rulings
and order.

5. No special procedure is necessary.

6. Estimated trial time is probably 1 day or 2 days.

7. Simplicity of procedure is very clear. There are 4 new
ISSUES , ISSUE J, ISSUE I, ISSUEIN, and ISSUE IV in the
Complaint to be answered by yes or no. Res judicata
does not apply in declaratory relief case. The title is
COMPLAINT FOR DECLARATORY RELIEF UNDER CAL
CODE OF CIVIL PROC. SEC 1062 ON NEW OR SAME
ACTION BASED ON THE SAME FACTS WHICH
OVERCOMES RES JUDICATA.

8. This case is related to prior cases. Los Angeles
Superior Court cases ( KCO3981,KC 024567, and KC
030508): California Court of Appeals ( B077855 and
B115924) : California Supreme Court (S38365 and
$0691199): US District Court, Central District: CV99-
9457; CV03-7673; CV 06315: CV 038365 ; and CV 09-
056); U.S. Court of Appeals (05-55232;06-56415; and
09-55595)

U.S. Supreme Court 98-5585.

Date: Sept. 29, 2012

Res eg “hus

}
Lucio ALi or a

 
 

© Case 2:19-cv-009@MCE-KIN Document 1 Filed o5/@2 Page 317 of 382

UNITED STATES QISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

Case Number.

~  [£CKONMTT

 

ae — _ PROOF OF SERVICE

1. the undersigned. hereby certify that ] am over the age of eighteen vears and not a

party to the above-entitled action.

On Ze ft ! £4 2) served copy of
PAINTER? s FIBTUS REPORT

by placing said copy in a postage paid envelope addressed to the person hereinafter listed. by
depositing said envelope in the United States Mail:

 

 

 

Uys | plethe C7 COURT
fo; f 57 sf2e. 4-#e0
SACRAMENTO, C4 GIBIF

 Aoraey <encrc/ KAMALA HARRIS

AIRE WFR eB Ere, Sapir, Aly Fen.
BREW ALA RAY, Pep. Atty. Zon |
/Foee L 27., b%e. | fo B a

FACTR MF e, CA PHA BB

I declare under penalty of perjury that the foregoing is true and correct. s

 

 
hed

wn

“SN

18
19

20

 

“

Fe
Hdcument 1 Filed o5M@Hji9 Page 318 of 382

Case 19- -of- ogo SBce- KINm

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

LUCIO A. BARROGA,

Plaintiff, No. 2:12-cv-01179 MCE KIN
v.

BOARD OF ADMINISTRATION CAL

PUBLIC EMPLOYEES’ RETIREMENT

SYSTEM, FINDINGS AND RECOMMENDATIONS
Defendant.

 

Presently before the undersigned is the Board of Administration for the Caltfornia
Public Employees’ Retirement System's (“defendant”) motion to dismiss plainuff Lucio
Barroga’s (“plaintiff”) complaint on grounds that (1) plaintiffs claims are barred by the doctrine
of claim preclusion/res judicata and (2) this court lacks subject matter jurisdiction because
defendant is entitled to immunity under the Eleventh Amendment of the United States
Constitution. (Dkt. No, 21.) Plaintiff, who ts proceeding without counsel in this action, filed a
written opposition to the pending motion to dismiss.’ (Dkt. No. 23.) Also before the
undersigned are plaintiffs recent filings, styled as “Plaintiffs Motion for Judgment on the
Pleadings to be Heard Concurrently With Defendant's Motion to Dismiss” (Dkt, No. 28) and a

“Request for Observance of Cal. Cade Of Civ. Proc. Sec. 1062.5(2) For Precedence

 

' This action proceeds before the undersigned pursuant to Eastern District of California
Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). LF” 4 id 4

Oet 27, bone

 

 
ho

~t in a

 

Case 2:19-cv-009QMCE-KIN Document 1 Filed oso Page 319 of 382

Consideration Of Case” (Dkt. No. 29).

This matter came on for hearing on October 18, 2012. Plaintiff appeared on his
own behalf. Attorney Brenda Ann Ray of the Attorney General's Office for the State of
California appeared on behalf of defendant.

The undersigned has fully considered the partics” briefs and the appropriate
portions of the record in this case and, for the reasons stated below, recommends that defendant's
motion to dismiss be granted and that this action be dismissed with prejudice. Defendant is a
state agency with immunity from private suil under the Eleventh Amendment and plaintiff has
not plausibly alleged a waiver of such immunity. Accordingly, the Eleventh Amendment bars
plaintiff's claims against defendant. Defendant argues in the alternative that plaintiff's claims
are barred by the doctrine of claim preclusion given the California state court system’s resolution
of plaintiff's prior lawsuit, Barroga v. Board of Administration, Public Emplovee’s Retirement

System, Super. Ct. No. KC003981 (“Barroga I). This alternative argument is not well-taken,

 

duc solely to the fact that defendant has not made the requisite showing under the correct
“primary rights” standard for claim preclusion in this case.
I. BACKGROUND:

A. The Earlier Action

In Barroga I, plaintiff filed a complaint in California Superior Court against the

 

present defendant, CalPERS, wherein plaintiff sought relief in connection with defendant’s
alleged refusal to grant plaintiff retirement benefits to which plamuff claimed he was entitled.

(Dki. No. 1 at 31-32.) The trial court entered judgment on the pleadings against plainuff,

 

* The facts regarding the carlicr action are taken from plaintiffs complaint and the
documents plaintiff has attached to his complaint as exhibits. The undersigned’s consideration
of this information is proper in assessing defendant’s motion to dismiss. See Haskell v. Time,
Inc.. 857 F. Supp. 1392, 1396 (E.D. Cal. 1994) (“Ordinarily, a motion to dismiss . . . is addressed
to the four corners of the complaint without consideration of other documents or facts outside of
the complaint. ... [T]he complaint is deemed to include any documents attached to it as exhibits
as well as any documents incorporated into the complaint by reference.”).

2

 

 
aa fos bo

Cay

bo
tna

to
ma

 

Case 2:19-cv-009@§MCE-KIN Document 1 Filed 05@2 Page 320 of 382

agreeing with defendant that the sole remedy available was a petition for administrative
mandamus and not a lawsuit for damages. (Id. at 52.) Plaintiff then unsuccessfully sought
reconsidcration of the trial court’s determination. The court had dismissed plaintiff's case on
procedural grounds because his “only remedy was a petition for a writ of mandamus, rather than
a complaint for breach of contract and fraud.” (Id. at 35.) Plaintiff failed to file a timely appeal.
(id. at 36.) Instead, he filed several ineffectual post-judgment motions in trial court. {Id.) The
California Court of Appeal affirmed the trial court’s judgment against plaintiff on the grounds
that it lacked jurisdiction to review the case because plaintiff's filing was untimely. (id, at 36-
37.) Plaintiff appealed to the California Supreme Court. which denied review of his case. (Id. at
38.) Plaintiff then sought certiorari in the United States Supreme Court, which also denied
review, (Id. al 55.)

In the years since the conclusion of Barroga I. plaintiff has continued to file
complaints in both state and federal courts alleging defendant's wrongdoing in connection with
denying retirement beneiits to plaintiff. Since Barroga I, these courts have found plaintiffs
claims to be procedurally barred by claim preclusion or, for filings in federal court, barred by
defendant's Eleventh Amendment immunity,’ (E.g.. id, at 39-60, 64-66.)

B. The Present Action
Nearly fifteen years after the United States Supreme Court denied certiorari with

respect lo Barroga I, and after multiple failed attempts to bring the same claims in other courts.

 

* Recently, plaintiff made multiple attempts at re-litigating his case in the U.S. District
Court for the Central District of California, even after the Ninth Circuil Court of Appeals
affirmed the district court’s May 2007 ruling that plaintiffs claims were barred under the
doctrine of res judicata. (Dkt. No. | at 99-100.) Plaintifi’s multiple attempts at re-litigating his
case in that district led the court to issuc an order in 2009 requiring plaintiff to obtain leave of
court before filing subscquent pleadings or other documents. (Id. at 119.) Despite that order,
plaintiff attempted to file a complaint multiple times in the years between the issuance of that
order and the filing of his complaint in the current action. (E.g.. id. at 120-23.) The district court
denied every one of plaintiff's motions for leave to file a complaint, with the last denial occurring
in February of 2012, mere months before plainuff filed what is essentially the same complaint in
this court, including plaintiff's erroneous reference to this court as the United States District
Court for the Central District of California. (Id. at 1; Dkt. No. I-1 at 126.)

3

 

 
am Ww Ww

nh

 

Case 2:19-cv-009 @BMICE-KIN Document 1 Filed oss Page 321 of 382

plaintiff filed his complaint in this action. The complaint consists of a nearly 300 page document
that includes a memorandum of points and authorities and a long list of exhibits detailing nearly
every motion filed and order issued in state and federal court for over 20 years regarding
plaintiff's claims against defendant. (See Dkt. Nos. I, 1-1.)

The complaint includes a bricf statement of factual allegations. (Compl., Dkt. No.
| at 2-3.) Plaintiff alleges that when he became cligible to retire from his job with the City of El
Segundo he went to onc of defendant's offices to apply for retirement benefits. (id. at 2.) He
alleges further that he was told that he could receive his benefits either through an immediate
jump-sum payment, which paid out his personal contributions but withheld his employer’s
contributions, or through monthly payments; plaintiff chose the lump sum payment. (Id.) Some
years later, plaintiff went back to defendant's office seeking to redeposit his withdrawn
contributions so that he could receive a monthly pension. (Id. at 3.) Plaintiff alleges that
defendant told him that he could not redeposit funds and receive monthly benefits because he
ceased to be a member of the fund once he had withdrawn his personal contributions. (1d.)

Plaintiff bases his claims for relief on several grounds. He alleges that
defendant's determination that he is no longer a member of CalPERS and defendant’s denial of
his retirement benefits violated the Equal Protection Clause of the Fourteenth Amendment, the
Thirteenth Amendment’s prohibition on slavery, and several sections of the California
Government Code. (Id. at 24-25.) Plaintiff alleges that, as a result of defendant's actions, he is
entitled to a declaratory judgment that he is “still a member of PERS” and is “entitled to
retirement benefits and the redeposit of the withdrawn contributions.” (Id. at 24.) Plaintiff also
alleges that he is entitled to the accumulated amount of pension funds that defendant has
allegedly withheld from him over the years and monthly pension payments starting from January

2012. (id, at 25.)

 

 
LA

Dn

“4

x

 

Case 2:19-cv-0099QICE-KIN Document 1 Filed 05/@o Page 322 of 382

I. LEGAL STANDARDS

A. Federal Rule 12(bj(1)

A motion to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) or
12(h)(3) challenges the court's subject matter jurisdiction. Federal district courts are courts of
limited jurisdiction that “may not grant relicf absent a constitutional or valid statutory grant of
jurisdiction,” and “[a] federal court is presumed to lack jurisdiction in a particular case unless the
contrary affirmatively appears.” A-Z Intl v. Phillips, 323 F.3d 1141, 1145 (9th Cir. 2003)
(cilations and quotation marks omitted); see also Fed. R. Civ. P. 12(h)(3) (“If the court
determines at any time that it lacks subject matter jurisdiction, the court must dismiss the
action.”). When ruling on a motion to dismiss for lack of subject matter jurisdiction, the court
takes the allegations in the complaint as truce. Wolfe y. Strankman, 392 F.3d 358, 362 (9th Cir.
2004). However, the court is not restricted to the face of the pleadings and “may review any
evidence, such as affidavits and testimony, to resolve factual disputes concerning the existence of
jurisdiction.” McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988), cert. denied, 489
U.S. 1052 (1989); see also Warren v. Fox Family Worldwide, Inc.. 328 F.3d 1136. 1139 (9th Cir,
2003) (“A jurisdictional challenge under Rule 12(b)(1) may be made either on the face of the
pleadings or by presenting extrinsic evidence.”), “When subject matter jurisdiction is challenged
under Federal Rule of Procedure 12(b}(1), the plaintiff has the burden of proving jurisdiction in
order to survive the motion.” Tosco Corp. v. Communities for a Better Env't., 236 F.3d 495, 499
(9th Cir. 2001) (per curiam), abrogated on other grounds by Hertz Corp v. Friend, 130 S. Ct.
1181 (2010): see also Colwell v. Dep’tof Health & Human Servs.. 558 F.3d 1112, 1124 (9th Cir.
2009) (“In support of a motion to dismiss under Rule 12(b)(1), the moving party may submit
‘affidavits or any other evidence properly before the court... It then becomes necessary for the
party opposing the motion lo present affidavits or any other evidence necessary to satisfy its
burden of establishing that the court, in Lact, possesses subject matter jurisdiction.”) (citation

omitled, modification in original).

an

 

 
a
Say

 

Case 2:19-cv-009@MICE-KIN Document 1 Filed os @is Page 323 of 382

Bb. Federal Rule 12(b)(6)

A motion to dismiss brought pursuant to Federal Rule of Civil Procedure !2(b)(6)
challenges the sufficicncy of the pleadings set forth in the complaint. Vega v. JPMorgan Chase
Bank, N.A., 654 F. Supp. 2d 1104, 1109 (E.D. Cal. 2009). Federal pleading standards require the
presentation of factual allegations sufficient to state a plausible claim for relief as to cach
defendant, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (“[a] plainulf must allege
facts, not simply conclusions, that show that an individual was personally involved in the
deprivation of civil rights”). A pleading is insufficient if it offers mere “labels and conclusions”
or “a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555,
Igbal, 556 U.S. at 678-79 (“Threadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice.”), The mere possibility of misconduct falls short of
meeting this plausibility standard. Twombly, 550 U.S. at 545. However, “[s]pecific facts are not
necessary; the statement [of facts] need only ‘give the defendant fair notice of what the .. . claim
is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting
Twombly, 550 U.S, at 555) (citations and internal quotations omitted).

A complaint should be dismissed for failure to statc a claim uf, taking all
well-pleaded factual allegations as truc, it does not contain ‘enough facts to state a claim to
relief that is plausible on its face.’” See Coto Settlement v. Eisenberg. 593 F.3d 1031, 1034 (9th
Cir, 2010) (quoting Iqbal, 556 U.S. at 678-79.) **A claim has facial plausibility when the
plainulf pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged."* Caviness v. Horizon Cmty. Learning Ctr., Inc.,
590) F.3d 806, 812 (9th Cir, 2010) (quoting Iqbal. 556 U.S. at 678-79). The court accepts all of
the facts alleged in the complaint as true and construes them in the light most favorable to the
plaintiff. Corrie v. Caterpillar, 503 F.3d 974, 977 (9th Cir. 2007). The court is “not, however,
requircd to accept as true conclusory allegations that arc contradicted by documents referred to in

the complaint, and [the court does] not necessarily assume the truth of legal conclusions merely

6

 

 
th

hand

cr Coe DBD SYS DO AH

 

Case 2:19-cv-009@MCE-KIN Document 1 Filed 0519 Page 324 of 382

because they are cast in the form of factual allegations.” Paulsen, 559 F.3d at 1071 (citations and
quotation marks omitted).

In ruling on a motion to dismiss pursuant to Rule [2(b)}(6), the court “may
generally consider only allegations contained in the pleadings, exhibits attached to the complaint,
and matters properly subject to judicial notice.” Outdoor Media Grp.. Inc. v. City of Beaumont,
506 F.3d 895, 899 (9th Cir. 2007) (citation and quotation marks omitted). Although the court
may not consider a memorandum in opposition to a defendant's motion to dismiss to determine
the propricty of a Rule 12(b)(6) motion, see Schneider v. Cal. Dep“t of Corr,. 151 F.3d 1194,
1197 n.1 (9th Cir. 1998), it may consider allegations raised in opposition papers in deciding
whether to grant leave to amend, see, c.g.. Broam v. Bogan. 320 F.3d 1023. 1026 n.2 (9th Cir.
2003) (citing Orion Tire Corp. v, Goodyear Tire & Rubber Co., 268 F.3d 1133. 1137-38 (9th Cir,
2001)).

The court must construc a pro se pleading liberally to determine if it states a claim
and, prior lo dismissal, tell a plaintiff of deficiencies in his complaint and provide an opportunity
to cure those deficiencies if it appears at all possible that the plaintiff'can do so. See Lopez v.
Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc); accord Balisireri v. Pacifica Police
Dep’t, 901 F.2d 696. 699 (9th Cir. 1990) (stating that “pro se pleadings are liberally construed,
particularly where civil rights claims are involved”); see also Hebbe v, Pliler, 627 F.3d 338, 342
n.7 (9th Cir. 2010) (stating that courts continue to construc pro se filings liberally even when
evaluating them under Iqbal).
lfl. DISCUSSION

A. The Eleventh Amendment Bars This Court From Hearing Plainutf's Claims

Because Defendant Is Entitled To Sovereign Immunity

Defendant argues that this court lacks subject matter jurisdicuion because
defendant is a state agency entitled to immunity under the Eleventh Amendment, (Dkt. No. 21 at

10.) Defendant’s argument is well-taken.

 

 
= (od

La

rh
A

wo
nN

 

Case 2:19-cv-009 @BICE-KIN Document 1 Filed os Mio Page 325 of 382

The Eleventh Amendment to the United States Constitution provides: “The
Judicial power of the United States shall not be construed to extend to any suit in law or equity,
commenced or prosecuted against one of the United States by Citizens of another State, or by
Citizens or Subjects of any Foreign State.” The Eleventh Amendment prohibits federal courts
from hearing suits brought against a state by its own citizens or citizens of other statcs. Brooks
v. Sulphur Springs Valley Elec, Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). “[A]bsent waiver
by the State or valid congressional override, the Eleventh Amendment bars a damages action
against a State in federal court.” Kentucky v. Graham. 473 U.S. 159, 169 (1985): accord Pittman
v. Ore., Employment Dep't, 509 F.3d 10635, 1071 (9th Cir. 2009); Henry v. County of Shasta,
132 F.3d 512, 517 (9th Cir. 1997). “It is clear, of course, that in the absence of consent a suit in
which the State or one of its agencies or departments is named as the defendant is proscribed by
the Eleventh Amendment.” Pennhurst State Sch. & Hosp, v. Halderman, 465 U.S. 89. 99 (1984)
“This jurisdictional bar applies regardless of the nature of the rchef sought.” Id.

The Eleventh Amendment’s prohibition applies not only to states, but also to state
agencies. E.g.. Lucas v. Dep’t of Corr,. 66 F.3d 245, 248 (91h Cir. 1995) (per curiam) (holding
that claims against the California Department of Corrections were barred by state immunity):
Durning v, Citibank, 950 F.2d 1419, 1422-23 (9th Cir. 1991) (noting that the Eleventh
Amendment bars “federal courts from deciding virtually any case in which a state or the “arm of
a state’ is a defendant”): Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“The Nevada
Department of Prisons, as a state agency, clearly was immune from suit under the Eleventh
Amendment.”). “In the absence of a waiver by the state or a valid congressional override,
‘{u]nder the cleventh amendment, agencies of the state are immune from private damage actions
or suils for injunctive relief brought in federal court.” Dittman v. California, 191 F.3d 1020,
1026 (9th Cir. 1999) (quoting Mitchell v. L.A. Cmty. College Dist., 861 F.2d 198, 201 (9th Cir.
1989)) (modification in original): see also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984) (“IL is clear, of course, that in the absence of consent a suit in which the State or

8

 

 
 

Case 2:19-cv-0092@ce-KIn Document 1 Filed 05 /Aape Page 326 of 382

one of its agencies or departments is named as the defendant is proscribed by the Eleventh
Amendment.”); accord Aholelci v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007)
(“The Eleventh Amendment bars suits for moncy damages in federal court against a state, its
agencies, and state officials acting in their official capacities.”).

To determine whether an agency is an “arm of the state” for purposes of the
Eleventh Amendment, a court applies a multi-factored balancing test.’ See Mitchell, 861 F.2d
at 201. Although defendant did not address these factors in its moving papers, various courts
have persuasively concluded that CalPERS is such an agency or arm of the stale ior the purposcs
of the Eleventh Amendment. Sec c.g., Ret. Pub. Emplovecs’ Ass’n, Chapter 22 v. California,
614 F. Supp. 571, 581 (ND. Cal. 1984) (finding that the Eleventh Amendment was a
constitutional bar to the federal court's jurisdiction to hear “a pendant state claim against the
state and state officials and agencies” because the defendants, including CalPERS, were “the
state and state officials and agencies” immune from suit) rev'd on other prounds, 799 F.2d 311
(9th Cir. 1986): Cal. Pub. Employees’ Ret. Sys. v. Maody’s Corp., Nos. C 09-03628 SI, C
09-03629 JCS, 2009 WL 3809816, at *6 (N.D. Cal. Nov. 10. 2009) (unpublished) (finding a lack
of diversity jurisdiction because CalPERS is an “arm of the state’) (citing cases). Additionally,
California considers CalPERS as part of one of its state agencies. See Cal. Gov't Code § 20002
(2012) (stating that CalPERS “is a unit of the [California] State and Consumer Services
Agency’): City of Anaheim v, State of Califomia, 189 Cal. App. 3d 1478, 1482 (1987) (referring

to CalPERS as “a state agency”).

 

* In Mitchell, the Ninth Circuit Court of Appeals stated: “To determine whether a
governmental agency is an arm of the state, the following factors must be examined: whether a
moncy judgment would be satisfied out of state funds. whether the entity performs central
governmental functions, whether the entity may suc or be sued, whether the entity has the power
to take property in its own name or only the name of the state, and the corporate status of the
entity.” Mitchell, 861 F.2d at 201.

 

 

 
tw

& Ww

a

LA

 

Case 2:19-cv-009MCE-KIN Document 1 Filed 05M Page 327 of 382

In any event, plaintiff does not dispute the characterization of defendant as a “state
agency” within the meaning of the Eleventh Amendment.’ Accordingly, defendant enjoys
sovereign immunity, and the issuc becomes whether plaintiff adequately alleges that defendant
elected to waive its immunity.

Plaintiff contends in his complaint and opposition brief that "PERS wanted this
case tried in court,” and waived its Eleventh Amendment immunity. (Compl. at 2; Opp’n, Dkt.
No. 23 at 2.) In arguing that waiver occurred, plaintiff cites to, and selectively quotes out of
context, a letter sent to him in 1995 by a deputy general counsel for defendant: “unless and until
we are ordered to do so by a court” [sic] “I... urge you to seek . . . an attorney” [sic]. (Dkt. No.
1 at 2. 40; Dkt. No. 23 at 2.) A review of this letter. and of the appropriate portions of the
pleading and exhibits thereto, confirms that plaintiff has not plausibly alleged that defendants
intentionally waived immunity from suit in this court. See Edelman v. Jordan, 415 U.S. 651. 673
(1974) (“[W]e will find waiver only where stated by the most express language or by such
overwhelming implications from the text as (will) leave no room for any other reasonable
construction”) (intemal quotation marks omitted); Petty v. Tennessce-Missouri Bridge Comm’n,
359 US. 275, 276 (1959) (“The conclusion that there has been a waiver of immunity will not be
lightly inferred.”); Rasmus vy, State of Arizona, 939 F. Supp. 709, 720 (D. Ariz. 1996) (holding
that a letter sent by counsel for defendant school district to the court stating that the parties
“agreed to waive any applicable Eleventh Amendment immunity claim” prior to the matter’s
initiation in federal court was not sufficient to waive defendant's immunity), Accordingly, the
undersigned concludes that plaintiff has not plausibly alleged a waiver of delendant’s Eleventh

Amendment immunity. See Caviness, 590 F.3d at 812 (for claims to be plausibly alleged, they

 

* In both his complaint and his opposition brief, plaintiff argues that his claims against
defendant are not barred by the Eleventh Amendment “because PERS wanted this case tried in
court,” thereby implying that it possesses an immunity that it could waive. (Compl. at 2: Opp’n
at 2.) However, nowhere in his complaint or opposition brief does plaintiff contend that
defendant is not a state agency within the meaning of the Eleventh Amendment.

1G

 

 
—
an

 

Case 2:19-cv-009@BYMice-KIN Document 1 Filed 05 MMs Page 328 of 382

must allow courts to make reasonable inferences from the alleged facts). Plaintiff has not
suggested any ability to amend his pleading to allege additional facts suggesting that he could
plausibly allege a waiver of immunity. (See generally, Opp’n, Dkt. No. 23.) Accordingly,
defendant’s motion to dismiss should be granted on grounds that plaintiffs claims against it are
barred by Eleventh Amendment immunity, and plaintiff's complaint should be dismissed with
prejudice.
B. Defendant Has Not Adcquately Asserted The Affirmative Defense Of Claim
Preclusion
Even though Eleventh Amendment immunity shields defendant from suit in
federal court, for the sake of completeness, the undersigned also addresses defendant's additional
argument that plaintiffs claims are barred by the doctrine of claim preclusion. (Dkt. No. 2] at
10-12.) “Res judicata, or claim preclusion, prohibits lawsuits on ‘any claims that were raised or
, 297 F.3d 953, 956 (9th Cir,

could have been raised’ in a prior action.” Stewart v. U.S. Bancor

   

2002) (quoting Owens v, Kaiser Found. Health Plan. Inc., 244 F.3d 708, 713 (9th Cir. 2001)).
“Tt is now settled that a federal court must give to a state-court judgment the same preclusive
effect as would be given that judgment under the law of the State in which the judgment was
rendered’ under the Constitution’s Full Faith and Credit Clause and under 28 U.S.C. § 1738."
Holcombe v. Hosmer, 477 F.3d 1094. 1097 (2007) (quoting Migra v. Warren City Sch. Dist. Bd.
of Educ., 465 U.S. 75, 81(1984)}: see also Kremer v. Chem. Const. Corp.. 456 U.S. 461, 466
(1982).

Where a prior judgment was rendered in state court and a party asserts claim
preclusion in a subsequent federal action, the legal standard for whether claim preclusion applies

is California’s “primary nghts” analysis rather than the federal “transactional nucleus” analysis.

 

* 28 ULS.C, § 1738 states, in pertinent part: “[JJudicial proceedings ... shall have the
same full faith and eredit in every court within the United States and its Territories and
Possessions as they have by law or usage in the courts of such State, Territory or Possession from
which they are taken.”

1]

 

 

 
No

ft Ww

 

Case 2:19-cv-009@MCE-KIN Document 1 Filed os MB Page 329 of 382

See Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2009); Howard vy. Am. Online Inc., 208 F.3d
741, 748 (9th Cir. 2000) (“The preclusive effect of a state court judgment in federal court is
based on state preclusion law.”) (citing Eichman vy, Fotomat Corp., 759 F.2d 1434, 1437 (9th Cir.
1985)). In Brodheim, a federal district court erroncously applied the federal “transactional

nucleus of facts” standard, which is typically used “to analyze the preclusive effect of prior

Federal court judgments,” even though the prior judgment was from California state court. See

id, (emphasis in original). The Ninth Circuit Court of Appeals reversed on grounds that the
district court should have applied California’s “primary rights” standard in evaluati ng whether
plaintilf’s claims were precluded by the prior state court decision. Id. The court in Brodheim
clarified that, “Under 28 U.S.C. § 1738, federal courts are required to give state court judgments
the preclusive effects they would be given by another court of that state. [Citations.]... Unlike
the federal courts, which apply a ‘transactional nucleus of facts’ test, ‘California courts cmploy
the ‘primary rights’ theory to determine what constitutes the same cause of action for claim
preclusion purposes.” Id. (citing Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 84
(1984): Maldonado v. Harris, 370 F.3d 945, 952 (9th Cir. 2004)).

Under the “primary rights” analysis, “if two actions involve the same injury to the
plaintiff and the same wrong by the defendant, then the same primary right is at stake even if'in
the second suit the plaintilf pleads different theories of recovery. seeks different forms of relief
andor adds new facts supporting recovery.” Id. at 1268 (quotation marks omitted) (quoting
Eichman y. Fotomat Corp., 147 Cal. App. 3d 1170, 1174 (1983)). “What is critical to the
analysis “is the harm suffered; that the same facts arc involved in both suits is not conclusive.’
San Dicgo Police Officers’ Ass'n v. San Dicgo City Employees’ Ret. Sys., 368 F.3d 725, 734
(9th Cir. 2009) (quoting Agarwal v. Johnson. 25 Cal.3d 932 (1970)).

Here, defendant failed to cite to the correct legal standard in asserting its claim
preclusion detense at this procedural posture. Instead of citing to the “primary rights” standard
used under California law, defendant erroncously analyzes this case under the federal

12

 

 
th

sD

oO

18
19

20

 

Case 2:19-cv-009BMCE-KIN Document 1 Filed osc Page 330 of 382

“transactional nucleus of facts” test, just as the district court erroneously did in Brodheim. (Sec
Dkt. No. 21 at 11.) Additionally, what defendant docs argue with respect to claim preclusion
does not necessarily otherwise demonstrate claim preclusion under the applicable “primary
rights” standard. Defendant claims that “plainti{!’s complaint reveals that the instant action is yet
another attempt to rehash his entitlement to CalPERS retirement benefits which he has been
litigating for the last 21 years.” (Id.) While this may be so, “different primary rights may be
violated by the same wrongful conduct,” San Diego Police Officers’ Ass’n, 568 F.3d at 734, and
defendant fails both to clearly articulate what “primary right” was at issue in Barroga | and to
clearly explain how plaintiff asserts that same “primary right” in this action. Accordingly,
defendant has failed to adequately demonstrate that claim preclusion is grounds for dismissing
this case at the pleading stage, and defendant's motion to dismiss is therefore partially denied.
See Corrie, 503 F.3d at 977 (holding that. at the pleading stage, the court must construc the
alleged facts in the light most favorable to the plaintiff)”

Notwithstanding the foregoing. as the undersigned stated during the hearing, it
appears very likely that defendant could sufficiently show claim preclusion in this case even
under the applicable “primary rights” analysis, perhaps if given the opportunity to file
supplemental bricfing. However, given that the undersigned recommends dismissal of this case
on grounds of Eleventh Amendment immunity, no additional filings on this issuc are necessary at
this time. .

Co Plaintiff's Other Filings

On October 12, 2012, plaintiff filed a motion styled as “Plaintiff's Motion for
Judgment on the Pleadings to be Heard Concurrently With Defendant’s Motion to Dismiss.”

(Dkt. No, 28.) The motion essentially summarizes the content of plaintiff's written opposition to

 

* Claim preclusion is an affirmative defense. Taylor v. Sturgell, 553 U.S. 880, 907
(2008). Therefore, the party secking to apply this doctrine bears the burden of proving the
existence of all of the required clements. Id.

13

 

 
hh

i aN La

GA

17
tg
19

20

ba
i

to
bo

te
td

 

Case 2:19-cv-009@MCE-KIN Document 1 Filed os Bic Page 331 of 382

defendant’s motion to dismiss and the other filings he has made during the course of this
litigation. (Compare id, with Opp’n. Dkt. No, 23.) Accordingly, the filing is more appropriately
characterized as a supplemental opposition brief.* However. to the extent that plaintiffs fling at
Docket Number 28 could be construed as a motion for judgment on the pleadings, the
undersigned recommends that the motion be denied as moot because defendant is entitled to
dismissal of this case due to Eleventh Amendment immunity.

Plaintiff's motion also references an earlier filing entitled “Magistrate Judge Has
No Jurisdiction in This Case, So His Order is Invalid” (Dkt. No. 13). (Dkt. No. 28 at 1-2.) In
both his motion and the prior filing plaintiff attacks the validity of the undersigned’s order issued
July 5, 2012, which denicd plaintiffs motion for default judgment for improper service of his
complaint upon defendant (Dkt. No. 9). The undersigned has already issued an order addressing
plaintiff’s earlicr filing and noting that it was not a proper motion or request for reconsideration
and explaining that in any event, the undersigned docs have jurisdiction to rule on plaintiff's
pretrial motions. (Dkt. No. 18.) Eastern District Local Rule 302 generally states the rule giving
the undersigned the authority to issue orders and findings and recommendations in this action,
and Local Rule 302(c)(21) specifically applies to this matter given plaintiff's pro se status,
Additionally, plaintiff's motion for judgment on the pleadings again fails to conform to the
requirements for an application for reconsideration under the local rules. See E. Dist L. R.
230(j). To the extent the motion could be construcd as a motion for reconsideration, it is denied
for this reason and for the same reasons described in the undersigned’s prior order. (Dkt. No.
18.)

Finally, on October 15, 2012, plainuff made an additional filing entitled “Request
for Observance of Cal. Code of Civ. Proc. Sec. 1062.5(2) for Precedence Consideration of Case.”

(Dkt. No. 29.) Therein, plaintiff asserts that his claim for declaratory relicf should give this case

 

* While filing of such a “supplemental opposition brief” violates the Federal Rules of
Civil Procedures and this court’s Local Rules, nevertheless the undersigned has considered it.

14

 

 
th

he

wi

on

10
1H

 

Case 2:19-cv-009MCE-KIN Document 1 Filed oD Page 332 of 382

precedence over other cases and that this case should be set for trial at the earlicst date possible,
pursuant to California Code of Civil Procedure section 1062.6(2). (Id.) However, the California
Code of Civil Procedure is not applicable in federal court, where proceedings are governed by the
Federal Rules of Civil Procedure. Accordingly, plaintiff's request is denied. To the extent that
plaintiff requests that his case be heard in a timely manner, the undersigned ensures that this case
will proceed in accordance with the governing law.

D. Sanctions

Detendant did not request sanctions in connection with the Motion to Dismiss,
and the undersigned will not sanction plaintiff at this time. (Dkt. No. 21.) However, given
plaintiff's history of repeatedly attempting to re-litigate the same case. recently in the Central
District and now in the Eastern District, all without any possible legal basis for doing so, and
given plaintiff's apparent disregard for court orders issucd in the Central District requiring him to
seek leave before filing documents, all of which is apparent from the face of plaintiff's pleadings.
see footnotes 2-3 herein, the undersigned shail sanction plaintiff if he continues to atiempt to re-
litigate the same case before the undersigned. Should plaintiff improperly file subsequent actions
before other judges in this district and/or in other courts, the undersigned encourages defendants
lo request sanctions in those cases.
VI. CONCLUSION

For the foregoing reasons, [T IS RECOMMENDED that:

1, Defendant's motion to dismiss (Dkt. No. 21) be granted in part, and this
case be dismissed with prejudice on grounds of Eleventh Amendment immunity.

2, Plainuff’s filing at Docket Number 28, styled as a Motion for Judgment on
the Pleadings, be denied as moot.

3. Plaintiffs filing at Dockct Number 29, styled as a “Request for
Observance of Cal. Code of Civ. Proc. Sec. 1062.5(2) for Precedence Consideration of Case,” be

denied.

_—
LA

 

 
tao

tan

HN

 

Case 2:19-cv-009MMICE-KIN Document 1. Filed os Ms Page 333 of 382

4, The Clerk of Court be ordered to close this case.

These findings and recommendations are submitted to the United States District
Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen
days after being served with these findings and recommendations, any party may file written
objections with the court and serve a copy on all parties. Such a document should be captioned
“Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
within the specified time may waive the right to appeal the District Court's order. Turmer v.
Dunean, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Yist. 951 F.2d 1153, 1156-57 (9th Cir.
1991).

IT IS SO RECOMMENDED.
DATED: October 25, 2012

ote fi 7
EO ak Aas
eS AY is LS barrrnes
KENDALL J. NEWMAN
UNITED STATES MAGISTRATE JUDGE

 

 

 
> ww Ww

mo C2 SN DH tr

pe Case 2:19-cv-00§@MCE-KIN Document 1 Filed 0), Page 334 of 382
for OP Fs * vt, 5
CONS EI NG Da fe OR

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

LUCIO A. BARROGA,

Plaintiff, No. 2:12-cv-01179-MCE-KJN-PS
Vv.
BOARD OF ADMINISTRATION CAL ORDER
PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM.
Detendant.
/

 

 

On October 26, 2012, the magistrate judge filed findings and recommendations (Dkt. No.
32) herein which were served on the parties and which contained notice that any objections to the
findings and recommendations were to be filed within fourteen days. On November 8, 2012,
plaintiffs filed objections to the proposed findings and recommendations (Dkt, No. 36), which
have been considered by the court.

This court reviews de novo those portions of the proposed findings of fact to which an
objection has been made, 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see
also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009).

aot fF ae

Saat (oy :
a

! Z™
D2e. 19, 22012 -

 
& WwW bk

Oo CO “4 HR

10 |
11
12
13
14
15
16
17
is|

19
20

21
22
23
24

25

261

 

Case 2:19-cv-00@MCE-KIN Document 1 Filed AM :0 Page 335 of 382

As to any portion of the proposed findings of fact to which no objection has been made, the court
assumes its correctness and decides the motions on the applicable law. See Orand v. United
States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
1983).

The court has reviewed the applicable legal standards and, good cause appearing,
concludes that it is appropriate to adopt the proposed findings and recommendations in full.
Accordingly, [T IS ORDERED that:

1, The Proposed Findings and Recommendations filed October 26, 2012, are
ADOPTED.

2. Defendant’s motion to dismiss (Dkt. No. 21) is granted in part, and this case is
dismissed with prejudice on grounds of Eleventh Amendment immunity.

3. Plaintiff's filing at Docket Number 28, styled as a Motion for Judgment on the
Pleadings, is denied as moot.

4. Plaintiff's filing at Docket Number 29, styled as a “Request for Observance of Cal.
Code of Civ. Proc. Sec. 1062.5(2) for Precedence Consideration of Case,” is denied.

5, Plaintiff's other filings at Docket Numbers 30, 33, 37, and 40, are all denied as moot.

6. The Clerk of Court shall close this case and vacate all dates.

Dated: December 19, 2012 A ban (EE

MORRISON C, ENGLAND) JR., CHIEF JUDGE
UNITED STATES DISTRICT JUDGE

 

 
Case 2:19-cv-008MICE-KIN Document 1 Filed me Page 336 of 382

CASE NO. 13-15084
UNITED STATES COURT OF APPEALS OF 9™ CIRCUIT

LUCIO A. BARROGA,
Plaintiff-Appellant
V.
BOARD OF ADMINISTRATION,
Cal PUBLIC EMPLOYEES’ RETIRMENT SYSTEM (PERS},
Defendant

APPEAL FROM UNITED STATES DISTRICT COURT Case. No. 12CV01179

APPELLANT’S BRIEF

LUCIO A. BARROGA, PRO SE
P.O. BOX 662006

LOS ANGELES, CA 90066
TEL 626-367-5858

EMAIL: luciobarroga@yahoo.com

Feb hl, LE \5

 
Case 2:19-cv-00@MICE-KIN Document 1 Filed oA Page 337 of 382

CASE NUMBER 13-15084

APPELLANT’S BRIEF
TABLE OF CONTENTS Brief Page
Note: (D__)p.___ is Docket Number on page.
(EX__)p.____ is EXHIBIT Number, Attached to Complaint
1.. TITLE OF COMPLAINT 3
2. PRECEDENCE CONSIDERATION ON DECLARATORY RELIEF ACTION 3
3. TABLE OF CITED AUTHORITIES 3
4.. JURISDICTIONAL STATEMENT 7
(A) THE BASIS FOR THE DISTRICT COURT’S SUBJECT-MATTER g

JUTRISDICTION, .. AND STATING RELEVANT FACTS ESTABLISHING
JURISDICTION

(B) BASIS OF THE COURT OF APPEALS’ JURISDICTION
(C) THE FILING DATES ESTABLISHING THE TIMELINESS OF APPEAL

(D) AN ASSERTION THAT THE APPEAL IS FROM A FINAL ORDER THAT
DISPOSES OF ALL PARTIES’ CLAIMS

5. STATEMENT OF THE ISSUES PRESENTED FOR REVIEW 9

6. STATEMENT OF THE CASE BRIEFLY INDICATING THE NATURE OF THE 10
CASE , THE COURSE OF PROCEEDINGS, AND THE DISPOSITION BELOW

7. STATEMENT OF FACTS RELEVANT TO THE ISSUES SUBMITTED FOR 11
REVIEW WITH APPROPRIATE REFERENCES TO THE RECORD

 
Case 2:19-cv-00@MCE-KIN Document 1 Filed (@),. Page 338 of 382

8. SUMMARY OF THE ARGUMENT,WHICH MUST CONTAIN ASUCCINCT, 19
CLEAR, AND ACCURATE STATEMENT OF THE ARGUMENTS MADEIN THE
BODY OF THE BRIEF. .

9. THE ARGUMENT , WHICH MUST CONTAIN: 20

(A) APPELLANT’S CONTENTION AND THE REASONS FOR THEM, WITH
CITATION TO THE AUTHORITIES AND PARTS OF THE RECORD ON WHICH
APPELLANT RELIES

(B) FOR EACH ISSUE, A CONCISE STATEMENT OF THE APPLICABLE
STANDARD OF REVIEW (WHICH MAY APPEAR IN THE DISCUSSION OF
THE ISSUE OR UNDER A SEPARATE HEADING PLACED BEFORE THE
DISCUSSION OF THE ISSUE.)

10. ASHORT CONCLUSION STATING THE PRECISE RELIEF SOUGHT 21

11. CERTIFICATE OF COMPLIANCE. 22

 
Case 2:19-cv-00@ MCE-KIN Document 1 Filed te Page 339 of 382

BODY OF BRIEF

(1) Title of Complaint:(D1) (5-2-12) COMPLAINT FOR DECLARATORY RELIEF
UNDER CAL CODE OF CIVIL PROCEDURE SEC. 1062 IN NEW OR SAME ACTION
BASED ON THE SAME FACTS WHICH OVERCOMES RES JUDICATA

(2) PRECEDENCE CONSIDERATION ON DECLARATORY RELIEF ACTION

Cal Code of Civ. Proc. 1062.5 (2) The action shall be set for trial at the
earliest possible date and shall take precedence over all cases other
than those in which the state is a party. (D29) (10-12-12) REQUEST
FOR OBSERVANCE OF CAL CODE OF CIL. PROC. SEC. 1062.5(2). p.1.

FRCP 57 Declaratory Judgment. The court may order a speedy hearing of
an action for a declaratory judgment and may advance it on the calendar

(3) TABLE OF CITED AUTHORITIES : (D1) (5-2-12)Compiaint p.1-9
(D1) p.2 CONSTITUTION ELEVENTH AMENDMENT, U.S. District Court has
jurisdiction, See Brief pages 8,9,10,11,15,16,16,17,17,18,19,20,20,21,21,

because Defendant PERS wanted this case tried in court, as Dep. Gen. Counsel

Kayla Gillan said in her (EX4) (9-5-95) letter p.2,

“ We cannot grant your request... We cannot change this position unless
and until we are ordered to do so by a court. . .| sincerely urge you to seek
the counsel of an attorney.

(D1) p. 2 CONSTITUTION THIRTEENTH AMENDMENT-- prohibition of slavery
Sec, 1. Neither slavery nor involuntary servitude shall exist within the
United States. Brief pages 4,8,9,9,11,14,15,16,17,18,18,20,20,21,21

(D1) p.1 CONSTITUTION FOURTEENTH AMENDMENT with equal protection . ....

Brief pages 8,16,17,19,20,21

(D1) p. 2 CAL STATE JUDGES ARE MEMBERS OF PERS, Brief p. 9,20,21,21

5

 
Case 2:19-cv-0@B-MCE-KIN Document 1 Filed , ae Page 341 of 382

TABLE OF CONTENTS

Page
INtrOodUctiONn ..........cccccecsceccestecssesecnsesssceesreesusuaceeensecsesssssssereesecessesteenenesesnagees ]
Statement Of ISSUCS .0..........cccceeecssecccecescavsvsenacceceeseeseceseesensssenscsesserseeceesteseees i
Statement Of JUriSCictiOn ........c.c ccc cece ceceeceeecscuseecaueesaeaccscecseccecccepeceuaneaseuss vol
Standard of REVICW.........cccccccscececceceeseeesseeneceeseseessaenentsccerestseueeausnsenseesceees 2
Statement of the Case........cccccccccsssssereccceeceesesessenacaunauesgevenetecsnssacceeesseeueneenes 2
Statement Of Facts........ccccccccccecccsssseeceeeseeccesseesanscsssseceesetenennaneenes peveeeeteseee 3
Summary of the ArguMent. oo. ee ec eereereneeeeepnneeepnaneeeaeeeseneneecerenees 12
ASLQUMOME ool eccececcccsececesnssceecesesensaeecneasesscsesesecscseaceeseccsesscenneneceesnnannesaes 12

I. + The complaint was properly dismissed pursuant to
Federal Rule of Civil Procedure 12(b)(1) for lack of
subject matter jurisdiction because defendant CalPERS is

entitled to Eleventh Amendment immunity..............00-:08 12
Ii. The District Court correctly ruled defendant CalPERS
did not waive sovereign IMMUMNILY ........ cee ceeeecesseeeerereeneees 15
CONCIUSION 0.0... ce eeeceeecesseecceeeeceeenaneceseueceecassegtsssueseneseensansessecansenesastereaee 17
Statement of Related Cases... ccecceccsscecenesceenneeesenseceenscerensetepeseareyaeees 18
Case 2:19-cv-000@BMCE-KIN Document 1 Filed osc Page 342 of 382

TABLE OF AUTHORITIES
Page

CASES
Aholelei v. Department of Public Safety

488 F.3d 1144 (9th Cir. 2007)... cece cceeecceeteteeeteneeene wee2, 13, 15
Barroga v. Board of Administration of the California Employees’

Retirement System

235 Fed.Appx. 414 (9th Cir. May 23, 2007) oo. ececcesssecsseeeerrees 4,8
Barroga v. Gillan et al.

525 U.S. 1049 (1998) oe cceccacecseeessceeneeeeesereesseeeseeeesetesaes 5,6
Barroga v. Gillan et al.

525 US. DLL (1998)... ccccceecceestaeeseneeceeeeeeeetentecsentecsseeeeseresenaes 5
City of Anaheim v. State of California

189 Cal. App.3d 1478 (1987)... eececescecseeeceecereceeettaeessetesssesensaseeees 14
Dittman v. California

191 F.3d 1020 (9th Cir. 1999) ooo cecsesceeccecseeerteeesseeesteeenseteees 13
Edelman vy. Jordan -

ALS U.S. 651 (1974) occ eccecceeccceeneeneeceeeneeecaseeseanseeseeesessecsaeeenees 13
Erickson v. Desert Palace

Inc., 942 F.2d 694 (9th Cir, 1991) oc csceeceeeeesseeseesseseeeesstensees 2
Fitzpatrick v, Blitzer |

427 U.S. 445 (1976)... ccs esecccreeereeneetseecssaseserseaseaeeeeeesetseeesssesenneens 13
Ford Motor Co. v. Department of Treasury

323 U.S. 459 (1945)... eeccccssseccsecteveneescecessecsacesseeasesseneseesenersaeeents 13
Hill v. Blind Indus. & Servs. of Maryland

179 F.3d 754 (9th Cir. 1999), opinion amended... eee 15

ui

 
Case 2:19-cv-009@HICE-KIN Document 1 Filed 05/9 Page 343 of 382

TABLE OF AUTHORITIES

(continued)
Page

In re Lazar

237 F.3d 967 (9th Cir, 2001)... cccccccccceeceeseeesseesseesnesensensseeees 2,13
Kruso v. International Tel. & Tel. Corp.

872 F.2d-1416 (9th Cir, 1989). cece ccseeeneeeseereseessaassasenaaees 2
Mitchell v. L.A. Cmty. College Dist. .

861 F.2d 198 (9th Cir, 1989)... cee cecssscecerseeeeseessereesesseseaes 14
Pennhurst State School & Hosp. v. Halderman

465 U.S. 89 (1984). ee ccesccneeesessseneceesseceseneenesssneeenensesessennees 12,14
Port Auth. Trans-Hudson Corp. v. Feeney

AOS U.S. 299 (1990)... cece cceessecseeerscusecesseecesrseessssesscneacenecesssaeesasees 16
Ret. Pub. Employees’ Assoc., Chapter 22 v. California

614 F.Supp. 571 (N.D. Cal. 1984), rev’d on other grounds, 799

F.2d 511 (9th Cir. 1986). ccsescecsteeseeeetasenseesesseeescreeeeneeses 14
STATUTES
28 U.S.C. § 129 i eeeccececceeeecenecevesneeeennenecsesesssecstaeesssaseestesenseeeenseseares 2
California Government Code § 20002 (2013) 0... ececseeesereeees 14
Code of Civil Procedure, § 1094.5 oo csceesseeneeeececssnecaeceeeeeesneeeeees 4
CONSTITUTIONAL PROVISIONS
Eleventh Amendment... cece cece cece eereseceneeseaeecneeseneeseeraeens passim
United States Constitution 0.0.0.0... cccccesceescesssseesaresvecesvevsesntessssnaes 3,12
CouRT RULES
Federal Rule of Civil Procedure 12(D)(1) ou... eee ececeseceesenereees 2,6, 12
Federal Rule of Civil Procedure 12(B)(6) ..........oceceecccccccseeecceneeceeeeteees 2

ill

 
Case 2:19-cv-009@MICE-KIN Document 1 Filed os Ge Page 344 of 382

INTRODUCTION

After numerous opportunities over the course of 21 years to have his
case heard and adjudicated before an administrative tribunal and following
review by the California Superior Court for the County of Los Angeles, the
California Court of Appeal, the California Supreme Court, the United States
District Court for the Central District of California, and the United States
Supreme Court, plaintiff once again sought to re-litigate his claim for
retirement benefits. The district court correctly dismissed the complaint
without leave to amend because it lacked subject matter jurisdiction due to
defendant Califomia Public Employees’ Retirement System’s (CalPERS)
immunity under the Eleventh Amendment.

STATEMENT-OF ISSUES

Whether the trial court correctly dismissed the complaint for lack of
subject matter jurisdiction due to defendant CalPERS’ immunity under the
Eleventh Amendment.

STATEMENT OF JURISDICTION

The appeal arises from the granting of defendant’s September 11, 2012,
motion to dismiss plaintiff's complaint and the court’s subsequent order

entering judgment for defendant on December 19, 2012. Plaintiff filed a
Case 2:19-cv-009@1CE-KIN Document 1 Filed 05@L9 Page 345 of 382

timely notice of appeal to the District Court’s judgment on January 4, 2013.
Therefore, this Court has jurisdiction under 28 U.S.C. § 1291.

STANDARD OF REVIEW

A district court order dismissing a complaint for lack of subject matter
jurisdiction under Federal Rule of Civil Procedure 12(b)(1) or for failure to -
state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6) is
reviewed de novo. Specifically, questions of sovereign immunity under the
Eleventh Amendment are given de novo review. Aholelei v. Department of
Public Safety, 488 F.3d 1144, 1147 (9th Cir. 2007); In re Lazar, 237 F.3d
967, 974 (9th Cir. 2001). Dismissal is proper when it appears the plaintiff
can prove no set of facts in support of his claim which would entitle him to
relief. Erickson v. Desert Palace, Inc., 942 F.2d 694, 694-695 (9th Cir. -
1991).

In reviewing decisions of the district court, the court of appeals may
affirm on any ground that has support in the record. Kruso v. International
Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir. 1989).

STATEMENT OF THE CASE
Plaintiff filed his civil rights complaint against defendant CalPERS on

May 2, 2012, seeking monetary relief in the form of retirement benefits.

 
Case 2:19-cv-009MICE-KIN Document 1 Filed oso Page 346 of 382

CASE NO. 13-15084
UNITED STATES COURT OF APPEALS OF 9" CIRCUIT

LUCIO A. BARROGA,
Plaintiff-Appellant
Vv.
BOARD OF ADMINISTRATION,
Cal PUBLIC EMPLOYEES’ RETIRMENT SYSTEM (PERS),
Defendant

APPEAL FROM UNITED STATES DISTRICT COURT Case. No. 12CV01179

APPELLANT'S REPLY BRIEF

LUCIO A. BARROGA, PRO SE
P.O. BOX 662006
LOS ANGELES, CA 90066

TEL 626-367-5858
EMAIL: luciobarroga@yahoo.com

May LI, Le

 
Case 2:19-cv-00929Q@ICE-KIN Document 1 Filed 05/@9 Page 347 of 382

CASE NUMBER 13-15084
APPELLANT’S REPLY BRIEF
Note: {D__}p._____ is Docket Number on page.
(EX__} p.__ is EXHIBIT Number , Attached to Complaint
FACTS:
(D45) (12-19-12) ORDER p. 2 of Chief Judge Morrison England is
quoted:

“_, .this case is dismissed with prejudice on ground of Eleventh
Amendment immunity. “

APPELLEE’S ANSWERING BRIEF p. 17 is quoted:

“The district court correctly dismissed the complaint without leave to
amend because it lacked subject matter jurisdiction due to defendant
CalPERS’ immunity under the Eleventh Amendment. “

ANSWER:

As stated repeatedly in the APPELLANT'S BRIEF, there is subject
matter jurisdiction, and there is NO Eleventh Amendment immunity,
because PERS wanted this case tried in court, as shown on (EX4)
(EXHIBIT 4) (9-5-95) letter p.2 in the (D1)( 5-2-12) COMPLAINT, PERS’s
Deputy General Counsel Kayla Gillan said:

“We cannot grant your request. . .We cannot change this position
unless and until we are ordered to do by a court.“

 
Case 2:19-cv-009@VICE-KIN Document 1 Filed 05@19 Page 348 of 382

And Defendant PERS violated Amendment Thirteenth for denying
benefits derived from the employer's contributions plaintiff had worked
and toiled for. Cited (D1) p.2 Thirteenth Amendment which
prohibits slavery in specificity overrides any immunity (D45) p.2 by
precedent, if any, in Eleventh Amendment. To quote Thirteenth
Amendment :

“Sec. 1. Neither slavery nor involuntary servitude shall exist within the
United States.”

Therefore, from the foregoing, this Court of Appeals should reverse the

(D45) ORDER dismissing this case.

Date: May 2/ , 2013 Respectfully submitted,

Claes A lam
Lucio A. Barrogd, Pro Se

 
Ex 1 PBscG/A& leo QMice-KIN Document 1 Filed 09 Page Feddi $-[)

 

NOT FOR PUBLICATION JUN 18 2014
MOLLY C. DWYER, CLERK
UNITED STATES COURT OF APPEALS 1.5. COURT OF APPEALS
FOR THE NINTH CIRCUIT
LUCTO A. BARROGA, No. 13-15084
Plaintiff - Appellant, D.C. No. 2:12-ev-01179-MCF-
KJN
Vv.
BOARD OF ADMINISTRATION OF MEMORANDUM’
CALIFORNIA PUBLIC EMPLOYEES’
RETIREMENT SYSTEM, PERS,
Defendant - Appellee.

 

 

Appeal from the United States District Court
for the Eastern District of California
Morrison C. England, Jr., Chief Judge, Presiding
Submitted June 12, 2014”
Before: McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.
Lucio A, Barroga appeals pro se from the district court’s judgment

dismissing his action against the California Public Employees’ Retirement System

(“CalPERS”) for reinstatement of his retirement and pension benefits. We have

 

This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

Pid

The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

Jan |8, 20.9 , (9S

 
Case 2:19-cv-009MICE-KIN Document 1 Filed os Pe Page 350 of 382

jurisdiction under 28 U.S.C. § 1291. We review de novo. Cholla Ready Mix, Inc.
v. Civish, 382 F.3d 969, 973 (9th Cir. 2004). We may affirm on any ground
supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.
2008). We affirm.

Dismissal was proper because Barroga’s action is barred by a prior
administrative decision, prior state court judgments, and prior federal court
judgments under the doctrines of claim and issue preclusion. See Hydrunautics y.
FilmTec Corp., 204 F.3d 880, 885, 887-88 (9th Cir. 2000) (setting forth federal
claim and issue preclusion doctrines); Plaine v. McCahe, 797 F.2d 713, 718 (9th
Cir. 1986) (state administrative decisions are given preclusive effect if the
administrative proceedings are conducted with sufficient judicial character and the
parties have an adequate opportunity to litigate); Lucido v. Superior Court, 795
P.2d 1223, 1225 (Cal. 1990) (explaining California’s issue preclusion doctrine);
Slater v. Blackwood, 543 P.2d 593, 594-95 (Cal. 1975) (explaining California’s
claim preclusion doctrine).

To the extent that Barroga sought review of prior state court judgments, his
claims are barred by the Rovker-Feldman doctrine. See Noel v. Hall, 341 F.3d
1148, 1164 (9th Cir. 2003) (“If a federal plaintiff asserts as a legal wrong an

allegedly erroneous decision by a state court, and seeks relief from a state court

2 13-15084

 
Case 2:19-cv-0092@CE-KIN Document 1 Filed 05 / Ge Page 351 of 382

judgment based on that decision, Rooker-Feldman bars subject matter jurisdiction
in federal district court.’’).

The district did not abuse its discretion in denying Barroga’s “Request for
Observance of Cal. Code of Civ. Pro. 1062.5(2) for Precedence Consideration of
Case.” See Jorgensen v. Cassiday, 320 F.3d 906, 913 (9th Cir. 2003) (“[T]he
district court is given broad discretion in supervising the pretrial phasc of litigation
....” (citation and internal quotation marks omitted)).

All of Barroga’s requests for “judgment of the appeal” are denied as moot.

AFFIRMED.

3 13.14508d
Case 2:19-cv-009,4MCE-KIN Document 1 Filed os Mio Page 352 of 382

LUCIO A. BARROGA
P.O. BOX 2516

LONG BEACH, CA 90801
TEL. NO. 562-243-1024

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

LUCIO A. BARROGA, | CASE NO. 12CV 01179 MCE- KIN
Plaintiff ! MOTION FOR NEW JUDGMENT
V. | BECAUSE PRIOR DISMISSAL ORDER,

BOARD OF ADMINISTRATION, CAL PUBLIC ! NOT FILED, IS INVALID, PER CAL
EMPLOYEES’ RETIREMENT SYSTEM (PERS), ! CODE OF CIV. PROC. SEC. 581(d)
Defendant ! Date: Time
!Room: 25
! Judge : Judge Morrison England Jr.

 

MEMORANDUM OF POINTS AND AUTHORITIES

DISMISSAL ORDER NOT FILED IS INVALID
Cal Code of Civ. Proc. Sec 581(d) All dismissals ordered by the court shall be
in the form of a written order signed by the court and filed in the action and
those orders when so filed shall constitute judgments and be effective for all
purposes, and the clerk shall note those judgments in the register of actions
in the case. |
The COMPLAINT FOR DECLARATORY RELIEF UNDER CAL CODE OF CIVIL PROC.
SEC. 1062 IN NEW OF SAME ACTION BASED ON THE SAME FACTS WHICH
OVERCOME RES JUDICATA was filed May 2, 2012.

Jal 11, 2.817 Z4/

 

 
Case 2:19-cv-0092@ceE-KIN Document 1 Filed 05/4 Page 353 of 382

Defendant PERS’S NOTICE and MOTION FOR DISMISSAL was served Sept.11,
2012.

Plaintiff's OBJECTION TO DEFENDANT PERS’S MOTION FOR DISMISSAL was
served Sept. 25, 2015.

Defendant PERS’S STATUS REPORT was served Sept. 27, 2012.

Plaintiff's STATUS REPORT was served Sept. 29,2012.

Magistrate Judge Newman’s FINDINGS AND RECOMENDATION of Oct. 25, 2012
is invalid, being not FILED.

Chief Judge Morrison C. England’s DISMISSAL ORDER of Dec. 19, 2012, not

FILED, is invalid. |

NEW EVIDENCE: DEFENDANT PERS, A STATE AGENCY, CAN BE SUED. NO
IMMUNITY

Cal Constitution Article 3, Sec. 6 (d)
(d) Personal Right of Action and Jurisdiction of Courts.
Any person who is a resident of or doing business in the State of California

shall have standing to sue the State of California to enforce this section,. .

On Defendant PERS’S STATUS REPORT, p.3 Defendant PERS wanted settlement, to

quote.

13. CalPERS prefers to have a settlement conference conducted by
someone other than the district court judge and magistrate judge
assigned to this matter.
| appreciate it very much if the Honorable Judge will encourage settlement
with Defendant PERS. Defendant PERS just pays me the present claim in the

complaint, and that settles every thing.

2-

 
Case 2:19-cv-00921 QeE-KIn Document 1 Filed 05/24 Page 354 of 382

Under this COMPLAINT, the amount of accumulated pension is $1,568,410.50
as of Dec. 2011, and the monthly pension was $3,612.69 starting Jan. 2012.

As of to the present, the amount of accumulated pension is $2,831,975.84
from May 1982 to Dec. 2016, and the monthly pension is $5,308.97 starting Jan.

2017, accruing and accumulating.

From the forgoing, under the law, a new judgment is required, and reiterating
the complaint, CalPERS is in violation of the California public employees’
retirement laws and the equal protection clause of Amendment 14 of
Constitution and Amendment 13, prohibition of slavery. Therefore Defendant
Board of Administration, PERS shalt pay Plaintiff Lucio A. Barroga the amount of
$2,831,975.84 of accumulated pensions, and a monthly pension of $5,308.97

starting January 2017, accruing and accumulating.

This case is entitled precedence before others because Defendant PERS is a
state agency, Cal Code of Civ. Proc. Sec. 1062.5. !am already 88 years old and

sickly, |appreciate it very much on that consideration, Cal Code of Civ. Proc. 36.

Date: July § 7 2017 Respectfully submitted:
Di aasabrols AV OP a

Attached: DISMISSAL ORDER dated Dec. 19,2012 not FILED
MAGISTRATE JUDGE”S FINDINGS AND RECOMMENDATION not FILED
Defendant PERS STATUS REPORT

CALCULATION OF PENSION BENEFITS
“OO eee

oo

10
li
12
13
{4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-0092@CE-KIN Document 1. Filed 05/ Gps Page 355 of 382

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

LUCIO A. BARROGA, No, 2:12-cv-01179-MCE-KIN (PS)
Plaintiff,
Vv. ORDER

BOARD OF ADMINISTRATION CAL
PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM,

Defendant.

 

 

 

On July 20, 2017, plaintiff filed a motion for new judgment. (ECF No. 52.) Previously,
on December 19, 2012, this case was dismissed with prejudice by District Court Judge Morrison
C. England, Jr., on grounds of Eleventh Amendment immunity. (ECF No. 45.) Plaintiff
subsequently appealed the decision to the Ninth Circuit Court of Appeals. (ECF No. 47.) On
June 18, 2014, a three judge pancl of the Ninth Circuit affirmed Judge England’s decision. (ECF
No. 50.) Final judgement against plaintiff took effect on November 13, 2014. (ECF No. 51.)
Thus, there are no grounds for a new judgment in this court. Plaintiff’s motion is denied, and this
matter will remain closed. Any future motions filed in this court, related to this matter will be
summarily dismissed.

Mt

Sapt 24: 2618 267

 

 

 

 
 

16

Case 2:19-cv-009214PE-KIN Document 1. - Filed 05/2 Page 356 of 382

For the foregoing reasons, IT IS HEREBY ORDERED that:

 

L. Plaintiff's motion for new judgment (ECF No. 52) is DENIED.
IT IS SO ORDERED.
Dated: September 26, 2017
ae
He dll B Abasrreuan
KENDALL]. NEWMAN

UNITED STATES MAGISTRATE JUDGE

14/ps.12-1179. harroga. denial motion for new judgment.

 

 

 

 

 
Case 2:19-cv-009@YICE-KIN Document 1 Filed 05/@9 Page 357 of 382

To: Xavier Bacerra, Attorney General of California
Niromi Pfeiffer, Superv. Deputy Atty. General
Brenda A. Ray, Deputy Attorney General

1300 | St. Suite 125

Sacramento, CA 95814

From: Lucio A. Barroga

P.O. Box 2516

Long Beach. CA 90801

Tel 562-243-1024

Email: luciobarroga@yahoo.com

Sir/Madam:
RE: Case 12CV001179 MCE-KJN, Barroga v. Brd. of Administ., CalPERS

| request implementation of settlement of this case which Defendant PERS
wanted as shown in DEFENDANT CAL PERS’S STATUS REPORT served Sept. 27,
2012, p.2 is quoted:

13. CalPERS prefers to have a settlement conference conducted by
someone other than the district court judge and the magistrate judge
assigned to this matter.

Dated Oct. 25, 2012, Magistrate Judge Newman’s FINDINGS AND
REECOMMENDATIONS, p. 7 is quoted:

Defendant argues . .. defendant is a state agency entitled immunity under
the Eleventh Amendment.

Dated ped 2012, Hon Chief Judge Morrison England’s Dismissal ORDER, p. 2
is quoted:

2.. .this case is dismissed . .. on grounds of Eleventh Amendment immunity.

Served July 17, 2017, MOTION FOR NEW JUDGMENT BECAUSE PRIOR
DISMISSAL ORDER, NOT FILED, iS INVALID PER CAL CODE OF CIV. PROC. SEC.
581(d), p.1 is quoted:

Ail dismissals ordered by the court shall be in the form of a a
written order signed by the court and filed in the action and those 4 [Z

Jan. 19, ZEW

 
Case 2:19-cv-009 @MICE-KIN Document 1 Filed os Page 358 of 382

orders when so filed shall constitute judgments and be effective for
all purposes, and the clerk shall note those judgments in the
register of actions in the case.

DEFENDANT PERS, A STATE AGENCY CAN BE SUED. NO IMMUNITY.
MOTION FOR NEW JUDGMENT BECAUSE PRIOR DISMISSAL ORDER NOT FILED IS
INVALID. ., p.2 is quoted:

Cal Constitution Article 3, Sec. 6 (d)
(d) Personal Right of Action and Jurisdiction of Courts.
Any person who is a resident of or doing business in the State of California

shall have standing to sue the State of California to enforce this section. .

Served Nov. 2, 2017, REQUEST FOR RESPONSE TO PLAINTIFF’S MOTION FOR
NEW JUDGMENT BECAUSE PRIOR DISMISSAL ORDER NOT FILED IS INVALID, p.2 is
quoted:

FRCP Rule 60. Relief from Judgment or Order is quoted:

(b) GROUNDS FOR RELIEF FROM FINAL JUDGMENT, ORDER, OR
PROCEEDING.
(4) the judgment is void.

Chief Judge Morrison England’s Dismissal ORDER NOT FILED is vaid or invalid,
and gave reason for its dismissal, because of immunity under Eleventh
Amendment. That fact is overturned by the Cal Constitution which provides any
resident of California has standing to sue the state. And ground for relief from
final judgment is when judgment is void, of which the Dismissal ORDER is.

From the foregoing, | appreciate it very much if settlement is implemented as
Defendant PERS desires. Just pay me the amount and condition, see p.3 MOTION
FOR NEW JUDGMENT BECAUSE PRIOR DISMISSAL ORDER IS INVALID., In the
complaint and that settles everything.

Date: January 27: 2018 pie: lly submitted,

ib al bahay yA

Attached: 1) DEFENDANT CAL PERS’S STATUS REPORT served Sept. 27, 2012
2) Magistrate Judge Newman’s FINDINGS AND RECOMMENDATION dated Oct.25,

LZ

 
Case 2:19-cv-005 led 05/
2:19-cv o092ice-Ksn Document 1 Filed 05/ pe Page 359 of 382

2012

3) Chief Judge England’s Dismissal ORDER dated Dec. 19,2012

4) MOTION FOR NEW JUDGMENT BEC
AUSE PRIOR DISMISSAL ORD
INVALID . .served Jul. 17, 2017 muon’

» REQUEST FOR RESPONSE TO PLAINTIFF’S MOTION FOR NEW JUDGMENT
ECAUSE PRIOR DISMISSAL ORDER NOT FILED IS INVALID . .served Nov. 2, 2017

DOWNTOWN LONG BEACH
300 LONG BEACH BLVD

 

LONG BEACH
CA

90802-9991

0541160002
9:55 AM
Product Sale Final
Description Oty Price
pMo-Day ti‘<‘i $6.70 —

Flat Rate Env
(Domestic?

   
 

   
     

at Rate)
(Expected Delivery Date)
dnesday 01/31/2018)

total ~~ $6.70
Cash” ~~ $20.00 —
Change ($13.30)

Tncludes up to $50 insurance

In a hurry? Seif-service kiosks offer
quick and easy check-out. Any Retail
Associate Gan show you how.

Taxt your tracking number to 28777
(USPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit USPS.com
USPS Tracking or call 1-800-222-1811.

Save this receipt as evidence of
insurance. For informatian on filing
an insurance claim go to

https: //www.usps. com/help/el aims tm.

Order stamps at usps.com/shop or call
1-800-Stamp24. Ga to

usps .com/clicknship to print shipping
labels with postage. For other
information cal] 1-BO0-ASK-USPS.

SI COI IR IIE III RK IA IER IIR TT TI IRIE
Get your mail when and where you want
it with a secure Post Office Box. Sign
up for a box online at

cae nem /AAAAYAS

 
Case 2:19-cv-009@BMICE-KIN Document 1 Filed 05 @9 Page 360 of 382

UNITED STATES COURT OF APPEALS
“FOR THE FEDERAL CIRCUIT

LUCIO A. BARROGA, Plaintiff |
P.O. Box 2516, Long Beach, CA 90801 ! PETITION FOR

Tel 562-243-1024; EMAIL: luciobarroga@yahoo.com 1,
1 MOTION FOR RELIEF

V. |
! (Sacramento Dist. Crt.)
BOARD OF ADMINISTRATION, ! Case No. 12CV001179
CALIF. PUBLIC EMPLOYEES’ RETIREMENT SYSTEM (PERS), |! MCE-RIN

Defendant {

 

PETITION FOR MOTION FOR RELIEF FROM DISMISSAL ORDER DATED DEC. 19,
2012 BY CHIEF JUDGE MORRISON ENGLAND, NOT FILED THEREFORE INVALID, AND
ORDER DATED SEPT. 26, 2017 NOT FILED THEREFORE INVALID, BY MAGISTRATE
JUDGE KENDALL NEWMAN WITHOUT AUTHORITY BUT DENYING MOTION FOR NEW
JUDGMENT BECAUSE PRIOR DISMISSAL ORDER (BY CHIEF JUDGE ENGLAND) NOT
FILED IS INVALID PER CAL CODE OF CIV. PROC. SEC. 581 (d), to quote:

All dismissals ordered by the court shall be in the form of a written order
signed by the court and filed in the action and those orders when so filed shall
constitute judgments and be effective for all purposes, and the clerk shall note
those judgments in the register of actions in the case.

The ORDER dated Sept. 26, 2017 by Magistrate Judge Newman denying the
MOTION FOR NEW JUDGEMENT... without authority to render judgment per 28
USC (UNITED STATES CODE) Sec. 636(A) is fraud and also invalid because the ORDER
was not FILED, to quote:

(A) a judge may designate a magistrate judge to hear and determine any
pretrial matter pending before the court, except a motion for injunctive relief,

I Mar. Z2U28\Q 51g
Case 2:19-cv-0092@cE-KIN Document 1 Filed 05 /Mpe Page 361 of 382

for judgment on the pleadings, for summary judgment .., . to dismiss for
failure to state a claim upon which relief can be granted, and to involuntarily
dismiss an action.
Relief is available when final judgment is void and fraud pursuant to FRCP
(FEDERAL RULE OF CIVIL PRCEDURE) Sec. 60, to quote:
(bo) Grounds for Relief from a Final Judgment, Order, or Proceeding.
(4) the judgment is void.
(d) Other Powers to Grant Relief.
(3).. fraud on the court
Clerk of Court Marianne Matherly committed fraud in violation of law 18 USC
Sec.2076 when she willfully refused to forward the case including the MOTION FOR
NEW JUDGMENT ...served July 17, 2017 and ORDER dated Sept. 26, 2017 by

Magistrate Judge Newman to Judge Morrison England, to quote:.

18 USC §2076. Clerk of United States District Court

Whoever, being a clerk of a district court of the United States, willfully refuses
or neglects to make or forward any report, certificate, statement, or
document as required by law, shall be fined under this title or imprisoned not

more than one year, or both.

CASE ACTIONS

1) Filed May 2, 2012 COMPLAINT FOR DECLARATORY RELIEF UNDER CAL CODE
OF CIV. PROC. SEC. 1062 ON NEW OR SAME ACTION BASED ON THE SAME FACTS
WHICH OVERCOMES RES JUDICATA with p.2-3 FACTS; p.3-5 ISSUES | to IV:

FACTS

F an

Address; U.S. Court of Appeals for the Federal Circuit
717 Madison P!. Washington, D.C. 20005

 

 
Case 2:19-cv-0092@JCE-KIN Document 1 Filed 05/AMo Page 362 of 382

After reaching 50 year old in April 1979 and retirable, I submitted an application
for retirement pensions from previous services with the City of El Segundo, and later
I went to Sacramento PERS office to follow up application. PERS offered me two
choices: 1) to receive a monthly pension of $135, or 2) as alternative, to receive a
lump sum of my member contributions (approx. 7% of salaries), but the employer’s
contributions on my behalf (approx. 7.75% of salaries under Gov’t Code Sec.
20750.1 (new 20795), will remain with PERS. I received approximately $10,000 of
my accumulated member contributions, with the employer’s contributions on my

behalf remaining in deposit with PERS.

Later in some years, I requested that the offered monthly pension shall pay and
redeposit for the withdrawn member contributions as a loan which PERS maliciously
omitted to inform the monthly pension can redeposit per statute (Cal) Gov’t Code Sec.
20654 (new 20750) Redeposit of Withdrawals, and when the loan or withdrawal is
fully paid with interest, then monthly pension will start to me. But PERS claimed the
employer’s contributions which have remained with PERS are NOT “normal
contributions”, therefore I ceased to be a member when the member contributions were
withdrawn, and I am not anymore entitled any pension benefits. I have contended that I
am still a PERS member, because the employer’s contributions on my behalf have
remained in deposit with PERS and are “normal contributions” under the laws, and

therefore, I am entitled retirement benefits. .
ISSUES

ISSUE I: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL
CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE, (CAL) GOV’T
CODE SEC. 20691? (New Issue, different from prior Issues)

3

 

 
Case 2:19-cv-009MICE-KIN Document 1 Filed oso Page 363 of 382

After reaching 50 year old in April 1979 and retirable, | submitted an application
for retirement pensions from previous services with the City of El Segundo, and later
I went to Sacramento PERS office to follow up application. PERS offered me two
choices: 1) to receive a monthly pension of $135, or 2) as alternative, to receive a
lump sum of my member contributions (approx. 7% of salaries), but the employer’s
contributions on my behalf (approx. 7.75% of salaries under Gov’t Code Sec.
20750.1 (new 20795), will remain with PERS. I received approximately $10,000 of
my accumulated member contributions, with the employer’s contributions on my

behalf remaining in deposit with PERS.

Later in some years, I requested that the offered monthly pension shall pay and
redeposit for the withdrawn member contributions as a loan which PERS maliciously
omitted to inform the monthly pension can redeposit per statute (Cal) Gov’t Code Sec.
20654 (new 20750) Redeposit of Withdrawals, and when the loan or withdrawal is
fully paid with interest, then monthly pension will start to me. But PERS claimed the
employer’s contributions which have remained with PERS are NOT “normal
contributions”, therefore I ceased to be a member when the member contributions were
withdrawn, and I am not anymore entitled any pension benefits. I have contended that I
am still a PERS member, because the employer’s contributions on my behalf have
remained in deposit with PERS and are “normal contributions” under the laws, and

therefore, I am entitled retirement benefits. .

ISSUES

ISSUE I: ARE THE EMPLOYERS’ CONTRIBUTIONS TO THE
RETIREMENT FUND ON BEHALF OF MEMBERS, “NORMAL
CONTRIBUTIONS” UNDER THE NEW DISCOVERED STATUTE, (CAL) GOV’T
CODE SEC. 20691? (New Issue, different from prior Issues)

3

 
Case 2:19-cv-0092@CE-KIN Document 1 Filed 05/AMP Page 364 of 382

(Cal) Gov’t Code Sec. 20691. Payment of member normal contributions by
contracting agencies or school employer

Notwithstanding any other provision of law, a contracting agency or
school employer may pay all or a portion of the normal! contributions required
to be paid by a member. The payment shall be reported simply as normal

contributions and shall be credited to member accounts.

The employer’s contributions are explicit “normal contributions”, therefore I am
ploy p

still a PERS member, entitled retirement benefits.

ISSUE II: IS PERS’S ALTERNATIVE OFFER FOR THE WITHDRAWAL
OF THE ACCUMULATED MEMBER CONTRIBUTIONS TO DEPRIVE
PLAINTIFF OF LIFETIME RETIREMENT ALLOWANCE AFTER PLAINTIFF
HAD QUALFIED FOR RETIREMENT AFTER REACHING 50 YEARS OLD, A
VIOLATION OF (CAL) GOV’T CODE SEC. 21203 (NEW 21259)?

(Cal) Gov’t Code Sec. 21203 (new 21259) Nonforfeiture after qualification

for retirement

Subject to compliance with this part, after a member has qualified as to . .
.age and service for retirement for service, nothing shall deprive him or her of

the right to retirement allowance as determined under this part.

ISSUE II: IS PERS’S DENIAL FOR CONSIDERING THE WITHDRAWN
MEMBER CONTRIBUTIONS AS LOANS A VIOLATION OF PERS’S LOAN
LAWS WHICH ALLOW WITHDRAWALS AS LOANS? OR DISCRIMINATORY?

(Cal) Gov’t Code Sec. 20654 (new 20750) Redeposit of withdrawals,

interest. .

. . member may file an election with the board to redeposit in the

Ar

 

 
Case 2:19-cv-009MMICE-KIN Document 1 Filed 05/ Go Page 365 of 382

retirement fund, in lump sum or by installment payment (1) an amount equal
to the accumulated contributions.. .withdrawn, and (2) an amount equal to the
interest. ., and (3) if he or she elects to redeposit in other than one sum, interest
on the unpaid balance at date of election to redeposit.

(Cal) Gov’t Code Sec. 20211 (new 20202) Natural disaster relief loan.

(Cal) Gov’t Code Sec. 20208.5 (new 20203) Security loan.

(Cal) Gov’t Code Sec. 20215 (new 20200) Home financing program.

(Cal) Gov’t Code Sec. 20201 Secured home loan.

ISSUE IV: CONSTITUTION, AMENDMENT 13 IS VIOLATED. PERS HAS
DENIED PLAINTIFF RETIREMENT BENEFITS DERIVED FROM THE
EMPLOYER’S CONTRIBUTION WHICH HAVE REMAINED IN DEPOSIT WITH
PERS, WHICH EMPLOYER’S CONTRIBUTIONS PLAINTIFF HAD WORKED
AND TOILED FOR, to quote:

Amendment 13, Section 1. Neither slavery nor involuntary servitude . . .shall
exist within the United States, . .
If any of the ISSUES is YES, in fact, all are yes, then I am entitled retirement

benefits and the redeposit of the withdrawn contribution

2) Served Sept.11, 2012 DEFENDANT’S MOTION TO DISMISS...

3) Served Sept. 25, 2012 PLAINTIFFS OBJECTION TO DEFENDANT’S MOTION TO
DISMISS. ..

A) Served Sept. 27, 2012 DEFENDANT PERS’S STATUS REPORT on P.3. Defendant

PERS wants settlement, to quote:

a

 

 
Case 2:19-cv-009MICE-KIN Document 1 Filed s/o Page 366 of 382

Cal PERS prefers to have a settlement conference conducted by someone

other than the . . judge or magistrate judge assigned to this matter.

(Note: Defendant PERS wants settlement but Atty. Brenda Ray of the California

Attorney General’s Office refused to answer settlement. }
5) Served Sept. 29, 2012 PLAINTIFF'S STATUS REPORT

6) Dated Oct 25, 2012 NOT FILED, Magistrate Judge Kendall Newman’s
FINDINGS AND RECOMMENDATIONS, p. 7 is quoted: “.. . defendant is a state

agency entitled to immunity under Eleventh Amendment.”

7) Dated Dec. 19, 2012 NOT FILED, Dismissal ORDER by Chief Judge Morrison
England, p.2 is quoted: “... this case is dismissed .. .on grounds of Eleventh

Amendment immunity.”

8) Served July 17, 2017, PLAINTIFF’S MOTION FOR NEW JUDGMENT BECAUSE
PRIOR DISMISSAL ORDER, NOT FILED, IS INVALID PER CAL CODE OF CIV. PROC. SEC.
581 (d), p.1 is quoted:

Ca! Code of Civ. Proc. Sec. 581 (d) All dismissals ordered by the court shall be
in the form of a written order signed by the court and filed in the action

and those orders when so filed shall constitute judgments and be effective for
all purposes, and the clerk shall note those judgments in the register of actions

in the case.

FRCP Sec. 60 is quoted:

b) Grounds for Relief from a Final Judgment, Order, or Proceeding.

(4) the judgment is void.

Cb

 

 
Case 2:19-cv-0092@ce-KIn Document 1 Filed 05/ Ape Page 367 of 382

P.2 PLAINTIFF’S MOTION FOR NEW JUDGMENT. . is quoted:

NEW EVIDENCE: DEFENDANT PERS, A STATE AGENCY CAN, BE SUED. NO
IMMUNITY.

Cal Constitution Article 3, Sec. 6 (d)
(d) Personal Right of Action and Jurisdiction of Courts.
Any person who is a resident of or doing business in the State of California

shall have standing to sue the State of California to enforce this section,

9) Dated Sept. 26, 2017 ORDER by Magistrate Judge Kendall Newman without
authority DENIED PLAINTIFF’S MOTION FOR NEW JUDGMENT...

10) Served Nov. 2, 2017 REQUEST FOR RESPONSE TO PLAINTIFF’S MOTION FOR
NEW JUDGMENT BECAUSE PRIOR DISMISSAL ORDER NOT FILED IS INVALID .. ., p. 2,

citing a magistrate judge has no authority to give judgment is quoted:

28 USC 636A. (A) ajudge may designate a magistrate judge to hear and
determine any pretrial matter pending before the court, except a motion for
injunctive relief, for judgment on the pleadings, for summary judgment, . . to
dismiss for failure to state a claim upon which relief can be granted, and to

involuntarily dismiss an action.

FRCP Rule 60 is quoted:

(b) Grounds for Relief from a Final Judgment, Order, or Proceeding.

(4) the judgment is void.

11) Dated Nov. 9,2017 MINUTE ORDER by Courtroom Deputy Waldrop without

7

authority denied motion.

 

 
Case 2:19-cv-00921-MCE-KJN Document1 Filed 05/22/19 Page 368 of 382
Case 2:19-cv-O0§@MMCE-KIN Document 1 Filed 0fBii9 Page 369 of 382

(3) set aside a judgment on fraud on the court.

Date: March 2. , 2018 Respectfully submitted:
+ he a
SNeaintc Zener
Attached as EXHIBITS are the 15 documents enumerated above.

Money Grader PaCO

DOWNTOWN LONG BEACH
300 LONG BEACH BLYD
LONG BEACH
CA
90802-9999)
0341160002

 

Description Qty Price
PM 2-Day , 1 $6.70
Flat Rate Env

(Domestic)

CHASHINGTON, OC 20005)

‘(Flat Rate)

(Expected Delivery Date)

(Friday 03/23/2018) 7

CUSPS Tracking #)
(9805 5134 9352 6080 1797 67)
Insurance 1 $0.00

{Up to $50.00 included)

Total $6.70 7
Cash “$2000 -—
Change ($13.30)

Includes up to $90 insurance

in a hurry? Self-service kicsks offer
quick and easy check-out, Any Retail
Associate can show you how.

Text your tracking number lo 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
apoly. You may also visit USPS. com
USPS Tracking ar call 1-800-222-1811.

Save this receipt as evidence of
insurance. For information on filing
an insurance claim go to

ittos . //w0w. usps .com/helo/claias. dtm.

All sales final on stamps and postage
Refunds for guaranteed services arly
Thank you for your business

HELP US SERVE YOU BETTER

Pk ES OSE er etme ee

 
Case 2:19-cv-009Q@ICE-KIN Document 1 Filed os po Page 370 of 382

Gnited States Court of Appeals for the federal Circuit

THE NATIONAL COURTS BUILDING
717 MADISON PLACE N.W.
WASHINGTON, DC. 20439

Peter R. Marksteiner Telephone: (202) 275-8000
Clerk of Court

March 26, 2018

United States District Court

for the Eastern District of California - Sacramento
Robert T. Matsui U.S. Courthouse

Office of the Clerk

501 “I” Street

Suite 4-200

Sacramento, CA 95814

Barroga v. Board of Administration, Calif. Public Employees’
Retirement System
Case no. 12-cv-001179

Dear Clerk,

i am transmitting to your court original documents that were delivered to the
United States Court of Appeals for the Federal Circuit in error. We received the
document on March 26, 2018.

Very truly yours,

/s/ Peter R. Marksteiner
Peter R. Marksteiner
Cierk of Court

Enclosures: Original document

Copy (w/o encl): Lucio A. Barroga
P.O. Box 2516
Long Beach, CA 90801

be.
>
~~

Mar fle LOge

 
Case 2:19-cv-009@ICE-KIN Document.1 Filed O5/@™™i9 Page 371 of 382
Office of the Clerk

United States Court of Appeals for the Ninth Circuit
Post Office Box 193939
San Francisco, California 94119-3939
415-355-8000

  

 

Moly C. Dwyer
Clerk of Court April 04, 2018
No.: 18-15574
D.C. No.: 2:12-cv-01179-MCE-KJN
Short Title: Lucio Barroga v. Board of Administration of Cal

 

Dear Appellant/Counsel

A copy of your notice of appeal/petition has been received in the Clerk's office of
the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
Appeals docket number shown above has been assigned to this case. You must
indicate this Court of Appeals dockct number whenever you communicate with
this court regarding this case.

Pleasc furnish this docket number immediately to the court reporter if you place an
order, or have placed an order, for portions of the trial transcripts. The court
reporter will need this docket number when communicating with this court.

The due dates for filing the parties’ briefs and otherwise perfecting the appeal
have been set by the enclosed "Time Schedule Order," pursuant to applicable
FRAP rules. These dates can be extended only by court order. Failure of the
appellant to comply with the time schedule order will result in automatic
dismissal of the appeal. 9th Cir. R. 42-1.

Payment of the $505 docketing and filing fees is past due. Failure to correct this
deficiency within 14 days will result in the dismissal of this case for failure to
prosecute. See 9th Cir. R. 42-1. The fee is payable to the District Court.

Appellants who are filing pro se should refer to the accompanying
information sheet regarding the filing of informal briefs.

AOC #e DOLE
pees Z20

 
Case 2:19-cv-009MICE-KIN Document 1 Filed 05/ po Page 372 of 382

UNITED STATES COURT OF APPEALS F | LE D

FOR THE NINTH CIRCUIT APR 25 2018

MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

 

LUCIO A. BARROGA, No. 18-15574
Plaintiff-Appellant, D.C. No.
2:12-cv-01179-MCE-KJN
Vv. Eastern District of California,
Sacramento

BOARD OF ADMINISTRATION OF
CALIFORNIA PUBLIC EMPLOYEES' ORDER
RETIREMENT SYSTEM, PERS,

Defendant-Appellee.

 

 

Before: GOULD, TALLMAN, and MURGUIA, Circuit Judges.

To the extent appellant’s notice of appeal challenges the judgment entered in

the district court on December 19, 2012, this appeal is dismissed as untimely and

as duplicative of closed appeal No. 13-15084. See 28 U.S.C. § 2107(a); United
States v. Sadler, 480 F.3d 932, 937 (9th Cir. 2007) (requirement of timely notice of
appeal is jurisdictional).

To the extent appellant’s notice of appeal challenges the post-judgment
order entered on September 27, 2017, this appeal is dismissed because the
magistrate judge’s September 27, 2017 order denying appellant’s motion to enter a
new judgment was not a final appealable order with a dispositive effect on the
parties. See 28 U.S.C. § 1291; Jn re San Vicente Med. Partners Ltd., 865 F.2d

1128, 1131 (9th Cir. 1989) (order) (magistrate judge order not final or appealable);

DA/Pro Se {ep ye LY , LL 3 Lg

 
Case 2:19-cv-0092Ce-KIN Document 1 Filed 05/2 Page 373 of 382

Palomo v. Baba, 497 F.2d 959, 960 (9th Cir. 1974) (after judgment has been
affirmed and mandate has issued, district court cannot act in manner inconsistent
with mandate of affirmance, except with consent of this court); cf Columbia
Record Productions v. Hot Wax Records, Inc., 966 F.2d 515, 516-17 (9th Cir.
1992) (holding that absent consent, a federal magistrate judge lacked authority to
render a post-judgment decision that has a dispositive effect on the parties).

Consequently, this appeal is dismissed for lack of jurisdiction.

DISMISSED.

DA/Pra Se

 

 
Case 2:19-cv-0092,@ce-KIN Document 1 Filed 05/24 Page 374 of 382

LUCIO A. BARROGA

P.O. BOX 2516

LONG BEAC(® CA 90801

Tel 562-243-1024

EMAIL: luciobarroga@yahoo.com-

 

UNITED STATES COURT OF APPEALS FOR THE 9" CIRCUIT

 

LUCIO A. BARROGA. ! CASE NO. 12CVO01179 MCE-KJN
Plaintiff - Appellant | |
V. ! PETITION FOR PANEL
! REHEARING (FRAP 40)
BOARD OF ADMINISTRATION, CALIFORNIA |
PUBLIC EMPLOYEES’ RETIREMENT SYSTEM I,
Defendant= Appellee

 

 

PETITION FOR PANEL REHEARING ON COURT OF APKPEALS ORDER FILED APR.
25, 2018 dismissing notice of appeal as untimely on district court order on

December 19, 2012 and duplicative on closed appeal No. 13-15084.

NOTICE: The dismissal ORDER of December 19, 2012 was not FILLED and
therefore invalid or void per Cal Code of C iv. Proc. 581(d) , and the appeal No.
13-15084 that is based on the void ORDER of December 19, 2012 is therefore

void. To quote:

Cal Code of Civ. Proc. Sec 581(d) All dismissals ordered by the
court shall be in the form of a written order signed by the
court and filed in the action and those orders when so filed

shall constitute judgments and be effective for all purposes,

/
MG¢ 4, 2613 #6

 

 
 

 

Case 2:19-cv-00921@PE-KIN Document 1. Filed 05/2@ Page 375 of 382

and the clerk shall note those judgments in the register of

actions in the case.
NOTICE: Relief is available when final judgment is void and no time limitation is

required to file relief under FRCP 60(b) and therefore appeal is timely. To quote:

FEDERAL RULE OF CIV. PROC. Sec. 60 (b) GROUNDS FOR RELIEF FROM A

FINAL JUDGMENT, ORDER, OR PROCEEDING
(4) the judgment is void.

NOTICE: The ORDER of December 19, 2012 dismissed the case on ground of
Eleventh Amendment Immunity, because Defendant PERS, being a state agency
can not be sued. But Cal Constitution allows the state to be sued ,to quote:
Cal Constitution Article 3, Sec. 6 (d)
(d) Personal Right of Action and Jurisdiction of Courts.
Any person who is a resident of or doing business in the State of California

shall have standing to sue the State of California to enforce this section.

NOTICE: Magistrate Judge Newman, without authority and in violation of
law 28 USC 636 (A)(B), rendered judgment ORDER on the motion for new
judgment denying motion, which ORDER is fraud, to quote:

28 USC 636 (A) a judge may designate a magistrate judge to hear and
determine any pretrial matter pending before the court, except a motion
for injunctive relief, for judgment on the pleadings, for summary judgment,

,,, to dismiss for failure to state a claim upon which relief can be granted,

and to involuntarily dismiss an action.

2.

 
 

Case 2:19-cv-0092 QP E-KIN Document 1 Filed 05/2 Page 376 of 382

(B) a judge may also designate a magistrate judge to conduct hearings,
including evidentiary hearings, and to submit to a judge of the court
proposed findings of fact and recommendations for the disposition, by a
judge of the court, of any motion. ..

NOTICE: To quote fraud on the court:

Federal Rule of Civ. Proc. Sec. 60 OTHER POWERS TO GRANT RELIEF. This

rule does not limit a court's power to:

3) set aside a judgment for fraud on the court.

NOTICE: Clerk of Court refused to forward the case to Judge Morrison

England, another fraud and violation of law, to quote:

18 USC §2076. Clerk of United States District Court

Whoever, being a clerk of a district court of the United States, willfully refuses
or neglects to make or forward any report, certificate, statement, or
document as required by law, shall be fined under this title or imprisoned not

more than one year, or both.

NOTICE: It is unusual that this Court rendered judgment from the notice of appeal
when the TIME SCBEDULE ORDER filed Apr. 4, 2018 requires June 1, 2018 is
Appellant’s opening brief, violating your own rule.

From the foregoing, with many cited points this Court overlooked and

misapprehended, the court should grant petition for panel rehearing and grant

relief.

Date: May g , 2018 Renan fe su dar
AWN oF a

Lucio whan fA arro

3

 
 

Case 2:19-cv-0092@9FE-KIN Document 1 Filed 05/2Qf Page 377 of 382

Attached: Court of Appeals ORDER filed Apr. 25, 2018
Dismissal ORDER of Dec. 19,2012 not FILED
TIME SCHEDULE ORDER filed Apr. 4, 2018

 

 
 

Case 2:19-cv-0099ICE-KIN Document1 Filed o5MBlo rece sre crass

 

 

 

 

UNITED STATES COURT OF APPEALS FILED
FOR THE NINTH CIRCUIT
MAY 17 2018
MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS
LUCIO A. BARROGA, No. 18-15574

Plaintiff - Appellant, D.C. No. 2:12-cv-01179-MCE-KIN

v. U.S. District Court for Eastern
California, Sacramento

BOARD OF ADMINISTRATION OF
CALIFORNIA PUBLIC MANDATE
EMPLOYEES' RETIREMENT
SYSTEM, PERS,

Defendant - Appellee.

 

 

The judgment of this Court, entered April 25, 2018, takes effect this date.
This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

FOR THE COURT:

MOLLY C. DWYER
CLERK OF COURT

By: Rebecca Lopez
Deputy Clerk
Ninth Circuit Rule 27-7

May) 2Ole |
; 47) - 157

 

 
 

Case 2:19-cv-009MMICE-KIN Document 1 Filed 05/@9 Page 379 of 382

LUCIO A. BARROGA

P.O. BOX 2516

LONG BEACH, CA 90801

Tel 562-243-1024

EMAIL: luciobarroga@yahoo.com-

 

UNITED STATES COURT OF APPEALS FOR THE 9™ CIRCUIT

 

LUCIO A. BARROGA. ! No. 18-15574
Plaintiff - Appellant ! CASE NO. 12CV01179 MCE-KJN
V. ! U.S. District Court for Eastern

. ! California, Sacramento
BOARD OF ADMINISTRATION, CALIFORNIA \
PUBLIC EMPLOYEES’ RETIREMENT SYSTEM 1, Re: MANDATE Filed May 17,
Defendant=Appellee_! 2018

 

The MANDATE issued by Rebecca Lopez, Deputy Clerk is wrong, to quote:

The judgment of this Court entered April 25, 2018 takes effect this date.

This constitute the formal mandate. ..issued pursuant to Rule 41(a) FRAP.
Federal Rule of Appeal Procedure 41(b) is the right procedure, to quote:

When issued. The court’s mandate must issue 7 days after the time to file
a petition for reheating expires, or 7 days after entry of an order denying

a timely petition for panel reheating. . .

From the foregoing, | request that the PETITION FOR PANEL REHEARING
served May 9, 2018 be forwarded to-the Panel Judges immediately.

Date: May LJ, 2018 R spectfully submitted:

Lucio ra ° edge eg

Attached: MANDATE filed May 17, 2018

Woy DJ, Low 225

 
 

 

Case 2:19-ev-00921-M@IN Document 1 Filed 05/22/19@age 380 of 382

UNITED STATES COURT OF APPEALS F | L E D

FOR THE NINTH CIRCUIT MAY 31 2018

MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

 

LUCIO A. BARROGA, No. 18-15574
Plaintiff-Appellant, D.C. No.
2:12-cv-01179-MCE-KJIN
Vv. Eastern District of California,
Sacramento

BOARD OF ADMINISTRATION OF
CALIFORNIA PUBLIC EMPLOYEES' ORDER.
RETIREMENT SYSTEM, PERS,

Defendant-Appellee.

 

 

This appeal was dismissed on April 25, 2018, and the mandate issued on
May 17, 2018. Appellant’s filing dated May 21, 2018 requests that a petition for
panel rehearing served on May 9, 2018 be forwarded to the panel that entered the
April 25, 2018 order. However, no petition for rehearing of the April 25, 2018
order appears on this court’s docket. Accordingly, the court will take no action on
appellant’s request (Docket Entry No. 4).

| This case remains closed.

FOR THE COURT:

MOLLY C. DWYER

CLERK OF COURT

By: Delaney Andersen
Deputy Clerk
Ninth Circuit Rule 27-7

DA/Pro Se Mey 5/, Les

SP
 

  
 
  
  
 
 
 
 
   
  
  
  
  
  
  

Case 2:19-cv-00921-M@ KIN Document 1 Filed 05/22/1Pave 381 of 382

UNITED STATES COURT OF APPEALS F | L E D

FOR THE NINTH CIRCUIT © OCT 2 2018

MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

 

LUCIO A. BARROGA, No. 18-15574
Plaintiff-Appellant, D.C. No.
2:12-cv-01179-MCE-KJN
Vv. Eastern District of California,
Sacramento

BOARD OF ADMINISTRATION OF
CALIFORNIA PUBLIC EMPLOYEES' ORDER
RETIREMENT SYSTEM, PERS,

Defendant-Appellee.

 

 

Before: GOULD, TALLMAN, and MURGUIA, Circuit Judges.

The court’s April 25, 2018 order dismissed this appeal for lack of
jurisdiction, and the mandate issued on May 17, 2018. Appellant’s May 24, 2018,
June 11, 2018, and June 13, 2018 filings requested that the court consider a motion
for reconsideration served on May 9, 2018, but no such motion appeared on the
court’s docket for this appeal. However, a review of the court’s records reflects
that appellant’s motions for reconsideration of the April 25, 2018 order were

locketed in closed appeal No. 13-15084 on May 11, 2018, May 16, 2018, May 29,
18, and June 4, 2018. Appellant’s motions for reconsideration have now been
in this appeal No. 18-15574.
ppellant’s motions are construed in part as a motion to recall the mandate.

‘n to recall the mandate (Docket Entry No. 11) is denied because there

DA Z, Wig s4¢
 

fen
Ons, %

"Case 2:19-cv-00921-Ngg-KIN Document 1 Filed 05/22/;@myPage 382 of 382

are no “extraordinary circumstances” to support such relief. See Calderon v.

Thompson, 523 U.S. 538, 550 (1998).

The late motions for reconsideration of the court’s order dated April 25,

2018, are denied. See 9th Cir. R. 27-10.

No further filings will be entertained in this closed case.

DA/Pro Se 2
